       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 1 of 413



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
 COMMITTEE ON WAYS AND MEANS,            )
  UNITED STATES HOUSE OF                 )
  REPRESENTATIVES,                       )
                                         )
                  Plaintiff,             )
                                         )
                    v.                   )
                                         )  No. 1:19-cv-1974-TNM
 UNITED STATES DEPARTMENT OF THE )
  TREASURY, et al.,                      )
                                         )
                  Defendants,            )
                                         )
                  and                    )
                                         )
 DONALD J. TRUMP, et al.,                )
                                         )
                  Defendant-Intervenors. )
_______________________________________)

                      DECLARATION OF FREDERICK W. VAUGHAN

       Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.      I serve as Deputy Assistant Secretary for Legislative Affairs at the U.S.

Department of the Treasury (the “Department” or “Treasury”), a position I have held since

February 4, 2019, when I first joined the Department. In this capacity, I am responsible for

managing the Department’s engagement with Congress on all congressional oversight requests.

My responsibilities since joining the Department include engaging with the Congress on this and

other issues to accommodate the Congress’s interest in obtaining information related to its

legislative objectives.
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 2 of 413



       2.      I submit this declaration in support of the Defendants’ motion to dismiss the

above-captioned case. The statements made herein are based on my personal knowledge and on

information made available to me in the course of carrying out my duties and responsibilities as

Deputy Assistant Secretary for Legislative Affairs.

       3.      Before I joined the Department, it was widely reported that Members of the 116th

Congress would prioritize obtaining and making public copies of the tax returns of the President

of the United States, Donald J. Trump, and would seek to do so by means of a request to the

Secretary of the Treasury from the Chairman of the Committee on Ways and Means of the U.S.

House of Representatives, Richard E. Neal, invoking section 6103(f) of the Internal Revenue

Code, 26 U.S.C. § 6103(f).

       4.      On March 14, 2019, before any request for the President’s tax returns invoking

26 U.S.C. § 6103(f) had been made, I accompanied Treasury Secretary Steven T. Mnuchin to a

Ways and Means Committee hearing at which the Secretary was to testify. (A copy of the

hearing transcript, which also is publicly available on the Committee’s website, is attached as

Exhibit A.) During the course of the hearing, multiple members of the Committee spoke of their

interest in Congress obtaining President Trump’s tax returns. (See Exhibit A at pp. 22-24, 40-41,

87-88.) They asked the Secretary how the Department would respond to the request for the

President’s tax returns that they expected would be forthcoming. (See, e.g., Exhibit A at pp. 22-

24.)

       5.      Secretary Mnuchin repeatedly declined to speculate at the hearing about a

hypothetical request and instead testified that if Treasury were to receive a request for the

President’s tax returns, the Department would review the legality of the actual request and follow

the law. (See, e.g., Exhibit A at p. 22.) The Secretary also expressed his willingness to accept




                                                 2
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 3 of 413



any such request for review that day if one had already been prepared by the Committee. (See

Exhibit A at p. 24.)

       6.      At the hearing, none of the 42 Members of the Ways and Means Committee asked

the Secretary any questions about the process by which the Internal Revenue Service (IRS)

audits and enforces the Federal tax laws against a President. The Secretary was, however, asked

during the hearing how Congress can know whether President Trump benefited from the Tax

Cuts and Jobs Act, Pub. L. 115-97, “without seeing [the President’s] tax returns.” (See Exhibit

A at pp. 40-41.)

       7.      On the afternoon of April 3, 2019, three months after the 116th Congress had

convened, I was informed that a letter from Chairman Neal had been delivered to IRS

Commissioner Charles P. Rettig requesting copies of the confidential tax returns of President

Trump and eight related business entities, as well as “[a]ll administrative files (workpapers,

affidavits, etc.)” for each return. Chairman Neal’s April 3 letter requested the tax returns and

related return information of the President and his companies going back to tax year 2013 and

requested that all of this information be provided within one week of the request.

       8.      A copy of Chairman Neal’s April 3, 2019, letter, which the Ways and Means

Committee made publicly available that same day, is attached as Exhibit B.

       9.      So far as I am aware, prior to April 3, 2019, neither Treasury nor the IRS had

received, at any time since the 116th Congress had convened, a request from Chairman Neal,

from any other member of the Ways and Means Committee, or from anyone on the Committee’s

staff for information about the process by which the IRS audits and enforces the Federal tax laws

against a sitting President.




                                                 3
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 4 of 413



       10.        Upon receiving a copy of Chairman Neal’s April 3 letter to Commissioner Rettig,

Treasury began a review to determine whether the Department could lawfully disclose the tax

returns and return information of the President and his companies that the Chairman had

requested.

       11.        On April 10, 2019, I transmitted a letter from Secretary Mnuchin to Chairman

Neal via electronic mail to the Staff Director of the Ways and Means Committee. A copy of my

transmittal e-mail and the April 10 letter are attached as Exhibit C.

       12.        The Secretary’s April 10 letter stated that the Department “[would] not be able to

complete its review of [Chairman Neal’s] request” within the one week period identified by

Chairman Neal. The Secretary explained that the Department could not meet this deadline for

several reasons, including that, because of the legal implications of the request, Treasury had

“begun consultations with the Department of Justice to ensure that [its] response is fully

consistent with the law and the Constitution.” Secretary Mnuchin also explained that although

Chairman Neal had directed his request to the IRS, a bureau of Treasury, the Secretary would

appropriately “supervise the Department’s review of the Committee’s request to ensure that

taxpayer protections and applicable laws are scrupulously observed, consistent with [the

Secretary’s] statutory responsibilities.”

       13.        On April 13, 2019, Chairman Neal sent another letter to Commissioner Rettig, a

copy of which the IRS forwarded to Treasury. A copy of the Chairman’s April 13 letter is

attached as Exhibit D. In his April 13 letter, Chairman Neal requested that the IRS respond to his

April 3 request for the tax returns and return information of the President and his companies by

5:00 p.m. on April 23, 2019, and stated that any failure to do so “will be interpreted as a denial of

[his] request.”




                                                   4
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 5 of 413



       14.     On the afternoon of April 23, 2019, Secretary Mnuchin spoke with Chairman

Neal to convey the status of the Department’s review of the Chairman’s April 3 request and to

advise him that, as stated in a letter Treasury would send that day, the Department expected to

provide a final decision on the Committee’s request by May 6, 2019. The Secretary made clear

that the projected time frame for the response was based on the time necessary to receive the

required legal advice.

       15.     Shortly after this conversation on April 23, I sent an e-mail to the Staff Director of

the Ways and Means Committee attaching (i) a second letter from Secretary Mnuchin to

Chairman Neal concerning the Chairman’s request, and (ii) two appendices to the letter. Copies

of my April 23 transmittal e-mail, the April 23 letter, and the accompanying appendices are

attached as Exhibit E.

       16.     The April 23 letter provided an update on the Department’s review of the

Committee’s request and explained some of the legal concerns and potential consequences for

taxpayer privacy that prompted the Department to consult with the Department of Justice about

the request. Specifically, the Secretary explained that in light of widespread public evidence that

the purpose of the request is the public release of the President’s tax returns, and that the request

lacked a legitimate legislative purpose as the Constitution requires, the Department was

concerned that the Chairman’s request may have exceeded the scope of Congress’s authority

and, therefore, that section 6103(f) would not authorize disclosure of the requested information.

       17.     As also explained in the letter, the appendices provide (i) in Appendix A, a

summary of the public record demonstrating that the animating purpose of the Committee’s

request was and remains exposure of the President’s private tax information, and (ii) in




                                                  5
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 6 of 413



Appendix B, an additional catalogue of statements concerning efforts to obtain the President’s

tax returns that culminated in the April 3 request.

       18.     In addition, in his April 23 letter Secretary Mnuchin offered that “[t]o the extent

the Committee wishes to understand, for genuine oversight purposes, how the IRS audits and

enforces the Federal tax laws against a President, we would be happy to accommodate that

interest by providing additional information on the mandatory audit process.”

       19.     On May 6, 2019, in accordance with the Secretary’s commitment to Chairman

Neal, I sent a third letter on this issue from Secretary Mnuchin to Chairman Neal, as well as

updated copies of the two appendices provided on April 23, via an e-mail to the Staff Director of

the Ways and Means Committee. Copies of my May 6 transmittal e-mail, the May 6 letter, and

the accompanying updated appendices are attached as Exhibit F.

       20.     The Secretary’s May 6 letter informed Chairman Neal that “[i]n reliance on the

advice of the Department of Justice,” Treasury had concluded that “the Department [was] not

authorized to disclose the requested returns and return information.”

       21.     The Secretary’s May 6 letter also renewed Treasury’s “previous offer,” as stated

in the Secretary’s April 23 letter, “to provide information concerning . . . how the IRS conducts

mandatory examinations of Presidents . . . [i]f the Committee is interested[.]”

       22.     The Department received its next communication from the Committee on May 10,

2019—in an e-mail sent to me by the Staff Director for the Subcommittee on Oversight of the

Ways and Means Committee, Karen McAfee, asking me to call her to discuss the delivery of

unspecified documents to the Secretary.




                                                 6
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 7 of 413



       23.     Shortly after I received her e-mail, I telephoned Ms. McAfee, and she informed

me that the Committee intended to serve Secretary Mnuchin with a subpoena and asked if I

would waive in-person service and receive the subpoena on his behalf. I confirmed that I would.

       24.     I then received an e-mail attaching a letter from Chairman Neal to Secretary

Mnuchin and Commissioner Rettig with a subpoena addressed to Secretary Mnuchin seeking the

same tax returns and related return information of the President and his companies that the

Chairman had requested on April 3. A copy of this e-mail and the enclosed letter and subpoena

are attached hereto as Exhibit G. An identical letter and subpoena were also sent to

Commissioner Rettig.

       25.     In his May 10 letter accompanying the subpoena, the Chairman expressed

“appreciat[ion]” for “Treasury’s offer of a briefing” but remarked that “[a] briefing … is not a

substitute for the requested tax returns and return information.”

       26.     Treasury responded to the Chairman’s May 10 letter and the Committee’s

subpoena on May 17, 2019. On that date, I transmitted the fourth letter on this issue from

Secretary Mnuchin to Chairman Neal via an e-mail to Committee staff. A copy of that e-mail and

the letter is attached as Exhibit H.

       27.     The Secretary’s May 17 letter explained that the Department was unable to

provide the requested tax returns and return information in response to the Committee’s

subpoena for the same reasons that it could not provide that information in response to the

Chairman’s April 3 request. Specifically, the Secretary reiterated that “[i]n reliance on the advice

of the Department of Justice, we have determined that the Committee’s request lacks a legitimate

legislative purpose, and pursuant to section 6103, the Department is therefore not authorized to

disclose the requested returns and return information.”




                                                 7
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 8 of 413



        28.      Secretary Mnuchin’s May 17 letter also again offered to accommodate the

Committee’s stated interest in the mandatory audit process by providing information regarding

that process.

        29.      On May 17, Commissioner Rettig responded to Chairman Neal in a separate

letter, which provided certain information relevant to the Committee’s stated concerns pertaining

to the mandatory audit process and offered to provide additional information on that process. A

copy of this letter is attached as Exhibit I.

        30.      On May 22, 2019, Treasury and IRS staff received an e-mail from Ms. McAfee

inquiring—for the first time since the Committee requested the President’s tax returns nearly two

months earlier—about the proposal made in the several earlier letters from Secretary Mnuchin

and Commissioner Rettig to provide the Committee additional information on the mandatory

audit process.

        31.      The e-mail from Ms. McAfee did not include a request from Chairman Neal,

pursuant to 26 U.S.C. § 6103(f), that the briefing specifically include return information

protected from disclosure by section 6103(a).

        32.      To my knowledge, the May 22 e-mail was the first time the Committee expressed

to Treasury or IRS any interest in any information regarding the mandatory audit process other

than the specific tax returns and return information requested by Chairman Neal on April 3 and

May 10 pertaining to the President and his companies.

        33.      On May 24, 2019, I responded to the Committee staff’s request for additional

information on the mandatory audit process. I explained that the Department would be “happy to

provide a detailed briefing to the Committee on the mandatory audit process” but “want[ed] to

make sure that we have the right experts available to provide the information you’re interested




                                                 8
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 9 of 413



in.” To that end, I requested that staff “[p]lease let us know what particular aspects of the audit

process you would like the briefing to focus on.”

       34.     Ms. McAfee responded that day: “We would like to speak to the experts that are

involved with the audits. We want to understand exactly what happens from the moment the

returns enter the mail to the IRS through the time that the audit is completed. Our questions go

beyond what is outlined in the [Internal Revenue Manual (IRM)].”

       35.     The Committee did not explain in what respect its questions went beyond what is

provided in the IRM. Nor did the Committee explain in any way the aspects of the audit process

that the Committee hoped would be explained during the briefing. A copy of the e-mail chain

reflecting these communications, going back to Ms. McAfee’s May 22 e-mail, is attached at

Exhibit J.

       36.     After further emails pertaining to scheduling, a briefing was scheduled for June

10, 2019, at 9:00 a.m. Treasury and IRS staffs committed to stay as long as necessary to

complete the briefing and provide answers to the Committee’s questions. A copy of an e-mail

exchange confirming the briefing is attached as Exhibit K.

       37.     Because the Committee had provided no indication of any specific aspects of the

Presidential audit process it wanted the briefing to cover, IRS and Treasury staff worked

collaboratively to ensure that the briefing included experts on the mandatory audit process and

that it thoroughly covered the process from the moment a return is delivered to the IRS through

the time that the audit is completed, including details about the process that are not explicitly set

forth in the IRM.

       38.     As noted above, Committee staff’s May 22 and May 24 messages concerning

information the Committee sought on the mandatory audit process did not indicate that it sought




                                                  9
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 10 of 413



return information protected by 26 U.S.C. § 6103(a). On the evening of Friday, June 7, 2019—

the last business day before the briefing was scheduled to occur at 9:00 a.m. on Monday, June

10—Ms. McAfee sent two letters (dated June 4 and 5) from Chairman Neal via e-mail to the IRS

for the stated purpose of providing blanket authorization for certain Committee staff members to

receive unspecified confidential returns and return information protected under 26 U.S.C. §

6103(a) related to IRS audits of a President and enforcement of the Federal tax laws against a

President. Copies of these e-mails and the attached letters, as forwarded to me on Saturday, June

8, 2019, are attached as Exhibit L.

       39.     The staffs for Treasury, IRS, and the Ways and Means Committee had previously

exchanged at least 14 e-mails concerning the briefing between May 22 and the evening of

June 7. To my knowledge, none of this correspondence stated or suggested that the Committee

wanted the briefing to include confidential information protected by 26 U.S.C. § 6103(a).

       40.     More broadly, and to my knowledge, prior to June 7 the Committee staff had not

communicated to anyone at Treasury or the IRS involved in coordinating or preparing for the

briefing that the Committee staff expected the briefing to include such information.

       41.     On June 10, two other Treasury officials and I accompanied the following IRS

officials to the scheduled briefing:

               a. Kirsten Wielobob, Deputy Commissioner for Services and Enforcement

               b. Diane Grant, Senior Advisor to the Office of the Commissioner

               c. Michael Desmond, IRS Chief Counsel

               d. Thomas Cullinan, Counselor to the Commissioner and Chief Counsel

               e. Robert Chapman, Analysis, Legislative Affairs, IRS




                                               10
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 11 of 413



       42.     The briefing began a few minutes after 9:00 a.m., conducted initially by Ms.

Wielobob and Ms. Grant. Ms. Wielobob oversees the divisions responsible for conducting any

mandatory audit of a covered officeholder. Ms. Grant has served in the IRS Office of the

Commissioner through multiple administrations and has extensive historical knowledge of the

mandatory audit process and IRS processes more generally. Committee staff for the majority and

minority were present for the briefing, but neither Chairman Neal nor any other Member of the

Ways and Means Committee attended.

       43.     Consistent with the direction provided by Committee staff on May 24, the

presentation provided by Ms. Wielobob and Ms. Grant was comprehensive, focusing on how the

mandatory audit process operates from the moment a return is delivered to the IRS through the

time that the audit is completed.

       44.     Although no information protected by 26 U.S.C. § 6103 was provided (or legally

could have been provided) during the briefing, Ms. Wielobob and Ms. Grant presented a set of

34 slides explaining in detail how the mandatory audit process works.

       45.     The prepared presentation covered the following areas: (i) an overview of the

process; (ii) special processing procedures for the returns of covered officeholders; (iii) how the

returns of officeholders are assigned for mandatory examination; (iv) processes for ensuring the

impartiality of the mandatory examination; (v) the mandatory examination process itself,

including how the audit is planned, contact that occurs with an officeholder’s representative,

information gathering by the IRS, and exam determinations and potential responses; (vi)

potential consideration by the IRS Office of Appeals; and (vii) when judicial review may be

required. Also included as part of the presentation were examples of documentation that is

related to the mandatory audit process.




                                                 11
         Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 12 of 413



         46.   The presentation by Ms. Wielobob and Ms. Grant lasted approximately one hour,

after which the IRS officials present at the briefing spent a total of approximately two hours

addressing more than 150 questions asked by Committee staff. The IRS officials answered the

majority of questions from Committee staff that did not seek privileged information or implicate

information that, as the IRS officials explained at the time, is or may be protected by 26 U.S.C. §

6103(a).

         47.   Numerous questions posed by Committee staff at the briefing or in pre-written

materials submitted afterward sought protected return information relating to President Trump.

This included items bearing on the content of President Trump’s returns, such as how the IRS

verified wages/salary, whether any income issues had been examined, and what deductions had

been examined for all tax returns filed by President Trump while in office. Similarly, Committee

staff asked what the sources of income were and whether any assessments had been issued for

presidential tax returns in the past two years. The Committee also sought details about the

physical location of copies of returns and related IRS work papers, as well as the identities of

individuals having access to return information.

         48.   The briefing concluded at approximately 12:40 p.m., with Treasury and IRS

officials having made themselves available to the Committee staff for more than three and a half

hours.

         49.   Following the briefing, I sent to Chairman Neal a June 10, 2019, letter confirming

that senior officials from the IRS had provided to Committee staff a briefing on the process by

which the IRS audits and enforces the Federal tax laws with respect to Presidents of the United

States. In my June 10 letter I also reaffirmed the Department’s commitment to continuing to

address the Committee’s stated interest in this process within the limits of the law.




                                                 12
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 13 of 413



       50.     Additionally, in my e-mail transmitting this letter, I provided a copy of the slides

that had been prepared by IRS officials and the exhibits referenced by those slides. I invited the

Committee staff to share any follow-up questions that they had. A copy of the e-mail

transmitting my June 10 letter and these materials (the slides and exhibits accompanying them) is

attached as Exhibit M.

       51.     On June 13, 2019, Ms. McAfee responded to my e-mail and attached a list of 291

questions that the Committee staff had prepared prior to the briefing. A copy of this June 13 e-

mail and the list of prepared questions is attached as Exhibit N.

       52.     Recognizing that many of the questions on the list provided after the briefing had

been asked and answered at the briefing, I sent an e-mail to Ms. McAfee on June 21, 2019,

thanking her for sharing the list of prepared questions, noting that many were answered at the

briefing, and asking which of the outstanding questions on the list the Committee staff would

like Treasury and the IRS to prioritize in preparing responses. I also informed her that some of

the requested information could take time to track down. A copy of my June 21 e-mail is

attached as Exhibit O.

       53.     On June 25, 2019, Ms. McAfee responded to my June 21 e-mail in a message that

read in its entirety: “You are welcome. The authorization letters are sufficient. Please feel free to

provide the answers on a rolling basis.” A copy of this e-mail is attached as Exhibit P. No further

clarification or guidance was provided.

       54.     Three days later, on June 28, 2019, I received an e-mail from Committee staff

transmitting a letter from Chairman Neal to Secretary Mnuchin and Commissioner Rettig. A

copy of this e-mail and accompanying letter are attached as Exhibit Q.




                                                 13
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 14 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 15 of 413




             EXHIBIT A
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 16 of 413
                                                                     1




          Hearing on The President’s 2020 Budget Proposal
                        ________________________________________



                                   HEARING
                                     BEFORE THE


                COMMITTEE ON WAYS AND MEANS

                 U.S. HOUSE OF REPRESENTATIVES
                    ONE HUNDRED SIXTEENTH CONGRESS

                                    FIRST SESSION

                         ________________________


                                     March 14, 2019

                              __________________


                               Serial No. 116-14
                              __________________
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 17 of 413
                                                                            2



                       COMMITTEE ON WAYS AND MEANS
                     RICHARD E. NEAL, Massachusetts, Chairman
    JOHN LEWIS, Georgia                KEVIN BRADY, Texas, Ranking Member
    LLOYD DOGGETT, Texas               DEVIN NUNES, California
    MIKE THOMPSON, California          VERN BUCHANAN, Florida
    JOHN B. LARSON, Connecticut        ADRIAN SMITH, Nebraska
    EARL BLUMENAUER, Oregon            KENNY MARCHANT, Texas
    RON KIND, Wisconsin                TOM REED, New York
    BILL PASCRELL, JR., New Jersey     MIKE KELLY, Pennsylvania
    JOSEPH CROWLEY, New York           GEORGE HOLDING, North Carolina
    DANNY K. DAVIS, Illinois           JASON SMITH, Missouri
    LINDA SÁNCHEZ, California          TOM RICE, South Carolina
    BRIAN HIGGINS, New York            DAVID SCHWEIKERT, Arizona
    TERRI A. SEWELL, Alabama           JACKIE WALORSKI, Indiana
    SUZAN DELBENE, Washington          DARIN LAHOOD, Illinois
    JUDY CHU, California               BRAD R. WENSTRUP, Ohio
    GWEN MOORE, Wisconsin              JODEY ARRINGTON, Texas
    DAN KILDEE, Michigan               DREW FERGUSON, Georgia
    BRENDAN BOYLE, Pennsylvania        RON ESTES, Kansas
    DON BEYER, Virginia
    DWIGHT EVANS, Pennsylvania
    BRAD SCHNEIDER, Illinois
    TOM SUOZZI, New York
    JIMMY PANETTA, California
    STEPHANIE MURPHY, Florida
    JIMMY GOMEZ, California
    STEVEN HORSFORD, Nevada

                                          g




                      Hearing on The President’s 2020 Budget Proposal


                               U.S. House of Representatives,
                               Committee on Ways and Means,
                                     Washington, D.C
                               _________________________
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 18 of 413
                                                                                                       3




    WITNESS
    The Honorable Steven T. Mnuchin, Secretary, United States Department of the Treasury


                                           ___________________




    ADVISORY
    FROM THE COMMITTEE ON WAYS AND MEANS

    FOR IMMEDIATE RELEASE                                               CONTACT: (202) 225-3625
    March 7, 2019
    No. FC-7


    Chairman Neal Announces a Hearing on The President's Fiscal Year 2020 Budget Proposal with
                        U.S. Secretary of the Treasury Steven Mnuchin


    House Ways and Means Chairman Richard E. Neal announced today that the Committee will hold a
    hearing, entitled “The President's Fiscal Year 2020 Budget Proposal with U.S. Secretary of the
    Treasury Steven Mnuchin” on Thursday, March 14, 2019 at 9 a.m. in room 1100 Longworth House
    Office Building.


    In view of the limited time available to hear witnesses, oral testimony at this hearing will be from
    invited witness only. However, any individual or organization not scheduled for an oral appearance
    may submit a written statement for consideration by the Committee and for inclusion in the printed
    record of the hearing.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 19 of 413
                                                                                                  4




    DETAILS FOR SUBMISSION OF WRITTEN COMMENTS:

    Please Note: Any person(s) and/or organization(s) wishing to submit written comments for the
    hearing record can do so here: WMdem.submission@mail.house.gov.
    Please ATTACH your submission as a Word document, in compliance with the formatting
    requirements listed below, by the close of business on Thursday, March 28, 2019.
    For questions, or if you encounter technical problems, please call (202) 225-3625.
    FORMATTING REQUIREMENTS:
    The Committee relies on electronic submissions for printing the official hearing record. As
    always, submissions will be included in the record according to the discretion of the
    Committee. The Committee will not alter the content of your submission, but reserves the
    right to format it according to guidelines. Any submission provided to the Committee by a
    witness, any materials submitted for the printed record, and any written comments in response
    to a request for written comments must conform to the guidelines listed below. Any
    submission not in compliance with these guidelines will not be printed, but will be maintained
    in the Committee files for review and use by the Committee.
    All submissions and supplementary materials must be submitted in a single document via
    email, provided in Word format and must not exceed a total of 10 pages. Witnesses and
    submitters are advised that the Committee relies on electronic submissions for printing the
    official hearing record.
    All submissions must include a list of all clients, persons and/or organizations on whose
    behalf the witness appears. The name, company, address, telephone, and fax numbers of each
    witness must be included in the body of the email. Please exclude any personal identifiable
    information in the attached submission.
    Failure to follow the formatting requirements may result in the exclusion of a submission. All
    submissions for the record are final.
    The Committee seeks to make its facilities accessible to persons with disabilities. If you
    require special accommodations, please call (202) 225-3625 in advance of the event (four
    business days’ notice is requested). Questions regarding special accommodation needs in
    general (including availability of Committee materials in alternative formats) may be directed
    to the Committee as noted above.
    Note: All Committee advisories are available [here].
                                                  ###
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 20 of 413
                                                                                                      5




                          THE PRESIDENT'S 2020 BUDGET PROPOSAL

                                      Thursday, March 14, 2019

                                       House of Representatives,

                                   Committee on Ways and Means,

                                           Washington, D.C.



            The committee met, pursuant to call, at 9:01 a.m., in Room 1100, Longworth

     House Office Building, Hon. Richard E. Neal [chairman of the committee] presiding.

            Chairman Neal. The meeting will come to order. Good morning, and we want to

     welcome our witness, the U.S. Secretary of the Treasury, Mr. Steven Mnuchin. Today we

     will discuss President Trump's proposal to cut more than $1.4 trillion from core programs

     that help American families. The President's fiscal year 2020 budget cuts to healthcare,

     Medicare, Medicaid, threatening Social Security, and undermining many critical programs

     for parents and other caregivers will be in front of us this morning for discussion.

            It is no coincidence that this administration, as they simultaneously look to cut

     3 -- trillions of dollars from these important initiatives come barely a year after supporting

     unpaid tax cuts for the wealthiest amongst us, totaling $2.3 trillion of the Nation's debt.

     Now, in this budget, the President wants to pay for those cuts on the backs of working

     families.

            I want to be clear that these cuts have not had the miraculous-- these tax cuts have

     not had the miraculous economic effect that we have been told to believe. Yes, by some

     measures, the economy is doing well, and we continue to understand that the broad

     economic recovery has now been underway for more than 100 months, which would
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 21 of 413
                                                                                                 6




     include the efforts of President Obama.

            But at best, the tax cuts were a short-term sugar high. Credible and independent

     forecasters put long-term economic growth at about 1.8 percent, a far cry from the

     promised indefinite growth above 3 percent and nowhere near the 6 percent that the

     President suggested could happen.

            Tellingly, I have heard from many of those in Massachusetts who haven't seen the

     $4,000 pay raise that they were promised under the tax law. They can't afford

     medications. They struggle to keep up with basic expenses. And they are being hit with

     the surprise of owing taxes in this filing season. This has been confusing and surprising to

     these filers. For taxpayers with a balance due question, such as those finding that they

     owe taxes for the first time, the IRS answered only 15 percent of their calls, and the

     average wait time was 1 hour.

            As the IRS works to implement the new tax law and recover from the work backlog

     caused by the government shutdown, we need to ensure that it has the resources to fully

     assist with and resolve taxpayer issues. That means supporting the agency's taxpayer

     services and reversing a decade of declining funds for the IRS.

            Before I turn it over to my colleague, Ranking Member Brady, I want to

     underscore, Mr. Secretary, that while we have some differences of opinion, I know that we

     agree that no one can beat American workers and businesses when they compete on a level

     playing field. I want to note your staff's good work at the OECD on digital taxation

     issues. That work has the potential to affect a wide range of U.S. businesses and

     taxpayers and the U.S. tax base. I intend to pay close attention to these developments,

     especially in light of France's recent unilateral imposition of a digital services tax. I

     encourage you to stay in close contact with us.

            I also encourage you to continue to reach out on the basis of staff work through our
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 22 of 413
                                                                                                  7




     shared priorities. At the top of this list is infrastructure. Your comments have been very

     encouraging. The President's comments have been very encouraging on the issue of

     infrastructure. Repairing our aging roads and bridges, investing in the 21st century

     infrastructure system is a win for everyone: workers, consumers, businesses, and the

     economy as a whole. I know and expect that we can count on you to partner with me and

     my colleagues on this very important initiative as well as other ways to grow the economy

     and increase opportunities for the middle class.

            And, with that, I want to recognize Ranking Member Mr. Brady for his opening

     statement and point out that Mr. Brady and I are in full agreement on St. Patrick's Day.

            [The statement of Chairman Neal follows:]
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 23 of 413
                                                                                                   8




            Mr. Brady. Absolutely. Thank you, Chairman Neal.

            And thank you, Secretary Mnuchin, for being here with us to discuss the President's

     recent budget proposal.

            Mr. Secretary, 2 years ago, you sat in that very chair and discussed the President's

     initial budget proposal. You told us your number one priority was growth, that tax reform

     and balanced regulations could unleash the economic potential of America.

            You had plenty of skeptics. Experts told us there was a new normal in America:

     sluggish 2 percent growth for as far as the eye could see. They said we had to simply

     accept that paychecks would remain flat, jobs would keep going overseas, and U.S.

     manufacturing jobs were gone, unless, of course, you wield a magic wand.

            Larry Summers scoffed that we believed in tooth fairies, and then Leader Nancy

     Pelosi famously declared it would be Armageddon for America. Man, were they wrong.

            Thanks to a new modern Tax Code and balanced regulation, we have launched a

     new era of prosperity for America where workers have first claim over their earnings.

     Small business and manufacturing is back, and American companies can compete and win

     anywhere in the world, especially here at home. America's economy is growing

     50 percent faster than predicted by the Obama White House. Local businesses are

     investing four times faster than the last year of the prior administration. U.S.

     manufacturing is no longer losing jobs but growing six times faster than President Obama's

     last few years. Blue collar employment is surging. The unemployment rate is at

     historically good rates for those who were left behind in the past: Hispanics, African

     Americans, Asian Americans, women, teenagers, those without a high school degree, and

     our neighbors with disabilities.

            Paychecks, stagnant for far too long, are growing at their fastest rate in a decade
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 24 of 413
                                                                                                  9




     and even faster among those with low incomes who need it most. Today, median

     household income rose above $61,000 for the first time since 1999, and hardworking

     Americans haven't felt this optimistic about their financial future in a long time.

            New business starts are skyrocketing, and small business along Main Street are the

     most optimistic on record with historically high job openings, plans to hire more workers,

     higher paychecks, and growing profits.

            Here is what makes me optimistic: Nearly 5 million Americans have been lifted

     off food stamps since President Trump was elected. The poverty rate for Hispanics and

     African Americans has improved dramatically and is now the lowest on record. Maybe

     that is why American

     consumer confidence reached an 18-year high recently.

            With investment and jobs coming back from oversees, millions of workers with

     higher paychecks, bonuses, and larger nest eggs, local businesses no longer saddled with

     billions of dollars of Washington red tape, U.S. energy now the largest producer in the

     world, and America once again the most competitive economy in the world, that optimism

     makes sense.

            But we must not go back to the bad old days by repealing the tax cuts and harming

     the very Americans who need help the most. Rather than wasting time in Congress on a

     rush to impeachment, Democrats and Republicans need to work together to grow the

     economy. America needs more customers and more workers. This means improving the

     new modernized U.S.-Mexico-Canada trade agreement this year so we can reach more

     customers, create more jobs, and sell more Made in America products to our two best

     trading partners.

            It means working together on the number one economic challenge facing America

     today: our workforce. Lack of qualified workers is holding down economic growth across
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 25 of 413
                                                                                                   10




     the country and will slow growth even more in the future.

            And it means working together to ensure America remains competitive

     internationally by challenging France's recent proposal to tax cross-border digital services.

     This is a naked revenue grab that targets U.S. companies, double taxes our businesses, and

     violates longstanding norms. I am hopeful that together we can work on other shared

     priorities, like increasing retirement security for our workers and families, reforming the

     IRS, and growing America's infrastructure. Mr. Secretary, there are many good

     pro-growth proposals in the President's budget for Congress to consider. We thank you

     for being here.

            And, with that, Mr. Chairman, I yield back.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 26 of 413
                                                                                            11




            Chairman Neal. I thank the ranking member, Mr. Brady.

            Without objection, all members' opening statements will be made part of the

     record, and a reminder that we will adhere to the Gibbons rule, meaning when one was

     seated as the gavel came down.

            Welcome, Mr. Secretary. I appreciate your presence here this morning. We have

     received your written testimony, and I ask that you summarize those remarks in 5 minutes,

     and then we will begin the questioning. Please proceed.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 27 of 413
                                                                                                  12




     STATEMENT OF THE HONORABLE STEVEN T. MNUCHIN, SECRETARY,

     U.S. DEPARTMENT OF THE TREASURY



            Secretary Mnuchin. Thank you. Chairman Neal, Ranking Member Brady, and

     members of the committee, it is good to be here with you today.

            I am pleased to report that President Trump's economic program of tax cuts,

     regulatory relief, and improved trade deals is working for the American people. During

     2018, real GDP increased by 3.1 percent measured from the fourth quarter of 2017 to the

     fourth quarter of 2018. This is the highest growth rate since 2005. The unemployment

     rate remains historically low at 3.8 percent, and earnings rose by over 3 percent in 2018,

     the highest nominal increase in a decade. More Americans are entering the workforce

     because of a renewed sense of optimism.

            The World Economic Forum's most recent competitiveness report announced that

     the United States is the number one most competitive economy in the world, receiving the

     top ranking for the first time in more than 10 years. Companies are investing hundreds of

     billions of dollars in new and expanding business operations in the United States. This is

     in large part because the Tax Cuts and Jobs Act made our tax rates competitive, moved us

     from a worldwide system towards a territorial system of taxation, and allowed immediate

     expensing of capital expenditures. For hardworking families, it also cut rates across the

     board, doubled the standard deduction, and expanded the child tax credit.

            I would also like to highlight opportunity zones, a key component of TCJA.

     Opportunity zones will ensure that more Americans benefit from economic expansion and

     a robust job market. They provide capital gains tax relief to encourage investments in

     businesses located in distressed communities. This policy has generated a great deal of
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 28 of 413
                                                                                                  13




     enthusiasm.

            These measures are fueling growth. Along with our efforts to provide regulatory

     relief, in our trade negotiations, we are aiming to break down barriers to markets around

     the world.

            As you know, China has gained many advantages through unfair trade practices.

     This administration is committed to rebalancing our trading relationship in order to level

     the playing field for hardworking Americans. We are negotiating with China on structural

     reforms to open their economy to our companies and protect America's critical technology

     and intellectual property.

            The administration is also prioritizing the U.S.-Mexico-Canada agreement,

     USMCA. It is the most comprehensive trade agreement ever negotiated and will

     modernize our trading relationship across North America. The USMCA will create the

     highest standards to protect intellectual property rights, support small and mid-size

     businesses, open markets for agricultural products, spur manufacturing. I encourage all

     Members of Congress to support its passage because it will have a positive impact for

     American workers, business owners, farmers, and families.

            In addition to enhancing overall growth prospects, I want to note the positive

     impact that the administration's economic agenda will have on our country's debt and

     deficits going forward. During the last administration, analysts predicted that 2 percent

     growth was the highest America could achieve and that it was the new normal. We have

     already shown that we can and will do better. An extra 1 percent of GDP growth per year

     means trillions of dollars of additional economic activity and more revenue to the

     government.

            Turning to the budget, the policies and priorities in the President's fiscal year 2020

     budget will continue to foster stronger economic growth, reduce spending, and create a
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 29 of 413
                                                                                               14




     more sustainable fiscal outlook for our country by reducing the deficit as a share of GDP.

     Of special interest to this committee, the Treasury portion of the 2020 budget includes

     $290 million for business system modernization account funding, which is foundational for

     a new 6-year IRS IT modernization plan. Investment in modernization of IRS information

     technology systems and infrastructure will protect the integrity of our tax system and

     improve customer service for taxpayers.

            I am pleased to continue working with you on policies and especially,

     Mr. Chairman, as you noted, infrastructure that will help to create jobs and increase wages

     for the American people. Thank you very much.

            [The statement of Secretary Mnuchin follows:]
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 30 of 413
                                                                                                    15




               Chairman Neal. Thank you, Mr. Secretary.

               And, without objection, each member will be recognized for 3 minutes to question

     our witness today so that we may ensure that all members have an opportunity to inquire

     before the Secretary's schedule requires that he leave. And I will begin by recognizing

     myself.

               Mr. Secretary, as you know, the debt limit was reinstated at the beginning of this

     month, and your department has started extraordinary measures. Thank you for your

     response to my January letter and the shared commitment that we have to addressing the

     debt ceiling to protect the full faith and credit of the United States.

               We have seen what brinksmanship does on the debt ceiling question. Last year, it

     led us to a shutdown. We got a shutdown. The American taxpayer suffered during the

     longest shutdown in history. And similar brinksmanship on the debt ceiling is not only

     dangerous, it is reckless and irresponsible.

               Do you support, Mr. Secretary, raising a clean debt ceiling extension sooner rather

     than later?

               Secretary Mnuchin. I do, Mr. Chairman, and I encourage Congress to do that

     sooner rather than later, as you said.

               Chairman Neal. Thank you.

               Mr. Secretary, we have had many encouraging conversations about infrastructure,

     and the system that we recognize in America today is suffering from years of underfunding

     and neglect. I believe we have an opportunity to make a meaningful, sustained investment

     that will lay the foundation for economic growth for years to come and create thousands of

     good-paying jobs. We must be ready to put real Federal dollars behind this commitment

     and maintain the traditional 80/20 split between Federal and State spending.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 31 of 413
                                                                                                  16




            The President campaigned on a $1.5 trillion infrastructure package, and he

     mentioned infrastructure again in this year's State of the Union. Are you and the President

     still committed to the $1.5 trillion bold infrastructure package that you have previously

     outlined?

            Secretary Mnuchin. Mr. Chairman, the President and I are fully committed to that.

     I have appreciated the opportunity that you and I have spoken on the phone and had the

     opportunity to meet and talk about this, and we very much look forward to working with

     Congress on a bipartisan basis to pass infrastructure quickly.

            Chairman Neal. Another encouraging note where I think there is an opportunity

     for cooperation here is on the multi-employer pension plan dilemma that the country is

     about to face. Do you have any immediate plans to address that issue? Based on

     conversations I have recently had with many of the stakeholders, they have said that the

     words of the administration have been encouraging. This is a huge problem. It

     conceivably could take down the Pension Benefit Guaranty Trust, and I think working on

     this sooner rather than later also makes good sense. Is that still the administration's

     position?

            Secretary Mnuchin. It is, Mr. Chairman. As you know, both as my role as

     Secretary of the Treasury and my role as a member of the board of the PBGC, this is very

     important to us. I have had the opportunity to meet with workers who are impacted by

     this. I know there is a bipartisan group that is working on this, and we look forward to

     supplying you help and work with that.

            Chairman Neal. The legislation that I have proposed on this issue has many

     Republican cosponsors, and I would hope that other Republicans would sign up. I think

     just about every member of the Democratic Party in the House in the past session signed

     the legislation. I think it is a good starting point in the conversation for hopefully getting
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 32 of 413
                                                                                                17




     something done before the problem really gets out of hand.

             And, with that, let me recognize Ranking Member Brady for 3 minutes.

             Mr. Brady. Thank you, Mr. Chairman.

             When I think of the work, Mr. Secretary, that you did with President Trump and the

     Republican Congress on tax reform, I think of Russell Marine back home. They gave

     their workers $1 million in bonuses, raised everyone's pay 10 percent. They bought

     millions of dollars of new equipment they couldn't afford before, and they green-lighted a

     new company office because the building I was in was plenty old.

             I think of The Lone Pint Brewery in Magnolia, Texas. Christi and Trevor Brown

     started this craft brewery a number of years ago. They told me, because of tax reform,

     they now can give all 10 of their workers full healthcare, vision and dental, some of which

     their kids have never had before. And the back porch we were standing on was going to

     be their new cold room because of the savings they had from the tax cut.

             And I think of the two new manufacturing plants I toured a couple of weeks ago in

     the poorest part of my district in east Texas, built in part because now businesses can write

     off that new equipment and machinery the very year they buy it.

             But when I am back home, people tell me that I think the silliest thing they hear is

     that tax refunds are down, so tax increases must be up. And while that claim has been

     fact-checked as misleading and nonsensical, the media covered it like it was life discovered

     on Mars. As we know, your refunds have zero to do with your tax bill. It merely reflects

     what you overpaid the IRS last year. And we know that 95 percent of Americans either

     got a tax cut or their tax bill stayed the same.

             So we also know refunds vary from year to year and even within the tax season.

     And the truth is the new Tax Cuts and Jobs Act was designed to help families who live

     paycheck to paycheck to make sure they got their help each month when they needed it
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 33 of 413
                                                                                               18




     rather than to have that relief delayed for a year.

              Can you give us the latest update on the tax filing season and where refunds stand

     today?

              Secretary Mnuchin. Mr. Brady, thank you very much, and I personally want to

     thank you for your incredible work that you did on the tax act. I think, as you have

     known, based upon the most recent data, tax refunds are flat on last year. Now, let me just

     give you an example. For an average married couple with one job and two children under

     the age of 17, their taxes would go down from approximately $3,800 to $1,700, or a

     reduction of $2,000. If they had been properly withheld, their withholding -- their refund

     would have gone down 55 percent as well as their taxes. So the fact that refunds are on

     average the same means, in essence, people did not adjust their holding enough to take

     advantage of the tax act. We have encouraged people to use the calculator, but I would

     just emphasize, because taxes are down, refunds should be down.

              Mr. Brady. All right. Thank you, sir.

              Chairman Neal. Thank you, Mr. Brady.

              With that, let me recognize the gentleman from Georgia, Mr. Lewis, to inquire.

              Mr. Lewis. Thank you very much, Mr. Chairman.

              Thank you, Mr. Secretary, for being here. Mr. Secretary, there were 11 billion

     disclosures of tax records last year under section 6103 of the Tax Code. Mr. Secretary,

     did you personally sign a form to release any of these 11 billion tax records?

              Secretary Mnuchin. I am sorry. I don't understand the question, Mr. Lewis.

     Could you just repeat it?

              Mr. Lewis. Well, I will do my very best to make it plain and simple. There were

     11 billion disclosures of tax records last year under section 6103 of the Tax Code. Did

     you personally sign the form to release any of these 11 billion tax records?
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 34 of 413
                                                                                             19




            Secretary Mnuchin. I don't believe I did, but I could check with my team. I am

     not aware of that, Mr. Lewis.

            Mr. Lewis. Well, you don't have any idea who approved?

            Secretary Mnuchin. I have been advised that that is not something I would

     normally sign. It would be something that the IRS Commissioner would sign off on.

            Mr. Lewis. Is there a representative of the IRS Commissioner present today?

            Secretary Mnuchin. No, he is not, but I would be more than happy to follow up

     with you in your office and get back to you on the specific facts on that.

            Mr. Lewis. Well, let me just ask you, Mr. Secretary. Didn't you prohibit the IRS

     director from meeting with us?

            Secretary Mnuchin. I believe we made available the IRS' team of experts that are

     available, and I believe at the appropriate time, the IRS Commissioner will come and

     testify, as I am doing.

            Mr. Lewis. And when is the time right? When will the time be right?

            Secretary Mnuchin. I would be more than happy to follow up with the chairman

     and schedule it at a mutually available time.

            Mr. Lewis. Thank you.

            Mr. Chairman, I ask unanimous consent to submit a statement from veterans groups

     against this budget.

            Chairman Neal. Without objection.

            [The information follows:]
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 35 of 413
                                                                                                  20




            Mr. Lewis. Thank you. I yield back, Mr. Chairman.

            Chairman Neal. The chair will recognize the gentleman from Florida,

     Mr. Buchanan, to inquire.

            Mr. Buchanan. Thank you, Mr. Chairman.

            And I want to thank the Secretary for his leadership in terms of the Tax Cuts and

     Jobs Act that we put together, but one of the big issues is on growth. For 50 years, as you

     know, or the last 10 years, it has been the slowest growth that we have had in the last

     50 years, so the impact that this has had is very clear when you look at -- if you want to

     look at it from a report card standpoint.

            Optimism is at an all-time high. That makes a big difference for people that are in

     business to invest going forward. Wages at 3.1 percent in terms of growth. Consumer

     confidence at an 18-year all-time high. Unemployment is lower in terms of the last

     50 years, and 7 million, they claim, job openings available today for folks across the

     country. So, to me, when you look at the report card, there is no question the impact that

     the jobs and tax act -- has made a huge difference.

            Let me ask you. The Fed is looking at -- they have been raising rates. A lot of

     people think this is kind of throwing a cold blanket somewhat on the economy going

     forward. What are your thoughts? And I know, in this last go around, they backed off of

     that a little bit, but it seems a lot of people feel, why don't we have the opportunity to

     realize the full potential of this economy going forward? So I just wanted to get your

     comments in terms of the Fed's actions on raising rates.

            Secretary Mnuchin. Well, first, let me just comment on the growth, as you have

     mentioned, and I do agree that the growth has led to tremendous opportunities for

     hardworking Americans.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 36 of 413
                                                                                                  21




              I think, as you know, I meet with the Fed Chair on a regular basis. We do discuss

     the economy and other issues on a weekly basis. It would be inappropriate for me as

     Treasury Secretary to comment on specific Fed actions in the future.

              Mr. Buchanan. Thanks.

              And, with that, I yield back.

              Chairman Neal. I thank the gentleman.

              I thank the Secretary for that answer, incidentally. Thank you.

              With that, let me recognize the gentleman from Texas, Mr. Doggett, to inquire.

              Mr. Doggett. Thank you, Mr. Chairman.

              And, Mr. Mnuchin, I must say I am a little surprised to see you here. During the

     time that the massive tax breaks for those at the top and the multinationals were being

     forced here, neither you nor any member of the administration had the courage to come

     and be questioned about the contradictions in that move. You refused to be questioned in

     public about the special deal that you cut on the enterprises for Putin's buddy Deripaska.

     You ignored Chairman Neal's letter to permit a reasonable time for congressional review of

     this shady deal, even after Congress voted to stop it here in the House. You continue to

     deny every request for documents from multiple congressional committees about this

     wrong.

              You did show up one time here and insisted, like today, that questioning of you be

     limited to a few minutes. And then, with Mr. Brady's very effective protection, you

     managed to give no oral answer to the questions that I posed but instead agreed that you

     would supply written questions -- answers to those questions in writing that I still don't

     have more than a year later.

              Let me just ask you directly: Since you are fully aware that section 6103(f)(1) of

     the Internal Revenue Code reads, quote, upon written request from the chairman of the
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 37 of 413
                                                                                                    22




     Committee on Ways and Means, the Secretary shall furnish such committee with any

     return or return information specified, end quote, are you willing to provide and fulfill the

     command of the statute and your mandatory duty to properly release any personal and

     business tax returns of President Trump that you are requested to provide?

                Secretary Mnuchin. Well, Mr. Congressman, let me first comment on the first part

     of that.

                Mr. Doggett. Well, I just want to be sure I get an oral answer to my question.

                Secretary Mnuchin. I will make sure -- I will make sure I answer the end, but let

     me just make sure I answer the first part, which I think is highly unfair, okay. First of all,

     I did come and give a classified briefing.

                Mr. Doggett. Yes, sir, which the Speaker called a waste of time.

                Secretary Mnuchin. That is your -- that is your view. I came with --

                Mr. Doggett. That is her view shared by me.

                Secretary Mnuchin. -- I came with experts from Treasury --

                Mr. Brady. Mr. Chairman, if the witness could be allowed to answer.

                Mr. Doggett. Well, let me ask you, Mr. Secretary. You can give any explanation

     in the time that the chairman and Mr. Brady will provide, but will you comply with the

     command of the statute and provide the returns under 6103? Yes or no?

                Secretary Mnuchin. I am going to answer that, but --

                Mr. Doggett. Would you just answer it now? You have got 30 seconds.

                Secretary Mnuchin. The answer is I will -- if I receive a request, which I presume

     from what I have read in the press I will receive, I will consult with the Legal Department

     within Treasury, and I will follow the law. That is my answer, Mr. Congressman, but I

     would like to answer the previous part, which I think --

                Mr. Doggett. You are welcome to do so. Have you received any instruction or
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 38 of 413
                                                                                                   23




     guidance from anyone regarding how to handle these requests?

              Secretary Mnuchin. I am more than happy to answer your question --

              Mr. Doggett. Thank you.

              Secretary Mnuchin. -- but in due respect, I would like to just finish my previous

     answer, which is, Mr. Chairman, I think I have worked with you on a mutual date. I was

     not aware of that the committee didn't think they had enough time today. I would be more

     than happy to stay an extra half an hour if that is necessary so that people feel like they

     have the proper amount of time to answer -- ask me questions, and I believe that we have

     accommodated all requests from the committee. And if there are open requests on

     documents or anything else, Mr. Chairman, we would be more than happy to work with

     you and Mr. Brady.

              Now, I think -- was there a second part of the question I didn't answer --

              Mr. Doggett. Yes, sir.

              Secretary Mnuchin. -- on the tax returns?

              Mr. Doggett. There was --

              Chairman Neal. Well, let me just say something. By precedent here, the witness

     is always allowed to finish their answer.

              Mr. Doggett. Well, not last time. When I asked a question, there was no answer

     given.

              Chairman Neal. Would the --

              Mr. Doggett. -- provided.

              Secretary Mnuchin. I want to make sure I have answered all your questions. Is

     there anything else I didn't answer?

              Mr. Doggett. Yes, sir. Have you received any instruction or guidance of any kind

     about how to handle --
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 39 of 413
                                                                                                    24




             Mr. Brady. He just answered that question, Mr. Doggett.

             Secretary Mnuchin. I am sorry. From whom?

             Chairman Neal. Let the witness finish the questioning.

             Mr. Doggett. Have you received any instruction or guidance of any kind about

     how to handle congressional requests for President Trump's tax returns, and if so, from

     whom?

             Secretary Mnuchin. I have -- because I have read this in the press, so, first of all, I

     haven't received the request. If you have the request for me today, I am happy to accept it.

     If not, when -- if you decide in the future to deliver this, we will receive it. I can't

     speculate on the request until I see it. I have discussed with the Legal Department in the

     Treasury that we will most likely receive this request. As I have said, based upon the

     request, we will examine it, and we will follow the law.

             Mr. Doggett. Thank you.

             Secretary Mnuchin. I would expect that we would -- I am not aware that there has

     ever been a request for an elected official's tax return, but we will follow the law, and we

     will protect the President as we would protect any individual taxpayer under their rights.

             Chairman Neal. Thank you.

             Mr. Doggett. Are you seeking advice on the meaning of the word "shall"?

             Chairman Neal. With that, let me recognize Mr. Smith to inquire.

             Mr. Smith of Nebraska. Thank you, Mr. Chairman.

             And certainly thank you, Mr. Secretary, for appearing before the committee today.

     I know that time is short, so I will try to be brief.

             I want to thank you for ensuring that the final regulation implementing section

     199(A) appropriately recognizes businesses which physically hold, store, and transport

     commodities, such as grain elevators and energy services firms, are eligible for the
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 40 of 413
                                                                                                 25




     deduction and not lumped in with paper traders. Both of these industries are economically

     important to my State of Nebraska, and this was an important issue that was addressed.

            At the same time, I do continue to hear concerns regularly about implementation of

     many other provisions of the TCJA, particularly the international provisions. As you

     know, our goals for tax reform included simplifying compliance, modernizing international

     taxation, and ensuring as many taxpayers as possible benefited from tax relief. I do

     continue to hear concerns that regulations implementing provisions known or called GILTI

     and BEAT are not easy to comply with and in many cases are capturing longstanding

     legitimate transition actions which no reasonable person would consider tax-avoidance

     strategies as newly taxable events, which is not and certainly was not our goal.

            Could you provide us with some insight on why this seems to be happening

     regularly as the regulations are produced, and can you assure us that TCJA is being

     implemented as intended by those of us who were so involved in its passing and being

     signed into law?

            Secretary Mnuchin. I can assure you it is being implemented as intended. We

     reach out to try to make sure we have the proper interpretations of these issues. I will tell

     you: I want to thank the hardworking people at the IRS and at the tax group within

     Treasury. We meet on a daily basis. There were very many regulations, as you know,

     that were left to us to draft. We want to make sure that we do this carefully in a way to

     protect companies and implement the law, and we have gone through an extensive period

     of reaching out to affected people. I personally met with many companies, and we will go

     through a comment period on these issues. So, as you said, the GILTI and BEAT issues

     are things we are looking at very carefully.

            Mr. Smith of Nebraska. Okay.

            Secretary Mnuchin. Thank you for the comment on the commodities. We
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 41 of 413
                                                                                                26




     worked hard on that.

            Mr. Smith of Nebraska. Very well. Thank you, Mr. Secretary.

            I now yield time to Mr. Brady.

            Mr. Brady. Mr. Secretary, you were asked about an $11 billion request for 6103

     provisions. Seems like a lot. Turns out $9 billion of that is routine request from States as

     they verify their State income. Other is to comply with the Affordable Care Act and those

     requirements passed by our Democrat friends. GAO and Joint Tax also make routine

     requests so that Congress can be provided information about the impact of policies, and of

     course, the Census makes those requests. Here is the key number: Zero of those requests

     are for purely partisan reasons that weaponize the Tax Code.

            I yield back.

            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentleman from California, Mr. Thompson, to

     inquire.

            Mr. Thompson. Thank you, Mr. Chairman. I would like to ask unanimous

     consent to submit this article into the record that reads -- the headline reads "Trump vowed

     to eliminate the debt in 8 years. He's on track to leave it at least 50 percent higher."

            Chairman Neal. Without objection.

            [The information follows:]
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 42 of 413
                                                                                                    27




               Mr. Thompson. Thank you, Mr. Secretary, for being here this morning.

               When the President and the Republicans pushed through their tax cut last Congress,

     the warning from Democrats and outside experts was very clear: If you pass an

     irresponsible $2.3 trillion tax bill that explodes our national debt and deficit to benefit the

     richest Americans and large corporations, it will inevitably be working families and our

     Nation's most vulnerable who end up paying the bill. This President's budget,

     unfortunately, could not be clearer in bringing that warning to reality as this budget reads

     like a laundry list of cuts to our country's essential programs: $500 million in cuts to

     Medicare, $1.5 trillion from Medicaid, cuts to CHIP, food stamps, affordable housing.

     The list goes on. All while the very same budget would make permanent a reduced top

     rate, an over $11 million estate tax exemption, and a host of other loopholes benefiting the

     richest 1 percent of Americans.

               And as disturbing as these cuts are, as harmful as they are to children and to

     seniors, the President's budget will add $1.1 trillion to our deficit next year. And that, I

     might add, is based on numbers that most experts don't see as real, the 3.2 percent

     economic growth, far above the 2.3 growth that CBO says that we should be expecting

     which, by the way, drops in the outyears in 2019 to 1.8 percent.

               Secretary Mnuchin, could you please explain to us, to the children and the seniors

     across the country who are going to be expected to pay for these tax cuts to the richest

     Americans, why they should be paying for them?

               Secretary Mnuchin. Thank you very much. So, first, let me just comment on the

     tax cuts themselves. As I have said in the past, I do think with additional growth, the tax

     cuts --

               Mr. Thompson. Excuse me, Mr. Secretary. We have very limited time. We
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 43 of 413
                                                                                                 28




     know what the tax cuts did, but this budget makes children and seniors pay for the tax cuts

     that the richest people are going to receive. Can you please justify that?

             Secretary Mnuchin. I don't believe that it is paying for the tax cuts as you have

     said. I believe that the tax cuts will pay for themselves through previous growth. What I

     would say is that --

             Mr. Thompson. That has never happened. You know it, and I know it, and the

     budget is very explicit. The cuts are right there in black and white. We have all read

     them.

             Secretary Mnuchin. Mr. Chairman, can I answer the question or --

             Chairman Neal. By precedent, the witness can answer the question.

             Secretary Mnuchin. So, again, I just want to separate the two issues. The

     previous tax cuts, okay, which were $1.5 trillion, okay, the difference between policy and

     baseline is $250 billion. That takes it down to a billion 250. Based upon growth last year

     alone, that will bring this down to 850, which this is simple math. If we do get the growth

     we expect, they will pay for themselves.

             Now, as it relates to the budget going forward, we have not cut those programs.

     We have reduced the rate of growth on those programs.

             Chairman Neal. Thank you.

             With that, let me recognize the gentleman from Texas, Mr. Marchant, to inquire.

             Mr. Marchant. Thank you, Mr. Secretary.

             Thank you for being here today, and thanks to your team for working through all of

     these difficulties in interpreting some technical aspects of the tax reform bill. Many

     businesses in my district have called me, and I have assured them that the Treasury is

     really working hard on trying to correct them.

             One of the big issues that I am hearing from my constituents and small businesses
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 44 of 413
                                                                                                  29




     in my district that have over the years paid their taxes on time, withheld the proper amount,

     et cetera, but in this year of transition, many of them, whether they got bad advice from

     their HR Department or whether they just guessed wrong or were too optimistic, some of

     them did not have enough withheld, and they are now faced with a penalty for the first

     time in their lives. They have never paid a penalty, and it is creating a hardship.

             And my ask today is will the Treasury, will you consider -- I know that you have

     said that you would lower the penalty from 90 percent to 85 percent, the penalty -- before

     you fell into the penalty, but would you consider 80 percent because we believe that there

     is some confusion, some genuine confusion out there? I think it would be a good-faith

     effort on the part of us to our hardworking constituents, not the ones that are trying to con

     the system or, you know, calculate how much they can get by with, but just normal people

     that are trying to do the right thing.

             Secretary Mnuchin. Well, as you have noted, we did reduce it from 90 to 85 to try

     to take into account many hardworking people who were caught in that, and yes, we will

     consider 80, and I will go back and review that with my team.

             Mr. Marchant. Thank you, Mr. Secretary.

             Mr. Secretary, the other thing that I would like with my remaining time to ask you

     to consider, the 800,000 people in my district in Texas value the integrity of the IRS and

     the Treasury Department. They do not want their tax returns -- they do not want to go to

     bed at night thinking that there might be some possibility that the IRS or the Treasury

     could view their tax return and make that tax return public to anybody, not somebody on

     this committee, to anybody. So, as a Member of Congress to you, before you make that

     kind of decision, please take that into consideration.

             Secretary Mnuchin. Thank you.

             Chairman Neal. I thank the gentleman.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 45 of 413
                                                                                                  30




            With that, let me recognize the gentleman from Oregon, Mr. Blumenauer, to

     inquire.

            Mr. Blumenauer. Thank you, Mr. Chairman.

            Mr. Secretary, I appreciate you joining us again. I am encouraged by some of the

     conversation we have talked about in terms of infrastructure. I would like to turn to that

     for a moment, but I would like to submit a written request to you for the Department to

     help clarify some of the activities going forward dealing with the financial status of the

     cannabis industry and how it is going to be treated in terms of banking and Treasury. If I

     could submit that to you for your consideration.

            Secretary Mnuchin. I would be more than happy for you to submit it. I think you

     know we are struggling with these issues of Federal law versus State law. You know,

     putting on my IRS hat for the moment, it is not in our interest for people to bring in

     hundreds of thousands of dollars of cash into IRS locations where we have to build safes.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 46 of 413
                                                                                          31




             Mr. Blumenauer. Agreed. And I will submit that to you in writing and appreciate

     further clarification.

             [The information follows:] – LINK TO QFRS
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 47 of 413
                                                                                                    32




             Mr. Blumenauer. I would like to turn, though, to the infrastructure question. We

     had a very encouraging hearing with the leadership that has been invited by our chairman,

     the head of that AFL-CIO, the head of the U.S. Chamber, the head of the trucking

     association talking about the need to invest in our infrastructure. It is a priority for us.

     The President in the course of his campaign talked about a trillion dollars. This has been

     a -- a trillion and a half. And I appreciated the encouraging comments a little moment ago

     between you and the chairman.

             However, the budget that is submitted calls for only $200 billion in infrastructure.

     And in the past, that was paired with cuts to infrastructure spending by the Federal

     Government. Can you tell the committee how you propose to finance a trillion and a half

     if that is the goal for infrastructure funding?

             Secretary Mnuchin. Well, thank you very much for bringing up infrastructure, and

     I would just emphasize that anything we do on infrastructure needs to be done on a

     bipartisan basis. So, whether it is the issue of how we spend the money, how we work

     with the States, how we pay for it, we very much look forward to working with you and

     the committee on this to see if we can reach an understanding.

             Mr. Blumenauer. And I agree with that. I am trying to get a sense of what the

     administration will support. The President in the past has talked about a 25 cent gas tax

     increase. Is that in the realm of possibility? Do you have specific proposals that we

     could work with on a bipartisan basis to fund the trillion and a half dollars without further

     adding to the deficit?

             Secretary Mnuchin. I have heard the President talk about the gas tax. I don't

     think any decision has been made. I have also heard the CEO of UPS and FedEx basically

     tell me that they would be in favor of increasing it if the money were spent on roads.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 48 of 413
                                                                                                   33




     Again, I would just emphasize, because this needs to be done on a bipartisan basis, this is

     something we want to sit down and listen to your ideas and work with you and the rest of

     the committee on this.

            Mr. Blumenauer. Thank you very much.

            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentleman from New York, Mr. Reed, to inquire.

            Mr. Reed. Thank you, Mr. Chairman, and thank you, Mr. Secretary, for being here

     and, as always, for making yourself accessible to our office and to work with you.

            I want to narrow in on an issue that is directly related to my home State of New

     York State, and there has been a lot of conversation and a lot of public statements by my

     Governor, Governor Cuomo of New York, that says the State and local tax deduction cap

     of $10,000 that many of us here worked very hard to get into the tax cut bill hurts,

     quote/unquote, low- and middle-class income workers. I believe that statement is

     blatantly false. Why do I say that? I look at the Tax Policy Center, often an

     expertise -- experts in the field of taxation relied upon by many of my colleagues on the

     other side of the aisle to support their criticisms or objection of tax policy here in D.C.

     And as they concluded, the benefit, if you restore the full State and local tax deduction,

     goes to -- 56 percent of that benefit goes to the top 1 percent income earners. The top

     1 percent income earners are $755,000 per year taxpayers. Ninety-six percent of the

     benefit goes to those in the top one-fifth of the income earners. Those people are making

     approximately $153,000 per year.

            Mr. Secretary, first of all, do people making $755,000 per year or $153,000 per

     year, is that a definition of a low-and middle-income worker, from your perspective?

            Secretary Mnuchin. I don't believe so.

            Mr. Reed. So is Governor Cuomo's assertion, then, that the State and local tax
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 49 of 413
                                                                                                 34




     deduction cap of $10,000 hurts low and middle-class workers true or false, in your

     opinion?

             Secretary Mnuchin. Mr. Reed, I think it is false. We worked very closely with

     you and others and Mr. Brady on the $10,000 to make sure that most people -- now, I will

     tell you there is no question that wealthy people in New York have been impacted by this.

     I can tell you I personally pay taxes in New York and California, and my tax rate did go up

     because I no longer have the SALT deduction.

             Mr. Reed. And one area of agreement I will agree with our Governor on, and that

     is because people are mobile, especially on the upper income level, those making $750,000

     and higher, correct? So people respond to increased taxes by avoiding those taxes. That

     seems to me to be human nature. Would you agree that higher taxes causes people to

     react to that situation?

             Secretary Mnuchin. I have read, I am sure as you have, that people are leaving

     New York and going to Florida because of the differential of tax rates, although I am not

     an expert on human nature in this area.

             Mr. Reed. Well, I have 11 older brothers and sisters. I try to -- you know, it is a

     commonsense type of thing. The issue I would have, then, is people are leaving because

     of tax policy, high taxes on their income.

             So, with that. I yield back.

             Chairman Neal. The gentleman's time has expired.

             With that, let me recognize the gentleman from Wisconsin to inquire, Mr. Kind.

             Mr. Kind. Thank you, Mr. Chairman.

             Mr. Chairman, I ask unanimous consent to have included in this record at this time

     an article entitled "Trump's Budget hinges on economic growth numbers no one believes.

     'It's a fake forecast.'"
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 50 of 413
                                                                     35




           Chairman Neal. Without objection.

           [The information follows:]
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 51 of 413
                                                                                                      36




            Mr. Kind. Mr. Secretary, you give me or any member on this dais an opportunity

     to write $2.3 trillion worth of hot checks, and we will give you the illusion of short-term

     growth and prosperity in this country.

            This administration, complicit with the other side, jammed through a major reform

     to the Tax Code a little over a year ago in 51 days without one hearing, with no appropriate

     feedback, riddled with mistakes and errors and unintended consequences and now,

     according to most budget forecasts, when you include interest on the debt, will increase

     our debt by $2.3 trillion over the next 10 years. Eighty-three percent of the benefit, by the

     way, goes to large corporations and the wealthiest 1 percent, and now it appears as if the

     sugar high is ending.

            You know, in the last 2 years of the Obama administration, they had stronger job

     growth and higher wage growth than the first 2 years of this administration. And yet my

     friends on the other side are like the rooster that crows and takes credit for the sun rising.

     But my fear now with the debt that this administration has embraced is when things do turn

     sour, and they will again, there will be another economic downturn because we are not

     going to have the monetary or even the fiscal tools with which to combat that because of

     this huge debt that has been racked up. And I will tell you what won't fly with hundreds

     of thousands of seniors and families in Wisconsin is this President's budget that calls for

     $845 billion worth of cuts to Medicare and another $241 billion worth of cuts to Medicaid,

     our BadgerCare program, which will affect the healthcare that those families receive in

     Wisconsin. Clearly, this is an attempt to pay for those tax cuts on the backs of those

     seniors and families that rely on those programs for the healthcare needs back home in

     Wisconsin.

            But let me pivot real quick on a subject that we do agree on. I was one of the
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 52 of 413
                                                                                                 37




     authors of the opportunity zone legislation, along with my friend Pat Tiberi on this

     committee along with Senators Scott and Booker on the Senate side. We still think that

     holds great promise and opportunity in those overlooked areas of our country trying to get

     that early stage capital in. But I want to make sure it works the way it was intended, and

     we are going to need your help because, right now, there is no accountability or data

     reporting requirements as far as where these investments are going, nor is there

     government data at this time tracking the number and characteristics of the qualified

     opportunity funds because it is all just self-certifying at the time of tax filing. Could you

     tell me what Treasury is doing to try to bring more transparency and accountability to this

     program? And can you let us know what you can do on your own or what you might need

     legislatively to put this in place so we have a good accountability system?

            Secretary Mnuchin. Mr. Kind, thank you very much. First of all, I appreciate

     your words on the opportunity zones, which I share are going to be an important issue.

     And let me just say, on data accountability, we agree with you. So, if there are specific

     things that you think we should be collecting, please send us a letter, and we will take that

     into consideration. Our view has been that we want to implement this quickly. So the

     self-certification was to get this up and running. We do intend that there will be data

     accountability, and whether it comes out immediately or it comes out in the next 6 months,

     we do intend to collect data, and we appreciate your input on that. Thank you.

            Mr. Kind. Yeah. We will follow up.

            Thank you, Mr. Chairman.

            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentleman from Pennsylvania, Mr. Kelly, to inquire.

            Mr. Kelly. Thank you, Mr. Chairman.

            And, Mr. Secretary, thanks for being here.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 53 of 413
                                                                                                   38




             You know, this discussion today reminds me of something that I read a long time

     ago. It's called "A Tale of Two Cities." Really, this is the tale of two parties. It was the

     best of times. No, it was the worst of times. It was the age of wisdom. No, it was the

     age of foolishness. It was the epic of belief. No, it was the epic of incredulity. It was

     the season of light. No, it was the season of darkness. It was the spring of hope. No, it

     is the winter of despair.

             The sugar high is not a sugar high. And if it is a sugar high, I have got to tell you,

     the people back in my district love it. They are doing so much better today than they have

     done in so many decades, and nobody can deny the economic growth that came out of the

     Tax Cuts and Jobs Act. It is undeniable. It may not be unacceptable, depending on

     which side of the aisle you sit, but I have got to tell you. For people back home, it is an

     incredible lift.

             And one of the towns that I represent, the city of Erie has done exceptionally well

     with opportunity zones. We have eight opportunity zones in Erie. Mr. Kind talked about

     this. The Erie Downtown Development Corporation is led by a guy named John

     Persinger, who is a good friend of mine, and another good friend named Matt Wachter.

     These guys have put together a piece that is available to everybody in the country because

     they are out on top of it right now. They are out and moving, and we are looking again at

     growth, growth, growth, and more growth and investment in places that nobody would

     have invested in before. But because of the Tax Cuts and Jobs Act, it is bringing vitality

     and a dynamic economy back to these areas.

             The one thing, though, that I would just ask you, if you could: It comes down to

     trying to put together all the different ideas that we have to do and basically the second

     tranche of regulations. It just comes down to -- so the Office of Information and

     Regulatory Affairs. There is some confusion on the regulations, and do you know how
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 54 of 413
                                                                                                  39




     soon we will be able to come out with other regulations? I have got to tell you. In the

     understanding of it, listen. I have never seen anything like this in my life when it comes

     to growth, economic growth. And when we talk about the acceleration in debt, I was here

     also. I was actually alive in 2008 and 2009 and 2010, and I saw that debt go from $9

     trillion up to over $20 trillion. At that time, there wasn't much of a murmur or even a

     whisper about it. It was okay. I have got to tell you: I appreciate everything you have

     done, but when it comes to the regulations, that second tranche coming out -- it is like the

     Erie Downtown Corporation, the development corporation. When can people like that

     see?

             And, also, I would just like to ask you: If you ever have a chance, would you

     please come to Erie, Pennsylvania, and walk with me through the opportunity zones and

     see what it is like to put life back into a community because of tax policy that was done

     right here in this room? This has been phenomenal.

             Secretary Mnuchin. Mr. Kelly, I would be happy to find the time to go with you to

     Erie. I would look forward to that. I think the opportunity zones are important, and I

     want to visit the specific areas.

             The additional regulations are going through an internal clearance process at the

     moment, and we are very much trying to get them out on an expedited basis, so thank you.

             Mr. Kelly. Well, thank you because the poorest ZIP Code in Pennsylvania is in

     that town. Thank you.

             Chairman Neal. I thank the gentleman.

             With that, let me recognize the gentleman from New Jersey to inquire, Mr. Pascrell,

     and from here on, we will proceed to 2 to 1 in terms of ratio. And members are advised

     that there is likely to be a vote on the House floor at 10 o'clock, but it is the chair's

     intention to proceed with the hearing. So that means members on the first row or those at
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 55 of 413
                                                                                               40




     the end of the dais might want to go and vote and come back immediately. There will

     only be one vote.

            Mr. Pascrell.

            Mr. Pascrell. Thank you, Mr. Chairman.

            Good morning, Mr. Secretary. The Federal tax laws should be administered in an

     impartial and nonpartisan manner. What firewalls or safeguards have been put in place at

     the IRS to guard against political interference in the decision to disclose tax records

     pursuant to a congressional inquiry under section 6103(f)(1)? We made this famous in

     February of 2017. No one -- most people never heard of 6103 of this Tax Code. What

     have you done?

            Secretary Mnuchin. Well, first, let me just say I agree with you completely. The

     IRS' job is to protect taxpayers and --

            Mr. Pascrell. What have you done, Mr. Secretary? Time is awaiting us.

            Secretary Mnuchin. Well, when you are referring to 6103, are you referring to

     your potential request for the President's tax return or the normal operations?

            Mr. Pascrell. I didn't mention one time in what my question was, so don't think

     what I am thinking. I am asking you what you are thinking about my question.

            Secretary Mnuchin. Well, as it relates to --

            Mr. Pascrell. You are wasting our time.

            Secretary Mnuchin. As it relates to the normal operation of 6103, that is done by

     the IRS. I believe they do it on an impartial basis. And as it relates to any potential

     requests, I said we will review it at the time.

            Mr. Pascrell. Let me ask you this question: Mr. Trump claimed that he

     would -- President Trump, he would not personally benefit from the tax cuts in the tax bill

     of December of 2017. How can we know without seeing his tax returns? Can you tell
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 56 of 413
                                                                                                    41




     me that?

            Secretary Mnuchin. Well, I am not aware of the President's financial situation

     other than what I read in the paper --

            Mr. Pascrell. Apparently nobody is.

            Secretary Mnuchin. -- but I would just -- I would just comment that I assume that

     that comment is that he has properties in New York and other places that are impacted by

     the SALT deduction.

            Mr. Pascrell. Well, it is happening, and it is coming, so be prepared.

            In September 2017, you promised: Not only will this tax plan pay for itself, it will

     pay down debt.

            You said that. I didn't say that.

            You also claimed that, for the highest earners, their taxes won't go down, which

     they obviously did in the final bill. So do you agree that those statements have been

     proved false?

            Secretary Mnuchin. No, I don't. So, on the first part, I would say --

            Mr. Pascrell. Then let me ask you this question.

            Secretary Mnuchin. Well, can I answer or --

            Mr. Pascrell. Well, you answered yes or no, but go ahead. I will give you

     2 minutes -- 2 seconds.

            Secretary Mnuchin. So, as I have said before, on whether it will pay down debt,

     that will depend upon the growth over the period of time. It has worked so far.

            As it relates to -- the top wealthiest people used to pay 19.3 percent of taxes; they

     now pay 19.8 percent of taxes. So it --

            Mr. Pascrell. Is it true that your tax -- is it true that your tax bill used the SALT

     cap to pay for the tax cut for top earners? Yes or no.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 57 of 413
                                                                                            42




           Secretary Mnuchin. No.

           Mr. Pascrell. Do you know how much you gained from that in terms of revenue?

           Chairman Neal. I thank the gentleman.

           Secretary Mnuchin. I do.

           Mr. Pascrell. How much?

           Secretary Mnuchin. Again, it gained money, but it was offset by a majority of

     those people who paid the AMT --

           Mr. Pascrell. I yield back.

           Secretary Mnuchin. -- so it was in the number of a couple of hundred --

           Mr. Pascrell. -- not going to get a --

           Chairman Neal. I thank the gentleman.

           With that, let me recognize the gentleman from Illinois to inquire, Mr. Davis.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 58 of 413
                                                                                                  43




     RPTR MOLNAR

     EDTR SECKMAN

     [10:01 a.m.]

            Mr. Davis. Thank you very much, Mr. Chairman.

            I am deeply troubled that the Trump administration is prioritizing or allowing

     policies that allow 501(c)(3) tax-exempt organizations to discriminate against Jews,

     Catholics, Muslims, multiple groups of Protestants, and the LGBTQ families, while

     worsening the shortage of individual families who would be willing to serve as mentors to

     foster children. And so do you support that policy?

            Secretary Mnuchin. Mr. Davis, I don't support discrimination in any kind, any

     place whatsoever. Let me be clear of that. If there are specific issues that relate to

     501(c)(3)s, I would be more than happy to follow up with your office.

            Mr. Davis. We would be delighted to do that.

            I am also concerned that there are severe cuts to the most vulnerable members of

     our population, cuts in the Department of Labor's training programs by 7 percent, cuts in

     child welfare, $4 billion, cuts to the most vulnerable groups in our society, to enhance the

     ability of the rich to continue to benefit from the tax cuts that we have seen. How do you

     justify what I call those draconian cuts in terms of the vulnerable population groups, who

     would benefit from these funds, and we have no money at all in the budget for paid family

     leave, individuals to take care of sick relatives, parents, and even children? Could you --

            Secretary Mnuchin. Well, Mr. Davis, let me just say we look forward to working

     with Congress on the allocation of and appropriations of specific programs, but let me just

     comment in general that, in 2020, the President's nondefense budget is $567 billion. That

     is up from 518 in 2016. So it is up substantially.

            And as it relates to mandatory spending, we project that that goes from $2.8 billion
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 59 of 413
                                                                                                      44




     in 2020, to $4.3 billion in 2029. So -- and that doesn't include, obviously, what was in the

     last several years, over $100 billion of money that went to special issues domestically for

     wildfires and hurricanes and other things. So we look forward to working with you and

     Congress on specific programs.

            Mr. Davis. Thank you very much, and I yield back.

            Chairman Neal. I thank the gentleman.

            And, with that, the chair would recognize the gentleman from North Carolina,

     Mr. Holding, to inquire.

            Mr. Holding. Thank you, Mr. Chair.

            And, Mr. Secretary, thank you for your efforts on the proposed BEAT regulations.

     I look forward to working with you as we work through the remaining issues that are being

     brought up by the stakeholders in the comment period, and hopefully we can get those

     implemented quickly in a good way.

            I want to switch gears and talk about pension plans. As you know, hitting those

     rates of return, you know, is very important, and, unfortunately, often pension plans don't

     do so. In North Carolina, where I am from, the retirement system posted a negative 1.47

     percent return, making it the 21st year in a row that it has failed to hit a 7-percent target.

            But the biggest bright spot in many pension portfolios has been investing in private

     equity. Even when North Carolina's retirement system lost money in the stock market last

     year, investments in private equity earned a significant 18.3 percent return. So it seems

     pension plans are understandably looking for more and more in the private equity markets

     to generate these needed returns.

            For instance, in California's public employment retirement system, it is looking to

     double its investment in private equity and expects private equity to be the only asset

     capable of meeting its 7 percent target rate of return over the next decade.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 60 of 413
                                                                                                 45




            So, in your capacity as a member of the board of the directors of the Pension

     Benefit Guaranty Corporation, how important is it for pension plans to hit their target rates

     of return, and what will happen if they continue to fail to do so?

            Secretary Mnuchin. Well, Mr. Holding, let me just first comment that it is up to

     individual pensions to determine what their appropriate return is and their investment

     allocation on a prudent basis. I would just say, notwithstanding your pitch for private

     equity, public equities are up over 35 percent since the President was elected. Over long

     periods of time, they tend to be tremendous investment opportunity for pension funds and

     have workers participate in that. But I share your view on the importance of pensions and

     making sure that they protect the workers.

            Mr. Holding. And if private equity and real estate investments are some of the

     best rates of return, increasing additional tax burdens on those investments would

     obviously result in a lessening opportunity for pension plans who invest in such things, to

     hit their return rates. I assume you would agree with that.

            Secretary Mnuchin. I think that is just factually correct.

            Mr. Holding. Thank you.

            I yield back.

            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentlelady from California, Ms. Sanchez, to inquire.

            Ms. Sanchez. Thank you, Mr. Chairman.

            Mr. Secretary, on September 26, 2017, I sat with the President, you, and several

     members of this committee in a meeting at the White House where the President stated that

     both you and he would not personally benefit from the Republican tax bill. Since we are

     now in our first tax filing season after the Republican bill has become law, I have a few

     questions for you regarding that meeting.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 61 of 413
                                                                                               46




            Do you recall, first of all, the President making that statement?

            Secretary Mnuchin. I do recall the comment although not all the specifics of it.

            Ms. Sanchez. Okay. You were also quoted in the press during the fall of 2017

     making similar statements. Do you recall making similar statements to that?

            Secretary Mnuchin. I am sure you are correct. If it is in the press, I did say those

     things at the time.

            Ms. Sanchez. Okay. Mr. Secretary, did you personally benefit from the new tax

     law?

            Secretary Mnuchin. So I can tell you I did not personally benefit. As I say --

            Ms. Sanchez. Did your individual tax rate go down?

            Secretary Mnuchin. My individual tax rate did not go down.

            Ms. Sanchez. Did not go down?

            Secretary Mnuchin. Oh, when it went -- just to be clear, my combined individual

     tax rate of State and Federal did not go down.

            Ms. Sanchez. No. Your individual tax rate at the Federal level, did that drop?

            Secretary Mnuchin. Again, when I --

            Ms. Sanchez. Because the upper income earners received a tax --

            Secretary Mnuchin. Again, I think most --

            Ms. Sanchez. -- a reduction in their tax rate, did they not?

            Secretary Mnuchin. Again, most taxpayers look at their overall tax burden, so I

     was referring to the combination of what I pay in total taxes.

            Ms. Sanchez. I asked if your individual tax rate went down at the Federal level.

     Simple yes-or-no question.

            Secretary Mnuchin. I would have to look at that because --

            Ms. Sanchez. Okay. To the best of your knowledge, did the President benefit --
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 62 of 413
                                                                                                47




            Secretary Mnuchin. -- because I believe --

            Ms. Sanchez. -- from the new tax law?

            Secretary Mnuchin. -- I believe, because I have --

            Ms. Sanchez. I am moving on. I am moving on. You can get me --

            Secretary Mnuchin. You are not allowing me to answer.

            Ms. Sanchez. -- the information later.

            Did the President's individual tax rate go down?

            Secretary Mnuchin. I am not aware of the President's tax situation as you --

            Ms. Sanchez. In that meeting, the President also stated that the Republican tax bill

     would create up to 6 percent growth in our economy. Has the economy seen a 6-percent

     growth since the tax bill passed?

            Secretary Mnuchin. I don't recall that statement, but I have been consistent in

     saying that our objective has been 3 percent or higher, which again, at 3.1, we have hit so

     far.

            Ms. Sanchez. I bet there are a lot of witnesses that are here on this committee that

     were in that meeting that could say the President guaranteed a 6-percent growth in the

     economy, and we have not seen that yet.

            Mr. Secretary, I want to move on. The 1998 IRS Restructuring Act created 10

     violations that result in the termination of an IRS employee. The seventh violation is

     willful misuse of section 6103 for the purpose of concealing data from a congressional

     inquiry. This is defined by the Treasury Inspector General of Tax Administration -- and I

     am quoting here -- as, quote, actual knowledge that section 6103 did not preclude access to

     information by Congress or reckless disregard of the statutory provisions for disclosing

     information in response to a congressional inquiry, end quote. Thus, an IRS employee

     that misuses 6103 to obstruct a congressional inquiry can be fired.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 63 of 413
                                                                                                    48




                Mr. Secretary, should this apply to Treasury employees as well?

                Secretary Mnuchin. There is an awful lot of interest in 6103 here today. Again,

     as I have said --

                Ms. Sanchez. If an IRS employee can be fired for not providing information under

     congressional inquiry, don't you think a Treasury employee should as well?

                Secretary Mnuchin. You are asking me a hypothetical question, which, again, we

     will review with our lawyers.

                Ms. Sanchez. I yield back.

                Chairman Neal. I thank the gentlelady. And I was there. The gentlelady is

     correct. The President did note 6 percent growth.

                With that, let me recognize the gentleman from New York to inquire, Mr. Higgins.

                Mr. Higgins. Mr. Secretary, I just want to, for the record, correct you that tax cuts

     do not pay for themselves, and you should know that. The President just gave us four

     consecutive trillion-dollar deficits, proving that these tax cuts do not pay for themselves.

     The President's own budget projects that the debt will hit $22.8 trillion in 6 years. That is

     more than 50 percent higher than when the President took office. So these tax cuts do not

     pay for themselves.

                Candidate Trump said that he will save Medicare, Medicaid, and Social Security

     without cuts ever. He further said: I am not going to cut Medicaid or Medicare.

                President Trump's budget, because these tax cuts don't pay for themselves, cuts

     Medicare by $845 billion, cuts Medicaid by $241 billion, cuts Social Security by $25

     billion.

                The President gave us an infrastructure bill that nobody took seriously. He had a

     Republican House and a Republican Senate, and there wasn't one bill to support the

     President's bill -- plan toward implementing an infrastructure bill. In fact, the President
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 64 of 413
                                                                                                   49




     billed this as a $1.5 trillion infrastructure plan with only $200 billion of Federal money.

     That is equivalent to the amount of money that we spent rebuilding the roads and bridges

     over the last 10 years in Iraq and Afghanistan. So this is not an infrastructure bill.

             My hope is that, given the failed attempt by the President to initiate an

     infrastructure bill, that the administration will work with this House, that has sound ideas,

     as to how to fund properly an infrastructure bill because, Mr. Secretary, unlike tax cuts,

     infrastructure does pay for itself.

             For every dollar that you give away in a corporate tax cut, the best-case scenario is

     that you can recapture 32 cents. You are an investment banker. That is a loss on

     investment of 68 percent.

             On infrastructure, conservatively, for every dollar you spend, you can recapture

     about $2, and I have seen $3 and $4 as well. So my hope is that you will take seriously

     our offer to work together on an infrastructure bill.

             Secretary Mnuchin. Mr. Higgins, I can assure you, we will take seriously your

     efforts to work with us on infrastructure, and we look forward to that. And, again, let me

     just comment on whether the tax cuts pay for themselves or not will be simple math.

     Thirty-five basis points of additional growth over the 10-year period is what it takes, and

     we are way ahead of that, but we will see. So time will tell.

             Mr. Higgins. I yield back. Thank you.

             Chairman Neal. I thank the gentleman.

             With that, let me recognize the gentleman from Missouri, Mr. Smith, to inquire.

             Mr. Smith of Missouri. Thank you, Mr. Chairman.

             Secretary, thank you for being here. Listening to the questions that I have heard, I

     might should ask a couple that are just as ridiculous, like, do you breathe oxygen?

             Secretary Mnuchin. What was that?
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 65 of 413
                                                                                                   50




             Mr. Smith of Missouri. Do you breathe oxygen?

             Secretary Mnuchin. Yes, I breathe oxygen.

             Mr. Smith of Missouri. Are you a U.S. citizen?

             Secretary Mnuchin. Yes, I am.

             Mr. Smith of Missouri. That is how ridiculous these questions have been today. I

     mean, everyone knows these questions, but it is just trying to make their political points.

             But I do want to say to you, Secretary, is thank you, thank you and President

     Trump and this Republican Congress for turning our economy around. For the first time

     in 13 years, our GDP is at 3.1 percent last year. That is amazing.

             And when I go to southeast Missouri, where the folks that I represent, their median

     income is $40,000 a year, and they tell me about how they have benefited from the Tax

     Cuts and Jobs Act, I don't listen to this political debate and jargon saying that it only

     helped the wealthy because I can take you to countless individuals in southeast Missouri

     where they came up to me and they were like: You tell President Trump thank you for my

     thousand dollar bonus that I got at the AT&T Call Center in Cape Girardeau, Missouri,

     because of his tax cut bill.

             I am, like: No, I helped write it. The President didn't write it. I was one of the

     23.

             But he is like: Thank you.

             Or the young lady who had two broken car seats at Lowe's in Rolla, Missouri, and

     she said: Because of the benefits from the Tax Cuts and Jobs Act, I was able to buy new

     car seats.

             So I want you to not have a doubt how successful the economy is going, and how

     well the Tax Cuts and Jobs Act are affecting real Americans who don't think a thousand

     dollars are crumbs. They know it is a couple months' rent. They know it is a couple car
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 66 of 413
                                                                                                 51




     payments, and they know it will put food on the table.

            So, Mr. Secretary, I do want to make a point that is in the budget of something that

     I really care about. One, the elimination of the electric tax credit, the President proposed

     that in the budget. We know that 80 percent of the people that benefit from the electric

     tax credit for electric cars, they get $7,500 on purchase of a new car. Eighty percent of

     those people make more than $100,000 a year. How many electric cars do you think are

     in southeast Missouri?

            Secretary Mnuchin. I don't know how many are there, but I do know that I own a

     Tesla, and I didn't need the $7,500 tax credit --

            Mr. Smith of Missouri. Well, I want to take it away, and I am glad the President

     does as well. And I could say so much more, but thank you for being here, thank you for

     the job you are doing, and thanks for putting up with all this.

            Chairman Neal. We thank the gentleman.

            With that, let me recognize the gentlelady from Washington State, Ms. DelBene, to

     inquire.

            Ms. DelBene. Thank you, Mr. Chairman, and thank you, Mr. Secretary, for being

     with us today.

            When the Tax Cuts and Jobs Act was being drafted, Republicans sold the

     passthrough deduction as a provision that would benefit small businesses. However, a

     recent Joint Committee on Tax Publication on the passthrough deduction found that

     two-thirds of the benefit goes to households making above the income threshold. That

     threshold is $157,500 for individual filers and $315,000 for joint returns, meaning that

     taxpayers above those income thresholds, who only represent 5 percent of taxpayers

     claiming the deduction, will reap 66 percent of the benefits from the deduction.

            Another report from the Joint Committee on Taxation finds that more than half the
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 67 of 413
                                                                                                    52




     benefit of the passthrough deduction will be claimed by taxpayers with income in the top 1

     percent. Are you concerned that a provision that was supposed to benefit small businesses

     is largely benefiting the wealthy?

             Secretary Mnuchin. Well, let me just comment that in -- in passthroughs, there is

     one level of taxation as opposed to two levels of taxation. The idea of the passthrough

     discount was to create businesses that are passthroughs, to make them competitive with

     corporations and to eliminate a lot of what would have been the switching costs had people

     made those as corporations. So --

             Ms. DelBene. But our small businesses are not receiving that benefit.

             Secretary Mnuchin. Again, I would just say I don't have the specifics and will try

     to get back to you on this, but the idea was that no different than corporations would pass

     on significant part of those benefits to workers and investment that passthroughs would as

     well, and we will try to get back to you with some statistics on that.

             Ms. DelBene. Well, I think you should read the report from the Joint Committee

     on Taxation because it has that detail. And it is very concerning --

             Secretary Mnuchin. I have read the report.

             Ms. DelBene. -- when the tax bill was -- because when Republicans were talking

     about a tax bill, they talked about how it was going to benefit middle-class families and

     small businesses. This is yet another proof point that says that that has not been true.

             Finally, Mr. Chairman, I would like to enter into record, a letter sent to Secretary

     Mnuchin on November 29th, 2018, requesting documents related to the ACA. The

     documents have not been produced to the committee, and I ask for unanimous consent to

     enter it into the record.

             Chairman Neal. Without objection.

             Ms. DelBene. Thank you. I yield back.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 68 of 413
                                                                                                      53




             Secretary Mnuchin. And we will look into that and get back to you. I am not

     aware of why it hasn't been followed up on.

             Ms. DelBene. Thank you.

             Chairman Neal. I thank the gentlelady.

             With that, we will recognize the gentlelady from California, Ms. Chu, to inquire.

             Ms. Chu. Secretary Mnuchin, earlier, Mr. Marchant from Texas, from the other

     side of the aisle, raised the issue of taxpayers facing a penalty because they did not

     withhold enough. I am so glad he did because it shows that this is not a partisan issue.

     And I would like to reiterate as to why this is so important. The 2017 tax law was the first

     law overhaul in this country and its taxpayers, the first in 30 years. Because of the

     sweeping changes made in a very short period of time, including the elimination of

     personal exemptions and capping of the State and local tax deduction, many are still

     working to understand its impact on their families and on their tax refunds.

             Constituents in my district have told me this is the first year in decades that they

     have not received a refund and are facing the reality of owing taxes and underpayment

     penalties.

             Now, the last time the Tax Code was overhauled in 1986, the drafters included a

     waiver of penalties for underpayments caused by the change in the tax law. I believe this

     provision was included because they knew taxpayers would face the same withholding

     challenges that families are facing today.

             While Congress did not include such a waiver this time around, I understand that

     the IRS did announce it will waive the usual underpayment penalties as long as taxpayers

     paid at least 85 percent of the tax they owe. This is a step in the right direction, but it is

     ultimately inadequate. Since that announcement, experts and practitioners believe further

     relief is needed.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 69 of 413
                                                                                                     54




            In fact, the American Institute of CPAs, a nonpartisan organization that represents

     over 430,000 accountants and experts across the country, have determined that further

     relief is needed to protect the taxpayers this filing season, and would like it to be lowered

     to 80 percent.

            And that is why I introduced H.R. 1300, the Taxpayer Penalty Protection Act

     which follows this recommendation to the 80 percent level. I believe this bill is in the best

     interest of taxpayers across the country, and that this should not be a partisan issue. Filing

     season impacts all of our constituents.

            So, Mr. Secretary, I heard you say earlier to Mr. Marchant, that you will consider

     providing further penalty relief through administrative actions. My question is about that

     and also about the time schedule because people are filing now, and we have only 1 month

     to go before April 15th. Taxpayers need the certainty now. So will you confirm that you

     will consider further penalty relief, and what is the timeframe?

            Secretary Mnuchin. Well, first of all, again, I appreciate your feedback, and this

     isn't a partisan issue, as it was brought up earlier. I appreciate you bringing it up. We

     will review it very quickly. I would normally tell you I would review it this afternoon, but

     I am testifying at the Senate this afternoon. So I will look at it tomorrow, and we will try

     to make a decision within the next week on this.

            Ms. Chu. Thank you so much. I yield back.

            Ms. Sewell. [Presiding.] Thank you.

            The chair will recognize Mr. Rice from South Carolina.

            Mr. Rice. Thank you, Madam Chair Lady, and thank you Secretary for being here.

            I want to tell you a story, Mr. Secretary. In 2008, when Barack Obama was

     campaigning for President, he drove down I-95, and he stopped in a little county in my

     district, and it is one of the poorest areas in South Carolina. Three counties there, they
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 70 of 413
                                                                                                 55




     call it the corridor of shame. They were very heavily invested in textiles and tobacco 40

     years ago, and you can imagine what happened to them. And when the President stopped

     there, he put a little girl on his knee and decried the poverty and said that we needed to do

     something.

            It was a beautiful speech, but guess what, nothing happened in the 8 years of his

     Presidency. I want to tell you that Marion County, right next to that, is the poorest county

     in South Carolina. Fifty-seven percent African American. Twenty-eight percent live in

     poverty, twice the South Carolina average. This is a real story for real people. When

     President Barack Obama left office in December 2016, 9.6 percent unemployment in

     Marion County. Eighteen months later, a year and a half after President Trump took

     office, and we had passed this Tax Cuts and Jobs Act, and we had the opportunity zones,

     and we had a new piece of infrastructure in Dillon County, the unemployment rate in

     Marion County dropped from 9.6 percent to 4.8 percent. That is half -- half -- in 18

     months. That is a remarkable success for people who desperately, desperately needed it.

            At this point, we have more jobs open than we have people to take them. People

     who have suffered generational poverty, who never believed that this land of opportunity

     provided opportunity for them, now are coming back into the workforce, and everyone

     who does is a win. They recognize -- they are recognizing that they have a chance at the

     American Dream. We are engaging educators and pastors to bring people together, to

     help them see that opportunity is for them. Barack Obama gave a great speech. Donald

     Trump is fixing the problem. Thank you, Mr. Secretary.

            Now, we can't stay where we are. I believe that the reason why American workers

     suffered for so long is because our economy and our economic policies were not

     competitive. We have made our Tax Code competitive. We have got to fix our

     unbalanced trade agreements that are balanced against American workers. Please keep
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 71 of 413
                                                                                                   56




     pushing for the revised NAFTA and a new deal with China. We need infrastructure. Our

     workers, if they are going to compete on the world stage, they have got to have world-class

     infrastructure.

            And we need to shift from family-based to skill-based immigration. If we can get

     these things done, we will see upward movement in GDP growth for a sustained period

     and a sustained, golden age of opportunity for American workers. Thank you,

     Mr. Secretary.

            Ms. Sewell. The chair now recognizes myself for 3 minutes of questioning.

            Mr. Secretary, I wanted to follow up on the line of questioning regarding the

     opportunity zones. I think that we are all agreed that it presents a wonderful opportunity

     for us to invest in distressed communities. Mr. Kelly asked about the second tranche of

     rules and regulations, and you didn't give a specific timeframe. And I was wondering if

     you could give us a thought as to when we can get finalized rules.

            There are several opportunity zones in my district that we would love to take

     advantage of, but many of the private investors want to know specifically how they are

     going to, you know, how opportunity zones -- the credits will actually benefit them. So

     can you actually talk a little bit when we can get final rules so that people can have more

     specificity?

            Secretary Mnuchin. So, first of all, thank you for your focus on this, and I can

     assure you, I am as focused on this as you. I ask my team every day: Where are they?

            As I said, the next tranche is going through a review. I hope this is a matter of

     weeks that we can get these out. So --

            Ms. Sewell. I just want to stress that I think that this is a tremendous bipartisan

     opportunity to really affect communities -- vulnerable communities in our Nation, and

     people really want more specifics before they actually invest.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 72 of 413
                                                                                                   57




             Secretary Mnuchin. Thank you very much, and I can assure you this is on the top

     of my list --

             Ms. Sewell. Okay.

             Secretary Mnuchin. -- when we have tax meetings every day.

             Ms. Sewell. And the other thing is that I know that, in January, my colleagues and

     I sent a bipartisan, bicameral letter raising a number of issues about the opportunity zones

     programs that remain unsettled. One was about data accountability, and that was

     addressed a little bit by Mr. Kind and your response. I just want to make sure that

     we -- that the focus is on having metrics that will actually get to whether or not

     communities -- those communities actually benefited, the impact of the investment on the

     communities. In particular, unemployment, but also the -- what do you call it -- the

     ancillary things that actually can spawn from economic development.

             So I will work with my colleague, Mr. Kind, in helping to draft a letter of the kinds

     of metrics and the kinds of data accountability I think that would be necessary in order to

     make this really a win-win for the community, as well as for the investors.

             Secretary Mnuchin. Good. And let me just assure you that the only reason why

     those haven't come out is because we didn't want to rush through them. We want to have

     the proper reporting. And those aren't critical for people starting investments. So

     whether those come out next week or in 6 months --

             Ms. Sewell. True, but you know how investors are. They like to get more --

             Secretary Mnuchin. -- we have time to get it right. But we will work with you

     very closely.

             Ms. Sewell. Thank you.

             Secretary Mnuchin. Thank you.

             Ms. Sewell. The other question I had that has been asked of me, is there an
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 73 of 413
                                                                                                  58




     opportunity to examine whether or not we can do additional designations since the

     Governors had to designate prior to actually the rules coming out? Have you -- has there

     been any thought as to whether or not additional areas could be designated?

            Secretary Mnuchin. We don't believe we have any legal authority to allow for

     additional designations at this time, but if that is something that is important, we would

     obviously work with you and the committee to pass appropriate legislation and be

     supportive of that.

            Ms. Sewell. Thank you.

            The next -- we will go to Mr. Schweikert of Arizona.

            Mr. Schweikert. Thank you, Madam Chairwoman, I appreciate it, just because of

     the -- having to run back and forth and vote on the floor.

            I am going to run through just a couple things. First, opportunity zones, this is as

     much for the staff. For those of us from Arizona, with our Tribal communities, you can't

     end up with having ownership of the underlying lands. So you have leasehold interest. It

     does make some of the mechanisms a little trickier, maybe having to use tax book basis.

     So I appreciate you listening to our concerns on that.

            Thank you for hopefully moving us away from the bad old days of what we used to

     refer to around here as Operation Choke Point. For some of my border communities, you

     had a Hispanic surname. You felt you were being treated differently if you were doing

     trade back and forth across the border.

            Debt management, there is a number of us who -- we basically look at our

     demographics, and that is one of the frustrations you hear in these discussions here if you

     actually go 2008 to 2028, 91 percent of all the spending increases are going to be interest,

     Social Security, healthcare entitlements. It is our demographics that are driving our debt.

     And if you actually look in the next 30 years, I hope the Treasury is thinking of either/also
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 74 of 413
                                                                                                   59




     instruments, the trills concept from Dr. Shiller, some of these other things as ways to

     manage our future debt that is being driven. Many of us get a little nervous when we look

     at the subscription rates of some of the sovereign offerings.

            Last thing -- and this is actually where the question sort of comes -- CBO actually

     put out the 5 months -- you know, the first 5 months' fiscal revenue is in. And it looked as

     if actual revenues were pretty much identical to the previous fiscal year's first 5 months.

     But the $142 billion of debt looks like it almost solely came from our Bipartisan Budget

     Act.

            When Treasury is doing some of their documents, do they have the -- is there a

     more elegant way to sort of say, look, revenues actually are -- under the new tax reform,

     look pretty stable, it is Congress' spending policies that are actually driving up your need to

     go and issue more and more debt?

            Secretary Mnuchin. Thank you. Let me just comment, the way we designed the

     Tax Act was there were incentives for people to do automatic expensing and other things,

     which cost tax revenues in the first few years and raise revenues going forward. So, when

     we say it has paid for itself or it has generated revenues, that is true, despite -- because we

     are looking at it over the window.

            Now, let me just comment: We can't spend the growth twice. So growth that we

     are using to pay for tax cuts, we got to be careful and not also use for increasing expenses.

     And that is the reason why we have adjusted the budgets accordingly.

            Chairman Neal. [Presiding.] I thank the gentleman.

            Mr. Schweikert. Thank you, Mr. Chairman.

            Chairman Neal. Thank you.

            With that, let me recognize the gentleman from Pennsylvania, Mr. Evans, to

     inquire.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 75 of 413
                                                                                                60




            Mr. Evans. Thank you, Mr. Chairman.

            Mr. Secretary, you mentioned -- you talked about the word "poverty," and that is

     been a huge concern obviously in the State of Pennsylvania, particularly in the city of

     Philadelphia. I want to raise a question about utilizing low-income housing tax credit and

     private activity bonds to fund low-income housing. I would like to know your thoughts

     on fixing the low-income housing tax credit at 4 percent while either removing the cap on

     private activity bonds or having expired cap funds go back into the pool.

            Secretary Mnuchin. Mr. Evans, I would be happy to follow up with you and your

     office to go through the specifics and your ideas of what we should do on that. We would

     be open-minded to looking at your suggestions.

            Mr. Evans. Okay. Second question, I wanted to kind of follow up a little bit on

     the issue regarding opportunity zones. You know, obviously, that is a great concept.

     However, it appears, and understanding that although well intended, wealthy investors

     often benefit the most because benefits are limited to capital gains. Investors are not

     always focused on the best use. So how can we make it so that we can see more benefits

     target to the areas which was originally intended to benefit opportunity zones?

            Secretary Mnuchin. Well, Mr. Evans, I think, as I have said before, we are very

     excited about opportunity zones and particularly areas where we think there is going to be

     a lot of interest, not only in real estate, but more importantly, companies starting and

     companies growing in those areas. So we look forward to working with you on

     appropriate areas in your area. But we think there will be a lot of money that is

     incentivized and we look forward to working with you.

            Mr. Evans. Would you also see, around the issue of the opportunity zones, being

     able to have a direct benefit towards housing in any way?

            Secretary Mnuchin. I think that housing is a very appropriate area that will benefit
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 76 of 413
                                                                                                  61




     from it.

                Mr. Evans. You also talked about the element of -- mentioning the aspect of

     poverty, which I totally agree that we need to do -- I think that is absolutely the challenge

     that we face in this country, sort of like the two tiers of communities that we have. So I

     want you to go back a little bit. In a very specific way, from this administration, you

     mentioned the tax package, you mentioned trade. Any other kind of specific ways that

     you have specifically on addressing the question around poverty?

                Secretary Mnuchin. Well, I think, within Treasury, we are looking at a lot of

     issues around financial literacy, opportunities within communities. We have different

     advisory groups. Yesterday, I met with many people on this issue. We look forward to

     working with you and getting your ideas on how we can address it. It is a very important

     issue.

                We also think that making sure within these communities we address the

     appropriate regulation and the appropriate opportunity for job creation.

                Mr. Evans. Thank you, Mr. Chairman.

                Chairman Neal. And, with that, as the gentlelady takes her seat, we will recognize

     Ms. Moore from Wisconsin to inquire.

                Ms. Moore. Thank you so much, Mr. Chairman.

                And welcome back, Secretary Mnuchin. I just wanted to make sure that I heard

     your testimony correctly. You say that this tax cut has really put families on a great path.

     We have doubled the standard deduction, that businesses are creating new jobs, and there

     has been great economic growth. Is that your testimony?

                Secretary Mnuchin. I believe that is correct.

                Ms. Moore. All right. Well, I just want to ask unanimous consent to enter into

     the record some of the media stories compiled by the Americans for Tax Fairness, and do
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 77 of 413
                                                                                                  62




     I -- can I --

             Chairman Neal. Without objection, those will be entered into the record.

             Ms. Moore. Thank you so much.

             Secretary Mnuchin, I am wondering, we have doubled the standard deduction.

     You know, your claim is that families are going to be better off, but you mentioned in your

     testimony that the budget is going to continue to push our economy forward. So I am

     wondering how the cuts in Medicaid, Medicare, cuts in Social Security, to disabled people

     who are trying to work, the elimination of the social services block grant fund, huge cuts,

     how will the doubling the standard deduction, eliminating Medicaid expansion, how will a

     struggling family of taxpayers benefit with the combination of the tax cut, which gave

     them double the standard deduction, and the elimination of these other safety net

     initiatives? How do you see that working with your theory of families being better off?

             Secretary Mnuchin. Well, I think families are better off. Because of the tax cuts,

     they have more money in their pockets. They have --

             Ms. Moore. -- excuse me, my time.

             Secretary Mnuchin. -- growing wages --

             Ms. Moore. They have tax cuts --

             Secretary Mnuchin. Can I at least finish?

             Ms. Moore. -- like $20 extra.

             Secretary Mnuchin. Again, the example that I gave you before -- and everybody is

     different, okay -- is, in a family that makes $75,000, had their taxes cut 55 percent. I

     believe the average tax across the board was lower than that, but --

             Ms. Moore. Reclaiming my time, sir, I am not talking about a family making

     $75,000 a year. I want to talk about the families that are struggling in the middle class.

     How does cutting these other benefits they might need, ObamaCare, how will they benefit
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 78 of 413
                                                                                                    63




     from this tax cut?

             Secretary Mnuchin. I am going to respect your reclaiming your time because the

     last time I got into a video on that.

             Ms. Moore. That is exactly right. That is how it started.

             Secretary Mnuchin. But let me just emphasize: We are not cutting programs.

     We are lowering the rate of growth on programs, as I mentioned --

             Ms. Moore. You are cutting Social Security, Medicare, and Medicaid. You are

     eliminating the social services block grant fund.

             Chairman Neal. The gentlelady --

             Ms. Moore. And thank God my time has concluded, right, Secretary, and you

     didn't have to answer. Okay.

             Chairman Neal. I thank the gentlelady.

             With that, let me recognize the gentleman from Illinois, Mr. LaHood, to inquire.

             Mr. LaHood. Thank you, Mr. Chairman.

             And thank you, Mr. Secretary, for being here and for your service to our country.

             Secretary Mnuchin. I just want to say I didn't mean to say yes to -- I was -- that

     your time was over. I was saying yes to my reclaiming my time thing. So I apologize for

     that.

             Mr. LaHood. Mr. Secretary, I appreciate you being here, and I would just start off,

     in my district, in central and west central Illinois, I look at the effect that the Tax Cuts and

     Jobs Act has had on my district, and probably the number one complaint that I hear in my

     district as I travel around, is: We don't have enough workers to fill the jobs.

             We have 7.3 million unfilled jobs in this country. And I look at my district, and

     whether it is truck drivers, whether it is mechanics, whether it is welders, whether it is

     nurses, technicians, we can't fill the jobs that we have, as a direct result of the Tax Cuts and
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 79 of 413
                                                                                                    64




     Jobs Act that was passed by this Congress. And that is a positive thing. I also look at

     recent Gallup Poll, U.S. small business owners optimism, the highest in 10 years. Look at

     the fact a Gallup poll, just last month, in the middle class, 70 percent are more optimistic

     this year than they were last year.

             And so, by every measure, you look at the optimism in the economy as a result of

     the Tax Cuts and Jobs Act; it is working.

             And so, question for you on filling that jobs gap out there, skilled labor, career

     technical education, can you talk a little bit about what the administration is looking at so

     that we can fill these jobs and educate folks for -- so that we can keep this economy

     moving?

             Secretary Mnuchin. Thank you. I think there are really two important issues.

     One is worker training and to make sure that, as you said, there are as many open jobs as

     there are workers, so that we train people for those jobs. And, two, we need to have legal

     immigration growth to increase our economy. So I know this is something that the

     President continues to be focused on and working with Congress on, but we need more

     workers.

             Mr. LaHood. Switching gears to trade, can you give us a little update on where we

     are at with China? I know you and Ambassador Lighthizer have been very engaged with

     the Chinese, and we are at a critical point with those negotiations. And, specifically, if

     you could comment on -- we heard a lot about the enforcement mechanism that we are

     trying to put in place to change the behavior of China as it relates to making them comply,

     making them abide by what every other industrialized country in the world does, and

     whatever that structural change is, is going to be important moving forward. Can you talk

     a little bit about that?

             Secretary Mnuchin. Yes. So I think, as you know, President Trump has been
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 80 of 413
                                                                                                  65




     focused on this issue of trade with China for the last 2 years, since the first meeting at

     Mar-a-Lago, between the two Presidents. He made very clear, and they agreed, that the

     trade deficit had to be reduced and that they had to create more opportunities for U.S.

     companies and protect our technology and stop forced joint ventures.

            Ambassador Lighthizer and I have worked very close together. We had a call with

     the Vice Premier as recent as last night. We are working diligently. There is over

     150-page document that we are working on. It will have, if we reach an agreement, a very

     clear enforcement provision, and as the President said yesterday, we want to get the

     agreement right. That is more important than the exact timing. But I expect it is

     something we will resolve in the near future.

            Mr. LaHood. Thank you, Mr. Secretary.

            Chairman Neal. I thank the gentleman.

            And, with that, let me recognize the gentleman from Virginia, Mr. Beyer, to

     inquire.

            Mr. Beyer. Mr. Chairman, thank you very much.

            Mr. Secretary, pleased -- thank you for being with us.

            Mr. Chairman, without objection, I would like to offer for the record an article from

     this morning's Wall Street Journal entitled "Steve Wynn Met With Treasury Officials

     About Opportunity Zones After Stock Sale."

            Chairman Neal. Without objection.

            [The information follows:]
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 81 of 413
                                                                                                  66




            Mr. Beyer. And I also note that FOIA requests about these meetings have been

     pending since last September, and the Treasury Secretary -- and I urge the Treasury

     Secretary to make these FOIA requests a priority.

            Secretary Mnuchin, in contrast to the rest of the nondefense budget, the President's

     budget does request an increase in funding for the IRS. This signals a recognition of the

     problem but doesn't go nearly far enough to address a decade of underfunding on the IRS

     workforce and its mission. Much of the funding is addressed on new initiatives, like the

     technology, that, while worthy, don't address some of the main problems we have seen

     arise during a decade of underfunding. The IRS enforcement budget is 23 percent below

     where it was in 2010, and this even -- in 2010, there was a tax gap of almost half a trillion

     dollars. We have talked a lot about the budget deficit. That half a trillion dollars per year

     would go a long way. And that is just 2010 numbers.

            From 2011 to 2017, audits of the wealthy fell at an alarming 75 percent, a much

     higher rate than the audits fell for poor and middle-class taxpayers. And this comes at a

     time when wealthy tax evaders are using ever more complex schemes, including a

     proliferation of global LLCs designed to hide assets. The IRS has many talented and

     dedicated employees, many of them are my constituents, but they simply can't keep up.

            And there is concrete evidence that the wealthy enjoy widespread immunity, not

     just to practice aggressive tax-avoidance schemes, but to engage in fraud and evasion as

     well. Some wealthy people clearly share that belief. That is why tax-deductible

     donations for fraudulent charities, and bribes to get their kids into college, or aggressively

     and illegally undervaluing real estate assets to avoid tax liabilities. So this not only

     undermines Federal revenues but also just confidence in our democracy and the rule of

     law. So, Mr. Secretary, what steps are you taking to reduce the tax gap and increase
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 82 of 413
                                                                                                67




     public confidence in the IRS?

            Secretary Mnuchin. Thank you very much. So, first, let me just comment on

     your first issue on Mr. Wynn. We will be happy to follow up with the FOIA request.

            Mr. Beyer. Thank you very much.

            Secretary Mnuchin. I can confirm there was a meeting with the experts who deal

     with opportunity zones. We had meetings with lots of people. I think I stopped in for

     literally 2 minutes to say hello. That was not a meeting that was scheduled with me, but I

     can assure you this was a normal meeting like we meet with other people.

            Now, in regards --

            Mr. Beyer. -- the tax --

            Secretary Mnuchin. In regards to the IRS funding, I very much appreciate, a major

     priority for me is technology and upgrading the technology. I think, as you know, we had

     an issue this year on tax day with the technology. We make big investments in lots of

     other things that are important to the government. The IRS needs technology to bring it

     into the modern age. And compliance in shrinking the tax gap, in my opinion, updated

     technology is the number one way for us to accomplish that. So I very much support the

     IRS' plan. I appreciate the bipartisan support for the IRS, and again, IRS technology is on

     my top 10 list to get done.

            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentleman from Illinois, Mr. Schneider, to inquire.

            Mr. Schneider. Thank you, Mr. Chairman, for holding this hearing.

            Thank you to the Secretary for being here.

            I would like to focus on a topic we have touched on already, the State and local tax

     deduction, the cap on that. The last tax package put a cap at $10,000. We had this earlier

     discussion of, does that affect middle-class families? Well, in my State of Illinois, it does
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 83 of 413
                                                                                                  68




     affect middle-class families. In my district, roughly 42 percent of all tax filers are

     impacted by this, and the average in Lake County, one of the counties I represent, is more

     than $18,000 in State and local taxes because Lake County has a reputation of

     comparatively high property taxes.

             This is affecting working middle-class families who are struggling to make ends

     meet. I take it a step further and say that it is double taxation. They are being taxed on

     the taxes they are already paying to fund their schools, their local communities, the

     operations of our State.

             Eleven million households nationwide are affected by this. As I mentioned, in

     Illinois, this is a disproportionate impact. I hear from constituents everywhere I go that

     this is really having a harmful effect on their ability to make ends meet and take care of

     their families.

             So my question for you is basically this: What do you say to these middle-class

     families who were promised a tax break by the President, but who are, in fact, experiencing

     a tax increase, reduction in their refunds, et cetera?

             Secretary Mnuchin. Well, Mr. Schneider, first of all, let me acknowledge, okay,

     we are carefully looking at the impact on SALT on the appropriate States, as to what the

     impact is on these economies because these economies are a large component of U.S.

     growth. So it is something that we are monitoring carefully. I won't get into a debate as

     to what is the middle class and what -- who is exactly being impacted, but I will

     acknowledge we do have certain concerns we are monitoring on these economies. I think

     you know the President has made some recent comments on this, that he is aware of it. So

     I do want to just say we do understand it, and we look forward to working with you

     specifically to understand the impact in your areas.

             Mr. Schneider. Thank you. And I will say that a young family that is making,
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 84 of 413
                                                                                                     69




     say, $75,000 to $125,000, which defines a big portion of my district, families that

     are start -- couples that are starting their families, moving to the district, buying their first

     home, and getting hit with not just the impact of the cost of starting a family, but then a

     double tax on their State and local taxes they are paying for funding their kids' schools, is a

     real burden on these families.

             So I look forward to working with you. This is something that I think we need to

     address and give relief to these families that were promised a tax break.

             And, with that, I yield back.

             Chairman Neal. Thank you. The chair would exercise a prerogative here. I

     think that the President did note that he was open to a discussion about the SALT

     deduction?

             Secretary Mnuchin. I will comment yes. I was just referring to the President is

     aware of this, and as I said, we are carefully monitoring the impact on these parts of the

     economy, which I want to acknowledge is a very important part of the U.S. economy.

             Chairman Neal. I thank the gentleman.

             With that, Dr. Wenstrup is recognized to inquire.

             Mr. Wenstrup. Thank you, Mr. Chairman.

             Thank you, Mr. Secretary for being here today.

             I can say throughout my district in some areas where they were really struggling,

     there is a lot more optimism than we had a couple of years ago, and we are also seeing a

     great increase in the capabilities and needs being filled through our community colleges

     and our vocational schools.

             You know, through this process -- you know, we are a great country that provides

     safety nets, and we never want to let those go away. But they are sometimes very

     challenging for people. Well, you have an opportunity right now with growth and more
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 85 of 413
                                                                                                   70




     jobs available, enhancing the lives of blue-collar workers and their families.

            But in addition, I want to take a moment here to talk about those that are in poverty

     and the opportunities for them. And one of the things that I am finding -- and I want to

     hear what the Treasury Department feels about this and how we can do things better -- but

     for those that find themselves in poverty, our fellow Americans that, you know, are making

     every effort they can, one of the problems that they find all the time is they have to go one

     place for their housing, another place for their nutrition, and another place for their

     healthcare. And too often, as they start to succeed and make their way, they are penalized.

     They are penalized for making too much. They suddenly get into a higher level of

     income, and their kids lose their Medicaid. That is a real scenario that I think both sides

     of the aisle recognize, at least I hope they do.

            But how is that affecting you at Treasury, and maybe what recommendations might

     you make that we do so that people aren't stymied in the process of trying to come out of

     poverty?

            Secretary Mnuchin. Well, I think you have raised some very important issues. I

     look forward to sitting down with you and other people on a bipartisan basis on the

     committee to look at this issue. I think clearly we want to have incentives for people to

     work. So we want to put people back to work. The best way to get them out of poverty

     is to have them have jobs, and we look forward to addressing some of the issues that you

     have raised.

            Mr. Wenstrup. Yeah, and I am talking about Americans that are very incentivized

     to work, and they are working, and they are given a greater opportunity at work, but they

     can't take it because of what we have in place here. What we are telling them is: Well,

     now your kids will no longer have healthcare because you are going to make $5 an hour

     more, or something like that. So I think we have to do some math here.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 86 of 413
                                                                                                    71




            Secretary Mnuchin. I understand it, and I hope this is something that Republicans

     and Democrats can look at together on the committee.

            Mr. Wenstrup. And I want to applaud the focus on customer service with the IRS.

     And I think that -- I met with the Commissioner the other day, and I think that he gets it,

     and hopefully we are going to be on the right track there. Thank you.

            Secretary Mnuchin. And thank you for noting that. And let me just say we can

     always do better. One of the things we are focused on, again with technology, is

     automated callbacks. There is no reason why, in this day and age, hardworking

     Americans need to stay on the phone on hold for long periods of time. So this is a priority

     for us with technology.

            Mr. Wenstrup. Thank you.

            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentleman from New York, Mr. Suozzi, to inquire.

            Mr. Suozzi. Thank you, Mr. Chairman.

            Thank you, Mr. Secretary for being here today.

            I didn't want to talk about this, but I am going to. You know, you have talked

     about it a little bit. SALT is awful for my district. The SALT cap is awful for my

     district. It is bad for all of New York -- at least downstate New York. In fact, every

     Democrat and every Republican in New York City on Long Island and the downstate

     suburbs voted against the tax bill because it is bad for the people of the area I represent.

     And I know that you are from New York as well. That is correct?

            Secretary Mnuchin. That is, and I can assure you I hear it from plenty of people in

     New York all the time.

            Mr. Suozzi. And you know that New York is the largest net donor to the Federal

     Government of any State in the United States of America. We send more than $36 billion,
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 87 of 413
                                                                                                 72




     maybe as much as $48 billion a year to the Federal Government than we get back in tax

     returns. Are you aware of that fact?

            Secretary Mnuchin. I am. Although I would just comment on the net donor issue,

     it happens to be because it also has a predominant portion of the wealthy people.

            Mr. Suozzi. And we are subsidizing the rest of the country more than any other

     place in the country. Maybe because we have wealthy people in New York City and other

     places, we also have middle-class people. The country is different from place to place.

     You would argue that, wouldn't you?

            Secretary Mnuchin. I would, and again, let me acknowledge, I appreciate the

     issue. The SALT issue, as I have said --

            Mr. Suozzi. So, if somebody is making $150,000 in some places in the country,

     they are doing great, but if they are making $150,000 between a husband and a wife in my

     district, you are actually facing a tough time because of your high cost of your home value,

     because of the high cost of your property taxes, the cost of living. You understand that,

     based upon your personal experience, don't you?

            Secretary Mnuchin. I do, indeed.

            Mr. Suozzi. Okay. So we have got to try and address that.

            Now, Mr. Secretary, in June of last year, you said the new postcard-size Form 1040

     is designed to simplify and expedite filing tax returns, providing much needed relief to

     hardworking taxpayers. This is a copy of the postcard that was used for a lot of the press

     that the Republicans and the administration were using, saying how much easier it was

     going to be for people. Now, we have asked for a report, the staff of Ways and Means has

     asked for a report that has been issued about how well the postcard is working out, and we

     haven't been able to get that report. Do you think we can get that report from you?

            Secretary Mnuchin. So, again, I understand from my staff that we sent you back a
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 88 of 413
                                                                                                  73




     response yesterday.

             Mr. Suozzi. Was it a response or the comments? We want the actual report.

     Can we get that report?

             Secretary Mnuchin. I am aware of -- you do want the report. We are getting the

     report to you. Quickly, the report is in draft. Our preference would be to wait until --

             Mr. Suozzi. We would like to see the draft of the report.

             Secretary Mnuchin. I believe that we are accommodating that. We are working

     with the chairman on that, but I understand the request. I understand that --

             Mr. Suozzi. Let me just point out, Mr. Secretary -- thank you so much. Nina

     Olson, who is the National Taxpayer Advocate, gave testimony a week or two ago, and

     said there is a 200-percent increase -- a 200-percent increase -- in the errors that taxpayers

     are filing. Are you aware of that?

             Secretary Mnuchin. I am not aware of that statistic, no.

             Mr. Suozzi. -- 200 -- this is an independent person who has been working for 18

     years as an independent person. She says there is a 200-percent increase in the errors in

     taxpayers' forms.

             Secretary Mnuchin. I understand who she is, and I look forward to hearing the --

             Mr. Suozzi. She also testified that people have to wait 17 minutes before someone

     picks up the phone, and only 18 percent of taxpayers' calls are actually answered. Are you

     aware of that fact?

             Secretary Mnuchin. I am, and as I just noted, okay, I want to work on the issue.

     And, again, we should have ways that taxpayers can communicate electronically so they

     don't have to sit on --

             Mr. Suozzi. So the IRS has been picked on for many, many years. It is getting

     worse under these new tax laws --
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 89 of 413
                                                                                                      74




            Chairman Neal. The gentleman will wind -- the gentleman will wind down his --

            Mr. Suozzi. Thank you, Mr. Chairman.

            Do you agree that things have gotten worse under the new --

            Chairman Neal. I thank the gentleman. His time has expired.

            With that, we will recognize --

            Secretary Mnuchin. No, I don't.

            Chairman Neal. -- from California, Mr. Panetta?

            Mr. Panetta. Thank you, Mr. Chairman.

            Mr. Secretary, thank you for being here. I appreciate your time and your patience.

            I wanted to -- I was going to talk about this, but you brought it up, and I really

     appreciate you bringing this up: immigration reform, basically immigration and how that

     is a crucial part of the economy.

            And we are going to -- it is very important in my district on the central coast of

     California. The number one industry is agriculture. Therefore, an ag-labor bill will be

     coming to the administration hopefully. It is going to come out of the House, hopefully

     get through the Senate, and I would hope that because of the importance that you just

     stressed on immigration and immigration reform, that you would be an advocate to

     outweigh the anti-immigration reform elements in this administration, showing the

     President how important it is, not just for my district but for districts across this country.

     Can I get your commitment to being that advocate for that type of immigration reform?

            Secretary Mnuchin. I don't know the specifics of the bill, but I am an advocate for

     legal immigration reform. I think you know the President very much supports agriculture

     and the hardworking farmers. I am familiar with your district, and you know, this is an

     issue we need to address, not only for farmers but for skilled people as well. There are

     way too many people that come here, study in the U.S., get Ph.D.s, can't stay here to work.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 90 of 413
                                                                                                  75




     So legal immigration reform is something I think is very important for Congress to work

     on.

            Mr. Panetta. Exactly. And I would also mention that a lot of the work that my

     farm workers do, on the central coast, I would call skilled labor. There is a reason why

     the domestic workforce is not filling those jobs because it is very difficult to do, and,

     therefore, that is why we have people coming into this country to do it, thankfully for my

     community, our economy, and our agriculture.

            I want to mention something in regards to the budget that came out just a couple

     days ago. Part of the Budget Committee, we had OMB Acting Director Vought come and

     talk about it. It claims to reduce the debt as a percent of GDP to 71 percent by 2029.

     However, according to the nonpartisan Committee for a Responsible Federal Budget,

     without the growth assumptions in the budget, it would show debt reaching roughly 87

     percent of the GDP by 2029, our adding $2.2 trillion to the budget, more than the budget

     claims. Do you have any -- does the administration have any independent or nonpartisan

     estimates of your policies that justify the 3-percent growth rate?

            Secretary Mnuchin. So the 3-percent growth rate is done by the combination of

     the Troika, the Council of Economic Advisers, our economics group, and OMB. But let

     me just comment, you know, we look at 10-year budgets, okay? I encourage it as

     something -- we are not making a 10-year commitment on spending. And I do think the

     right way to look at debt is a percentage of relative to GDP. And I encourage Congress to

     look at over the next 10 years: If we have the growth, we will spend the money. If we

     don't have that type of growth, Congress doesn't have to make the commitment to spend

     the money.

            Mr. Panetta. Thank you, Mr. Secretary.

            Thank you, Mr. Chairman.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 91 of 413
                                                                                                   76




            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentleman from Texas, Mr. Arrington, to inquire.

            Mr. Arrington. Thank you, Mr. Chairman.

            Thank you, Mr. Secretary, for your leadership. Thank you for working with us to

     put pro-growth, free market, pro-ag, pro-energy, pro-small business, pro-American worker

     policies in place, and they are working. They are working because our

     job-creator-in-chief, like many of us, believe that if you get off the backs and out of the

     way of our entrepreneurs, our innovators, our job creators, they will do the work; they will

     create growth.

            Jobs are up and wages are up, and the performance is really unprecedented. I

     mean, this is an economic renaissance. This is a great American comeback, and I am so

     proud to be a part of it. And not only are those things up, that I mentioned, but the

     American spirit is up. There is hope for a better future, and I can tell you this, in rural

     America, they feel like their best days are yet to come, now, now that we have with taken

     off the shackles of high taxes and regulations. These are working families, middle-class

     families, farmers and ranchers, and community banks, and rural hospitals. These are the

     guys that bear a disproportionate brunt of big government, and now there is hope.

            Let me give you some examples. Happy State Bank, little community-relationship

     bank, the employees are happier than they have ever been. A million dollars distributed in

     pay increases in bonuses for nonexecutives. Forty of their employees have had an

     increase of 50 percent.

            Mike Lambert, my buddy from Idalou, who runs Feed and Thangs, he has now

     been able to give guaranteed benefits to three of his full-time and four of his part-time

     workers. And he said he has got a hundred new -- he had a hundred new customers in the

     first quarter of 2018, compared to 2017, and he said: Please tell Ms. Pelosi those aren't
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 92 of 413
                                                                                                  77




     crumbs to us out here in Idalou, Texas.

            And then there is the gal from Post, Texas, and she was facing, unfortunately,

     because her parents died this last year, both, in 1 year, she had a ranch that was in the

     family since 1900. They worked hard. They paid their taxes. They played by the rules,

     and she was facing millions of dollars in the most unfair, most un-American double tax in

     the death tax. But because of tax reform -- Mr. Ranking Member, thank you for your

     leadership -- she wasn't having to be forced, because of government policies, to sell that

     ranch. This is what she said. She said: People in D.C. have no idea how hard we work.

     We wake up at the crack of dawn to feed cattle. That is no glamourous job, especially to

     do it alone as a single female. These taxes ruin families and their long-lasting memories

     working on the farm together.

            Now, I have heard people say this is a sugar high, Mr. Secretary. Is this a sugar

     high, or is this just a strong response from a healthier and freer market that was sick and in

     the ICU from too much government? Would you answer that question for me, please?

            Secretary Mnuchin. I don't believe it is a sugar high.

            Chairman Neal. I thank the gentleman.

            With that, let me recognize the gentlelady from Florida, Mrs. Murphy, to inquire.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 93 of 413
                                                                                                   78




            RPTR MERTENS

     EDTR SECKMAN

     [10:58 a.m.]

            Mrs. Murphy. Thank you, Mr. Chairman.

            Mr. Secretary, when it comes to fiscal discipline, the hypocrisy in the

     administration's budget is almost too much to bear. You know, the President says the

     budget builds on the tremendous progress we have made to bring Federal spending and

     debt under control and that we must protect the future generations from Washington's

     habitual deficit spending. I co-chair the Blue Dog Democrats, and we have been urging

     fiscal discipline out of both parties because of the threat that excessive debts and debt

     poses to our economy, our security, and our children's future. And yet, in 2017, the

     Republican Congress passed and the President signed a tax law that CBO projected would

     increase deficits by $1.5 trillion over the next decade.

            On a side note, the signature Democratic law, the Affordable Care Act, was

     projected to reduce deficits by $143 billion over the decade.

            I put a chart up on the screens, a little bit of an eye chart, but I am sure you are

     familiar with this. This is a CBO chart about the Federal receipts and outlays, deficit, and

     debt. It basically summarizes our fiscal situation. And what I see when I look at this

     chart is deficits rising, hitting a trillion dollars by 2022. These are CBO's projections.

     Yours are even worse, projecting a trillion dollars of deficit during the current fiscal year.

     And you said in response to a previous question that we should look at debt as a percentage

     of GDP. And when I look at debt as a percentage of GDP here, I see it rising there as

     well. That percentage is projected to exceed 80 percent by 2022, the highest percentage

     since 1948.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 94 of 413
                                                                                                     79




            So my question to you is this: Can you explain to me where anywhere on this

     chart you see evidence of the tremendous progress in bringing debt under control that

     President Trump cited? Point to just a single number or a trend that you think is positive,

     and please don't pivot to GDP. I want to hear about deficits and debt.

            Secretary Mnuchin. Well, first of all, I think I can see the chart, although it is a

     little bit far. And, first, let me just comment: I do think, on a bipartisan basis, this is

     something that people should be looking at, so I appreciate your concerns, debt as a

     percent of GDP and what we look at the debt over time. I would just comment on a

     couple of things. First of all, you see on the upper part of the chart where the deficit is a

     percent of GDP, if I can see, this is kind in the 7, 8, 9, 10 type of range which is quite

     concerning. I would also just highlight, in 2017, a major reason for the deficit in 2017

     was the fact that Congress passed a very large spending increase, which I think, as you

     know, the President felt like we needed to make an investment in military, and the

     Democrats required us to have a big increase in nonmilitary spending. But, really, the tax

     bill has really not had a material impact on these numbers on the chart. As I said, it will

     over the next 10 years one way or another, but I would just encourage people on a

     bipartisan basis to look at the spending issue.

            Mrs. Murphy. Thank you, and I yield back.

            Chairman Neal. I thank the gentlelady.

            With that, let me recognize the gentleman from Nevada, Mr. Horsford, to inquire.

            Mr. Horsford. Thank you very much, Chairman Neal, and to the ranking member.

            Mr. Secretary, it is good to have you here today. I am very honored to serve on

     this committee and as one of the members also on the Budget Committee, and so I have a

     perspective to see the proposal from the President from both committees. And there are a

     number of discrepancies and really flat out contradictions in both areas, in my view, and I
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 95 of 413
                                                                                                    80




     would like to ask a couple of areas.

            For example, the fantasy economic projection for growth. The fact that we say

     that there is no impacts to preexisting conditions when it specifically eliminates access to

     care. The President in his State of the Union address talked about eradicating HIV and

     AIDS, but yet it cuts $1.2 billion to the Centers for Disease Control and to NIH.

            Another area is infrastructure. I know you answered the chairman's question about

     what you feel like the level of funding should be around infrastructure at the $1.5 trillion

     level. However, the President's budget called for only $200 billion investment for

     infrastructure, which is inadequate to cover the Nation's infrastructure needs.

            And in a study of contradictions, I understand other parts of the budget make cuts

     as well, such as cuts to the highway trust fund after 2021, approximately $150 billion. So

     I guess my overall question specifically around infrastructure is, the $200 billion net of

     cuts, or is it new money? Where does this money come from, and where is it going?

     And has the administration prioritized infrastructure investments in its budget?

            Secretary Mnuchin. Well, let me just comment on the $1.5 trillion, which we very

     much support for infrastructure, but I just want to be clear. That doesn't have to be all

     Federal spending. That can be a combination of various different things.

            Now, again, we look forward to working with Congress on infrastructure.

     Obviously, how it is paid for is a major component. So we didn't put bigger numbers on

     infrastructure in the budget because this is something we know that needs bipartisan

     consensus.

            Mr. Horsford. And in the areas where, again, the President is speaking in one way

     that he is preserving and protecting while making cuts to Medicare, Medicaid, SNAP

     assistance, food assistance for children, and needy seniors.

            Secretary Mnuchin. Well, I would just comment: The overall budget is going up
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 96 of 413
                                                                                                 81




     considerably over time, and the President and we look forward to working with Congress

     on how that money is allocated between different programs. The President is not cutting

     these programs on an absolute basis but, in many cases, is lowering the rate of growth of

     expense.

            Mr. Horsford. Thank you, Mr. Chairman. I yield back.

            Chairman Neal. I thank the gentleman.

            And, with that, let me recognize the gentleman from Kansas, Mr. Estes, to inquire.

            Mr. Estes. Thank you, Mr. Chairman.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 97 of 413
                                                                                               82




            And thank you, Secretary, for joining us today.

            Mr. Chairman, I would like to submit for the record an article from AEI entitled

     "Wages Rising: The U.S. economy is now working best for lower wage workers" where it

     talks about wage growth has picked up sharply for the bottom half of the wage scale.

            Chairman Neal. Without objection.

            [The information follows:]
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 98 of 413
                                                                                                   83




             Mr. Estes. As you mentioned in your testimony, Mr. Secretary, the economy is

     growing at historic levels, you know. In addition to the highest GDP in the last 14 years,

     we have seen wages grow. We have seen unemployment rates near a 50-year low. We

     have more job openings than job seekers. And following that progress over the last few

     years, to jump-start the economy, you know, with all of the regulatory reform and all of the

     Tax Cuts and Jobs Act benefit, we can't deny that those changes are making benefits for

     millions of Americans. And the growth really helped the country, helped us move on a

     better footing, and there are some of things that we need to keep moving forward.

             You know, I represent Wichita, the air capital of the world. Obviously, trade is a

     big issue for us, both from an aviation standpoint but also from agriculture as well, and I

     am hopeful that Congress moves forward quickly with the USMCA and ratifies that

     because it is such a boon for not just our country but also countries throughout the world to

     see a strong economy in North America. You know, as we continue that progress, I want

     to make sure that we then have the opportunity to move forward with China and other

     countries and other regions to make sure we have good trade agreements with them as

     well.

             Another area we need to address is our deficit and our debt, and like many people

     on this committee, I ran because I am concerned about that. I want to make sure we leave

     the country better off for our children and grandchildren. And I want to thank you for

     addressing that on the President's behalf with this budget and some of the focus that you

     are putting on making sure that that moves forward. And I am hopeful that the combined

     effort that we are making with our economic growth and making sure that we are doing

     appropriate government spending, that we can help achieve that goal.

             There is one quick question I want to talk about. We have seen some recent
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 99 of 413
                                                                                               84




     proposals, particularly coming from France, about taxing particularly technology

     companies, you know, companies, like Amazon and Apple and Google and Facebook, who

     have really used new technology to provide great innovation for our country and for the

     world. How is the best approach that we kind of attack that misguided approach? Is it a

     direct contact with a country like France, or is it more multilateral with the EU?

            Secretary Mnuchin. So let me just comment. I was in Europe last week. I had

     the opportunity to meet with the Finance Minister, Bruno Le Maire, as well as President

     Macron. This was one of the specific issues I brought up. It is also an issue in the U.K.

     I had the opportunity to speak to Philip Hammond about that -- the Chancellor of

     Exchequer there.

            We have been discussing this at the G7, and we have made it very clear that digital

     taxes aimed at U.S. companies are unfair, and we won't put up with that. We are working

     very closely at the OECD with them and others, and I am hopeful we can come up with a

     G7 view that can then be moved through the rest of the world. So I am cautiously

     optimistic. We need a combined solution on that.

            Mr. Estes. Thank you, Mr. Secretary.

            I yield back.

            Chairman Neal. I thank the gentleman.

            With that, the chair will recognize the gentleman from Michigan, Mr. Kildee, to

     inquire. Oh. I am sorry. Well, Mr. Kildee, would you go ahead? And we will come

     right back to Mr. Gomez. Please. I recognized you first. We will come right back to

     Mr. Gomez.

            Mr. Kildee. Thank you, Mr. Chairman.

            And thank you, Secretary Mnuchin, for being here.

            I represent a string of older industrial communities in Michigan: Saginaw,
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 100 of 413
                                                                                                   85




      Michigan; Bay City, Michigan; my hometown of Flint. These are communities that have

      been significantly negatively affected by long-term economic trends, particularly by trade

      policy that has really expedited the offshoring of manufacturing jobs. Because of that,

      they are communities that are, unfortunately, uniquely not in a position to take full

      advantage of even significant infrastructure investment unless there is a recognition of the

      particular needs that they face. So I was really troubled by what feels like an

      infrastructure plan that disproportionately puts the burden of that investment on State and

      local governments.

             I don't know what the particular plans for the $1.5 trillion investment would be, but

      it was not a good signal with the initial plan that we saw that 80 percent of the money

      would have to come from those States and local governments, which to be honest with

      you, Mr. Secretary, if they had the 80 percent, they would be spending it right now. There

      has to be significantly more investment.

             So the one thing before I ask another question that I would ask is if the

      administration would be willing to work with those of us who represent those particularly

      distressed communities to make sure their unique needs are comprehended as an

      infrastructure plan goes forward and not simply take the position that one size fits all.

      Even if we got together around a more rational apportionment of the investment, even in

      that circumstance, communities with really limited capacity and very little excess capital

      are not going to be able to take advantage of this. I would just ask that you make a

      commitment to work with some of us who represent those particularly distressed

      communities.

             Secretary Mnuchin. I will. Let me just comment. I had the opportunity to visit

      Flint, Michigan, during the campaign with the President, and I must say I appreciate

      personally seeing it and the difficulties in that community, and we look forward to working
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 101 of 413
                                                                                                  86




      with you. And, again, I look forward to working with Chairman Neal and the rest of the

      committee on a bipartisan basis. We will sit down and listen to your views and try to get a

      combination of the administration, the House, and the Senate on a bipartisan basis --

             Mr. Kildee. I appreciate it.

             Secretary Mnuchin. -- to try to pass legislation this year.

             Mr. Kildee. I appreciate that. I would ask that the President answer my letter and

      designate someone to work with me on Flint's recovery. The only person he ever

      mentioned that was our point of contact was Omarosa, and she left about a day after that

      appointment was made.

             If I could just make one final point, you know, the notion that tax cuts create

      growth and then reduce the deficit is one that I understand, but I would suggest that

      particularly investments also can have the effect of reducing the deficit. I think it is

      unconscionable that this budget would reduce National Institutes of Health research into

      cancer research, for example, when the cure to these debilitating diseases would not only

      have a moral value but could potentially reduce healthcare costs into the future, and I

      would ask you to look at that.

             I yield back.

             Chairman Neal. I thank the gentleman.

             Secretary Mnuchin. If you could send my office a copy of the letter that you sent

      to the President, I will personally speak to him and make sure it got to him and we have

      someone in the White House that can work with you on that. Again, I know he personally

      appreciates that community and what they have gone through.

             Mr. Kildee. Thank you.

             Chairman Neal. With that, let me recognize the gentleman from California,

      Mr. Gomez, to inquire.
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 102 of 413
                                                                                                     87




              Mr. Gomez. Thank you, Mr. Chairman.

              Mr. Secretary, thank you for being here. I am going to back to a line of

      questioning from earlier. In 2017, there were 151 million disclosures of tax records under

      section 6103(f).

              Mr. Secretary, have you ever denied a request for tax records under 6103(f) by the

      Ways and Means Committee or the Senate Finance Committee?

              Secretary Mnuchin. I think I understand what people are trying to get me to

      address, but again, let me just say that the use of 6103, and I believe it is 9 billion of

      disclosures, not 11 billion, okay, has to do with sharing of information, whether it is with

      States, whether it is with the Department of Education. This is a bulk issue. This is

      different than what I read about in the press, is the committee chair requesting any specific

      individual tax return, which, again, I am not aware of that having been done in the past,

      especially on an elected official.

              Mr. Gomez. So there has never been a request denied?

              Secretary Mnuchin. I am not going to answer that because I don't know whether

      there has been a request denied or not, but equating --

              Mr. Gomez. Okay. Thank you.

              Secretary Mnuchin. -- the 9 billion of disclosures on 6103 --

              Mr. Gomez. Mr. Secretary, I am reclaiming my time real quick because I am

      running out of time.

              Mr. Secretary, has President Trump ever asked you to intervene or ignore the

      coming request for his tax returns?

              Secretary Mnuchin. He has not.

              Mr. Gomez. Have you ever discussed the topic of President Trump's tax returns

      with the President or anyone in the White House?
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 103 of 413
                                                                                                  88




              Secretary Mnuchin. I have not discussed with anybody in the White House the

      issue of his tax returns or the request of his tax return.

              Mr. Gomez. Anybody outside the White House?

              Secretary Mnuchin. Again, I am not at liberty to make comments about people

      outside the White House I discuss things with one way or another.

              Mr. Gomez. So you might have discussed this with his attorneys?

              Secretary Mnuchin. I have had no discussions with his attorneys, but again, I am

      not continuing to go down this, again, of you asking me 20 questions on this.

              Mr. Gomez. That is what we do here. We ask questions. I, at least, ask

      questions.

              Secretary Mnuchin. Actually, with all due respect, I take that back. You can ask

      the questions, and I will try to answer them, but I think what --

              Mr. Gomez. Thank you. I appreciate that.

              Secretary Mnuchin. Keep going.

              Mr. Gomez. Thank you. I appreciate your responses.

              Mr. Chairman, I yield back.

              Chairman Neal. Thank you, gentleman.

              With that, let me recognize the gentleman from California, Mr. Nunes, to inquire.

              Mr. Nunes. Thank you, Mr. Chairman.

              Secretary, welcome. Thank you for being here.

              I don't think anyone has talked about the pending agreement with the United States,

      Mexico, and Canada. The administration has completed that agreement. Where do we

      stand now in terms of getting that agreement approved by Congress?

              Secretary Mnuchin. Thank you for bringing that up. I think this is one of the

      most important economic issues that is on the table. This agreement is a big step in the
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 104 of 413
                                                                                                       89




      right direction that protects everything from workers to farmers to intellectual property to

      currency. This is the strongest currency provisions. I know that Ambassador Lighthizer

      has been up here. I would urge Congress -- I see no reason why this Congress cannot take

      this up quickly. So I would urge the chairman working with the leader and others to bring

      this to the floor as quickly as possible. The sooner that this is passed, the better this will

      be for the U.S. economy. And I can tell you from having been at a bipartisan meeting of

      Governors at the White House recently, there is enormous support from the Governors on

      this legislation. So I look forward to the chairman working with Ambassador Lighthizer

      and others on this.

              Mr. Nunes. Thank you, Mr. Secretary.

              Because, as you know, NAFTA was outdated. It needed to be updated. And as

      far as I can tell from the agreement, many sectors of the economy will have dramatically

      improved trade capability with Mexico, with Canada so that we can export more of our

      products, especially agricultural products, to both Canada and Mexico. Is that correct?

              Secretary Mnuchin. Yeah. This is very important to our farmers, both in selling

      things to Canada and Mexico, and again, I would just urge Congress to take this up as soon

      as possible.

              Mr. Nunes. I agree with you, and I hope that we can get this done sooner rather

      than later.

              Just to finish up here, Mr. Secretary, a lot of discussion about your budget, and you

      are up here talking about the administration's budget. Have you compared that yet to the

      House budget, the House of Representatives budget?

              Secretary Mnuchin. I haven't done a line-by-line basis. I have been working on

      our budget, to be honest with you.

              Mr. Nunes. Well, it is a trick question a little bit because the House of
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 105 of 413
                                                                                                    90




      Representatives doesn't have a budget yet. And I am not sure -- I guess from what I

      understand is that the majority is not going to have a budget this year. So budgets are

      oftentimes never followed, but at least it is a pathway for what the administration believes

      is the appropriate approach for budgeting over the next 15 years, and the House of

      Representatives should have a budget also.

             Secretary Mnuchin. I would just commend the House on the new rules associated

      with the debt ceiling on the budget in the House, so I look forward to if they can pass that

      or pass a clean debt ceiling quickly.

             Mr. Nunes. Perfect.

             Thank you, Mr. Chairman. I yield back.

             Chairman Neal. I thank the gentleman. And the chair is prepared to acknowledge

      that, from time to time, there are trick questions that take place here.

             With that, let me recognize the gentleman from Connecticut, Mr. Larson.

             Mr. Larson. I assure you there will be no trick question here --

             Secretary Mnuchin. Thank you.

             Mr. Larson. -- Mr. Secretary, and thank you for both your patience and

      perseverance today. We appreciate the time you have afforded us and look forward to

      coming back and further exchange as well whether it is in the form of a briefing or

      otherwise.

             Your continued emphasis on bipartisanship is clearly welcome here, especially

      noting what Chairman Neal said before, the need for us to get after pension reform, the

      opportunity that it presents us, and the timeliness. Also, you mentioned it again, repeated

      it, and I thank Mr. Nunes as well, to get a clean vote on a debt ceiling and get that taken

      care of so that we don't end up into a protracted stall would be important as well. What

      you had to say on infrastructure, both to the chairman and your exchange with
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 106 of 413
                                                                                                     91




      Mr. Blumenauer, I think is also extraordinarily helpful.

             I think what you see here is the rub that Democrats have based on the juxtaposition

      of a $2 trillion tax cut and then looking at a budget that cuts to the heart of Medicare and

      Medicaid. And what I think where the rub is here is that those oftentimes, especially

      Medicare and Social Security, being labeled as entitlements. They are, of course, the

      insurance that people have paid for. Give President Trump credit. When 16 other

      Republicans on the stage tried to corner him and say that it was an entitlement, he said:

      No. It is a benefit they earned, and I will not cut it.

             And so I think that is the further rub that people on our side have.

             But we look forward, in our committee, Subcommittee on Social Security is

      working bipartisanly to achieve these goals, and so I further appreciate what you had to say

      there. And I would point out that, in 1983, the last time that we did anything constructive

      with Social Security, Ronald Reagan was the President. Tip O'Neill was Speaker.

      Howard Baker was the Senate majority leader. It is not different today with Nancy Pelosi

      and also with Mitch McConnell, except this: President Trump -- Ronald Reagan was

      opposed to Social Security. President Trump has defended this, and it is something that

      the administration, I think, should take credit for and work bipartisanly because I think you

      can bring along many moderate Republicans that believe, as the President does, that these

      are not entitlements, and we need to reform these in a way to take care of those American

      people who solely relied on this because they know it is the full faith and credit of the

      United States Government.

             I thank you for your service, and I hope you will pass that message along to the

      President, and we can continue to work with you.

             Secretary Mnuchin. I will, and thank you very much, and as trustee of the Social

      Security trust funds, I take this responsibility very seriously, so I look forward to meeting
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 107 of 413
                                                                                                   92




      with you and other members of the committee as appropriate to get your ideas.

             Mr. Larson. Thank you. I look forward to meeting with you.

             Secretary Mnuchin. We will follow up and try to schedule that.

             Mr. Larson. Please do. Thank you.

             Chairman Neal. I thank the gentleman.

             With that, we will recognize, I believe, the last point of inquiry from the gentleman

      from Pennsylvania, Mr. Boyle.

             Mr. Boyle. Thank you.

             And thank you for being here, Mr. Secretary. I wanted to follow up.

             At the very beginning, Chairman Neal had asked you about the debt limit, the debt

      ceiling. I was very happy to hear you say you are supportive of a clean raise. So I

      wanted to follow up on that and actually go to the next step.

             The concept of the debt ceiling and the constant crisis it creates through repeated

      threats of not being raised is completely unnecessary and achieves nothing, in my view. It

      is no wonder that only a handful of countries around the world even follow this disruptive,

      arbitrary, and restrictive fiscal practice. When you receive your credit card statement at

      the end of the month, you can't decide, well, I will pay this, but I won't pay that.

             Our current process -- and we came most close up to the brink in 2011, but there

      have been other subsequent times. Our constant process of playing chicken with the debt

      ceiling achieves nothing, and God forbid, one day we might actually risk the full faith and

      credit of the United States. So, last Congress, I introduced resolution H.R. 3693 that

      would simply and cleanly abolish the debt ceiling once and for all. I wanted to know what

      your opinion was on whether my specific legislation or just the concept of eliminating the

      debt ceiling altogether and not having that potential danger lurking out there.

             Secretary Mnuchin. Well, let me just comment: I share your concern about going
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 108 of 413
                                                                                                    93




      to the brinksmanship and risking the credit of the U.S. Government. Obviously, this is

      something we can never let occur.

                I am not familiar with your specific legislation. I will look at it. My own opinion

      is that when we approve spending, we should approve raising the debt ceiling. So I am

      not sure we need to get rid of it, but like any other business, when you approve spending,

      you have a plan how to finance that spending. And if we want to cut spending, we should

      cut spending, but that is the time to deal with it. We should make sure that if we approve

      funding -- we approve spending, we approve the necessary funding as well.

                Mr. Boyle. Correct. And I am in agreement, and I would point out that, in 2011,

      even though we ultimately raised the debt ceiling, just the fact we came close and created

      that uncertainty in the markets led to the first ever downgrade of the credit of the United

      States.

                Briefly, in the time remaining, could you describe some of the things that would

      happen, given your role as Secretary of Treasury, if we were to ever fail, now or a future

      Congress, to raise the debt ceiling?

                Secretary Mnuchin. I can't imagine that this Congress or any other Congress

      would ever let the U.S. Government fail. So I don't even want to go speculate on what the

      implications would be. Honoring the full faith and credit of the United States Government

      is one of the most important issues, and as Treasury Secretary, I will do everything in my

      power to make sure that we honor the full faith and credit.

                Mr. Boyle. I yield back.

                Chairman Neal. I certainly appreciate the Secretary's commentary as he concluded

      his presence today, and I thank the gentleman for that line of inquiry as well.

                Let me thank you for your participation today, Mr. Secretary.

                Please be advised that members have 2 weeks to submit written questions to be
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 109 of 413
                                                                                             94




      answered later in writing. Those questions and your answers will be made part of the

      formal hearing record.

             With that, the committee stands adjourned.

             [Whereupon, at 11:25 a.m., the committee was adjourned.]

             Questions for the Record follow:



    Questions can be found here.

    Responses to the Questions for the Record
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 110 of 413




              EXHIBIT B
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 111 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 112 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 113 of 413




              EXHIBIT C
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 114 of 413

Vaughan, Frederick

From:                             Vaughan, Frederick
Sent:                             Wednesday, April 10, 2019 6:21 PM
To:                               'brandon.casey@mail.house.gov'
Cc:                               'gary.andres@mail.house.gov'; LegAffairs
Subject:                          Treasury correspondence
Attachments:                      6103 Letter to Neal.pdf


Attached is a letter to Chairman Neal. As a courtesy, I wanted to let you know that the letter will be made public,
consistent with the Committee’s approach to its request.

We note that your letter directs the Department not to create any “agency records” related to the request and further
directs that any document created in connection with your request “shall be segregated from agency records and shall
remain subject to the control of the Committee.” The Department does not intend to abide by that directive. It is our
understanding that no committee of Congress has the authority to issue such a directive to an Executive Branch agency.

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                            1
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 115 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 116 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 117 of 413




              EXHIBIT D
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 118 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 119 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 120 of 413




              EXHIBIT E
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 121 of 413

Vaughan, Frederick

From:                             Vaughan, Frederick
Sent:                             Tuesday, April 23, 2019 4:57 PM
To:                               'Casey, Brandon'
Cc:                               Andres, Gary
Subject:                          Treasury correspondence
Attachments:                      Secretary Mnuchin Response to Chairman Neal.pdf; Secretary Mnuchin Response to
                                  Chairman Neal, Appedix B.pdf


Please see the attached correspondence from Secretary Mnuchin to Chairman Neal.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                         1
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 122 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 123 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 124 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 125 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 126 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 127 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 128 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 129 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 130 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 131 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 132 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 133 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 134 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 135 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 136 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 137 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 138 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 139 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 140 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 141 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 142 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 143 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 144 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 145 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 146 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 147 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 148 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 149 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 150 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 151 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 152 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 153 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 154 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 155 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 156 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 157 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 158 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 159 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 160 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 161 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 162 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 163 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 164 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 165 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 166 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 167 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 168 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 169 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 170 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 171 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 172 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 173 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 174 of 413




              EXHIBIT F
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 175 of 413

Vaughan, Frederick

From:                             Vaughan, Frederick
Sent:                             Monday, May 6, 2019 5:23 PM
To:                               'brandon.casey@mail.house.gov'
Cc:                               'gary.andres@mail.house.gov'
Subject:                          Treasury correspondence
Attachments:                      Secretary Mnuchin Response to Chairman Neal (2019‐05‐06).pdf; Appendix A ‐
                                  Chronology (5.6.19).pdf; Appendix B ‐ Additional Statements (5.6.19).pdf


Brandon

Attached is a letter from Secretary Mnuchin to Chairman Neal, along with updated appendices concerning the
Committee’s request.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                          1
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 176 of 413
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 177 of 413



                                                APPENDIX A

                                                  Chronology

                                            Updated May 6, 2019


The 2016 Election

The effort to expose President Trump’s tax returns began during the 2016 election. The
Democratic candidate for President urged then-candidate Trump to release his returns. When he
declined to do so, the Democratic candidate sought to generate political pressure to force their
release, repeatedly criticizing his decision and expressing her belief that public exposure of the
returns would be politically damaging to her opponent.1

Representative Neal’s Advocacy for Exposure

When President Trump took office after the election, the House Minority Leader and senior
Democratic members of the Committee on Ways and Means (including Ranking Member Neal)
took up their party’s election season demands in Congress. Their chosen tool was
section 6103(f). The stated rationales have shifted over time, but the objective remained
constant: Use section 6103(f) to obtain the tax returns and make them public.

As Ranking Member of the Committee, Representative Neal immediately began urging the
Committee to obtain President Trump’s tax returns for the purpose of releasing them. In
February 2017, he explained his desire for a public opportunity to “see the tax forms” and for
“the media to sift and sort” them.2 In March 2017, Ranking Member Neal and other Members
urged Chairman Kevin Brady to submit a section 6103(f) request “for copies of the President’s




1
  See, e.g., The Lead with Jake Tapper (transcript of CNN television broadcast May 11, 2016) (“[W]hy doesn’t he
want to release them? Yes, well, we’re going to find out.”),
http://www.cnn.com/TRANSCRIPTS/1605/11/cg.01 html; New Day (transcript of CNN television broadcast Aug. 2,
2016) (“We would like to see those tax returns, wouldn’t we?”),
http://www.cnn.com/TRANSCRIPTS/1608/02/nday.03 html; The Situation Room (transcript of CNN television
broadcast Aug. 12, 2016) (“He refuses to do what every other presidential candidate in decades has done and release
his tax returns.”), http://www.cnn.com/TRANSCRIPTS/1608/12/sitroom.01 html; Erin Burnett OutFront (transcript
of CNN television broadcast Sept. 6, 2016) (“He said that the American people don’t care about his tax returns, and
in fact, he’s also said that it’s none of our business. I just think he’s dead wrong.”),
http://www.cnn.com/TRANSCRIPTS/1609/06/ebo.01 html; The Situation Room (transcript of CNN television
broadcast Sept. 7, 2016) (“He clearly has something to hide.”),
http://www.cnn.com/TRANSCRIPTS/1609/07/sitroom.02.html; CNN Newsroom (transcript of CNN television
broadcast Sept. 27, 2016) (“[M]aybe he doesn’t want the American people, all of you watching tonight, to know that
he’s paid nothing in Federal taxes. . . .”), http://www.cnn.com/TRANSCRIPTS/1609/27/cnr.03 html.
2
 Press Conference, Statement by Rep. Richard Neal, C-SPAN Video, at 19:10–20:19 (Feb. 14, 2017),
https://www.c-span.org/video/?424013-1/house-democrats-call-investigation-wake-michael-flynns-resignation.

                                                                                                                 1
          Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 178 of 413



federal tax returns for the last ten years.”3 They explained that the Committee should “then vote
. . . to submit the President’s federal tax returns to the House of Representatives and Senate—
thereby, if successful, making them available to the public.”4 In April 2017, Ranking Member
Neal recalled the 2016 election and asserted that President Trump was “supposed to” have made
these returns available to the public as a candidate.5

Ranking Member Neal also served as an original cosponsor of a resolution of inquiry, H. Res.
186, providing that “the Secretary of the Treasury is directed to furnish to the House of
Representatives, not later than 10 days after the adoption of this resolution, the full tax returns of
Donald J. Trump for tax years 2006 through 2015.”6 Ranking Member Neal explained that the
resolution was designed to force the immediate public exposure of those returns.7

On March 30, 2017, the Committee voted down H. Res. 186 and issued a report condemning the
resolution as an “abuse of authority.”8 In dissenting views included in the committee report,
Ranking Member Neal reiterated his “steadfast” objective of exposing the President’s tax returns
to the public:

           Committee Republicans continue to block our requests for this Committee to
           exercise its authority under Section 6103 of the Internal Revenue Code to obtain,
           examine, and make available to the public President Trump’s federal tax
           returns. . . . Committee Democrats remain steadfast in our pursuit to have
           [President Trump’s] individual tax returns disclosed to the public.9

Ranking Member Neal’s dissenting views made no mention of any interest in understanding how
the IRS audits and enforces the Federal tax laws against a President, as the Committee’s April 3
letter now asserts.




3
 Letter from Hon. Bill Pascrell, Jr., et al., to Hon. Orrin Hatch, Chairman, S. Comm. on Finance, & Hon. Kevin
Brady, Chairman, H. Comm. on Ways & Means (Mar. 2, 2017),
https://pascrell house.gov/news/documentsingle.aspx?DocumentID=1898.
4
    Id.
5
 “This is not about the law, this is about custom and practice. It’s a settled tradition . . . candidates reach the level
of expectation that they’re supposed to release their tax forms.” Press Conference, Statement by Ranking Member
Richard Neal (Apr. 5, 2017), https://www.speaker.gov/newsroom/4517/.
6
    H.R. Res. 186, 115th Cong. (Mar. 9, 2017).
7
 See id.; H.R. Rep. No. 115-73, Dissenting Views, at 8 (Mar. 30, 2017),
https://www.congress.gov/115/crpt/hrpt73/CRPT-115hrpt73.pdf (hereinafter Ways & Means Report).
8
    Ways & Means Report, supra note 7, at 3.
9
    Id., Dissenting Views, at 7–8 (emphasis added).

                                                                                                                            2
           Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 179 of 413



Other Senior House Democrats’ Advocacy for Exposure

Leader Pelosi and other senior Ways and Means Committee members also repeatedly stated that
the purpose of requesting President Trump’s tax returns was to “make those tax returns public.”10
Leader Pelosi explained that requesting the returns would satisfy the public’s “right to know”11
and complained that Republicans “won’t join us in the release of the President’s tax returns.”12

Exposure for the sake of exposure was the one constant purpose that drove the requests that
Ranking Member Neal and other senior Committee members advocated throughout the previous
Congress. In addition, Congressional leaders offered a wide variety of evolving rationales and
speculation about what, if anything, might be found in the tax returns upon their exposure.
Before the conclusion of the Special Counsel’s investigation, a common theory was that the
President’s tax returns would show “the President’s relationship with Russia,”13 “disruption of
our [2016] election,”14 and “any personal embarrassment to the President.”15 Leader Pelosi
speculated: “We think [the returns] will show us some connection that will be useful in the
investigation of what do the Russians have on Donald Trump . . . .”16

Another theory offered by the lead sponsor of H. Res. 186, Representative Pascrell, was that
exposure of the President’s tax returns would help “make sure the President and his family are
not hiding financial ties that could cause conflicts in the decision making.”17 Representative
Pascrell also thought it was “imperative for the public to know” the President’s “self-reported net
worth,”18 and Ranking Member Neal thought they should know “just how extensive [his]
overseas investments have been,” based on the tax returns.19

In yet another theory, Ranking Member Neal’s dissent in support of H. Res. 186 explained that
the President’s tax returns would give the “clearest picture” of the President’s “financial health”
and inform the consideration of tax reform legislation (which was enacted in December 2017).20
10
 Press Conference, Minority Leader Nancy Pelosi, House Democratic Leadership Press Conference at 2017 Issues
Conference (Feb. 8, 2017), https://www.speaker.gov/newsroom/282017/ (hereinafter 2017 Issues Conference).
11
  163 Cong. Rec. H2498 (daily ed. Mar. 28, 2017) (statement of Rep. Pelosi),
https://www.congress.gov/congressional-record/2017/03/28/house-section/article/H2489-1.
12
     Press Conference, Minority Leader Nancy Pelosi (July 13, 2017), https://www.speaker.gov/newsroom/71317-8/.
13
     2017 Issues Conference, supra note 10.
14
     Press Conference, Minority Leader Nancy Pelosi (Mar. 8, 2017), https://www.speaker.gov/newsroom/382017-2/.
15
     Id.
16
     Press Conference, Minority Leader Nancy Pelosi (Apr. 6, 2017), https://www.speaker.gov/newsroom/4617-4/.
17
  Press Conference, Statement by Rep. Bill Pascrell (July 14, 2017), http://www.cq.com/doc/newsmakertranscripts-
5142259; see also House Democrats on Russian Interference in 2016 Election, C-SPAN Video (July 14, 2017),
https://www.c-span.org/video/?431350-1/democrats-step-pressure-gop-amid-widening-russia-probe.
18
  Letter from Hon. Bill Pascrell, Jr., to Hon. Kevin Brady, Chairman, H. Comm. on Ways & Means (Feb. 1, 2017),
https://pascrell house.gov/news/documentsingle.aspx?DocumentID=2195.
19
  Press Conference, Rep. Richard Neal, C-SPAN Video, at 19:46 (Feb. 14, 2017), https://www.c-
span.org/video/?424013-1/house-democrats-call-investigation-wake-michael-flynns-resignation.
20
     Ways & Means Report, supra note 7, Dissenting Views, at 7.

                                                                                                                  3
         Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 180 of 413




Other theories included speculation that the tax returns would expose the President’s
“emoluments;”21 would show his “charitable donations” or “tax loopholes;”22 would reveal
whether he had a “Chinese connection;”23 or would “maybe . . . be a path to some other
questions.”24 At other times, Leader Pelosi simply explained that exposure of the President’s tax
returns would “fulfill” a campaign “promise,” or would “honor tradition.” 25

Although the efforts to force the public release of President Trump’s tax returns in the previous
Congress failed (despite numerous letters, committee amendments, resolutions, and other
attempts),26 Leader Pelosi made clear that the effort would continue if Democrats took the House
in 2018. The San Francisco Chronicle reported in October 2018 that Leader Pelosi “told the
[paper’s] editorial board” that “[d]emanding the president’s tax returns ‘is one of the first things
we’d do—that’s the easiest thing in the world.’”27

The Committee’s Construction of a Pretextual Purpose

With a new Democratic majority in the House, the Committee pressed ahead in the effort to
obtain and release the President’s tax returns. Chairman Neal had recognized the unprecedented
nature of the Committee’s planned request: “This has never happened before, so you want to be
very meticulous.”28




21
  Letter from Hon. Richard E. Neal, Ranking Member, H. Comm. on Ways & Means, et al., to Hon. Paul Ryan,
Speaker, U.S. House of Reps., at 2, 6 (Jan. 12, 2017),
https://oversight house.gov/sites/democrats.oversight.house.gov/files/documents/2017-01-
12.Ranking%20Members%20to%20Speaker%20Ryan%20Re.Trump_.pdf; see also Amendment offered by Rep.
Doggett to the Authorization and Oversight Plan of the H. Comm. on Ways & Means, 115th Cong. (Feb. 14, 2017),
https://gop-waysandmeans house.gov/wp-content/uploads/2017/02/20170214-Doggett-Amendment.pdf.
22
  See, e.g., 163 Cong. Rec. H4212-13 (daily ed. May 16, 2017) (statement of Rep. Pascrell),
https://www.congress.gov/congressional-record/2017/05/16/house-section/article/H4212-1.
23
  Press Conference, Minority Leader Nancy Pelosi, Demanding a Vote Requiring President Trump to Release Tax
Returns (Apr. 5, 2017), https://www.speaker.gov/newsroom/4517/ (hereinafter Pelosi Press Conference Apr. 5,
2017).
24
     Press Conference, Minority Leader Nancy Pelosi (June 2, 2017), https://www.speaker.gov/newsroom/6217-4/.
25
  Blog Post, Minority Leader Nancy Pelosi, Where are President Trump’s Tax Returns? (June 20, 2017),
https://www.speaker.gov/newsroom/where-are-president-trumps-tax-returns/.
26
  See Rep. Bill Pascrell, President Trump’s Tax Returns, https://pascrell.house.gov/issues/president-trumps-tax-
returns/ (last visited May 6, 2019).
27
  John Wildermuth, Pelosi: Trump’s tax returns are fair game if Democrats win House, S.F. Chron., Oct. 11, 2018
(quoting Minority Leader Pelosi), https://www.sfchronicle.com/politics/article/Pelosi-Trump-s-tax-returns-are-fair-
game-if-13297954.php.
28
  Richard Rubin, Trump’s Tax Returns in the Spotlight if Democrats Capture the House, Wall St. J., Oct. 3, 2018,
https://www.wsj.com/articles/trumps-tax-returns-in-the-spotlight-if-democrats-capture-the-house-1538575880.

                                                                                                                      4
         Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 181 of 413



In January 2019, the Committee spokesperson explained the plan to “force” the disclosure of the
President’s returns: “‘[Chairman Neal] wants to lay out a case about why presidents should be
disclosing their tax returns before he formally forces [the President] to do it.’”29

Because Congress may only conduct investigations to further a legitimate legislative purpose,
Congressional investigations ordinarily begin with a legislative purpose, and that purpose defines
the scope of the documents that are pertinent to the Committee’s investigation.30 But here, by
the Committee’s own admission, the Committee’s investigation began in the opposite direction.
The Committee started with the documents it planned to obtain and release (the President’s tax
returns), and then it sought—in Chairman Neal’s words—to “construct[]” a “case” for seeking
the documents that would appear to be in furtherance of a legitimate legislative purpose.31

The Committee knew that exposure for the sake of exposure would not be a legitimate purpose,
and so the Committee could no longer rely upon prior statements to that effect. At the same
time, the Committee lacked jurisdiction to rely upon other frequently cited public justifications
for the request—such as interest in “the Russia connection”32 and the President’s alleged
financial conflicts of interest. Other House committees might have tried to make 6103(f)
requests based upon such justifications, but no other House committee would have the authority
to publicly release the tax returns after obtaining them. As the Committee was advised by the
former Chief of Staff of the Joint Committee on Taxation, there is “one key for purposes of
disclosing the information to the public” and the statute “gave that key to the tax committees.”33
To use this key, the Committee on Ways and Means had to make the request, and the other
justifications that might have been offered by other committees had to be discarded.

Thus, the Committee with the key to publicly disclose the tax returns, in Chairman Neal’s words,
“constructed” a “case” to justify its request.34 The result was the Committee’s letter of April 3,
asserting a single legislative interest in “the extent to which the IRS audits and enforces the




29
   Brian Faler, Incoming Democratic tax chairman won't make quick grab for Trump’s returns, Politico (Jan. 2,
2019) (quoting Committee Spokesperson), https://www.politico.com/story/2019/01/02/congress-trump-tax-returns-
richard-neal-1056839.
30
  See 165 Cong. Rec. S2260 (daily ed. Apr. 4, 2019) (statement of Sen. Grassley),
https://www.congress.gov/116/crec/2019/04/04/CREC-2019-04-04-senate.pdf.
31
  Sunlen Serfaty et al., Republicans warn Trump tax request ‘sets a dangerous standard’ and accuse Dems of
weaponizing IRS, CNN, Apr. 5, 2019, https://www.cnn.com/2019/04/04/politics/trump-tax-returns-request-
republicans-congress/index.html (“[W]e wanted to make sure that the case that we constructed was in fact one that
would stand up under the critical scrutiny of the federal courts.”).
32
     Pelosi Press Conference Apr. 5, 2017, supra note 23.
33
  Transcript, Legislative Proposals and Tax Law Related to Presidential and Vice-Presidential Tax Returns:
Hearing before Subcomm. on Oversight, H. Comm. on Ways & Means, 116th Cong. (Feb. 7, 2019) (statement of
George K. Yin),
https://waysandmeans.house.gov/sites/democrats.waysandmeans.house.gov/files/documents/Transcript%20-
%20Final.pdf.
34
     Serfaty, supra note 31 (quoting Chairman Neal).

                                                                                                                    5
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 182 of 413



Federal tax laws against a President,” and requesting the tax returns and related documents of
just one of them—President Trump.35




35
  Letter from Hon. Richard E. Neal, Chairman, H. Comm. on Ways & Means, to Hon. Charles P. Rettig, Comm’r,
IRS (Apr. 3, 2019),
https://waysandmeans.house.gov/sites/democrats.waysandmeans.house.gov/files/documents/Neal%20Letter%20to%
20Rettig%20%28signed%29%20-%202019.04.03.pdf.

                                                                                                         6
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 183 of 413



                                         APPENDIX B

                                    Additional Statements

                                     Updated May 6, 2019



Presidential Candidate Hillary Rodham Clinton (May 11, 2016)

       When you run for president, especially when you become the nominee, that is kind of
       expected. My husband and I have released 33 years of tax returns. We have got eight
       years on our Web site right now. So you have got to ask yourself, why doesn't he want to
       release them? Yes, well, we're going to find out.

The Lead with Jake Tapper (transcript of CNN television broadcast May 11, 2016),
http://www.cnn.com/TRANSCRIPTS/1605/11/cg.01.html.


Presidential Candidate Hillary Rodham Clinton (Aug. 2, 2016)

       We would like to see those tax returns, wouldn't we?

New Day (transcript of CNN television broadcast Aug. 2, 2016),
http://www.cnn.com/TRANSCRIPTS/1608/02/nday.03.html.


Presidential Candidate Hillary Rodham Clinton (Aug. 12, 2016)

       He refuses to do what every other presidential candidate in decades has done and release
       his tax returns.

The Situation Room (transcript of CNN television broadcast Aug. 12, 2016),
http://www.cnn.com/TRANSCRIPTS/1608/12/sitroom.01.html.


Presidential Candidate Hillary Rodham Clinton (Sept. 6, 2016)

       He said that the American people don't care about his tax returns, and in fact, he’s also
       said that it’s none of our business. I just think he’s dead wrong. He clearly has something
       to hide.

       ***

       The scams, the frauds and the questionable relationships, the business activities that have
       stiffed workers, refused to pay small businesses, so, clearly, his tax returns tell a story
       that the American people deserve and need to know.



                                                                                       Page 1 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 184 of 413



Erin Burnett OutFront (transcript of CNN television broadcast Sept. 6, 2016),
http://www.cnn.com/TRANSCRIPTS/1609/06/ebo.01.html.


Presidential Candidate Hillary Rodham Clinton and Vice Presidential Candidate Tim Kaine
(Sept. 7, 2016)

       Clinton: He clearly has something to hide. We don’t know exactly what it is, but we’re
       getting better guesses.

       ***

       Kaine: Maybe he doesn’t want people to see that he’s got some connections.

The Situation Room (transcript of CNN television broadcast Sept. 7, 2016),
http://www.cnn.com/TRANSCRIPTS/1609/07/sitroom.02.html.


Presidential Candidate Hillary Rodham Clinton (Sept. 27, 2016)

       [M]aybe he doesn’t want the American people, all of you watching tonight, to know that
       he’s paid nothing in Federal taxes. . . .

CNN Newsroom (transcript of CNN television broadcast Sept. 27, 2016),
http://www.cnn.com/TRANSCRIPTS/1609/27/cnr.03.html.


Ranking Member Richard Neal (Jan. 12, 2017)

       We request that you join us in fulfilling our sworn constitutional duty by seeking and
       obtaining copies of the following documents: President-Elect Trump’s personal and
       corporate tax returns, domestic and foreign, for the past five years, regardless of whether
       they are still under audit . . . and all other documents necessary to help protect against
       violations of the Emoluments Clause of the Constitution and conflicts of interest,
       including with foreign adversaries such as Russia.

Letter from Hon. Richard E. Neal, Ranking Member, H. Comm. on Ways & Means, et al., to
Hon. Paul Ryan, Speaker, U.S. House of Reps. (Jan. 12, 2017),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/2017-01-
12.Ranking%20Members%20to%20Speaker%20Ryan%20Re.Trump_.pdf.


Rep. Bill Pascrell (D-NJ) (Feb. 1, 2017)

       President Trump has chosen to keep an ownership stake in his businesses, the scope of
       which we have no knowledge of as he has refused to disclose his tax returns. We believe
       that it is imperative for the public to know and understand his 564 financial positions in
       domestic and foreign companies and his self-reported net worth of more than $10 billion.
       We know that state-owned enterprises in China and the United Arab Emirates are

                                                                                       Page 2 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 185 of 413



       involved in his businesses, and that his business ties stretch to India, Turkey, the
       Philippines, and beyond. Russia, Saudi Arabia, and Taiwan may also have ties to his
       businesses. These foreign entities are paying rents, licensing agreement payments, and
       issuing permits for developments – effectively giving them a tool to influence our new
       President.

       ***

       If the President does not either release his returns or consent to examination of such
       returns by this Committee, I urge you, as Chairman of the Committee and pursuant to
       Section 6103(f)(1) of the Internal Revenue Code, to submit a written request to the
       Secretary of the Treasury for copies of the President’s federal tax returns by February 15,
       2017. These returns and all accompanying return information should then be made
       available for examination by all Committee Members in a closed executive
       session. I further request that the Committee then vote in this closed session to submit
       the President’s federal tax returns to the House of Representatives—thereby, if
       successful, making them available to the public.

       ***

       I believe the powerful Ways and Means Committee has the responsibility to use that
       power to ensure proper oversight of the executive branch by requesting a review of
       President Trump’s tax returns and moving towards a formal release of these documents to
       the public.

Letter from Hon. Bill Pascrell, Jr. to Hon. Kevin Brady, Chairman, H. Comm. on Ways & Means
(Feb. 1, 2017), https://pascrell.house.gov/news/documentsingle.aspx?DocumentID=2195.


Minority Leader Nancy Pelosi (Feb. 5, 2017)

       I want to know what the Russians have on Donald Trump. I think we have to have an
       investigation by the FBI into his financial, personal, and political connections to Russia,
       and we want to see his tax returns, so we can have truth in the relationship between Putin,
       whom he admires, and Donald Trump.

Meet the Press (NBC television broadcast at 3:56, Feb. 5, 2017)
https://www.nbcnews.com/meet-the-press/video/full-pelosi-interview-trump-white-house-using-
diversionary-tactics-870511683900.


Minority Leader Nancy Pelosi (Feb. 8, 2017)

       As you know, I’ve been questioning the President’s relationship with Russia. It’s
       extremely alarming, and it could undermine our national security. What on earth do the
       Russians have on Donald Trump? That he could flirt with the idea of lifting sanctions on
       Russia despite their aggressive military behavior? That he could lift the sanctions already
       on the successor to the KGB a group that we know hacked into our systems, disrupting

                                                                                       Page 3 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 186 of 413



       our election? That he is saying things about a person, that qualifies as a war criminal and
       giving some equivalence to the United States of America? This is the President of the
       United States. The President of the United States.

       So I’m just saying, at least show us your tax returns. Is the audit over? Is this the audit
       for eternity? And of course that’s never been a justification for not releasing your tax
       returns. The President continues to hide his tax returns which could provide vital insight
       into what financial influence Russia has on him, whether it’s personal, political or
       financial. We call upon the FBI to do that investigation, it is in our national security
       interest. Chairman Brady is Chairman of the Ways and Means Committee and Chairman
       of the Joint Committee of Taxation, is empowered to demand Trump’s tax returns from
       the Secretary of the Treasury. All he has to do is ask, and hold a committee vote to make
       those tax returns public.

       Mr. President what do the Russians have on you personally, politically or financially?

       The process is – the privilege only goes to the Chairman to make the request. But then
       the committee can vote to make the tax returns public. This is as you may recall, you
       wouldn’t recall, but in your history books you may read what happened with President
       Nixon a long time ago. So we’re calling on Chairman Brady to bring out those tax
       returns.

Press Conference, Minority Leader Nancy Pelosi, House Democratic Leadership Press
Conference at 2017 Issues Conference (Feb. 8, 2017),
https://www.speaker.gov/newsroom/282017/.


Minority Leader Nancy Pelosi (Feb. 13, 2017)

       The reports of the Trump-Russia dossier gain credence with each passing day. As long as
       Republicans refuse to compel the release of President Trump’s tax returns, they are
       complicit in covering up Russia’s financial, personal and political hold on the
       Administration.

Press Release, Minority Leader Nancy Pelosi, Pelosi: Fire General Flynn (Feb. 13, 2017),
https://www.speaker.gov/newsroom/21317/.


Minority Leader Nancy Pelosi (Feb. 14, 2017)

       And again Mr. Neil [sic], whose importance in this meeting is that we need to see the
       truth of President Trump’s investments. His committee has the authority, the chairman of
       the committee in the House or the chairman of the committee in the Senate, Chairman
       Brady or Chairman Hatch and in addition to the Finance Committee, and Ways and
       Means Committee – the Joint Committee on Taxation, the chairman on that committee,
       Mr. Brady, again, have the authority to ask the Secretary of the Treasury for the tax
       returns of anyone in our country if there’s reason to know that.


                                                                                      Page 4 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 187 of 413



       They can ask for the president’s tax returns, and then by a vote in their committee, they
       can decide where they should be released to the public, so there’s another stonewalling
       because they said they can’t be caught up in rummaging. This isn’t rummaging, this is
       truth and consequences. The American people have a right to know the truth. We see the
       consequences which can be dangerous to our national security.

       ***

       So, the question is: why is the FBI not fully investigating the political, personal, and
       financial ties of Donald Trump to the Russians? Show us your tax returns so we can see
       what some of that connection might be. And stop flirting with lifting sanctions and
       condemning the [new] START Treaty and the rest of that because you’re flirting with
       Russia – which has a direct impact on the safety of the American people.

Press Conference, Minority Leader Nancy Pelosi, Reacting to Resignation of National Security
Advisor Michael Flynn (Feb. 14, 2017), https://www.speaker.gov/newsroom/2142017/.


Rep. Bill Pascrell (D-NJ) (Feb. 14, 2017)

       The President and the Congressional Republicans have been very vocal regarding their
       desire to enact comprehensive tax reform for this Congress. We believe it is imperative
       for the public to know and understand how such tax reform will benefit the President.

       ***

       This is not willy-nilly. This is a serious attempt to get the truth to the American people,
       and then . . . you will decide Mr. Chairman, under the law, whether or not that it should
       be made public. That’s the power and the authority that rests with you and the
       Committee.

Full Committee Markup: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at
32:30, 40:45 (Feb. 14, 2017) (Statement of Rep. Pascrell),
https://www.youtube.com/watch?v=NSYeHHG7KMw.


Ranking Member Neal (Feb. 14, 2017)

       The President has indicated during the course of the campaign that only he knows how to
       fix the tax system. And as we proceed to tax reform, which is a very complex issue and
       matter, as we all know, and how difficult it is to do, there is an opportunity here for all of
       us to cooperate and for the president to lead the way. So I am in support of Mr.
       Doggett’s amendment and Mr. Pascrell’s letter.

Full Committee Markup: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at
33:23 (Feb. 14, 2017) (statement of Ranking Member Neal),
https://www.youtube.com/watch?v=NSYeHHG7KMw.


                                                                                         Page 5 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 188 of 413



Rep. Sander Levin (D-MI) (Feb. 14, 2017)

       The only way you’ll bury the doubts is by letting the public see the information.

Full Committee Markup: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at
36:45 (Feb. 14, 2017) (statement of Rep. Levin),
https://www.youtube.com/watch?v=NSYeHHG7KMw.


Amendment Offered by Rep. Lloyd Doggett (D-TX) (Feb. 14, 2017)

       Amend the Ways and Means Committee oversight plan by adding the following under
       matters under the Committee's Tax Jurisdiction:

       Pursuant to Section 6103(f)(1) of the Internal Revenue Code, the Chairman of the
       Committee will submit a written request to the Secretary of the Treasury by March 1,
       2017, for copies of the President's federal tax returns for the last ten years. These returns
       and all accompanying return information should then be made available for examination
       by bipartisan Committee staff, and additionally, in executive session, by all committee
       members. The Committee will review potential conflicts and violations of the
       emoluments clause, and potential entanglements with foreign governments and foreign
       state owned enterprises.

Amendment offered by Rep. Doggett to the Authorization and Oversight Plan of the H. Comm.
on Ways & Means, 115th Cong. (Feb. 14, 2017), https://gop-waysandmeans.house.gov/wp-
content/uploads/2017/02/20170214-Doggett-Amendment.pdf.


Ranking Member Richard Neal (Feb. 14, 2017)

       The last seven American presidents have released to the American people their tax forms.
       And they've done it as a standard operating procedure through the course of the campaign
       and then subsequently during their time as president.

       It was an annual event, and there was sufficient opportunity then for members of
       Congress, members of the administration and the media to sift and sort what those tax
       forms told us. So in this instance, I think there is, again, an opportunity for all of us to
       review the president’s tax forms to find out just how extensive the overseas investments
       have been.

       And it'll then give the American people the chance to see it. He indicated that once the
       audit was done, that he would release the tax forms, and then pointed out just a few
       weeks ago through a spokesperson that the American people didn’t care about those tax
       forms.

       Well I believe ABC News has indicated that 75 percent of the American people would
       like to see the tax forms, consistent with what the last seven American presidents have
       done. . . .

                                                                                         Page 6 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 189 of 413



Press Conference, Statement by Rep. Richard Neal, C-SPAN Video, at 19:10 – 20:19 (Feb. 14,
2017), https://www.c-span.org/video/?424013-1/house-democrats-call-investigation-wake-
michael-flynns-resignation.


Minority Leader Nancy Pelosi (Feb. 27, 2017)

       What do the Russians have on Donald Trump that he would flirt with lifting our sanctions
       against Russia because of their aggression in eastern Europe? That he would undermine
       the START Treaty? Praise Putin and stonewall any investigation to bring the truth to
       light – including releasing his tax returns?

Press Conference, Minority Leader Nancy Pelosi, Prebuttal to President Trump’s Speech to Joint
Session of Congress (Feb. 27, 2017), https://www.speaker.gov/newsroom/22717-2/.


Resolution Offered by Rep. Bill Pascrell (D-NJ) (Feb. 27, 2017)

       Expressing the sense of the House of Representatives that the President shall immediately
       disclose his tax return information to Congress and the American people.

       ***

       Whereas, disclosure of the President's tax returns could help those investigating Russian
       influence in the 2016 election understand the President's financial ties to the Russian
       Federation and Russian citizens, including debts owed and whether he shares any
       partnership interests, equity interests, joint ventures or licensing agreements with Russia
       or Russians;

       ***

       Whereas, the American people have the right to know whether or not their President is
       operating under conflicts of interest related to international affairs, tax reform,
       government contracts, or otherwise:

       Now, therefore, be it resolved, that the House of Representatives shall, one, immediately
       request the tax return information of Donald J. Trump for tax years 2006 through 2015
       for review in closed executive session by the Committee on Ways and Means, as
       provided under section 6103 of the Internal Revenue Code, and vote to report the
       information therein to the full House of Representatives; two, support transparency in
       government and the longstanding tradition of Presidents and Presidential candidates
       disclosing their tax returns.

163 Cong. Rec. H1337-38 (daily ed. Feb. 27, 2017) (statement of Rep. Pascrell),
https://www.congress.gov/congressional-record/2017/02/27/house-section/article/H1337-2.




                                                                                       Page 7 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 190 of 413



Rep. Bill Pascrell (D-NJ) (Feb. 27, 2017)

       To restore the dignity of the House, we must use our authority to request President
       Trump’s tax returns and give the American people the transparency they deserve.

       ***

       Let’s shine a bright light on the President's conflicts together, together, as we, as a
       Congress, and the broader American public can judge whether his decisions are being
       made for himself, his business interests, or for the greater good of the American people.

163 Cong. Rec. H1338-39 (daily ed. Feb. 27, 2017) (statement of Rep. Pascrell),
https://www.congress.gov/congressional-record/2017/02/27/house-section/article/H1337-2.


Minority Leader Nancy Pelosi (Feb. 28, 2017)

       Tonight, House Republicans made themselves accomplices to hiding President Trump’s
       tax returns from the American people.

       Our security and our democracy have been endangered by Russia’s clear influence on the
       Trump Administration. The American people deserve the truth about Russia’s personal,
       political and financial grip on President Trump. If there’s nothing there, then what are
       Republicans afraid of?

       The President’s refusal to release his tax returns is yet another example of his contempt
       for the promises he made in his campaign. While Republicans stonewall an independent
       investigation, Democrats will continue to demand the truth for the American people.

Press Release, Minority Leader Nancy Pelosi, Statement on Republican Vote to Keep Trump’s
Tax Returns Secret (Feb. 28, 2017), https://www.speaker.gov/newsroom/2272017-2/.


Minority Leader Nancy Pelosi (Feb. 28, 2017)

       What we are calling for is an independent outside commission, take it away from
       Congress, take it away from politics, an independent outside commission to look into the
       political, personal, and financial ties of the Trump organization, him personally, his
       businesses, his campaign, to the Russians.

       ***

       The American people want to know the truth. He could begin by releasing his tax returns.
       Why should every president since Gerald Ford in modern history have released his tax
       returns, but this president says I'm above not only the law but the traditions of the office
       that I hold?




                                                                                       Page 8 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 191 of 413



Andrea Mitchell Reports (MSNBC television broadcast at 07:28, 07:58, Feb. 28, 2017),
https://www.msnbc.com/andrea-mitchell-reports/watch/house-dem-leader-we-ve-gotten-under-
trump-s-skin-886623299804.


Minority Leader Nancy Pelosi (Mar. 2, 2017)

       Well, in all of this all roads lead to the Republicans in the Congress. What are they afraid
       of? They have been afraid of the truth every step of the way. They don’t want to see the
       President’s tax returns, when every President since Gerald Ford, every President in
       modern times has released his tax returns, and candidates release their tax returns.

       So what is it? That would be a key indicator of their interest in the truth. So the question
       is to them, what are they afraid of in the tax returns? What are they afraid of in the
       investigation of the Russian involvement to undermine our democracy, to repeat that in
       other countries, to come back here and do that again?

Press Conference, Minority Leader Nancy Pelosi (Mar. 2, 2017),
https://www.speaker.gov/newsroom/322017-3/.


Minority Leader Nancy Pelosi (Mar. 3, 2017)

       What do the Russian have on Donald Trump that he would do that? And I don't know
       who knew what in all of this, but it's important for us to find out and we must have that
       investigation.

       ***

       What are – what are the Republicans in Congress afraid of? They don't want to see the
       president’s tax returns, the first time since Gerald Ford, who was – since Gerald Ford, all
       presidents have put it out. They don't want to investigate in a wholesome way the hack –
       the disruption of our system? What are the Republicans afraid of? This goes right to the
       Republicans in Congress – to their doorstep. And when the public sentiment, as Lincoln
       said, is everything.

       As they hear from their constituents, perhaps maybe they'll be more inclined to seek the
       truth.

Statement of Minority Leader Nancy Pelosi, Politico Playbook Interview (Mar. 3, 2017),
http://www.cq.com/doc/newsmakertranscripts-5053910.


Rep. Bill Pascrell (D-NJ), et al. (Mar. 3, 2017)

       We write you to request that you use your authority to request the tax returns of President
       Donald Trump for review by the Senate Committee on Finance and House Committee on
       Ways and Means.

                                                                                       Page 9 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 192 of 413



       ***

       If the President does not either release his returns or consent to examination of such
       returns by this Committee, we urge you, as Chairman of the Committee and pursuant to
       Section 6103(f)(1) of the Internal Revenue Code, to submit a written request to the
       Secretary of the Treasury by March 15, 2017, for copies of the President’s federal tax
       returns for the last ten years. These returns and all accompanying return information
       should then be made available for examination by all Committee Members in a closed
       executive session. We further request that the Committee then vote in this closed session
       to submit the President’s federal tax returns to the House of Representatives and Senate
       —thereby, if successful, making them available to the public.

       We believe the powerful and respected Committees on Finance and Ways and Means
       have the responsibility to ensure oversight of the executive branch by requesting a review
       of President Trump’s tax returns and moving toward a formal release of these documents
       to the public.

Letter from Hon. Bill Pascrell, Jr., et al., to Hon. Orrin Hatch, Chairman, S. Comm. on Finance,
& Hon. Kevin Brady, Chairman, H. Comm. on Ways & Means (Mar. 2, 2017),
https://pascrell.house.gov/news/documentsingle.aspx?DocumentID=1898.


Resolution Offered by Rep. Anna Eshoo (D-CA) (Mar. 7, 2017)

       Expressing the sense of the House of Representatives that the President shall immediately
       disclose his tax return information to Congress and the American people.

       ***

       Whereas, disclosure of the President's tax returns could help those investigating Russian
       influence in the 2016 election understand the President's financial ties to the Russian
       Federation and Russian citizens, including debts owed and whether he shares any
       partnership interests, equity interests, joint ventures or licensing agreements with Russia
       or Russians;

       ***

       Whereas, the American people have the right to know whether or not their President is
       operating under conflicts of interest related to international affairs, tax reform,
       government contracts, or otherwise: Now, therefore, be it:

       Resolved. That the House of Representatives shall–

       1. Immediately request the tax return information of Donald J. Trump for tax years 2006
       through 2015 for review in closed executive session by the Committee on Ways and
       Means, as provided under Section 6103 of the Internal Revenue Code, and vote to report
       the information therein to the full House of Representatives.


                                                                                      Page 10 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 193 of 413



       2. Support transparency in government and the longstanding tradition of Presidents and
       Presidential candidates disclosing their tax returns.

163 Cong. Rec. H1572 (daily ed. Mar. 7, 2017) (statement of Rep. Eshoo),
https://www.congress.gov/congressional-record/2017/03/07/house-section/article/H1571-6.


Rep. Bill Pascrell (D-NJ) (Mar. 8, 2017)

       And we can’t get the President’s tax returns. Not yet. It’s going to be embarrassing
       when those tax returns come out. They’re coming out sooner or later. They’re coming
       out sooner or later. I may have nothing at all to do with how they get out, but they’re
       going to get out sooner or later.

Markup of GOP Health Care Repeal Bill: Hearing Before the H. Comm. on Ways & Means,
115th Cong., at 2:41:20 (Mar. 8, 2017), https://youtu.be/3RMbUKK9ETs.


Minority Leader Nancy Pelosi (Mar. 8, 2017)

       Well it’s a question of the American people wanting to know the truth. Why is it that
       President Trump should be the exception to every candidate or cabinet nominee for
       president since Gerald Ford – that the public has been able to see the President’s tax
       returns. What does the President have to hide? What do the Russians have on Donald
       Trump, personally, politically and financially, that he is keeping a secret? Why are the
       Republicans in Congress accomplices to that secrecy? Why are the Republicans in
       Congress voting to say “no, we don’t think he should release his tax returns?” It’s a very
       bad vote for them. That’s a very bad vote for them, that’s a very bad vote for them.

       So our members – Mr. Pascrell as you know, acts with great spontaneity, yesterday
       Congresswoman Eshoo, others [sic] Members of Congress want to say, “we want the
       facts, we want the truth.” The tax returns many believe are part of the Russian
       connection, the disruption of our election, the money pouring into the Trump
       organization, any personal embarrassment to the President – we want to know the truth,
       and we can start by seeing his tax returns. Which is not an extraordinary request – unless
       you’re Donald Trump and think you’re above custom, tradition and maybe even the law.
       Thank you!

Press Conference, Minority Leader Nancy Pelosi (Mar. 8, 2017),
https://www.speaker.gov/newsroom/382017-2/.


Minority Leader Nancy Pelosi (Mar. 9, 2017)

       They don’t want the American people to see the facts. They’re always afraid of the facts.
       It’s just a remarkable thing. They’re afraid of the facts of the President’s tax returns.
       And we will continue to ask for those tax returns because we want to know about the
       Russian connection.

                                                                                     Page 11 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 194 of 413



       What do the Russians have on Donald Trump politically, financially, and personally?
       What is that connection? What would the tax returns tell us about that? And we need a
       bipartisan, independent, nonpartisan outside investigation to get to the bottom of that.

Press Conference, Minority Leader Nancy Pelosi (Mar. 9, 2017),
https://www.speaker.gov/newsroom/3917/.


House Resolution 186 (Mar. 9, 2017)

       Mr. Pascrell (for himself, Mr. Crowley, Mr. Danny K. Davis of Illinois, Ms. Sewell of
       Alabama, Mr. Neal, Ms. Eshoo, Mr. Doggett, Mr. Sarbanes, Ms. DelBene, Mr.
       Thompson of California, and Mr. Blumenauer) submitted the following resolution;
       which was referred to the Committee on Ways and Means

                                              RESOLUTION

       Of inquiry directing the Secretary of the Treasury to provide to the House of
       Representatives the tax returns and other specified financial information of President
       Donald J. Trump.

            Resolved, That the Secretary of the Treasury is directed to furnish to the House of
       Representatives, not later than 10 days after the adoption of this resolution, the full tax
       returns of Donald J. Trump for tax years 2006 through 2015, as well as financial
       documentation and any information in possession of the Secretary that specify—

             (1) Mr. Trump’s debts held by foreign governments and foreign companies;

             (2) Mr. Trump’s investments in foreign countries and foreign enterprises; and

           (3) Mr. Trump’s use of any tax shelters, corporate structures, tax avoidance
       maneuvers, abatements, or other loopholes to reduce or eliminate tax liability.

H.R. Res. 186, 115th Cong. (2017), https://www.congress.gov/bill/115th-congress/house-
resolution/186.


Resolution Offered by Rep. Joe Crowley (D-NY) (Mar. 15, 2017)

       Expressing the sense of the House of Representatives that the President shall immediately
       disclose his tax return information to Congress and the American people.

       ***

       Whereas, disclosure of the President's tax returns could help those investigating Russian
       influence in the 2016 election understand the President's financial ties to the Russian
       Federation and Russian citizens, including debts owed, and whether he shares any
       partnership interests, equity interests, joint ventures, or licensing agreements with Russia
       or Russians;
                                                                                        Page 12 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 195 of 413



       ***

       Whereas, the American people have the right to know whether or not their President is
       operating under conflicts of interest related to international affairs, tax reform,
       government contracts, or otherwise:

       Now, therefore, be it resolved, that the House of Representatives shall:

       One, Immediately request the tax return information of Donald J. Trump for tax years
       2006 through 2015 for review in closed executive session by the Committee on Ways and
       Means, as provided under Section 6103 of the Internal Revenue Code, and vote to report
       the information therein to the full House of Representatives

       Two, Support transparency in government and the longstanding tradition of Presidents
       and Presidential candidates disclosing their tax returns.

163 Cong. Rec. H2068-69 (daily ed. Mar. 15, 2017) (statement of Rep. Crowley),
https://www.congress.gov/congressional-record/2017/03/15/house-section/article/H2068-1.


Minority Leader Nancy Pelosi (Mar. 16, 2017)

       The Deflector-in-Chief’s desperation demands answer to our original question, the one I
       ask almost every day: What is Russia’s political, personal, and financial grip on the
       Trump Administration? What do the Russians have on President Trump? They have
       stonewalled over 100 letters from House Democrats requesting disclosure and
       transparency on his ties to Russia, his conflicts of interest, and other Administration
       actions.

       You have heard me say before: this has an impact on our national security. What do the
       Russians have on him that he should flirt with the idea of weakening sanctions on Russia,
       undermining NATO and Europe? Secondly, undermining and questioning the value of
       the New START Treaty. Also, praising Putin at the expense of the greatness of America.
       What is it that they have on him? Show us your tax credits – your tax deduction –
       returns. Every – they did do something the other day, which was curious, to do a transom
       report. Who knows where that came from. What we want to see are the President’s tax
       returns in the same manner that every President and candidate for President – nominee of
       the party for President has done since Nixon, but, of course, that was demanded, but then
       followed through with wonderful President Gerald Ford. So, if the President wants to
       strengthen our security, he should come clean with the American people.

Press Conference, Minority Leader Nancy Pelosi (Mar. 16, 2017),
https://www.speaker.gov/newsroom/31617/.


Resolution Offered by Rep. Jared Polis (D-CO) (Mar. 21, 2017)



                                                                                   Page 13 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 196 of 413



       Whereas, tax returns provide an important baseline disclosure because they contain
       highly instructive information including whether the candidate can be influenced by
       foreign entities and reveal any conflicts of interest;

       ***

       Whereas, disclosure of the President's tax returns is important towards investigating
       Russian influence in the 2016 election, understanding the President's financial ties to the
       Russian Federation and Russian citizens, including debts owed and whether he shares any
       partnership interests, equity interests, joint ventures, or licensing agreements with Russia
       or Russian nationals, formally or informally associated with Vladmir Putin;

       ***

       Whereas, the American people have the right to know whether or not their President is
       operating under conflicts of interest related to international affairs, tax reform,
       government contracts, or otherwise:

       Now, therefore, be it resolved that the House of Representatives shall:

       One, immediately request the tax return information of Donald J. Trump for tax years
       2006 through 2015 for review in closed executive session by the Committee on Ways and
       Means, as provided under section 6103 of the Internal Revenue Code, and vote to report
       the information therein to the full House of Representatives;

       Two, support transparency in government and the longstanding tradition of Presidents
       and Presidential candidates disclosing their tax returns.

163 Cong. Rec. H2308-09 (daily ed. Mar. 22, 2017) (statement of Rep. Polis),
https://www.congress.gov/congressional-record/2017/03/22/house-section/article/H2308-1.


Rep. Sander Levin (D-MI) (Mar. 28, 2017)
       I think you are wrong perhaps about 90%. Even if it were only 10%, let the public see it.
       Let the public see it.
       ***
       This committee should use its authority to better understand the connections between the
       President, and his family, and Russia.
       The President now says he wants to lead the effort on tax reform. His past returns are
       directly relevant to our forthcoming discussions about tax reform. It is important to
       understand how such tax reform would benefit the President, his 564 financial positions
       in domestic and foreign companies, and his self-reported net worth of more than $10
       billion.
       ***

                                                                                      Page 14 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 197 of 413



       We’re asking for the disclosure because it’s relevant to the discussion about the Russian
       connection, and now you all and we all say that we want to take up tax reform. The
       President said he wants to lead the effort. With hidden tax reform, tax returns, that is
       totally incredible.
Markup of H. Res. 186: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at 21:33
(Mar. 28, 2017), https://www.youtube.com/watch?v=CeRfw_m9bMw&feature=youtu.be.


Rep. Bill Pascrell (D-NJ) (Mar. 28, 2017)
       Our constituents are demanding transparency. . . . We have the authority. We have the
       cause. With all the conflicts we know about, and all that we don’t, we must gather all the
       possible information we can. The IRS is best equipped to conduct financial
       investigations into possible crimes dealing with money. The President’s tax returns will
       provide us with the clues.
Markup of H. Res. 186: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at 29:05
(Mar. 28, 2017), https://www.youtube.com/watch?v=CeRfw_m9bMw&feature=youtu.be.


Rep. Lloyd Doggett (D-TX) (Mar. 28, 2017)
       The House investigation has been totally discredited within the last week. Whether it
       was discredited or not, this Committee has a role to play with reference to tax returns.
       And when you have the President’s son-in-law talking with a former KGB official
       running a bank in Russia, and you have an indication from the President’s son a few
       years back that the Russians make up a pretty disproportionate cross section of a lot of
       our assets, and that’s a direct quote, there is reason to want to know whether there is
       anything in his tax returns showing payments to Russians, or payments from Russians. It
       may be that not every bit of the information we are seeking is contained within the form
       on individual taxes that President Trump may have filed. But there may well be an
       indication in those returns of information that will lead to that information, and that’s
       why I believe the President went back on his promise to the American people, and
       refused to disclose the very information he said he would disclose in the future when
       these audits were concluded. I want to know whether he has, as his son said, continued to
       have a pretty disproportionate cross section of a lot of their assets with the Russians.
       ***
       I want to emphasize that the Chairman and the members of this Committee are
       misconstruing section 6103, narrowly construing it really to justify this cover-up of the
       Trump tax returns, and that this Committee has a significant interest in these returns as it
       relates to the administration of our business. Both with reference to our trade agenda,
       from which we heard about earlier today, given the large number of trademarks that
       President Trump was able to magically get approved from the Chinese earlier this year,
       and with reference to our tax responsibilities.

                                                                                       Page 15 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 198 of 413



       ***
       Without those tax returns to know what conflicts may exist for him, what kind of self-
       dealing may exist for him, we will never know. Section 6103 deals with more than tax
       administration, it deals with the assessment, collection, enforcement, publication, and
       statistical gathering functions under the laws and statutes. There is every reason why in
       terms of its work in tax and the fact that we are considering major tax legislation, that we
       would want to know whether he will benefit personally, and that’s why he is advancing
       these various legislative changes.
Markup of H. Res. 186: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at 41:28
(Mar. 28, 2017), https://www.youtube.com/watch?v=CeRfw_m9bMw&feature=youtu.be.


Rep. Brian Higgins (D-NY) (Mar. 28, 2017)
       The American people have a right to know if the President would personally gain from
       proposals he will ask this Committee to consider. The American people have a right to
       know if the President’s tax returns offers clarity about business ties he may have to
       Russia, to Germany, to Saudi Arabia, or any other foreign interest that may benefit them
       and/or him.
Markup of H. Res. 186: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at 54:06
(Mar. 28, 2017), https://www.youtube.com/watch?v=CeRfw_m9bMw&feature=youtu.be.


Minority Leader Nancy Pelosi (Mar. 28, 2017)

       Since Gerald Ford was President, every candidate for President, every nominee of a
       major party, every candidate for President of the United States, Democrat and
       Republican, has released their income tax returns out of respect for the American people
       – out of respect for the American people. Week in and week out – in fact, sometimes day
       in and day out – in committee as well as on the floor, the Republicans have kept the
       President's income tax returns private when the public has a right to know that, that the
       public has always known that about every President since Gerald Ford – in fact, since
       Richard Nixon; although, in his case, it wasn't voluntary.

163 Cong. Rec. H2498 (daily ed. Mar. 28, 2017) (statement of Rep. Pelosi),
https://www.congress.gov/congressional-record/2017/3/28/house-section/article/H2489-1.


Ranking Member Richard Neal and Rep. Bill Pascrell (D-NJ) (Mar. 30, 2017)

       Committee Democrats strongly oppose the Committee's action of unfavorably reporting
       H. Res. 186, Resolution of inquiry directing the Secretary of the Treasury to provide to
       the House of Representatives the tax returns and other specified financial information of
       President Donald J. Trump. Committee Republicans continue to block our requests for
       this Committee to exercise its authority under Section 6103 of the Internal Revenue Code

                                                                                      Page 16 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 199 of 413



       to obtain, examine, and make available to the public President Trump's federal tax
       returns.

       This Committee has broad jurisdiction over a variety of laws that affect the lives of
       millions of Americans, including the federal tax law. The President and Congressional
       Republicans have been very vocal regarding their desire to enact comprehensive tax
       reform this Congress. Committee Democrats believe that it is imperative for the public to
       know and understand how such tax reform will benefit the President, his 564 financial
       positions in domestic and foreign companies, and his self-reported net worth of more than
       $10 billion.

       ***

       Tax returns provide the clearest picture of a president's financial health, including how
       much he earns, how much tax he pays, his sources of income (e.g., capital gains, dividend
       income, and certain business income), the size of his deductions, whether he makes
       charitable contributions, and whether he uses tax shelters, loopholes, or other special-
       interest provisions to his advantage. All of these items are critical in order for the public
       to gain a more complete understanding of how tax reform will benefit President Trump
       and his vast business empire.

       If ever there was a president with respect to which this Committee should exercise its
       Section 6103 statutory authority to obtain individual tax returns, President Trump is the
       one. A president with a vast domestic and international business empire. A president who
       has rebuked over 40 years of tradition and refused to release his individual tax returns to
       the public. A president who will negotiate and ultimately may sign comprehensive tax
       reform into law. A president who is not the average American–he has assets, business
       interests, and foreign entanglements that far surpass the average taxpayer. . . . Hence,
       Committee Democrats remain steadfast in our pursuit to have his individual tax returns
       disclosed to the public.

       ***

       Starting in February, Committee Democrats began pressing Committee Republicans to
       use the authority under Section 6103 to obtain President Trump's tax returns and make
       them available to the public. Committee Democrats have sent letters urging, and offered
       amendments to force, the Chairman to obtain President Trump's tax returns for review by
       the Committee.

       ***

       Procedurally, upon submission to the House, the tax return and return information would
       become available to the public.

H.R. Rep. No. 115-73 (Mar. 30, 2017), Resolution of Inquiry Directing the Secretary of the
Treasury to Provide to the House of Representatives the Tax Returns and other Specified
Financial Information of President Donald J. Trump, Adverse Report together with Dissenting
Views, 115th Cong., https://www.congress.gov/congressional-report/115th-congress/house-

                                                                                      Page 17 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 200 of 413



report/73; see also H.R. Rep. No. 115-309 (Sept. 14, 2017), Resolution of Inquiry Directing the
Secretary of the Treasury to Provide to the House of Representatives the Tax Return Information
of President Donald J. Trump as Well as the Tax Returns of Each Business Entity Disclosed by
Donald J. Trump on His Office of Government Ethics Form 278e, Adverse Report together with
Dissenting Views, 115th. Cong., https://www.congress.gov/congressional-report/115th-
congress/house-report/309/1; Markup of H. R. Res. 479: Hearing Before the H. Comm. on Ways
& Means, 115th Cong. (Sept. 7, 2017), https://gop-waysandmeans.house.gov/event/markup-h-
res-479/.


Minority Leader Nancy Pelosi (Apr. 5, 2017)

       What is President Trump hiding that he refuses to release his taxes to the American
       people – even as an overwhelming 74 percent demand he release them? The disturbing
       conflicts of interests, revelations of shady dealings, and Trump’s deep ties to Putin’s
       Russia must be the reason.

       ***

       But week after week, Republicans have repeatedly voted to help President Trump
       stonewall the American people – complicit in keeping President Trump’s taxes and
       finances hidden.

       That is why House Democrats, led by Congresswoman Anna Eshoo, filed a discharge
       petition today to #DemandAVote to require President Donald Trump to disclose his tax
       returns, so the American people can see for themselves the extent of his financial
       interests, and whether they are influencing his policy decisions toward Russia, on tax
       reform and other issues.

Minority Leader Nancy Pelosi, Blog Post, #DemandAVote: House Democrats Launch Discharge
Petition to Release President Donald Trump’s Tax Returns (Apr. 5, 2017),
https://www.speaker.gov/newsroom/demandavote-house-democrats-launch-discharge-petition-
to-release-president-donald-trumps-tax-returns/.


Minority Leader Nancy Pelosi (Apr. 5, 2017)

       As you know, every President since Gerald Ford – actually, every nominee on both sides
       of the aisle since then has released their tax returns. So the history of it is important to
       American people. It isn’t as if the tax returns tell the whole story but they are a key that
       opens the door to so much information.

       We’re especially concerned about any information that might show any connection –
       Russian connection, Chinese connection, in terms of business interests of the Trump
       organization to any of these countries. It’s really a very important thing.

       At a time when they are saying, we don’t want to see the President’s tax return . . . they
       now say, “we have to protect the President’s privacy.”

                                                                                       Page 18 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 201 of 413



       It’s not a right to privacy that the President has. He’s the President of the United States
       there is a question about a Russia connection politically, personally, financially to the
       President, there’s concerns about recent actions by the Chinese government, in relation to
       the Trump Organization. There are plenty of reasons why we need this key to open the
       door to the information we need to connect the dots and if they have nothing to fear, then
       what are they afraid of.

Press Conference, Minority Leader Nancy Pelosi, Demanding a Vote Requiring President Trump
to Release Tax Returns (Apr. 5, 2017), https://www.speaker.gov/newsroom/4517/.


Ranking Member Richard Neal (Apr. 5, 2017)

       This is not about the law, this is about custom and practice. It’s a settled tradition and as
       I noted by using the word earlier, about begrudges – candidates reach the level of
       expectation that they’re supposed to release their tax forms. I’m not aware of any of the
       Presidents that have been cited who ever publicly suggested that they thought it was an
       invasion of privacy.

Press Conference, Statement by Ranking Member Richard Neal (Apr. 5, 2017),
https://www.speaker.gov/newsroom/4517/.


Rep. David Cicilline (D-RI) (Apr. 5, 2017)

       And this is a very simply [sic] idea in that the President’s ability to lead this country is
       directly undermined by the questions which continue to rise about his potential conflicts
       of interest, and whether or not he’s making decisions in the best interest of the American
       people, or in his own personal or financial best interest. One way to get at that question
       is a simple release of his tax returns, a tradition which has been a tradition of every
       president in recent history. His refusal to do that, and sadly the Republicans’ refusal so
       far to be part of this effort is disappointing, but we’re not going to stop. This is
       something the American people are demanding so that they can have a sense of what
       those conflicts might be, and we’re going to use every avenue we can to continue to press
       until we’re successful in persuading or requiring the President to share those with the
       American people.

Press Conference, Statement by Rep. David Cicilline (D-RI) (Apr. 5, 2017),
https://www.speaker.gov/newsroom/4517/.


Rep. John Sarbanes (D-MD) (Apr. 5, 2017)

       I just want to thank my colleagues and Anna for their efforts on this issue, which is going
       to be continuous. We’re not going to let up. When you talk to people out in the country
       – as everybody here has said – there is real anxiety on the part of Americans about
       whether the President may have some divided loyalty – whether when he goes to make a


                                                                                        Page 19 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 202 of 413



       decision that is supposed to be on behalf of the public. There are some other concerns of
       interests he has competing with that.

       This is the highest office in the land. The public trust is placed in this office. That is the
       expectation of 330 million Americans – that you will carry out that office, recognizing
       the public trust that is placed in it.

       And Americans just want to know that when the President is making important decisions
       on domestic policy and on foreign policy, that he doesn’t have divided loyalties. This is
       nagging away at people. And he can come clean if he provides his tax returns, which is
       the first important baseline step in being transparent. That will do a lot to put that anxiety
       to rest. But, the fact that he won’t release the tax returns, I think, is making a lot of
       Americans nervous.

Press Conference, Statement by Rep. John Sarbanes (D-MD) (Apr. 5, 2017),
https://www.speaker.gov/newsroom/4517/.


Minority Leader Nancy Pelosi (Apr. 6, 2017)

       Republicans will sell your most private information, your most private information, but
       they refuse to reveal the President’s tax returns, something every President since Gerald
       Ford has done, and indeed every nominee of the other party has done.

       And there is a vital interest in the President’s tax returns. Republicans are desperate,
       again, to keep them secret. What is it that they are afraid of? Why don’t they have that
       key that 74 percent of the American people want us to unlock that door to see where it
       leads?

       If it’s all okay, they have nothing to be afraid of. But we think that it will show us some
       connection that will be useful in the investigation of what do the Russians have on
       Donald Trump politically, personally, and financially.

Press Conference, Minority Leader Nancy Pelosi (Apr. 6, 2017),
https://www.speaker.gov/newsroom/4617-4/.


Rep. Hakeem Jeffries (D-NY) (Apr. 7, 2017)

       Unfortunately, Donald Trump sees things differently. As we approach tax day, it’s
       important to remember that every President since Gerald Ford, Democrats and
       Republicans, have released their tax returns to the American people. Before the election,
       Donald Trump repeatedly promised to release his tax returns, just like Jimmy Carter,
       Ronald Reagan, George H.W. Bush, Bill Clinton, George W. Bush and Barack Obama
       before him. But as President, Donald Trump has broken this promise.

       Is he hiding something from the American people? I certainly hope not. Here’s what I
       do know. The American people deserve an answer to that question. The tax return issue

                                                                                        Page 20 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 203 of 413



       is about fairness. It’s about being straight with the American people. It’s about playing
       by the rules.

       There is a cloud of uncertainty hanging over the White House when it comes to our
       President. He came to Washington on a promise to drain the swamp. But instead, by
       failing to keep his word and release his tax returns, Donald Trump is a living, breathing
       conflict of interest.

       ***

       This is not a Democratic issue or a Republican issue. This is an American issue. Our
       Democracy was attacked. The release of the President’s tax returns will help the
       American people better understand the extent of Trump’s financial ties to Putin’s Russia.
       The American people have a right to know whether financial conflicts of interest exist
       between the President of the United States and a hostile foreign power.

       The American people have a right to know whether the decisions being made by
       President Trump are in the best interest of America, or are benefiting other countries and
       corporations with whom he has a business relationship. The American people have a
       right to know whose side the President is on. His tax returns will help provide the
       information necessary to figure that out.

       To whom much is given, much is expected. Donald Trump has been given the
       opportunity to lead this great nation. The least we can expect is that President Trump
       play by the rules and share his tax returns with the American people.

Press Conference, Congressman Hakeem Jeffries Delivers Weekly Democratic Address (Apr. 7,
2017), https://www.speaker.gov/newsroom/congressman-hakeem-jeffries-delivers-weekly-
democratic-address/.


Minority Leader Nancy Pelosi (Apr. 17, 2017)

       What are President Trump and the Republican Congress hiding? Every President since
       Gerald Ford, Democrat and Republican, has released his tax returns to the public.
       Despite the history, despite his own promises, President Trump and Republicans in
       Congress are desperate to keep the American people in the dark.

       Who does President Trump owe? America needs to know. All roads lead back to the
       President’s tax returns – and the light they can shine on his actions and the Trump-Russia
       connection. Releasing the President’s tax returns is vital for our national security and our
       democracy.

Press Release, Minority Leader Nancy Pelosi, Statement on Tax Day (Apr. 17, 2017),
https://www.speaker.gov/newsroom/41717/.




                                                                                      Page 21 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 204 of 413



Rep. Ben Ray Luján (D-NM) (Apr. 21, 2017)

       The President has done everything possible to distract and mislead the American people
       about his connection to Russia and his truly unprecedented web of conflicts.

       He has refused to divest his business ties or release his tax returns to the American people
       so they can understand his conflicts of interest and get to the truth.

Press Conference, Congressman Ben Ray Luján Delivers Weekly Democratic Address (Apr. 21,
2017), https://www.speaker.gov/newsroom/congressman-ben-ray-lujan-delivers-weekly-
democratic-address/.


Minority Leader Nancy Pelosi (Apr. 23, 2017)

       The infrastructure bill is one of the biggest secrets in Washington, D.C., second only to
       the president not showing us his tax returns.

       We need to see those so we can see how his tax policy will affect his own tax situation.
       We need to see them so we can see what is the hold that the Russians have on him
       politically, financially, and personally.

Meet the Press (transcript of NBC television broadcast Apr. 23, 2017),
https://www.nbcnews.com/meet-the-press/meet-press-april-23-2017-n749866.


Rep. Lloyd Doggett (D-TX) (Apr. 26, 2017)

       Without an end to the Republican cover-up of Trump’s tax returns, we cannot determine
       whether this is mostly just more self-enrichment for the Trump family. Trump talks like a
       populist but governs like a plutocrat. Like the near trillion dollar tax cut in the failed
       health care bill that he endorsed, Trump’s tax plan fills the coffers of giant corporations
       and lines the pockets of the superrich.

Press Release, Ranking Member Richard Neal (D-MA) and Rep. Lloyd Doggett (D-TX), Neal,
Doggett Statements on President Trump’s Tax Proposal (Apr. 26, 2017),
https://waysandmeans.house.gov/media-center/press-releases/neal-doggett-statements-president-
trump-s-tax-proposal.


Rep. John Lewis (D-GA) (Apr. 26, 2017)

       This afternoon, the Administration released its principles for tax reform. I must express
       my concern about beginning tax reform when the public has no idea how the proposal
       will personally benefit the First Family.

       On April 15th, thousands of Americans took to the streets and demanded transparency,
       truth, and accountability. They know that there is no provision in the Internal Revenue
       Code that prevents him from releasing his tax returns. Failure to meet this standard
                                                                                      Page 22 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 205 of 413



       presents a dangerous and slippery slope for policy makers. The American people expect
       and deserve better.

Press Release, Ranking Member John Lewis (D-GA), Opening Statement at Oversight
Subcommittee Hearing on 2017 Tax Filing Season (Apr. 26, 2017),
https://waysandmeans.house.gov/media-center/press-releases/ranking-member-lewis-opening-
statement-oversight-subcommittee-hearing-5.


Minority Leader Nancy Pelosi (May 15, 2017)

       One of the concerns that we have is that Russia is an adversary to the United States. And
       yet, when the president became president-elect, he was putting Putin on a pedestal and he
       was questioning whether we should even have sanctions against Russia for their
       aggression in Ukraine and Crimea, et cetera, and questioning the – undermining the
       relationship we have with NATO, which is our transatlantic friendship for security. And
       it was like, why on Earth is he undermining our allies and praising Putin?

       And so that’s one of the things that we want to see about the investigation, because it
       relates to if there have – as I said, financial. What is the financial connection? Political.
       They did – it’s an absolute fact – disrupt our election by hacking and leaking. The
       question is, was there collusion? And, third, personally. What is it that is making him do
       all these special things for the Russians?

       You only know that if you’re basing it on fact and not just rumor and hearsay if you have
       the investigation. And that's why we’re saying, let’s just find out the truth. Let the chips
       fall where they may. And if he has nothing to hide, he shouldn’t be opposing, nor should
       my Republican colleagues in Congress, be opposing the release of his tax returns, any of
       the investigation into other aspects of the Trump-Russia connection. And that’s why
       when something like this comes up, it’s like predictable, almost, sadly.

CNN Town Hall (transcript of CNN television broadcast May 15, 2017),
http://transcripts.cnn.com/TRANSCRIPTS/1705/15/se.01.html.


Minority Leader Nancy Pelosi (May 16, 2017)

       The question is what is the connection? And that requires investigation to get the facts
       that proves the case, or not. What are the Republicans and the president afraid of? The
       truth.

       So, when it comes to our national security, here he is putting Putin on a pedestal,
       undermining NATO, questioning whether we should even have sanctions vis-a-vis Russia
       in terms of their aggression in Europe. And that is not in our national security interest.
       That is undermining our Trans-Atlantic pillar of strength for us. But casual about it and
       putting – so what do the Russians have on him politically, personally, financially?



                                                                                        Page 23 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 206 of 413



       Go to the next step. We have a chance to see his tax returns. Show us your tax returns so
       we can see what the connection is between you and Russia. And, by the way, the
       connection between your self-aggrandizement and the cost to the average person in our
       country.

       So, this is about our economy as well. And then of course as I mentioned about the
       security of our democracy. So, this is intrinsic. It’s fundamental. It’s systemic. It’s very
       important that we get to the bottom of it.

       And there is so much evidence. . . .

Rep. Nancy Pelosi, House Minority Leader, Remarks at Center for American Progress Forum
(May 16, 2017), http://www.cq.com/doc/newsmakertranscripts-5102881; see also Video: Rep.
Nancy Pelosi (D-CA), See Progress, at 10:13 (May 16, 2017),
https://www.youtube.com/watch?v=WoMAnFNyV94.


Resolution Offered by Rep. Bill Pascrell (D-NJ) (May 16, 2017)

       Expressing the sense of the House of Representatives that the President shall immediately
       disclose his tax return information to Congress and the American people;

       ***

       Whereas, tax returns provide an important baseline disclosure because they contain
       highly instructive information, including whether the candidate paid taxes, number one;
       what they own, number two; what they have borrowed and from whom, number three;
       whether they have made any charitable donations, number four; and whether they have
       taken advantage of tax loopholes, number five.

       Whereas, disclosure of the President's tax returns could help those investigating Russian
       influence in the 2016 election understand the President's financial ties to the Russian
       Federation and Russian citizens, including debts owed and whether he shares any
       partnership interests, equity interests, joint ventures or licensing agreements with Russia
       or Russians;

       ***

       Whereas, the President's tax returns would show us whether he has foreign bank accounts
       and how much profit he receives from his ownership in myriad partnerships;

       ***

       Whereas, the Chairmen of the Ways and Means Committee, Joint Committee on
       Taxation, and Senate Finance Committee have the authority to request the President's tax
       returns under Section 6103 of the tax code;

       ***

                                                                                        Page 24 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 207 of 413



       Whereas, the American people have the right to know whether or not their President is
       operating under conflicts of interest related to international affairs, tax reform,
       government contracts, or otherwise: Now, therefore, be it:

       Resolved, That the House of Representatives shall–

       1. Immediately request the tax return information of Donald J. Trump for tax years 2006
       through 2015 for review in closed executive session by the Committee on Ways and
       Means, as provided under Section 6103 of the Internal Revenue Code, and vote to report
       the information therein to the full House of Representatives

       2. Support transparency in government and the longstanding tradition of Presidents and
       Presidential candidates disclosing their tax returns.

163 Cong. Rec. H4212-13 (daily ed. May 16, 2017) (statement of Rep. Pascrell),
https://www.congress.gov/congressional-record/2017/05/16/house-section/article/H4212-1.


Minority Leader Nancy Pelosi (May 18, 2017)

       But this is something that has foreign intrigue, it has issues that relate to undermining our
       democracy by interference in our election. It’s about, “Show us your tax returns so we
       can see what public policy is regarding that, and do you have a Russian connection, Mr.
       President, in your dealings?” And it’s very serious.

       So in order for us to move forward in a way where we’re moving forward with the
       American people, it’s very important that we do it based on the facts. There is reason to
       believe that the President was engaged in some very inappropriate, for the moment,
       activity. But until you have the facts that you can present to the public in the public
       domain so the American people are moving with you at the same time, I don’t think that
       our democracy is well served.

Press Conference, Minority Leader Nancy Pelosi (May 18, 2017),
https://www.speaker.gov/newsroom/51817-5/.


Resolution Offered by Rep. Linda Sanchez (D-CA) (May 24, 2017)

       Expressing the sense of the House of Representatives that the President shall immediately
       release his tax return information to Congress and the American people.

       ***

       Whereas, tax returns provide an important baseline of reasonable information including
       whether the President paid taxes, ownership interests, charitable donations made, and
       whether tax deductions have been exploited;




                                                                                       Page 25 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 208 of 413



       Whereas, disclosure of the President's tax returns could help those investigating Russian
       influence in the 2016 election understand the President's financial ties to the Russian
       Federation and Russian citizens, including debts owed and whether he shares any
       partnership interests, equity interests, joint ventures or licensing agreements with Russia
       or Russians;

       ***

       Whereas, the President's tax returns would show us whether he has foreign bank accounts
       and how much profit he receives from his ownership in myriad partnerships;

       ***

       Whereas, the Chairmen of the Ways and Means Committee, Joint Committee on
       Taxation, and Senate Finance Committee have the authority to request the President's tax
       returns under Section 6103 of the tax code;

       ***

       Whereas, the American people have the right to know whether or not their President is
       operating under conflicts of interest related to international affairs, tax reform,
       government contracts, or otherwise: Now, therefore, be it:

       Resolved, That the House of Representatives shall–

       1. Immediately request the tax return information of Donald J. Trump for tax years 2006
       through 2015 for review in closed executive session by the Committee on Ways and
       Means, as provided under Section 6103 of the Internal Revenue Code, and vote to report
       the information therein to the full House of Representatives

       2. Support transparency in government and the longstanding tradition of Presidents and
       Presidential candidates disclosing their tax returns.

163 Cong. Rec. H4524 (daily ed. May 24, 2017), https://www.congress.gov/congressional-
record/2017/5/24/house-section/article/h4523-1.


Minority Leader Nancy Pelosi (June 2, 2017)

       And speaking of taxes, I think that the decision the President made on the Paris accord, I
       think that the budget that he has put forth, again, really speaks further to the fact that he
       should show us his tax returns. It’s very important that we see his tax returns. It relates
       to Russia. What do the Russians have on Donald Trump, politically, personally, and
       financially? And he won’t show us his tax returns, to give us some [–] maybe that would
       clear up the issue or maybe it will be a path to some other questions. So show us your tax
       returns.



                                                                                       Page 26 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 209 of 413



       We talk about lifting the debt ceiling. We talk about tax returns. We do know that what
       he proposed, what he was talking about before would have given him a tax break of $30
       million on the year that he has revealed his tax return. A tax break of $30 million. Show
       us your tax returns.

Press Conference, Minority Leader Nancy Pelosi (June 2, 2017),
https://www.speaker.gov/newsroom/6217-4/.


Minority Leader Nancy Pelosi (June 6, 2017)

       I think we have to remove all doubt as the impact of the Russians in our life. And I think
       it's important the American people to know what did Russians have on Donald Trump
       politically, financially, and personally, that he is standing in the way of this legitimate
       investigation as to the Russian impact on our election and to prevent them from doing it
       again.

       ***

       [T]he American people have a right to know the truth. And why would the Republicans
       stand in the way of the truth? Why can't we see his tax returns?

New Day (transcript of CNN television broadcast June 6, 2017),
http://transcripts.cnn.com/TRANSCRIPTS/1706/06/nday.03.html.


Resolution Offered by Rep. Michael Capuano (D-MA) (June 7, 2017)

       Expressing the sense of the House of Representatives that the President shall immediately
       release his tax return information to Congress and the American people.

       ***

       Whereas, tax returns provide an important baseline of reasonable information including
       whether the President paid taxes, ownership interests, charitable donations made, and
       whether tax deductions have been exploited;

       Whereas, disclosure of the President's tax returns could help those investigating Russian
       influence in the 2016 election understand the President's financial ties to the Russian
       Federation and Russian citizens, including debts owed and whether he shares any
       partnership interests, equity interests, joint ventures or licensing agreements with Russia
       or Russians;

       ***

       Whereas, the President's tax returns would show us whether he has foreign bank accounts
       and how much profit he receives from his ownership in myriad partnerships;

       ***
                                                                                      Page 27 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 210 of 413



       Whereas, the Chairmen of the Ways and Means Committee, Joint Committee on
       Taxation, and Senate Finance Committee have the authority to request the President's tax
       returns under Section 6103 of the tax code;

       ***

       Whereas, the American people have the right to know whether or not their President is
       operating under conflicts of interest related to international affairs, tax reform,
       government contracts, or otherwise: Now, therefore, be it:

       Resolved, That the House of Representatives shall–

       1. Immediately request the tax return information of Donald J. Trump for tax years 2006
       through 2015 for review in closed executive session by the Committee on Ways and
       Means, as provided under Section 6103 of the Internal Revenue Code, and vote to report
       the information therein to the full House of Representatives

       2. Support transparency in government and the longstanding tradition of Presidents and
       Presidential candidates disclosing their tax returns.

163 Cong. Rec. H4685 (daily ed. June 7, 2017), https://www.congress.gov/congressional-
record/2017/06/07/house-section/article/H4684-1.


Rep. Michael Capuano (D-MA) (June 7, 2017)

       The investigations are ongoing. At some point, it is unquestioned that the President's tax
       returns will become relevant to what the FBI is doing. It is only a matter of time.

       For the integrity of the House, for the dignity of the House, I believe firmly that we
       should exercise the law that the Congress put in place itself to do our own due diligent
       investigation and not just simply sit on our hands while others do our work for us.

       These documents will become public, and when they do, regardless of what they show, I
       believe firmly it will reflect negatively on this House for not having done our duty, for
       having shirked our responsibilities. That is why I believe this is a privilege of the House.
       That is why I believe this House should take this action.

       ***

       There aren't any Americans that don't believe they have a right to know that their
       President has not been subject to undue influence. That is all this does. It draws no
       conclusion from it, and it allows the majority party to call on it to make the
       determination; not me, but the majority party; the chair of the Ways and Means
       Committee.

       That is why I offered this resolution. That is why I think this resolution is going to
       continue to be offered, and, at some point, the House is going to do it. I don't know why

                                                                                       Page 28 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 211 of 413



       Members of the House want to drag this out and pretend that somehow you are going to
       be able to avoid it. You are not. It is going to happen.

163 Cong. Rec. H4684-86 (daily ed. June 7, 2017) (statement of Rep. Capuano),
https://www.congress.gov/congressional-record/2017/06/07/house-section/article/H4684-1.


Minority Leader Nancy Pelosi (June 9, 2017)

       Well, I think he abused power. I think there is no question he abused power. Whether he
       obstructed justice remains for the facts to come forward, and that is what we want: the
       facts. And I hope that our Republican colleagues will not continue to stand in the way of
       our getting the facts.

       Also, we’d like to see his tax returns, because that will, again, help connect the dots here.
       And, again, maybe it will all be exculpatory, but let’s find that out. Right now we have to
       remove all doubt about the integrity of our government.

Press Conference, Minority Leader Nancy Pelosi (June 9, 2017),
https://www.speaker.gov/newsroom/61217-2/.


Rep. Lloyd Doggett (D-TX) (June 13, 2017)

       Today, Congressman Lloyd Doggett (D-TX), Ranking Member of the Ways & means
       [sic] Tax Policy Subcommittee, is offering a “privileged resolution” that would require
       the House of Representatives to immediately request the President's tax returns and those
       of his businesses. His resolution, which must be considered within two legislative days,
       would also postpone consideration of any tax reform legislation until the President's tax
       returns are obtained.

       The House Ways and Means Committee has the authority to obtain the President’s tax
       returns under section 6103 of the Tax Code. If this “privileged resolution” were
       approved, it would launch the process of reviewing those tax returns in an Executive
       Session of the Ways and Means Committee, which could vote to release the returns to the
       public.

       Rep. Doggett has filed three separate amendments in the Ways and Means Committee to
       obtain President Trump’s tax returns—on February 14, March 8, and March 28. The
       Committee voted all three times along party lines to continue to cover-up the President’s
       tax returns, and the House has refused nine times to act on President Trump’s tax returns.

       ***




                                                                                      Page 29 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 212 of 413



                                            RESOLUTION

       Expressing the sense of the House of Representatives that the President shall immediately
       disclose his tax return information to the House of Representatives and the American
       people.

       ***

       Whereas, disclosure of the President’s tax returns could help those investigating Russian
       influence in the 2016 election better understand the President’s financial ties to the
       Russian Federation, Russian businesses, and Russian individuals;

       Whereas, after breaking his pledge to make his tax returns available, President Trump
       instead presented a one page letter from a law firm giving him a clean bill of health on
       any business dealings with Russians, but failed to note that the very same law firm
       boasted of the “prestigious honor” of being named “Russia Law Firm of the Year” for
       2016;

       ***

       Now, therefore, be it:

       Resolved, That the House of Representatives shall—

           1. Immediately request the tax return and return information of Donald J. Trump for
              tax years 2006 through 2015, as provided under section 6103 of the Internal
              Revenue Code of 1986, as well as the tax return (and return information with
              respect to the President’s businesses) of each business entity disclosed by Donald
              J. Trump on his Office of Government Ethics Form 278e, specifically each
              corporation and each partnership (within the meaning of subchapter K of chapter
              1 of the Internal Revenue Code of 1986) where he is listed as an officer, director,
              or equivalent, or exercises working control; and

           2. Postpone consideration of tax reform legislation until the elected Representatives
              of the American people in this House have obtained President Trump’s tax returns
              and return information to ascertain how any changes to the tax code might
              financially benefit the President.

Press Release, Rep. Lloyd Doggett (D-TX), Privileged Resolution Would Require Trump Tax
Returns Before Tax Reform Consideration (June 13, 2017), https://doggett.house.gov/media-
center/press-releases/privileged-resolution-would-require-trump-tax-returns-tax-reform; see also
163 Cong. Rec. H4898-99 (daily ed. June 13, 2017) (statement of Rep. Doggett),
https://www.congress.gov/congressional-record/2017/6/21/house-section/article/h5013-1;163
Cong. Rec. H5013-16 (daily ed. June 21, 2017) (statement of Rep. Doggett),
https://www.congress.gov/congressional-record/2017/6/21/house-section/article/h5013-1.




                                                                                     Page 30 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 213 of 413



Minority Leader Nancy Pelosi (June 20, 2017)

       As Speaker Ryan moves to the question and answer portion of his ‘major’ tax reform
       speech, we have some questions: Where are President Trump’s tax returns? What
       happened to ‘At some point I’ll release it’?

       By blatantly refusing to reveal his tax returns, the President fails to fulfill his promise to
       the American people, honor tradition, and be transparent about his financial history –
       despite the fact that 74 percent of Americans want Presidents to disclose their tax returns.
       House Republicans have voted 9 times to keep President Trump’s tax returns secret.

       If Speaker Ryan and House Republicans respect the oath they took to support and defend
       the U.S. Constitution, they must stop the pointless distractions and demand transparency
       and truth from the White House. American taxpayers deserve to know that the President
       of the United States is playing by the rules and putting the people’s business before the
       Trump family business.

Blog Post, Minority Leader Nancy Pelosi, Where are President Trump’s Tax Returns? (June 20,
2017), https://www.speaker.gov/newsroom/where-are-president-trumps-tax-returns/.


Minority Leader Nancy Pelosi (July 13, 2017)

       Republicans . . . won’t join us in the release of the President’s tax returns, which could be
       very instructive in terms of any connection to Russia. Why should this President of all
       Presidents and all candidates for President in the two major parties, since Gerald Ford,
       not release his returns so the American people can know?

Press Conference, Minority Leader Nancy Pelosi (July 13, 2017),
https://www.speaker.gov/newsroom/71317-8/.


Rep. Bill Pascrell (D-NJ) (July 14, 2017)

       On February the 1st, I wrote a letter to the chairman of the committee which I participate
       in, and that is the Ways and Means Committee Chairman Kevin Brady. In that letter, I
       asked him to use his existing authority to obtain President Trump's tax returns for review
       by our committee.

       And I would say, from the get-go here, that a lot of the questions that are being asked
       today and have been asked in the past could have been avoided if the president of the
       United States had followed the ethics commission and – to divest himself of all of his
       holdings and assets. President chose – chose not to do that.

       And the more we get into 2017, the more we understand how the tax returns are critical.
       He could have avoided all this by divesting himself, but the deals that have been made
       just at the – during the time that he's been the president is a reflection.


                                                                                        Page 31 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 214 of 413



       Every president – and this has nothing to do with party affiliation, which I said to Kevin
       Brady in February of this year – every president must have a clean slate when he goes
       into that office and raises his hand to be sworn, so that he can be objective in his
       decisions. We have no assurances of that right now, and we are not going to simply sit
       back and reflect on the good of his word. I'm not. I don't think many Americans are.

       And Members of Congress, specifically the tax-writing committees, currently have
       authority in the tax code to get the President's tax returns, to examine his conflicts of
       interest.

       ***

       Since February, we've held nine votes on the floor of the House of Representatives. And
       in – March 1st, I offered a resolution of inquiry that was debated in the Ways and Means
       Committee. At each turn, the Republicans in Congress blocked our efforts.
       Why are they hiding and being complicit, to use the speaker's – the leader's word, in
       keeping Trump's conflicts secret and hidden? Why? Why is that? Why won't Republican
       Members of Congress use their authority in the law to provide oversight and make sure
       the president and his family are not hiding financial ties that could cause conflicts in the
       decision-making?
       We have no way of knowing whether Mr. Trump or his firms have received Russian
       income or loans or entered into Russian-linked partnerships. We have a right to know
       that.
       The legislative branch has the responsibility and the authority to check the executive
       branch, under Section 6103 of the tax code, which allows for an examination of his
       returns, the authority put in place specifically so Congress could examine conflicts of
       interest in the executive, following that great scandal in the early 1920s.
       Today, I'll be introducing a new resolution of inquiry to give the Ways and Means
       Committee another chance to get it. And – and by the way, in conclusion, it's not enough
       for Republican congressmen to go to town meetings and say, “Yes, the president should
       give us his tax returns,” and then not – come back to Washington and not have the
       courage to stand up for their convictions and say, “This is the direction we should be
       going.”
       And that's not good enough. So there's been over 20 people on the other side that have
       said he should release his tax returns, but will not vote to do it. Congress can, and must,
       use its authority to address President Trump's tax returns and give the American people
       the transparency they deserve.
Press Conference, Rep. Bill Pascrell (D-NJ) (July 14, 2017),
http://www.cq.com/doc/newsmakertranscripts-5142259; House Democrats on Russian
Interference in 2016 Election (C-SPAN Video July 14, 2017, at 09:54), https://www.c-
span.org/video/?431350-1/democrats-step-pressure-gop-amid-widening-russia-probe.

                                                                                        Page 32 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 215 of 413



Resolution Offered by Rep. David Cicilline (D-RI) (July 18, 2017)

       Expressing the sense of the House of Representatives that the President shall immediately
       disclose his tax return information to Congress and the American people.

       ***

       Whereas, the chairmen of the Committee on Ways and Means, Joint Committee on
       Taxation, and the Committee on Finance have the authority to request the President's tax
       returns under section 6103 of the Internal Revenue Code of 1986;

       ***

       Whereas, without access to the President's tax returns, the American people cannot
       determine how much he will personally benefit from proposed changes to the Tax Code
       or from policy decisions he makes, nor can the American people fully understand the
       financial interests and motivations of the President;

       ***

       Whereas, disclosure of the President's tax returns would help those investigating Russian
       interference in the 2016 election and assist them in better understanding the President's
       financial ties to the Russian Federation, Russian businesses, and Russian individuals;

       ***

       Now, therefore, be it resolved, that the House of Representatives shall–

       one, immediately request the tax return and return information of Donald J. Trump for tax
       years 2006 through 2015, as provided under section 6103 of the Internal Revenue Code
       of 1986, as well as the tax return, and return information with respect to the President's
       businesses, of each business entity disclosed by Donald J. Trump on his Office of
       Government Ethics Form 278e, specifically each corporation and each partnership, within
       the meaning of subchapter K of chapter 1 of the Internal Revenue Code of 1986, where
       he is listed as an officer, director, or equivalent, or exercises working control; and

       Two, postpone consideration of tax reform legislation until the elected Representatives of
       the American people in this House have obtained President Trump's tax returns and
       return information to ascertain how any changes to the Tax Code might financially
       benefit the President.

163 Cong. Rec. H5941-42 (daily ed. July 18, 2017) (statement of Rep. Cicilline),
https://www.congress.gov/congressional-record/2017/7/18/house-section/article/h5941-1.


House Resolution 479 (July 27, 2017)




                                                                                    Page 33 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 216 of 413



       Mr. Pascrell (for himself and Mr. Crowley) submitted the following resolution; which
       was referred to the Committee on Ways and Means

                                            RESOLUTION

       Of inquiry directing the Secretary of the Treasury to provide to the House of
       Representatives the tax return information of President Donald J. Trump as well as the
       tax returns of each business entity disclosed by Donald J. Trump on his Office of
       Government Ethics Form 278e.

               Resolved, That the Secretary of the Treasury is directed to furnish to the House of
       Representatives, not later than 14 days after the adoption of this resolution, the full tax
       returns of Donald J. Trump for tax years 2006 through 2016, if available, as well as the
       tax returns for such taxable years of each business entity disclosed by Donald J. Trump
       on his Office of Government Ethics Form 278e, specifically each business entity
       specified in section 2 of this resolution; and any supplemental information in the
       possession of the President relating to—

       (1) the amount of taxes paid by Mr. Trump and each such business entity with respect to
       such taxable years;

       (2) the debts of Mr. Trump and such business entities which are held by foreign
       governments or foreign companies;

       (3) the investments of Mr. Trump and such business entities which are in foreign
       countries or foreign enterprises;

       (4) Mr. Trump’s personal and business profits received from foreign enterprises;

       (5) the amount of charitable giving claimed by Mr. Trump with respect to such taxable
       years; and

       (6) any use of tax shelters or other loopholes to reduce the amount of taxes owed.

       ***

H.R. Res. 479, 115th Cong. (2017), https://www.congress.gov/bill/115th-congress/house-
resolution/479.


Ranking Member Richard Neal (Sept. 7, 2017)

       Mr. Pascrell’s resolution would direct the Treasury Secretary to provide the House with
       the personal and business tax returns and other financial information of President Trump.

       Let me refresh everyone’s memories on the facts here. Until recently, every President
       since Gerald Ford released their tax returns to the American public. President Gerald
       Ford released a summary of his tax returns. President Jimmy Carter. President Ronald

                                                                                     Page 34 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 217 of 413



       Reagan. President George H.W. Bush. President Bill Clinton. President George W. Bush.
       President Barack Obama.

       Republican and Democratic Presidents. They all released their tax returns to the
       American people.

       This is not a partisan issue. The reason for releasing this information is to avoid conflicts
       of interest. Tax returns include important information about income and charitable giving
       and business interests, among other things. And this information is important for the
       American people to have so they know that their President is always acting in their best
       interest.

       Therefore, I support my friend Mr. Pascrell’s resolution. I believe it’s in our country’s
       best interest for our Presidents to release their tax returns.

Press Release, Ranking Member Richard Neal, Opening Statement at Markup of H.R. Res. 479
(Sept. 7, 2017), https://waysandmeans.house.gov/media-center/press-releases/ranking-member-
neal-opening-statement-markup-hres-479.


Rep. Bill Pascrell (D-NJ) (Sept. 7, 2017)

       What we need to explore are the possibilities of conflicts of interest. This is not
       something we made up, this is provided by the law. Now . . . it’s a fishing expedition.
       Why? Because we don’t have the conclusion. You don’t get to the conclusion until
       you’re allowed to investigate, and we have that authority under the law. And if you
       looked at the word, “under IRS audit,” I want you to prove to me that he’s still under
       audit.
Markup of H.R. Res. 479: Hearing Before the H. Comm. on Ways & Means, 115th Cong., at
47:51 (Sept. 7, 2017) (statement of Rep. Pascrell), https://youtu.be/F2AyBERrEIY.


Minority Leader Nancy Pelosi (Apr. 17, 2018)

       While Americans file their taxes, Tax Day also serves as a bitter reminder that President
       Trump still refuses to show the public his tax returns. Hard-working families deserve to
       know how their president has padded his own pockets with a tax scam that inflicts such
       damage on the deficit and the future of Social Security and Medicare. As Republicans in
       Congress refuse to demand this basic measure of transparency and accountability from
       President Trump, we must ask: what does President Trump have to hide?

Press Release, Minority Leader Nancy Pelosi, Statement on Tax Day (Apr. 17, 2018),
https://www.speaker.gov/newsroom/41718-2/.




                                                                                       Page 35 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 218 of 413



Rep. Lloyd Doggett (D-TX) (Sept. 13, 2018)

       We of course cannot know whether the benefit for Trump will be bigly or just huge until
       we lift this cover-up of the Trump tax returns. As the smoke continues to build with one
       revelation after another, there’s greater need than ever to see what Trump may be hiding
       in those returns, the working papers to explain them, and those for the 500 business
       entities which stretch from Manhattan to Azerbaijan. Trump’s tax returns relate directly
       to what is before us today.
Full Committee Markup of Tax Reform 2.0: Hearing Before the H. Comm. on Ways & Means,
115th Cong., at Part 2, 1:29:00 (Sept. 13, 2018) (statement of Rep. Doggett),
https://youtu.be/SmtV7Jnx6PY.


Rep. Lloyd Doggett (D-TX) (Sept. 13, 2018)

       The stench of corruption permeates this Administration, and it comes right from the top.
       This amendment is designed to end the Republican coverup of Trump’s tax returns.
       While this amendment seeks to achieve the same result that I have sought with 5 prior
       attempts in this committee, it includes extensive new findings from some of the notable
       developments of recent months that make clear we are not only dealing with the self-
       described “King of Debt,” but someone who continues to act as if he were just King.

       Trump’s tax returns relate directly to what is before us today. There is no issue this
       Committee could consider more important than the integrity of our tax code, and the faith
       that the American people have in our democracy. Trump has surrounded himself with
       convicted tax evaders—rich friends who have decided they are above the law, and that
       working people who can’t afford fancy tax lawyers should have to pick up the slack.
       Even Richard Nixon invited the Joint Committee on Taxation to review his tax
       returns, explaining that “people have got to know whether or not their President is a
       crook.”

       While this Committee has refused to do its job—while in this Congress instead of
       oversight, we have been overlooking Administration misconduct—the President’s tax
       returns have in fact already been reviewed. That was a review that, amazingly, President
       Trump presented as his “Good Housekeeping Seal of Approval” to assure America he
       had no business dealings with the Russians. It was a review of his tax returns by his
       personal law firm, which, of course, gave him a clean bill of health on any Russian
       connection—only months after it boasted of the “prestigious honor” of being named
       “Russia Law Firm” of the year. I am only asking that this Committee do for the American
       people what the “Russia Law Firm of the Year” has done for Mr. Trump.

       Before this Committee considers a dime of more tax breaks, we must obtain and review
       the President’s tax returns. Any tax bill released should be accompanied by a line-by-line
       report of how much Trump, his family, and his companies will benefit from each one.




                                                                                    Page 36 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 219 of 413



       His tax returns can help tell us whether he is putting America First, or Trump first,
       his family second, and Russian third.

Press Release, Rep. Lloyd Doggett (D-TX), Rep. Doggett Offers Amendment to Secure Trump
Tax Returns, Meet the Nixon Standard (Sept. 13, 2018), https://doggett.house.gov/media-
center/press-releases/rep-doggett-offers-amendment-secure-trump-tax-returns-meet-nixon
(emphases in original); see also Rep. Lloyd Doggett, My Remarks Offering an Amendment to
Secure Trump Tax Returns, Meet the Nixon Standard (Sept. 13, 2018),
https://www.youtube.com/watch?v=6UuAmtMzs8E&feature=youtu.be.


Press Account Quoting Ranking Member Richard Neal (Oct. 3, 2018)
       “This has never happened before, so you want to be very meticulous,” Mr. Neal said.
Richard Rubin, Trump’s Tax Returns in the Spotlight if Democrats Capture the House, Wall St.
J. (Oct. 3, 2018), https://www.wsj.com/articles/trumps-tax-returns-in-the-spotlight-if-democrats-
capture-the-house-1538575880.


Press Account Quoting Minority Leader Nancy Pelosi (Oct. 10, 2018)

       Expect Democrats to immediately try to force President Trump to release his tax returns
       if they take back the House in November, Minority Leader Nancy Pelosi said
       Wednesday.

       Demanding the president’s tax returns “is one of the first things we’d do—that’s the
       easiest thing in the world. That’s nothing,” Pelosi told The Chronicle’s editorial board in
       an hour-long interview.

John Wildermuth, Pelosi: Trump’s tax returns are fair game if Democrats win House, S.F.
Chron. (Oct. 11, 2018), https://www.sfchronicle.com/politics/article/Pelosi-Trump-s-tax-returns-
are-fair-game-if-13297954.php.


Press Account Quoting Ranking Member Richard Neal (Oct. 12, 2018)

       “I think we would all be comfortable if this was done on a voluntary basis,” Neal said.

       “If they would resist the overture then I think you could probably see a long and grinding
       court case,” he added.

       ***

       “It is not cut and dry,” Neal said, noting that there was still plenty of discussion ahead for
       how and when to request the returns officially.

       ***


                                                                                        Page 37 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 220 of 413



       “Anticipate a long court case in the end,” Neal said.

Lauren Fox, Leading Democrat on House Ways and Means would ask for Trump's tax returns,
CNN (Oct. 12, 2018), https://www.cnn.com/2018/10/12/politics/house-ways-mean-tax-returns-
richard-neal/index.html.


Press Account Quoting Minority Leader Nancy Pelosi (Dec. 13, 2018)

       House Minority Leader Nancy Pelosi (D-Calif.) said Thursday that she expects a House
       committee to “take the first steps” toward obtaining President Trump’s tax returns after
       Democrats take control of the chamber next month, but she cautioned that securing them
       is “a little more challenging than you might think.”

       “There is popular demand for the Congress to request the president’s tax returns,” said
       Pelosi, who is likely to become House speaker. “I’m sure the White House will resist, so
       the question is, ‘Where do we go from there?’”

John Wagner, Pelosi says she expects a House committee will ‘take the first steps’ toward
obtaining Trump’s tax returns, Wash. Post (Dec. 13, 2018),
https://www.washingtonpost.com/powerpost/pelosi-says-she-expects-a-house-committee-will-
take-the-first-steps-toward-obtaining-trumps-tax-returns/2018/12/13/fbc02660-feec-11e8-862a-
b6a6f3ce8199_story.html?utm_term=.ebb1d6c1325c.


Press Account Quoting Spokesperson for Ranking Member Richard Neal (Jan. 2, 2019)

       Rep. Richard Neal (D-Mass.), who will be the new Ways and Means Committee
       chairman, wants to take some time to try to build a case with the public about why Trump
       ought to voluntarily release his tax filings, before tapping an obscure law that allows the
       heads of Congress’ tax committees to examine anyone’s returns.

       ***

       “He wants to lay out a case about why presidents should be disclosing their tax returns
       before he formally forces him to do it,” said Dan Rubin, a Neal spokesperson.

       ***

       “He is a very policy-driven person, and I think he sees that if we break the glass and pull
       that alarm, you won’t get anything done after that,” said Rubin.

Brian Faler, Incoming Democratic tax chairman won't make quick grab for Trump’s returns,
Politico (Jan. 2, 2019), https://www.politico.com/story/2019/01/02/congress-trump-tax-returns-
richard-neal-1056839; see also Press Release, Rep. Richard Neal (Jan. 2, 2019),
https://neal.house.gov/in-the-news/incoming-democratic-tax-chairman-wont-make-quick-grab-
trumps-returns.


                                                                                      Page 38 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 221 of 413



Press Account Quoting Chairman Richard Neal (Jan. 23, 2019)

       The chairman of the House Ways and Means Committee, U.S. Rep. Richard Neal, D-
       Springfield, said Wednesday he plans to request President Trump’s tax returns, but
       expects a drawn-out legal battle to result, and thus is choosing his words carefully on the
       matter.

       “I plan to do it,” Mr. Neal said in a visit to the Telegram & Gazette offices. “We are now
       in the midst of putting together the case. It will be a long and grinding legal case.”

       ***

       Mr. Neal added: “I hope the president will voluntarily release his tax documents. I don’t
       think that, given the conversation so far, there is any indication he intends to do that. I
       also think the public has reasonably come to expect that presidential candidates and
       aspirants release those documents. It’s likely to end up in a court case.”

       “We need to approach this gingerly and make sure the rhetoric that is used does not
       become a footnote to the court case.”

       He said: “I’ve been meticulous about my choice of words, for good reason.”

Mark Sullivan, Powerful Ways and Means chairman Neal to pursue Trump’s tax returns,
Telegram & Gazette (Jan. 23, 2019), https://www.telegram.com/news/20190123/powerful-ways-
and-means-chairman-neal-to-pursue-trumps-tax-returns; see also Press Release, Rep. Richard
Neal (Jan. 23, 2019), https://neal.house.gov/in-the-news/powerful-ways-and-means-chairman-
neal-pursue-trump-s-tax-returns.


Press Account Quoting Chairman Richard Neal (Jan. 24, 2019)

       House Ways and Means Chairman Richard E. Neal said Thursday he plans to approach
       the tricky topic of obtaining President Donald Trump’s tax returns “methodically and
       judiciously.”

       Neal said he started to have “preliminary conversations” about the issue after he was
       named chairman-designate on Dec. 20, before he formally assumed the position after the
       116th Congress began earlier this month.

       “One of the things you have to be mindful of is that this has to be a part of a carefully
       prepared and documented legal case,” said Neal, D-Mass. “And it’s not subject to just
       whim and the emotion of the moment.”

       Added Neal: “This has to be prepared in accordance with staff, House counsel and an
       understanding that this is likely to become the basis of a long and arduous court case.”

       ***


                                                                                       Page 39 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 222 of 413



       “We’re in this precarious period of time when the American people aren’t quite sure of
       what to believe about many, many issues,” Neal continued. “So again, methodically and
       judiciously we’ll proceed.”

Doug Sword, Neal: “Long and Arduous” Process to Get Trump’s Tax Returns, CQ, Jan. 24,
2019, http://www.cq.com/doc/news-5449807.


Speaker Nancy Pelosi (Feb. 7, 2019)

       I think, overwhelmingly, the public wants to see the President’s tax returns. And so, they
       want to know the truth. They want to know the facts. And he has nothing to hide.

       I’ll just tell you this and go on from there, because we have important work to do, and we
       have important judgments to make, and we need information to make those judgments.

       ***

       You have to be very, very careful if you go forward.

       As I said, we are in our first month. The committees have been appointed. They have
       organized. They are prioritizing their work and, in terms of the tax issue, it’s not a
       question of just sending a letter. You have to do it in very careful way. And the
       chairman of the committee will be doing that.

       So, I know there’s this impatience because people want to know, that answers the
       question, but we have to do it in a very careful way.

Press Conference, Speaker Nancy Pelosi (Feb. 7, 2019),
https://www.speaker.gov/newsroom/2719-2/.


Rep. Dan Kildee (D-MI) (Feb. 7, 2019)

       Well, the committee has a right to the returns. The law was written because it expected
       that a moment may occur where there’s a public interest in having a tax return gained by
       the committee in order to evaluate it, or acquired by the committee for this kind of
       evaluation.

       What we need to do, and what the Speaker said, and what Chairman Neal is absolutely
       doing is lay the record, lay the groundwork, make the justification to use this rarely used
       authority in order to make sure that we have a solid legal basis. So, today’s hearing was
       very much focused on laying a legal foundation to explore what the law allows us to do,
       to understand that completely, to make sure that we’re doing this in a methodical way.

       This is unchartered territory. It’s clear that the President does not want some information
       that is included in his tax return to be revealed, otherwise he would not have broken with



                                                                                      Page 40 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 223 of 413



       50 years of norms that Democrats and Republicans have adhered to releasing tax returns.
       There’s a reason he doesn’t want them there.

       So he will fight this, and he probably fight it as far as he can, because we expect that and
       for the reasons that I already stated, this is unchartered territory. It’s very important that
       we’re methodical and we lay the foundation for the public purpose to acquire access to
       these returns and that’s the process that we’re going through now.

       ***

       The public has a right to know whether or not their elected officials are benefiting from
       the decisions that they make using the public responsibilities that the public has vested in
       them.

       So whether it’s his personal entanglements, debt or the decisions that he’s making on
       policy going forward, this is the reason disclosure is so important, this is the reason that
       past candidates and presidents have released their returns, so that the public will know
       whether or not the individual has entanglements that could impact their public decision
       making, and that’s really the purpose behind this entire area of inquiry for us.

All In with Chris Hayes (transcript of MSNBC television broadcast Feb. 7, 2019),
http://www.msnbc.com/transcripts/all-in/2019-02-07.


Press Account Quoting Rep. Bill Pascrell (D-NJ) (Feb. 26, 2019)

       “Evidence that Trump has abused our tax laws is plentiful,” Rep. Bill Pascrell (D-NJ),
       who has been making the case for pursuing Trump’s tax returns under Section 6103
       essentially since Trump was inaugurated, said in an emailed statement to Vox. He cited a
       New York Times investigation into Trump and his family’s tax practices that suggested
       the family for years engaged in a number of schemes to avoid taxes, and leaked pages
       from Trump’s 1995 and 2005 tax returns; the 1995 ones show a nearly $1 billion loss.

       “Americans have a right to know if their president has paid his taxes, if he has followed
       the law, and if he is free from financial conflicts of interest,” Pascrell continued. “The
       law is clear. Under 6103, the Ways and Means Committee chairman is entitled to request
       Trump’s tax returns—and the Treasury secretary is obligated to deliver them. That’s all
       there is to it.”

Emily Stewart, Democrats’ coming battle to get Trump’s tax returns, explained, Vox (Feb. 26,
2019), https://www.vox.com/platform/amp/policy-and-politics/2019/2/26/18223760/democrats-
trump-tax-returns-richard-neal.


Speaker Nancy Pelosi (Apr. 4, 2019)

       No president in the modern era has worked so diligently to keep their tax returns out of
       the public eye. What is President Trump hiding?

                                                                                        Page 41 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 224 of 413



Nancy Pelosi (@SpeakerPelosi), Twitter (Apr. 4, 2019, 3:29 p.m.),
https://twitter.com/SpeakerPelosi/status/1113886412649189376.


Press Account Quoting Chairman Richard Neal (Apr. 5, 2019)

       Neal told reporters on Thursday that he took roughly three months to build the case for
       requesting the returns, which he argued was reasonable given the gravity of the request.

       “This was a very reasoned approach. Our position from day one was that this would be
       measured,” Neal said. “This is likely to wind its way through the federal court system and
       we wanted to make sure that the case that we constructed was in fact one that would
       stand up under the critical scrutiny of the federal courts.”

Sunlen Serfaty et al., Republicans warn Trump tax request ‘sets a dangerous standard’ and
accuse Dems of weaponizing IRS, CNN (Apr. 5, 2019),
https://www.cnn.com/2019/04/04/politics/trump-tax-returns-request-republicans-
congress/index.html.

Chairman Richard Neal (Apr. 5, 2019)
       I want to make this very clear: this is about policy. We have resisted politics. . . .
       ***
       We’re anticipating that we’re in the midst of building a case. . . .
       ***
       Our intent is to test a federal law that has been on the books since 1924 and to apply the
       full tenor of that law to the request that we've made and to make sure that that law under
       again the magnifying glass stands up.
       ***
       This was not motivated by malevolence. . . .
       ***
       I think if people could say that no other American president has ever submitted their tax
       forms, then I could understand that people might suggest . . . this was an ill-considered
       strategy. . . . When you have eight American presidents in succession who have all
       previewed their tax forms for the American people, I don’t think that there’s any sense
       here one would be feeling any heat over this.
Emily Judem, Rep. Neal: Request for Trump’s Taxes ‘Was Not Motivated By Malevolence’,
WGBH News (Apr. 5, 2019), https://www.wgbh.org/news/national-news/2019/04/05/rep-neal-
request-for-trumps-taxes-was-not-motivated-by-malevolence; Connecting Point (WGBY
television broadcast Apr. 5, 2019), https://video.wgby.org/video/the-state-were-in-rep-neal-
requests-trumps-tax-returns-i1mcqf/.

                                                                                        Page 42 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 225 of 413



Press Account Quoting Chairman Richard Neal (Apr. 25, 2019)

       Anticipating a court fight with Donald Trump over access to the president’s tax returns,
       U.S. Rep. Richard E. Neal, D-Springfield, said he’s likely to release his own returns in
       the future.

       “And I certainly would if I were running for president,” Neal said. . . .

Jim Kinney, Rep. Richard Neal says he may release his own taxes as fight with President Donald
Trump heats up, The Republican (Springfield, Mass.) (Apr. 25, 2019),
https://www.masslive.com/news/2019/04/rep-richard-neal-says-he-will-release-his-own-taxes-
as-fight-with-president-donald-trump-heats-up.html.

Chairman Richard Neal (Apr. 26, 2019)
       I’ve always thought that this was headed to court. I did not believe there would be any
       voluntary inclination to turn over the tax forms.
       ***
       I’d go so far as to state the following: the law doesn’t say “maybe,” and the law doesn’t
       say “what if,” and I can assure you that this is a discussion about policy and not about
       politics. A reminder—I have to be a bit careful if it’s okay partially because I’m
       petitioner in the case, so my comments are probably going to be broad and general—but
       the last eight presidents going back to President Nixon have all voluntarily submitted
       their tax forms. And in the case of President Nixon, he actually turned the tax forms over
       to what is known as the Joint Tax Committee. The Joint Tax Committee staff is
       comprised of economists, tax attorneys, and accountants. And Chuck Grassley, who is
       the Chairman of the Finance Committee in the Senate, he’s currently the Vice-Chairman
       of that committee and I’m currently the Chairman. And our positions would revert come
       next January, because it’s always been bipartisan in nature. But it has broad
       responsibility on the tax front. And they reviewed President Nixon’s forms. President
       Ford and others all released their forms without any public argument. And I think in this
       case here, all we’re saying here is we’d like to have some idea as to how the Internal
       Revenue Service—and you should remember that is the body that I have petitioned for
       the President’s tax forms. We have not petitioned the President directly because that
       would not be within the confines of the law. And in 1955, the Treasury Secretary
       delegated to the IRS this broad responsibility. So, our requests have gone to the Internal
       Revenue Service.
       ***
       The law is very clear, and it says “shall furnish.” There’s a series of steps after this. This
       idea that all of a sudden the President’s tax forms would become public is not accurate.
       There would have to be a careful process of review. And after the review concluded, we
       could reach a determination as to Members of the Ways and Means Committee actually
       casting a vote on that basis. But not to miss the point that we have not gone lightly into

                                                                                        Page 43 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 226 of 413



       this consideration. And we have been very careful. I have pointed out time and again,
       that this is not about painting your face and going to a demonstration. I’ve carefully
       refrained from a lot of commentary with the cable shows and others. I’ve stayed away
       from it largely because I think this is a matter of policy.
       ***
       And I must tell you from the outset as we prepared this case, I want to point out that
       House Counsel as well as the tax staff of the Ways and Means Committee – they have in
       a very meticulous manner prepared the documentation.
       ***
       We believe that, as I indicated, that they do review the President’s tax forms. We’re
       suggesting we would like to see the procedure as to how that is done.
       ***
       The House of Representatives after we became the majority in early January, and
       reminding all that we were not in a position to demand those tax forms until we became
       the majority because upon becoming the majority then we were in charge of appointing
       House Counsel. So, we’ve done this on the basis of House Counsel, and in early January,
       we voted in the House of Representatives—I think it’s H.R. 1—to require presidents to
       release their tax forms. We think that that’s entirely consistent with the vote we’ve
       already cast.
Arjun Singh, Neal Says Request for Trump’s Tax Returns Is About Policy, Not Politics, Bos. Pub.
Radio (Apr. 26, 2019), https://www.wgbh.org/news/politics/2019/04/26/neal-says-request-for-
trumps-tax-returns-is-about-policy-not-politics.
Press Account Quoting Rep. Bill Pascrell (D-NJ) (Apr. 26, 2019)
       “Mr. Trump thinks he’s above the law. He thinks he’s king,” said Pascrell, a political
       street fighter who mastered the art of hurling verbal brickbats long before Trump entered
       politics. “This is a Democracy. Go to Russia. He’ll be very comfortable there, I’m sure,
       from what I hear.”
       ***
       But Pascrell also had some strategic advice. Republicans should take steps to insulate
       themselves from the fallout if Trump's tax returns are eventually made public and contain
       scandalous details, he argued.
       “This could get messy down the line,” Pascrell said. “This is going to come out sooner or
       later. And somebody is going to ask, ‘how come you weren’t asking for it.?’ [sic] And I
       don’t think it is good enough just to say you were protecting the president.”




                                                                                    Page 44 of 45
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 227 of 413



Charles Stile, As Trump keeps tax return under wraps, Pascrell turns up the heat, N. Jersey
Record (Apr. 26, 2019), https://www.northjersey.com/story/news/columnists/charles-
stile/2019/04/26/trump-tax-returns-target-nj-congressman/3551375002/.
Speaker Nancy Pelosi

       By stonewalling Congress, Trump is refusing to allow the American people to make an
       independent judgment about his Administration’s policies and his personal conduct in
       office.

       President Trump’s stonewalling has metastasized from refusing to release his tax returns
       or divest his assets to the Trump Administration now refusing to cooperate on every level
       of government, from sabotaging Americans’ health care to protecting our elections.

       ***

       What is President Trump Hiding?

       President Trump is taking extraordinary and unprecedented measures to conceal
       information about himself and to cover-up his Administration’s dangerous and secretive
       activities from the public. This is part of a massive, unprecedented and growing pattern of
       obstruction.

       ***

       Trump Concealing Truth from the Public: The President is . . . stonewalling
       Congressional inquiries. . . . The President’s behavior has consequences for the country:

       ***

       Violates 30 years of Presidential Precedent: U.S. tax code Section 6103 provides
       Congress the legal authority to request tax returns, yet Trump’s Treasury Department is
       refusing to provide the Ways and Means Committee the President’s tax returns. The law
       is explicit: “the Secretary shall furnish such committee with any return or return
       information...” requested by the Chairman of the Committee. To date, no requests under
       6103 have been denied.

Nancy Pelosi, Speaker of the House, Trump Administration Obstruction: Unprecedented,
Unwarranted, Unconstitutional, https://www.politico.com/f/?id=0000016a-72b0-dca8-a1ff-
7fb813f60001 (last visited May 6, 2019) (emphases in original).




                                                                                     Page 45 of 45
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 228 of 413




              EXHIBIT G
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 229 of 413

Vaughan, Frederick

From:                                        McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent:                                        Friday, May 10, 2019 2:50 PM
To:                                          Vaughan, Frederick
Cc:                                          Sok, Justin
Subject:                                     House Ways & Means Subpoena to Secretary Mnuchin
Attachments:                                 WM Subpoena Mnuchin 5.10.19.pdf


Fritz,

I am confirming that you agreed by telephone to waive in‐person service and allow the Committee to serve the
Secretary electronically. Accordingly, please find attached a letter and enclosure to Secretary Mnuchin. Please feel free
to reach out to me if you have any questions.

Best,
Karen

Karen B. McAfee
Staff Director, Subcommittee on Oversight
Committee on Ways & Means, Democratic Staff
1129 Longworth House Office Building
Washington, DC 20515
(202) 225‐4021

This document and any related communications or documents generated by the Committee on Ways and Means are confidential congressional records, remain
subject to congressional control, and are entrusted to you only for use in handling this matter. Any related documents communicated to us in response to this
document or to any related House communications are also confidential congressional records and remain subject to congressional control. Accordingly, the
aforementioned materials are not "agency records" for purposes of the Freedom of Information Act or other law.




From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Friday, May 10, 2019 2:38 PM
To: McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Justin.Sok@treasury.gov
Subject: RE: House Ways & Means Committee Request

Just tried your direct. Mine is 202‐622‐2678.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678


From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Friday, May 10, 2019 2:27 PM
To: Vaughan, Frederick <Frederick.Vaughan@treasury.gov>
                                                                               1
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 230 of 413
Cc: Sok, Justin <Justin.Sok@treasury.gov>
Subject: House Ways & Means Committee Request

Frederick,

I received your name from my Staff Director, Brandon Casey, at the Ways and Means Committee. Would you be able to
call me today to discuss documents that we would like to deliver to the Secretary of Treasury? My direct number is 202‐
226‐1432.

Thanks,
Karen

Karen B. McAfee
Staff Director, Subcommittee on Oversight
Committee on Ways & Means, Democratic Staff
1129 Longworth House Office Building
Washington, DC 20515
(202) 225‐4021

This document and any related communications or documents generated by the Committee on Ways and Means are confidential congressional records, remain
subject to congressional control, and are entrusted to you only for use in handling this matter. Any related documents communicated to us in response to this
document or to any related House communications are also confidential congressional records and remain subject to congressional control. Accordingly, the
aforementioned materials are not "agency records" for purposes of the Freedom of Information Act or other law.




                                                                               2
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 231 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 232 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 233 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 234 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 235 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 236 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 237 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 238 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 239 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 240 of 413




              EXHIBIT H
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 241 of 413

Vaughan, Frederick

From:                             Vaughan, Frederick
Sent:                             Friday, May 17, 2019 3:35 PM
To:                               'brandon.casey@mail.house.gov'; 'McAfee, Karen'
Cc:                               'gary.andres@mail.house.gov'
Subject:                          Treasury correspondence
Attachments:                      Secretary Mnuchin Letter to Chairman Neal (2019‐05‐17).pdf


Please see the attached correspondence from Secretary Mnuchin to Chairman Neal.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                          1
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 242 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 243 of 413




               EXHIBIT I
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 244 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 245 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 246 of 413




               EXHIBIT J
                 Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 247 of 413

Vaughan, Frederick

From:                                McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent:                                Friday, May 24, 2019 1:01 PM
To:                                  Vaughan, Frederick
Cc:                                  Sok, Justin; Leonard.T.Oursler@irs.gov; Probst, Scott; Casey, Brandon
Subject:                             Re: Ways and Means Response to Offer for Additional Information


Hi Fritz,

Thanks for your response. It looks like the best day for us right now is Tuesday, June 4th. We are fairly flexible on time
that day.

We would like to speak to the experts that are involved with the audits. We want to understand exactly what happens
from the moment the returns enter the mail to the IRS through the time that the audit is completed. Our questions go
beyond what is outlined in the IRM.

I understand your preference for a bipartisan briefing. However, the Minority is not a party to the Chairman’s
request. Thus, we do not feel it would be appropriate to make this a bipartisan briefing.

Please suggest a few times on June 4th that work for you, and I will secure a meeting space for us. Enjoy your weekend.

Best,
Karen

On May 24, 2019, at 12:00 PM, "Frederick.Vaughan@treasury.gov" <Frederick.Vaughan@treasury.gov> wrote:

            Karen

            To follow up, we would be happy to provide a detailed briefing to the Committee on the
            mandatory audit process. We want to make sure that we have the right experts available to
            provide the information you’re interested in. Please let us know what particular aspects of the
            audit process you would like the briefing to focus on. Our preference would be for a bipartisan
            briefing. Please let us know if you would like to invite the Minority staff or if we should.

            As for scheduling, please let us know if there’s a particular day in the week of June 3 that is best
            for you.

            Have a great long weekend.

            Best, Fritz

            --
            Frederick W. Vaughan
            Deputy Assistant Secretary
            Office of Legislative Affairs
            U.S. Department of the Treasury



                                                              1
        Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 248 of 413

From: Sok, Justin <Justin.Sok@treasury.gov>
Date: May 23, 2019 at 11:46:12 AM EDT
To: 'McAfee, Karen' <Karen.McAfee@mail.house.gov>, Oursler Leonard T
<Leonard.T.Oursler@irs.gov>
Cc: Probst, Scott <Scott.Probst@mail.house.gov>, Casey, Brandon
<Brandon.Casey@mail.house.gov>, Vaughan, Frederick <Frederick.Vaughan@treasury.gov>
Subject: RE: Ways and Means Response to Offer for Additional Information

Hey Karen, thanks for the email. I am adding Fritz, and I know Lenny is out for a funeral. Let us have a
conversation and see what we can do on this. Thank you!—JS

Justin W. Sok
Office of Legislative Affairs
U.S. Department of Treasury
202‐622‐0488 (o)
202‐738‐3442 (c)

From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Wednesday, May 22, 2019 6:30 PM
To: Oursler Leonard T <Leonard.T.Oursler@irs.gov>; Sok, Justin <Justin.Sok@treasury.gov>
Cc: Probst, Scott <Scott.Probst@mail.house.gov>; Casey, Brandon <Brandon.Casey@mail.house.gov>
Subject: Ways and Means Response to Offer for Additional Information

Good evening Lenny and Justin,

I hope all is well. We wanted to thank Treasury and the IRS for the accommodation offered to the
Committee to provide additional information on the mandatory audit process. This offer was made in
the Secretary’s April 23, May 6, and May 17 letters to Chairman Neal and the Commissioner’s May 17
letter to the Chairman.

It is unclear from the letters exactly what type of additional information Treasury and the IRS intend to
provide to Committee. If there are documents or other written materials that Treasury and the IRS
would like to provide, please feel free to send those documents to me. If the intent is to provide a
briefing, Committee staff is available to meet this week in our offices. Please suggest some potential
times.

If you have any questions, please feel free to reach me at 226‐1432. I look forward to hearing from you.

Best,
Karen

Karen B. McAfee
Staff Director, Subcommittee on Oversight
Committee on Ways & Means, Democratic Staff
1129 Longworth House Office Building
Washington, DC 20515
(202) 225‐4021

This document and any related communications or documents generated by the Committee on Ways and Means
are confidential congressional records, remain subject to congressional control, and are entrusted to you only for use in handling this
matter. Any related documents communicated to us in response to this document or to any related House communications are
also confidential congressional records and remain subject to congressional control. Accordingly, the aforementioned materials are not
"agency records" for purposes of the Freedom of Information Act or other law.


                                                                     2
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 249 of 413




                                 3
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 250 of 413




              EXHIBIT K
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 251 of 413

Vaughan, Frederick

From:                              McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent:                              Wednesday, June 5, 2019 4:06 PM
To:                                Vaughan, Frederick
Cc:                                Casey, Brandon; Andres, Gary; Kaldahl, Rachel; Leonard.T.Oursler@irs.gov;
                                   Scott.S.Landes@irs.gov; Sok, Justin
Subject:                           RE: Briefing on Mandatory Audit Process


Hi Fritz,

Thanks for your response. We look forward to the briefing. As an accommodation to Treasury and the IRS, we will start
the Monday briefing at 9AM on every term dictated by Treasury below. Thus, we have satisfied every condition set by
Treasury to date in order to obtain the briefing offered in the four letters from Treasury and the IRS. We will see you on
June 10th in Rayburn 2020. Please send the list of attendees.

Best,
Karen



From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Tuesday, June 4, 2019 5:16 PM
To: McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Leonard.T.Oursler@irs.gov; Scott.S.Landes@irs.gov; Justin.Sok@treasury.gov
Subject: Briefing on Mandatory Audit Process

Karen

Following up on the Committee’s request for a briefing on the mandatory audit process, you asked if we can do 8:30
a.m. on June 10. The morning of June 10 works for us as well. But due to childcare responsibilities for one of our IRS
briefers, we will need to begin at 9 a.m. Assuming that start time works for you, I am confirming that we will provide a
briefing to you on the mandatory audit process at 2020 Rayburn HOB on June 10 at 9 a.m.

We understand that Minority staff also has expressed an interest in attending this briefing. While you have indicated
your preference that the briefing not be bipartisan, our practice has been to provide bipartisan briefings when both
sides have expressed interest in attending. Accordingly, we will provide a bipartisan briefing. To ensure there is plenty of
time for all questions, we are willing to stay as long as necessary so that you have as much time as you need.

We will plan to see you at 9 a.m. on Monday. I will get you a list of attendees later this week.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678

                                                              1
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 252 of 413




                                 2
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 253 of 413




              EXHIBIT L
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 254 of 413

Vaughan, Frederick

From:                                        Oursler Leonard T <Leonard.T.Oursler@irs.gov>
Sent:                                        Saturday, June 8, 2019 12:12 PM
To:                                          Desmond, Michael J.; Wielobob, Kirsten; Grant Dianne; Cullinan, Thomas A.; Vaughan,
                                             Frederick; Sok, Justin; Chapman Robert B; Lemons, Terry L
Subject:                                     FW: Briefing on Mandatory Audit Process
Attachments:                                 Neal Letter to Rettig 6103 mandatory audit process 2019.06.04.pdf


All,
Attached is an agent letter from Chairman Neal covering Ways & Means Democratic staff for Monday briefing.

From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Friday, June 7, 2019 7:08 PM
To: Oursler Leonard T <Leonard.T.Oursler@irs.gov>
Cc: Landes Scott S <Scott.S.Landes@irs.gov>; Chapman Robert B <Robert.B.Chapman@irs.gov>
Subject: Briefing on Mandatory Audit Process

Lenny,

Please see attached letter regarding the briefing. Please let me know if you need anything further. Have a good
weekend.

Best,
Karen

Karen B. McAfee
Staff Director, Subcommittee on Oversight
Committee on Ways & Means, Democratic Staff
1129 Longworth House Office Building
Washington, DC 20515
(202) 225‐4021

This document and any related communications or documents generated by the Committee on Ways and Means are confidential congressional records, remain
subject to congressional control, and are entrusted to you only for use in handling this matter. Any related documents communicated to us in response to this
document or to any related House communications are also confidential congressional records and remain subject to congressional control. Accordingly, the
aforementioned materials are not "agency records" for purposes of the Freedom of Information Act or other law.




From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Friday, June 7, 2019 2:00 PM
To: McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Leonard.T.Oursler@irs.gov; Scott.S.Landes@irs.gov; Justin.Sok@treasury.gov
Subject: RE: Briefing on Mandatory Audit Process

Karen

Below is a list of who we expect to attend:

                                                                               1
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 255 of 413
           Kirsten Wielobob, Deputy Commissioner for Services and Enforcement, IRS
           Diane Grant, Senior Advisor to the Office of the Commissioner, IRS
           Mike Desmond, IRS Chief Counsel
           Thomas Cullinan, Counselor to the Commissioner and Chief Counsel, IRS
           Robert Chapman, Analysis, Legislative Affairs, IRS
           Fritz Vaughan, Deputy Assistant Secretary for Legislative Affairs, Department of the Treasury
           Justin Sok, Senior Advisor, Office of Legislative Affairs, Department of the Treasury
           Arianne Couch, Special Assistant, Department of the Treasury

Have a nice weekend. See you on Monday morning.

Best, Fritz

From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Wednesday, June 5, 2019 4:06 PM
To: Vaughan, Frederick <Frederick.Vaughan@treasury.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Leonard.T.Oursler@irs.gov; Scott.S.Landes@irs.gov; Sok, Justin
<Justin.Sok@treasury.gov>
Subject: RE: Briefing on Mandatory Audit Process

Hi Fritz,

Thanks for your response. We look forward to the briefing. As an accommodation to Treasury and the IRS, we will start
the Monday briefing at 9AM on every term dictated by Treasury below. Thus, we have satisfied every condition set by
Treasury to date in order to obtain the briefing offered in the four letters from Treasury and the IRS. We will see you on
June 10th in Rayburn 2020. Please send the list of attendees.

Best,
Karen



From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Tuesday, June 4, 2019 5:16 PM
To: McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Leonard.T.Oursler@irs.gov; Scott.S.Landes@irs.gov; Justin.Sok@treasury.gov
Subject: Briefing on Mandatory Audit Process

Karen

Following up on the Committee’s request for a briefing on the mandatory audit process, you asked if we can do 8:30
a.m. on June 10. The morning of June 10 works for us as well. But due to childcare responsibilities for one of our IRS
briefers, we will need to begin at 9 a.m. Assuming that start time works for you, I am confirming that we will provide a
briefing to you on the mandatory audit process at 2020 Rayburn HOB on June 10 at 9 a.m.

We understand that Minority staff also has expressed an interest in attending this briefing. While you have indicated
your preference that the briefing not be bipartisan, our practice has been to provide bipartisan briefings when both
sides have expressed interest in attending. Accordingly, we will provide a bipartisan briefing. To ensure there is plenty of
time for all questions, we are willing to stay as long as necessary so that you have as much time as you need.


                                                                2
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 256 of 413
We will plan to see you at 9 a.m. on Monday. I will get you a list of attendees later this week.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                              3
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 257 of 413
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 258 of 413

Vaughan, Frederick

From:                                        Oursler Leonard T <Leonard.T.Oursler@irs.gov>
Sent:                                        Saturday, June 8, 2019 12:15 PM
To:                                          Desmond, Michael J.; Wielobob, Kirsten; Grant Dianne; Cullinan, Thomas A.; Vaughan,
                                             Frederick; Sok, Justin; Chapman Robert B; Lemons, Terry L
Subject:                                     FW: Briefing on Mandatory Audit Process
Attachments:                                 Neal Letter to Rettig 6103R mandatory audit process 2019.06.05.pdf


All,

Attached is an agent letter signed by Chairman Neal covering Republican staff for Monday briefing.

From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Friday, June 7, 2019 6:59 PM
To: Oursler Leonard T <Leonard.T.Oursler@irs.gov>
Cc: Kaldahl, Rachel <Rachel.Kaldahl@mail.house.gov>; Landes Scott S <Scott.S.Landes@irs.gov>; Chapman Robert B
<Robert.B.Chapman@irs.gov>
Subject: FW: Briefing on Mandatory Audit Process

Lenny,

Please see attached letter. Please let me know if you need anything further. Have a good weekend.

Best,
Karen

Karen B. McAfee
Staff Director, Subcommittee on Oversight
Committee on Ways & Means, Democratic Staff
1129 Longworth House Office Building
Washington, DC 20515
(202) 225‐4021

This document and any related communications or documents generated by the Committee on Ways and Means are confidential congressional records, remain
subject to congressional control, and are entrusted to you only for use in handling this matter. Any related documents communicated to us in response to this
document or to any related House communications are also confidential congressional records and remain subject to congressional control. Accordingly, the
aforementioned materials are not "agency records" for purposes of the Freedom of Information Act or other law.




From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Friday, June 7, 2019 2:00 PM
To: McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Leonard.T.Oursler@irs.gov; Scott.S.Landes@irs.gov; Justin.Sok@treasury.gov
Subject: RE: Briefing on Mandatory Audit Process

Karen

Below is a list of who we expect to attend:
                                                                               1
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 259 of 413

           Kirsten Wielobob, Deputy Commissioner for Services and Enforcement, IRS
           Diane Grant, Senior Advisor to the Office of the Commissioner, IRS
           Mike Desmond, IRS Chief Counsel
           Thomas Cullinan, Counselor to the Commissioner and Chief Counsel, IRS
           Robert Chapman, Analysis, Legislative Affairs, IRS
           Fritz Vaughan, Deputy Assistant Secretary for Legislative Affairs, Department of the Treasury
           Justin Sok, Senior Advisor, Office of Legislative Affairs, Department of the Treasury
           Arianne Couch, Special Assistant, Department of the Treasury

Have a nice weekend. See you on Monday morning.

Best, Fritz

From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Wednesday, June 5, 2019 4:06 PM
To: Vaughan, Frederick <Frederick.Vaughan@treasury.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Leonard.T.Oursler@irs.gov; Scott.S.Landes@irs.gov; Sok, Justin
<Justin.Sok@treasury.gov>
Subject: RE: Briefing on Mandatory Audit Process

Hi Fritz,

Thanks for your response. We look forward to the briefing. As an accommodation to Treasury and the IRS, we will start
the Monday briefing at 9AM on every term dictated by Treasury below. Thus, we have satisfied every condition set by
Treasury to date in order to obtain the briefing offered in the four letters from Treasury and the IRS. We will see you on
June 10th in Rayburn 2020. Please send the list of attendees.

Best,
Karen



From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Tuesday, June 4, 2019 5:16 PM
To: McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Leonard.T.Oursler@irs.gov; Scott.S.Landes@irs.gov; Justin.Sok@treasury.gov
Subject: Briefing on Mandatory Audit Process

Karen

Following up on the Committee’s request for a briefing on the mandatory audit process, you asked if we can do 8:30
a.m. on June 10. The morning of June 10 works for us as well. But due to childcare responsibilities for one of our IRS
briefers, we will need to begin at 9 a.m. Assuming that start time works for you, I am confirming that we will provide a
briefing to you on the mandatory audit process at 2020 Rayburn HOB on June 10 at 9 a.m.

We understand that Minority staff also has expressed an interest in attending this briefing. While you have indicated
your preference that the briefing not be bipartisan, our practice has been to provide bipartisan briefings when both
sides have expressed interest in attending. Accordingly, we will provide a bipartisan briefing. To ensure there is plenty of
time for all questions, we are willing to stay as long as necessary so that you have as much time as you need.

                                                                2
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 260 of 413

We will plan to see you at 9 a.m. on Monday. I will get you a list of attendees later this week.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                              3
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 261 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 262 of 413




             EXHIBIT M
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 263 of 413

Vaughan, Frederick

From:                              Vaughan, Frederick
Sent:                              Monday, June 10, 2019 2:12 PM
To:                                Casey, Brandon; 'McAfee, Karen'
Cc:                                Andres, Gary; Kaldahl, Rachel; Sok, Justin; Leonard.T.Oursler@irs.gov; LegAffairs
Subject:                           Today's Briefing on Mandatory Audit Process
Attachments:                       Letter to Chairman Neal (2019‐06‐10).pdf; Briefing on Mandatory Examinations of
                                   Officeholders.pdf; Attachments for Briefing on Mandatory Examinations Process.zip


Brandon and Karen

Attached is a letter from me, as well as copies of the slide deck and tabbed materials from the briefing. Please let us
know if you need additional copies of the other historical materials we provided in binders.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                             1
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 264 of 413
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 265 of 413




Mandatory Examinations of
Presidents’ and Vice Presidents’
Income Tax Returns



                            June 10, 2019
          Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 266 of 413




                   Contents

Slides   Topic
3-4      Overview
5-6      Special Processing Procedures
7-8      Assignment of Return
9-10     Impartiality
11-31    Mandatory Examination Procedures
32       Office of Appeals Consideration
33       Judicial Review




2
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 267 of 413




                        Overview

    •   Since 1977, the IRS has conducted mandatory examinations of the federal income
        tax returns filed by Presidents and Vice Presidents of the United States
        (Officeholders).
    •   Robust safeguards ensure the integrity of the mandatory examination process.
    •   The mandatory examinations are conducted by experienced, career IRS Revenue
        Agents:
         • It is the Revenue Agent’s “duty to determine the correct amount of the tax, with
           strict impartiality as between the taxpayer and the Government, and without
           favoritism or discrimination as between taxpayers.”
         • Revenue Agents are required to objectively apply IRS examination procedures
           and applicable provisions of tax law.
    •   Efforts by certain executive branch employees to influence the examination
        process are prohibited by law and subject to mandatory disclosure to the Treasury
        Inspector General for Tax Administration (TIGTA).
    •   The IRS is not aware of any reports of improper bias or partiality in the conduct of
        an Officeholder’s examination in the more than 40-year history of the mandatory
        procedures.


3
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 268 of 413




                        Overview

    •   In a memorandum dated June 6, 1977 (Tab A), the Internal Revenue Service (IRS)
        formally documented special procedures for processing the income tax returns of
        the President and Vice President (collectively “Officeholders”) and for mandatory
        examinations of those returns.

    •   The special processing and mandatory examination procedures were incorporated
        into the Internal Revenue Manual and are now set forth in IRM 3.28.3 (Special
        Processing Procedures) (Tab B) and IRM 4.2.1 (General Examination Procedures)
        (Tab C).

    •   Because they are subject to a mandatory examination, Officeholder returns are
        excluded from the IRS’s normal discriminant index function (DIF) selection
        procedures. IRM 3.28.3.4.3(3)(a); IRM 4.2.1.15(3)(a).




4
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 269 of 413



                        Special Processing Procedures:
                        Return Intake
    •   If the Officeholder submits a paper income tax return, it is filed with the IRS’s
        Austin Submission Processing Campus. IRM 3.28.3.2(3).

         • Once received, the Officeholder’s return is initially processed by the Austin
           Campus under normal return-processing procedures, including processing of
           payment or refund and capturing information from the return for the IRS’s
           account records. IRM 3.28.3.4.1(1).

         • After the original return is processed, it is delivered to the Office of the Deputy
           Commissioner for Services and Enforcement, a career civil servant office. IRM
           3.28.3.4.1(4).

         • The original return is secured and maintained by the Office of the Deputy
           Commissioner as a permanent record of the United States. IRM 3.28.3.4.1(5).




5
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 270 of 413



                        Special Processing Procedures:
                        Return Intake
    •   If the Officeholder submits their income tax return electronically, the return is
        processed in the same manner as all other e-filed individual income tax returns,
        including processing of payment or refund and capturing information from the
        return for the IRS’s account records.


         • After the electronically filed return is processed, a hard copy is printed from the
           electronic record and delivered to the Office of the Deputy Commissioner for
           Services and Enforcement.


         • The paper copy of the return is secured and maintained by the Office of the
           Deputy Commissioner as a permanent record of the United States.




6
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 271 of 413



                        Assignment of Return for Mandatory
                        Examination
    •   Upon receipt, the Office of the Deputy Commissioner for Services and
        Enforcement provides a copy of the Officeholder’s return to the appropriate IRS
        business division – either Small Business/Self Employed (SBSE) or Large
        Business & International (LB&I) – for examination. E.g., IRM 4.2.1.15.

    •   The appropriate business division is determined by the Office of the Deputy
        Commissioner for Services and Enforcement based on the complexity of the return
        and whether the Officeholder’s return (or a related return) is already under
        examination by one of the divisions for prior years.




7
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 272 of 413



                        Assignment of Return for Mandatory
                        Examination
    •   The head of the business division to which the return is assigned determines the
        appropriate revenue agent group to conduct the mandatory examination. E.g., IRM
        4.2.1.15(3).

    •   Once transmitted to a revenue agent group, the Group Manager must assign the
        Officeholder’s return to a specific Revenue Agent for examination within 10 days.
        IRM 4.2.1.15(5).

    •   The location of the Officeholder’s return is monitored at all times through the
        examination process and special procedures are in place to ensure its security.
        IRM 4.2.1.15(7).




8
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 273 of 413



                        Impartiality of the Mandatory
                        Examination
    •   The mandatory audit process for Officeholders is handled by career IRS
        employees and managers.

    •   If a Revenue Agent has any reason to believe that their impartiality and
        independence may be questioned, the Agent is instructed to discuss the matter
        with their immediate supervisor for reassignment consideration. External attempts
        to corrupt or threaten IRS employees in the performance of their duties, including
        examining returns, are reported to and investigated by TIGTA.

    •   In the more than 40-year history of the mandatory examination procedures, the IRS
        is not aware of any reports of improper bias or partiality in the examination of
        Officeholders’ returns.




9
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 274 of 413



                         Impartiality of the Mandatory
                         Examination
     •   Under IRS Policy Statement 4-7, it is the assigned Revenue Agent’s “duty to
         determine the correct amount of the tax, with strict impartiality as between the
         taxpayer and the Government, and without favoritism or discrimination as between
         taxpayers.”

     •   By statute, efforts by certain executive branch employees to influence the
         examination process are prohibited and subject to mandatory TIGTA disclosure
         requirements. IRC § 7217.

          • More specifically, with narrow exceptions inapplicable to mandatory
            Officeholder examinations, the President, Vice President, members of the
            Cabinet, members of the Executive Office of the President, and other senior
            executive branch officials are forbidden from requesting “directly or indirectly,
            any officer or employee of the Internal Revenue Service to conduct or
            terminate any audit or other investigation of any particular taxpayer with
            respect to the tax liability of such taxpayer.” I.R.C. § 7217.




10
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 275 of 413



                         Mandatory Examination Process:
                         Overview
     •   There are four general components to the mandatory Officeholder examination
         process:

          • Audit Planning, including scope determinations, preliminary research, and
            whether special expertise may be required;

          • Contact with the Officeholder’s representative;

          • Information gathering; and

          • Exam determinations and response.

     •   All relevant IRM provisions apply to mandatory Officeholder examinations. IRM
         3.28.3.4.3(3)(d).




11
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 276 of 413



                         Mandatory Examination Process:
                         Scope Determination
     •   The scope and depth of the mandatory examination is determined by reference to
         established risk protocols.

     •   “[E]xaminers must use their professional judgment to set the scope of the
         examination. Examiners should only work issues of merit and conclude the
         examination when the issues no longer warrant examination.”

     •   Examiners are expected to effectively manage their workload by prioritizing the
         issues so that the issues with higher audit potential are examined over those with
         lower potential. Issues with little or no audit potential should not be selected for
         examination.

          • The goal of any examination is to determine the “substantially correct” tax
            liability applying an 80/20 concept, i.e., the principle that in general the first 20
            percent of effort yields 80 percent of business results.




12
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 277 of 413



                         Mandatory Examination Process:
                         Scope Determination
     •   The initial examination scope determinations are revisited throughout the course of
         the mandatory examination and, at a minimum, must be evaluated at the midpoint
         of the examination and when a significant event occurs.

     •   The examiner must consider the facts and circumstances, evaluate internal
         controls and use professional judgment to determine whether the scope should be
         expanded or contracted.

          • Examiners must document the reasons for expanding or contracting the scope
            of the examination.




13
                 Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 278 of 413



                          Mandatory Examination Process:
                          Scope Determination
     •   Based on risk protocols, the scope of the mandatory examination can be expanded
         to include prior year and related returns as well as other types of tax liabilities (e.g.,
         gift tax liabilities and employment tax liabilities with respect to household
         employees). IRM 4.2.1.15(6).

     •   Entity and other returns that impact the Officeholder’s income tax return (e.g., the
         return of a partnership issuing a Schedule K-1 to the Officeholder) are subject to
         mandatory compliance checks.




14
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 279 of 413



                         Mandatory Examination Process:
                         Scope Determination
     •   After the Officeholder’s return is assigned but prior to initial contact, the Revenue
         Agent will risk assess the return and review any large, unusual or questionable
         items (LUQ items).

     •   The IRM contains a checklist of issues that the Revenue Agent should consider in
         the pre-contact analysis to determine whether an item on a return is an LUQ item.

     •   Whether an item on an Officeholder’s return is an LUQ item will depend on the
         Revenue Agent’s perception of the return as a whole and the separate items that
         comprise the return.




15
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 280 of 413



                         Mandatory Examination Process:
                         Scope Determination
     •   Factors Revenue Agents are directed to consider when identifying LUQs include:

          • Comparative size of the item;

          • Absolute size of the item;

          • Inherent character of the item;

          • Evidence of intent to mislead;

          • Beneficial effect of the manner in which an item is reported;

          • Relationship to other items;

          • Whipsaw issues; and

          • Missing items.

16
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 281 of 413



                         Mandatory Examination Process:
                         Preliminary Research
     •   The Revenue Agent will conduct preliminary research of IRC sections, Treasury
         regulations, rulings and court cases concerning the proper tax treatment of a
         particular issue identified in the preliminary analysis of the Officeholder’s return.

          • This assists the Revenue Agent in the development of specific interview
            questions, determining possible audit procedures, and determining what
            information should be requested from the Officeholder.




17
                 Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 282 of 413



                          Mandatory Examination Process:
                          Initial Contact
     •   The Examination Area Director or other appropriate manager, arranges for
         preliminary contact with the Officeholder’s authorized representative.


     •   After the planning phase and the initial manager contact, the assigned Revenue
         Agent will contact the Officeholder’s representative to initiate the mandatory
         examination, sending an initial contact letter. A copy of the initial contact letter is
         provided at Tab D.
          • The initial contact letter must include IRS Publication 1 (Tab E), Your Rights As
            A Taxpayer, and Notice 609, Privacy Act and Paperwork Reduction Act.
            The letter will also provide contact information for the Revenue Agent’s
            manager in the event that an issue needs to be elevated.
          • The initial contact letter should include a focused Information Document
            Request informing the Officeholder of the specific information or documents to
            be provided at the initial appointment.




18
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 283 of 413



                         Mandatory Examination Process:
                         Initial Contact
     •   Separate initial contact letters are sent to the Officeholder and their spouse in the
         case of a joint return filed under IRC § 6013. Section 3201(d) of RRA 98.

     •   Generally, the Officeholder will have 14 days from the date of the initial contact
         letter to respond to the Revenue Agent.

     •   After sending the initial contact letter, the Revenue Agent will schedule an initial
         meeting with the Officeholder’s representative.




19
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 284 of 413



                         Mandatory Examination Process:
                         Information Gathering
     •   The Revenue Agent will request information (e.g., books and records) from the
         Officeholder’s representative by issuing Form 4564, Information Document
         Request. A sample Information Document Request is provided at Tab F.

     •   IRS Form 4564 will be used to document all requested information and documents
         needed to support items being examined.

     •   The Information Document Request will list the specific records, information, and
         documents the Officeholder should have available at the initial interview.




20
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 285 of 413



                         Mandatory Examination Process:
                         Information Gathering
     •   The examination of an Officeholder may include interviews of the Officeholder, the
         person preparing the Officeholder’s return, or third parties with knowledge of items
         reported on the return.

     •   In addition to document requests, the Revenue Agent may conduct a site visit of
         the Officeholder’s prior residence or place of business.

     •   If all information necessary to resolve the examination is not provided by the
         Officeholder in response to Information Document Requests, the Revenue Agent
         may consider issuing an administrative summons, including a summons to a third
         party, such as a bank or other financial institution or the counterparty to a
         transaction involving the Officeholder.




21
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 286 of 413



                         Mandatory Examination Process:
                         Referrals for Specialists
     •   During the planning phase, Revenue Agents should determine if their case requires
         a referral for specialist assistance in developing and resolving complex issues.

          • Informal advice from a specialist may be solicited on issues that do not appear
            to warrant a referral, but for which some assistance is required.

     •   Specialists include computer audit specialists, economists, engineers, and
         actuaries, among others. When a specialist is involved in a case, the Revenue
         Agent maintains control of the examination.

     •   Any specialist assigned to the case meets with the Revenue Agent and the
         Officeholder’s representative to discuss the issue, information required, time for
         information to be presented, and an estimated completion date of the Specialist’s
         report.




22
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 287 of 413



                         Mandatory Examination Process:
                         Depth Determination
     •   In conducting the examination of an Officeholder’s return, the Revenue Agent must
         exercise judgment in determining the depth required for the examination, i.e., the
         degree of intensity and thoroughness applied in order to make a determination as
         to the correctness of a reported item.

     •   Factors that the Revenue Agent should consider in making the depth determination
         include:

          • Type of evidence available or expected for the issue;

          • Complexity of the issue;

          • Materiality of the issue; and

          • Internal controls.




23
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 288 of 413


                         Mandatory Examination Process:
                         Assistance From the Office of Chief
                         Counsel
     •   The Revenue Agent may request advice or guidance from the Office of Chief
         Counsel on any technical or procedural matter related to the tax liability of the
         Officeholder.

     •   Area Counsel may provide advice through consultation or by memorandum.
         Written advice is generally first requested through IRS Technical Services, which
         acts as a liaison in responding to examiners’ technical questions.




24
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 289 of 413


                         Mandatory Examination Process:
                         Assistance From the Office of Chief
                         Counsel
     •   Examples of Area Counsel assistance include providing advice regarding:

          • The meaning, enforceability, and effect of legal terms in a contract;
          • Application of State laws to the elements of a contract;
          • Information regarding applicable State statutes that relate to corporate
            existence and the status of transferee assets;
          • Review of a case to ascertain favorable points, factual weaknesses, and/or
            adverse circumstances to the government's case in order to determine whether
            the Service's position on the issue would be fairly presented in court;
          • Evaluation of primary or secondary evidence in a case, which would be useful
            in litigation; and
          • Documentation of evidence; review of proposed statutory notices of deficiency;
            and advice related to the issuance and enforcement of summons.

     •   The Revenue Agent may also request informal advice from Counsel.




25
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 290 of 413



                         Mandatory Examination Process:
                         Determination and Response
     •   After all the facts have been gathered through examination of the books, records
         and supporting documents, interviews, etc. and the Revenue Agent has all the
         information to be considered in resolving the issues, the Revenue Agent applies
         their professional judgment to arrive at a conclusion regarding all items that were
         identified for examination.

     •   Revenue Agents are expected to arrive at a definite conclusion by a balanced and
         impartial evaluation of all of the evidence. Revenue Agents are given the authority
         to recommend the proper disposition of all identified issues, as well as any issues
         raised by the Officeholder.




26
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 291 of 413



                         Mandatory Examination Process:
                         Determination and Response
     •   Given the length of time it may take to gather all relevant documents and
         information, during the course of the mandatory examination, the Revenue Agent
         may solicit a consent to extend the normal three-year assessment limitations
         period under IRC section 6501(c)(4).

          • Statute extensions are generally requested on Form 872, Consent to Extend
            the Time to Assess Tax. A copy of the Form 872 is provided at Tab G.




27
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 292 of 413



                         Mandatory Examination Process:
                         Determination and Response
     •   The Revenue Agent employs independent and objective judgment in reaching
         conclusions on issues being examined and in all aspects of their duties and will
         decide all matters on their merits, free from bias and conflicts of interest.

     •   Internal Revenue Manual 4.10.7.4(4) instructs that the fairness of the Revenue
         Agent’s conclusions will be demonstrated by:
          • Making decisions impartially and objectively based on consistent application of
            procedures and the applicable tax law;
          • Treating individuals equitably;
          • Being open-minded and willing to seek out and consider all relevant
            information, including opposing perspectives;
          • Voluntarily correcting mistakes and improprieties made by the Revenue Agent
            or someone else in the Service and refusing to take unfair advantage of
            mistakes or ignorance of taxpayers; and
          • Employing open, equitable and impartial processes for gathering and
            evaluating information necessary to decisions.



28
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 293 of 413



                         Mandatory Examination Process:
                         Determination and Response
     •   When the mandatory examination is complete, any proposed adjustments to the
         Officeholder’s return are summarized and explained on an IRS Form 4549, Income
         Tax Examination Changes or an IRS Form 5701, Notice of Proposed Adjustment.
         Copies of the Form 4549 and Form 5701 are provided at Tab H.

     •   As part of the mandatory examination process, the Revenue Agent’s
         determinations are subject to mandatory quality review to ensure that issues were
         properly identified and documented. E.g., IRM 4.2.1.15(8)(b).




29
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 294 of 413



                         Mandatory Examination Process:
                         Determination and Response
     •   The Revenue Agent should solicit agreement to any proposed adjustments and
         attempt to secure agreement to the proposed tax liability.

          • In making a proposed adjustment, the Revenue Agents should adhere to the
            law, regulations, rulings, and court decisions on which their conclusions are
            based and provide the Officeholder with copies of workpapers explaining the
            proposed adjustment.

     •   The Revenue Agent must inform their group manager when they believe an
         examination will have unagreed issues.




30
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 295 of 413



                         Mandatory Examination Process:
                         Determination and Response
     •   If there are unagreed issues, the Revenue Agent must issue the appropriate 30-
         day letter (e.g., Tab I) to transmit the examination report to the Officeholder’s
         representative and provide 30 days to request consideration by the IRS Office of
         Appeals.

     •   IRS Publication 3498 (Tab J), The Examination Process, is provided to the
         Officeholder’s representative with the examination report and with all 30-day letters
         providing an opportunity to pursue administrative appeals. Section 3504 of the
         IRS Restructuring and Reform Act of 1998 (RRA 98), Pub. L. No. 105-206.




31
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 296 of 413




                         Office of Appeals Consideration

     •   The Office of Appeals is an independent organization within the IRS that helps
         taxpayers, including Officeholders, resolve their tax disputes through an informal,
         administrative process. See generally IRM 8.1.

     •   The Appeals Mission is to resolve tax controversies, without litigation, on a basis
         which is fair and impartial to both the Government and the taxpayer and in a
         manner that will enhance voluntary compliance and public confidence in the
         integrity and efficiency of the Service.

     •   Appeals holds conferences to provide a meaningful opportunity for Officeholders,
         through their representatives, to present their position and to consider settlement
         proposals.




32
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 297 of 413




                         Judicial Review

     •   If a basis for settlement is not reached, Appeals will issue a statutory notice of
         deficiency (90 day letter) (Tab K) to the Officeholder.

     •   The Officeholder may thereafter petition the United States Tax Court for
         independent judicial review. IRC §§ 6212, 6213.

     •   Officeholders may also pay the amount due, file a claim for refund, wait for the
         claim to be acted on (or passage of time) and file suit in the United States District
         Court or the United States Court of Federal Claims. IRC § 7422.




33
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 298 of 413




     Department of the Treasury
      Internal Revenue Service
             www.irs.gov



34
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 299 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 300 of 413
        Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 301 of 413
               MANUAL
               TRANSMITTAL                                                                                  3.28.3
               Department of the Treasury                                                   OCTOBER 31, 2018
               Internal Revenue Service




EFFECTIVE DATE
  (01-01-2019)


PURPOSE
  (1)  This transmits revised IRM 3.28.3, Special Processing Procedures - Individual Income Tax Returns.

MATERIAL CHANGES
  (1)   Minor editorial changes throughout.

  (2)      IRM 3.28.3.1 Added new Program Scope and Objectives

  (3)      IRM 3.28.3.2 Updated Introduction to place the President and Vice President returns are placed as
           permanent records by the National Archives.

  (4)      IRM 3.28.3 Added new Acronyms Chart

  (5)      IRM 3.28.3.4.1 Updated to forward the original income tax return in double sealed envelopes

  (6)      IRM 3.28.3.5.1 Corrected from Appendix to Title 5 to Appendix 4 to Title 5 in several sections

  (7)      IRM 3.28.3.5.2.1 Deleted alpha list and created numeric listing

  (8)      IRM 3.28.3.5.2.2 Added Code and Edit should review Form 2848 for completeness

EFFECT ON OTHER DOCUMENTS
  IRM 3.28.3, dated November 02, 2017 effective January 1, 2018 is superseded.

AUDIENCE
  Wage and Investment Submission Processing Campus personnel


                                                Linda J. Brown
                                                Director, Submission Processing
                                                Wage and Investment Division




Cat. No. 34521K (10-31-2018)                Internal Revenue Manual                                          3.28.3
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 302 of 413
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 303 of 413

Part 3                                                                           IRM 3.28.3
Chapter 28 Special Processing Procedures

Manual
3.28.3 Transmittal
Individual Income Tax Returns

Table of Contents            Table of Contents

3.28.3.1   Program Scope and Objectives
3.28.3.2   Introduction
3.28.3.3   Deviations From This Internal Revenue Manual (IRM)
  3.28.3.3.1   Acronyms
3.28.3.4   Processing Returns and Accounts of the President and Vice President
  3.28.3.4.1   Individual and Gift Tax Return Processing
  3.28.3.4.2   Account Data Storage and Access
  3.28.3.4.3   Mandatory Examination
3.28.3.5   Blind Trust Form 1040 Returns
  3.28.3.5.1   General Information and Instructions
  3.28.3.5.2   Blind Trust Tax Return Processing
   3.28.3.5.2.1   Document Perfection Procedures
   3.28.3.5.2.2   Accounts Management Centralized Authorization File (CAF) Procedures - Processing the
                  Power of Attorney (POA)




Cat. No. 34521K (10-31-2018)                Internal Revenue Manual                                  3.28.3
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 304 of 413
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 305 of 413


Individual Income Tax Returns                      3.28.3                                                 page 1

3.28.3.1                  (1) Purpose: This Internal Revenue Manual (IRM) provides instructions for pro-
(01-01-2019)                  cessing returns and the accounts of the President and Vice President of the
Program Scope and             United States of America.
Objectives
                          (2) Audience: This IRM is used by tax examiners and clerks in Austin Submission
                              Processing site.

                          (3) Policy Owner: The Director of Submission Processing (SP)

                          (4) Program Owner: Wage and Investment (W&I)

                          (5) Primary Stakeholders: Other areas that may be affected by these procedures
                              include (but not limited to):

                                x      Information Technology (IT) Programmers
                                x      Chief Counsel
                                x      Submission Processing

                          (6) Program Goals: The goal of this IRM is to provide instructions to process the
                              tax returns and accounts of the President and Vice President of the United
                              States of America.

                          (7) Annual Clearance of IRM: This IRM is updated and published annually after
                              review and concurrence by affected offices according to the clearance process
                              established in IRM 1.11.9 Internal Management Documents, Clearing and
                              Approving Internal Management Documents

3.28.3.2                  (1)   This section of the Internal Revenue Manual (IRM) provides instructions for
(01-01-2019)                    processing:
Introduction
                                x      The tax returns and accounts of the President and Vice President of the
                                       United States of America.
                                x      The tax returns of political appointees who have their assets placed in a
                                       qualiﬁed blind trust as deﬁned by section 102(f)(3) of the Appendix to
                                       Title 5 of the United States Code (or any successor provision of the
                                       United States Code).

                          (2)   These procedures apply to all functions within the campuses.

                          (3)   The tax returns of the President and Vice President will be mailed to the Field
                                Director, Austin Submission Processing Campus.

                          (4)   The Field Director of Austin can designate the walk- through processing of
                                the President and Vice President’s returns to a subordinate. This person must
                                make sure that the original returns are not unnecessarily folded or bent, and
                                the edit marks and stamps are neatly placed on the returns, since they are
                                deemed permanent records by the National Archives.

                          (5)   When ﬁling a political appointee’s tax return, the trustees of to a qualiﬁed blind
                                trust as deﬁned by section 102(f)(3) of the Appendix 4 to Title 5 of the United
                                States Code (“blind trust”) are to follow the “Where to File” Instructions for
                                Form 1040 and ﬁle the tax return at the appropriate campus based on the ap-
                                pointee’s address.

                          (6)   The President, Vice President, or any political appointee who has placed his/
                                her assets in a blind trust must request permission for the trustee to prepare
                                and ﬁle their individual tax return. The request for permission must be in

Cat. No. 34521K (10-31-2018)               Internal Revenue Manual                                        3.28.3.2
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 306 of 413

page 2                                             3.28       Special Processing Procedures
                                writing and be submitted with the tax return and a properly executed Form
                                2848, Power of Attorney and Declaration of Representative. Permission for the
                                trustee to prepare and ﬁle the return will be granted automatically on receipt of
                                the required documents. The IRS does not send an approval letter to the
                                President, Vice President, political appointee or trustee.

3.28.3.3                (1) Service Center Directors, Headquarter Branch Chiefs, and Headquarter
(01-01-2019)                Analysts do not have the authority to approve deviations from IRM procedures.
Deviations From This        Any request for an exception or deviation to an IRM procedure must be
Internal Revenue Manual     elevated through appropriate channels for executive approval. This will ensure
(IRM)                       that other functional areas are not adversely affected by the changes and that
                            it does not result in disparate treatment of taxpayers.

                          (2)   See guidelines in IRM 1.11.2, Internal Management Documents System,
                                Internal Revenue Manual(IRM) Process. Request for an IRM deviation must
                                be submitted in writing and signed by the Field Director, following instructions
                                from IRM 1.11.2.2.4.

                          (3)   Any disclosure issues will be coordinated by the Program Owner. No devia-
                                tions can begin until they are reviewed by the Program Owner and approved at
                                the Executive Level. All requests must be submitted to the Submission Pro-
                                cessing Headquarters IRM Coordinator.


3.28.3.3.1                (1)   An acronym is an abbreviated word formed from the initial letter or letters of
(01-01-2019)                    each major part of a compound term, such as IDRS for Integrated Data
Acronyms                        Retrieval System.

                          (2)   A list of some of the acronyms and deﬁnitions used in this IRM are listed in the
                                chart below.


                                             ACRONYM                             DEFINITION
                                 CAF                                  Centralized Authorization File
                                 DIF                                  Discriminant Index Function
                                 IDRS                                 Integrated Data Retrieval System
                                 IRM                                  Internal Revenue Manual
                                 IT                                   Information Technology
                                 POA                                  Power of Attorney
                                 SB/SE                                Small Business/Self-Employed
                                 SP                                   Submission Processing
                                 W&I                                  Wage & Investment




3.28.3.3                                   Internal Revenue Manual                 Cat. No. 34521K (10-31-2018)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 307 of 413


Individual Income Tax Returns                      3.28.3                                                page 3

3.28.3.4               (1) Follow the instructions in this subsection of the manual when processing the
(01-01-2019)               individual tax returns and accounts of the President and Vice President of the
Processing Returns and     United States in office at the time of ﬁling.
Accounts of the
President and Vice     (2) This IRM provides procedures for:
President
                            x     Individual and Gift Tax Returns Processing
                            x     Account Data Storage and Access
                            x     Mandatory Examination

3.28.3.4.1                (1)   Follow the normal return-processing procedures for all tax returns of the
(01-01-2019)                    President and Vice President of the United States.
Individual and Gift Tax
Return Processing         (2)   Maintain the privacy of the tax return of the President and Vice-President at all
                                times during processing.

                                x     Ensure that other employees in the immediate area cannot view the
                                      returns.
                                x     Keep the returns locked in a secure drawer or cabinet while you are
                                      away from your work area and the returns are still under your control.

                          (3)   Once the individual income tax return has posted, make a photocopy of the
                                return and stamp “COPY” in the top margin of the copy. Route the copy to
                                Files.

                          (4)   Forward the original processed individual income tax return in double-sealed
                                envelopes to prevent any damage to the return to:
                                Internal Revenue Service
                                Deputy Commissioner for Services and Enforcement
                                1111 Constitution Ave NW, Room 3000 IR
                                Washington, DC 20224


                          (5)   The tax returns of both the President and Vice President are permanent
                                records under the Records Control Schedules Document 12990, RCS 8, Item
                                12, since they are deemed permanent records by the National Archives.

                          (6)   Process gift tax returns in accordance with the same procedures relating to all
                                taxpayers.

3.28.3.4.2                (1)   Carry the account data of the President and Vice President on the appropriate
(01-01-2019)                    Master File.
Account Data Storage
and Access                (2)   Do not subject the accounts to restricted access procedures.

3.28.3.4.3                (1)   Individual income tax returns for the President and Vice President are subject
(01-01-2019)                    to mandatory examinations. See IRM 4.2.1.11, Processing Returns and
Mandatory Examination           Accounts of the President and Vice President.

                          (2)   The Small Business/Self-Employed (SB/SE) Director of Examination will
                                determine the area office responsible for the examination of the return.




Cat. No. 34521K (10-31-2018)               Internal Revenue Manual                                     3.28.3.4.3
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 308 of 413

page 4                                              3.28       Special Processing Procedures
                           (3)   Copies of the returns to be examined will be transmitted after the examining
                                 office with jurisdiction is selected. Copies of returns must bear the word Copy
                                 in the top right margin. The transmittal memorandum will contain the following
                                 directions:

                                 a.   Regardless of the Discriminant Index Function (DIF) score, the returns
                                      will be examined.
                                 b.   IRS personnel, including specialists, will be assigned to the examination
                                      as appropriate.
                                 c.   The Examination Area Director, or his/her designee, will arrange for
                                      contact with the authorized representatives of the President and Vice
                                      President for the beginning of the examination.
                                 d.   All relevant IRM procedures will apply to these return examinations.
                                 e.   The examination papers of the President and Vice President are subject
                                      to regular retention procedures Document 12990, RCS 23, Item 43a.



3.28.3.5                   (1)   Follow the instructions in this subsection of the IRM when processing blind
(01-01-2019)                     trust individual income tax returns.
Blind Trust Form 1040
Returns                    (2)   The instructions include the following procedures:

                                 x      General Information and Instructions
                                 x      Blind Trust Tax Return Processing
                                 x      Document Perfection Procedures
                                 x      Accounts Management Centralized Authorization File (CAF) Procedures
                                        - Processing the Form 2848

3.28.3.5.1              (1) The President, Vice President, or a political appointee will be considered to
(01-01-2019)                have shown good cause for receiving permission and will automatically be
General Information and     granted permission to have their return ﬁled by a trustee when both of the
Instructions                following conditions are met:

                                 a.   The President, Vice President, or political appointee has an interest in a
                                      blind trust that meets the requirements of Section 102(f)(3) of the
                                      Appendix 4 to Title 5 of the United States Code (USC) or any successor
                                      provision of the USC.
                                 b.   The President, Vice President, or political appointee in accordance with
                                      Rev. Proc. 2010–11 submits with the income tax return both a letter re-
                                      questing permission for the trustee to prepare and ﬁle the income tax
                                      return on behalf of the eligible individual and a power of attorney.

                           Note: A separate request must be made for each tax year (tax period).

                           (2)   The trustee must attach both of the following to their ﬁled return:

                                 x      A letter requesting permission for the trustee to prepare and ﬁle the
                                        President’s, Vice President’s, or political appointee’s return.
                                 x      A valid power of attorney authorizing the trustee to represent the
                                        taxpayer that includes a statement speciﬁcally authorizing the trustee to
                                        prepare and ﬁle the taxpayer’s return on behalf of the taxpayer.

                           (3)   The IRS must use extreme caution not to violate a blind trust.



3.28.3.5                                    Internal Revenue Manual                   Cat. No. 34521K (10-31-2018)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 309 of 413


Individual Income Tax Returns                      3.28.3                                                 page 5

                                a.   Address all correspondence and refunds concerning the blind trust tax
                                     return to the authorized trustee.
                                b.   Do not disclose any information regarding the source(s) or nature of the
                                     blind trust income to the taxpayer.

                          (4)   Generally, the taxpayer’s name will be in the Entity, but the address will belong
                                to the trustee to ensure that any correspondence and/or refund is mailed only
                                to the trustee. Any attached Power of Attorney (POA) should be reviewed for
                                completeness using the criteria in IRM 3.28.3.5.2.1, Document Perfection Pro-
                                cedures by the Code and Edit tax examiner, then faxed to the Ogden CAF Unit
                                to be posted.

                          (5) Do not disclose information regarding the source of the blind trust income if
                              contact with the taxpayer is ever required.

3.28.3.5.2                (1)   Blind Trust returns can generally be identiﬁed by the presence of any of the
(01-01-2019)                    following:
Blind Trust Tax Return
Processing                      x      The notation “Blind Trust” in the signature area
                                x      An income statement or schedule indicating “Income from Blind Trust”
                                x      A trust agreement which speciﬁes “Blind Trust”
                                x      A POA attached indicating “Blind Trust,” or posted to the CAF with a
                                       Blind Trust Authorization Indicator or
                                x      A letter requesting permission for the trustee to prepare and ﬁle the
                                       President’s, Vice President’s or political appointee’s return

                          (2)   The letter requesting permission and the POA must be attached to the return.
                                It is the responsibility of the Code and Edit tax examiner to determine that the
                                POA is complete before routing it to the Ogden CAF Unit. If the POA is already
                                posted, the Code and Edit tax examiner should ensure that the Blind Trust Au-
                                thorization Indicator is posted on the account. See IRM 3.28.3.5.2.1, Document
                                Perfection Procedures.

                          (3)   If the Form 2848 is an original, or the CAF needs to be updated with the Blind
                                Trust Authorization Indicator, the Code and Edit tax examiner will:

                                a.   Perfect the Form 2848. See IRM 3.28.3.5.2.1(3) for speciﬁc procedures
                                b.   Call the Ogden CAF Unit Manager to alert him/her that they are faxing a
                                     POA for a “Blind Trust” to the unit
                                c.   Edit “Blind Trust” in the top margin of the Form 2848
                                d.   Fax the original Form 2848 to the Ogden CAF Unit
                                e.   Staple the Form 2848 to the back of the return

                          (4)   If the request letter is attached and the POA is posted correctly, continue pro-
                                cessing the return. Leave the request letter (and any POA) attached to the
                                return.

                          (5)   If the POA is posted to the CAF, but the Blind Trust Authorization Indicator
                                needs updating, refer to IRM 3.28.3.5.2.1(6) for instructions on how to contact
                                the Ogden CAF Unit to update that ﬁeld.

3.28.3.5.2.1              (1)   Determine that the letter requesting permission for the trustee to prepare and
(01-01-2019)                    ﬁle the President’s, Vice President’s, or political appointee’s return is present
Document Perfection             and the POA is attached when “blind trust” is indicated on the return.
Procedures

Cat. No. 34521K (10-31-2018)               Internal Revenue Manual                                     3.28.3.5.2.1
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 310 of 413

page 6                                            3.28       Special Processing Procedures
                         Note: The POA authorization may be contained in the trust agreement when a
                               blind trust agreement is attached. If all of the items required to be included
                               in a valid POA authorization, including the speciﬁc acts, are listed in the blind
                               trust agreement, then it is acceptable. Edit the taxpayer’s name and social
                               security number (SSN), and “See Attached” on a Form 2848. Then, fax the
                               “Form 2848” package to the Ogden CAF Unit for processing.

                         (2)   If a Form 2848 is attached, check Command Code (CC) CFINK to determine if
                               it is an original or copy of the POA. If the CAF is up to date (including the
                               blind trust Authorization Indicator), then continue processing the return and
                               leave the copy of the Form 2848 attached to the return.

                         (3)   If an original Form 2848 is attached to the return, the Code and Edit tax
                               examiner will edit “BLIND TRUST” in the top-center margin of the Form 2848
                               and ensure that the following applicable parts of the Form 2848 are completed.

                               a.   Line 1 - Taxpayer information: Taxpayer name(s) and address, SSN(s).
                               b.   Line 2 - Representative(s): Representative(s) name(s) and address,
                                    CAF number, telephone number.
                               c.   Line 3 - Acts authorized: Description of matter (type of tax form number
                                    (e.g., Form 1040), tax period (must be only ONE tax period)
                               d.   Line 4 - Speciﬁc use not recorded on Centralized Authorization File
                                    (CAF): Box should be checked.
                               e.   Line 5a - Additional acts authorized - Sign a return box should be
                                    checked. A statement should be included granting the trustee permission
                                    to sign the tax return. “This power of attorney is being ﬁled pursuant to
                                    Treasury Regulation section 1.6012-1(a)(5), which requires a power of
                                    attorney to be attached to a return if a return is signed by an agent by
                                    reason of speciﬁc permission granted by IRS” Line 5a may also
                                    include the following authorizations:

                               x     Waiver of restriction on assessment or collection
                               x     Waiver of notice of disallowance
                               x     Consent to extend the period for assessment or collection
                               x     Closing agreement
                               f.   Line 5b - Speciﬁc acts not authorized - Should be blank.
                               g.    Line 6 - Retention/revocation of prior power(s) of attorney: If the box
                                     is checked, research CC CFINK to determine if it should have been
                                     checked.
                               h.    Line 7 - Signature of taxpayer(s) and date: The signature of the
                                     taxpayer(s) and the date is required.
                               i.   Part II - Declaration of Representative: Designation, jurisdiction,
                                    signature, and date of agent is required. Correspond with the agent if this
                                    is missing.

                         (4)   If the Form 2848 is complete:

                               1.   Detach the Form 2848 from the return and call the Ogden CAF Unit
                                    Manager to notify him/her that you are faxing a blind trust POA for
                                    expedite processing
                               2.   Fax the original Form 2848 to the Ogden CAF unit.
                               3.   Upon acknowledgement of receipt from the Ogden CAF Unit Manager
                                    that the POA was input correctly to the CAF, staple the Form 2848 to the
                                    back of the return and continue processing.

3.28.3.5.2.1                              Internal Revenue Manual                Cat. No. 34521K (10-31-2018)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 311 of 413


Individual Income Tax Returns                      3.28.3                                                page 7

                           (5)   Correspond with the political appointee for the missing items or authorizations
                                 when the POA does not grant the trustee authority to perform all of the speciﬁc
                                 acts (Line 5 on Form 2848) on behalf of the political appointee, or any other
                                 required items are missing, except Part II. If Part II is incomplete, correspond
                                 with the trustee.

                           (6)   The request letter and POA must be present. If either one is missing or incom-
                                 plete, use the table below to determine the proper action:


   If a POA is:                        and request letter is:             Then:
   1) Attached, or already correctly   Attached                           Continue processing.
   posted on the CAF with the
   Blind Trust Authorization
   Indicator
   2) On the CAF, but the Blind        Attached                           Contact the Ogden CAF Unit
   Trust Authorization Indicator is                                       Manager. Fax the request letter to
   not present                                                            them for veriﬁcation to allow the
                                                                          update to the CAF with the Blind
                                                                          Trust Authorization Indicator.
   3) Not found on the CAF, or         Attached                           Correspond with the trustee for
   attached to the return                                                 the missing POA.
                                                                          Suspend the return while corre-
                                                                          sponding for the missing POA.
   4) Attached, or already posted      Not attached                       Correspond with the trustee for a
   on the CAF                                                             copy of the request letter.
                                                                          Suspend the return while corre-
                                                                          sponding for the missing request
                                                                          letter.
   5) Not found on the CAF, or         Not attached                       There is an indication of a sblind
   attached to the return                                                 trust.s Code and Edit should cor-
                                                                          respond with the strustees for the
                                                                          missing documents. Suspend the
                                                                          return while corresponding for the
                                                                          missing documents.



                           (7) If the request letter is attached, a valid POA has posted, and other correspon-
                               dence conditions are present on the return, suspend the return and
                               correspond with the trustee.

3.28.3.5.2.2             (1) The Form 2848 (POA) for the “blind trust” can be mailed or faxed directly to
(01-01-2019)                 any CAF unit by the agent or taxpayer. If any CAF Unit, other than Ogden,
Accounts Management          receives a Form 2848 (POA) with indication of “blind trust”, they should contact
Centralized                  the Ogden CAF Unit Manager, and fax the Form 2848 directly to him/her for
Authorization File (CAF)     processing.
Procedures - Processing
the Power of Attorney
(POA)



Cat. No. 34521K (10-31-2018)                Internal Revenue Manual                                  3.28.3.5.2.2
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 312 of 413

page 8                                           3.28      Special Processing Procedures
                         (2)   When the Form 2848 (POA) is attached to a blind trust tax return, the Code
                               and Edit tax examiner should review the Form 2848 for completeness, then
                               phone the Ogden CAF Unit Manager and immediately fax the Form 2848 to
                               him/her for input to the CAF. The CAF Unit Manager will acknowledge receipt
                               and input the Form 2848. After input to the CAF, the Code and Edit tax
                               examiner will continue processing the return.

                         (3) Ogden CAF Unit Only – Process the blind trust POA according to instructions.
                             in IRM 21.3.7.8.10, Blind Trust Authorizations.




3.28.3.5.2.2                             Internal Revenue Manual               Cat. No. 34521K (10-31-2018)
        Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 313 of 413
               MANUAL
               TRANSMITTAL                                                                                  4.2.1
               Department of the Treasury                                                          MAY 29, 2019
               Internal Revenue Service




EFFECTIVE DATE
  (05-29-2019)


PURPOSE
  (1)      This transmits revised IRM 4.2.1, General Examining Procedures, General Examination Information.

MATERIAL CHANGES
  (1)      Signiﬁcant changes to this IRM are listed in the table below.


   Prior Reference                          New Reference                   Description of Change
   N/A                                      IRM 4.2.1.1 through IRM         Added and moved content to
                                            4.2.1.1.6                       provide background information,
                                                                            legal authorities that govern the
                                                                            actions covered in this IRM, roles
                                                                            and responsibilities, terms,
                                                                            acronyms, and related resources
                                                                            available to assist examiners
                                                                            when conducting examinations. In
                                                                            addition, content from IRM
                                                                            4.2.1.13.1, Deﬁnitions, has been
                                                                            moved to IRM 4.2.1.1.4, Terms.
   N/A                                      IRM 4.2.1.6                     Guidance for “reopening of closed
                                                                            cases” has been added as it was
                                                                            not moved to another section
                                                                            when IRM 4023 was obsoleted.
   IRM 4.2.2.1 through IRM                  IRM 4.2.1.7 through IRM         Content from IRM 4.2.2.1, Collat-
   4.2.2.1.2                                4.2.1.7.2                       eral Examinations, was moved
                                                                            from IRM 4.2.2.1 through IRM
                                                                            4.2.2.1.2 to IRM 4.2.1.7 through
                                                                            IRM 4.2.1.7.2.
   N/A                                      IRM 4.2.1.11                    Moved guidance on “Assistance
                                                                            to Chief Counsel” from IRM
                                                                            4.10.1.4.8 to IRM 4.2.1.11.
   IRM 4.2.1.16                             N/A                             Content has been removed. See
                                                                            IRM 25.24.5, Return Preparer
                                                                            Misconduct Field Examination.
   IRM 4.2.1.19                             IRM 4.2.1.22                    Renumbered and added a “Note”
                                                                            providing guidance for when the
                                                                            taxpayer’s problem involves an
                                                                            Appeals’ agreed resolution not
                                                                            being implemented or there was
                                                                            an error involving the implemen-
                                                                            tation.


Cat. No. 34440Q (05-29-2019)                      Internal Revenue Manual                                       4.2.1
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 314 of 413


Manual Transmittal Cont. (1)



    Prior Reference                 New Reference                    Description of Change
    IRM 4.2.2.3 through IRM         IRM 4.2.1.23                     Moved and revised content from
    4.2.2.3.1                                                        IRM 4.2.2.3, Extensions of the
                                                                     Replacement Period of Involun-
                                                                     tary Converted Property. IRM
                                                                     4.2.2.3.1, Involuntary Converted
                                                                     Property Extension Procedures,
                                                                     has been replaced by a reference
                                                                     to IRM 4.8.8.6, Involuntary
                                                                     Converted Property.
    IRM 4.2.2.4                     IRM 4.2.1.24                     Moved and revised content from
                                                                     IRM 4.2.2.4, Identiﬁcation of Bad
                                                                     Payer Information.
    IRM 4.2.2.5                     IRM 4.2.1.25                     Moved and revised content from
                                                                     IRM 4.2.2.5, Awards Received by
                                                                     Informants.
    Throughout IRM 4.2.1                                             Minor editorial changes have
                                                                     been made throughout this IRM.
                                                                     Website addresses, legal refer-
                                                                     ences, and IRM references were
                                                                     reviewed and updated as
                                                                     necessary.


EFFECT ON OTHER DOCUMENTS
  This material supersedes IRM 4.2.1, dated November 23, 2016 and incorporates content from IRM 4.2.2,
General Examining Procedures.

AUDIENCE
  Small Business and Self-Employed (SB/SE), Large Business and International (LB&I), and Wage and Invest-
ment (W&I) examiners.


                                             Maha H. Williams
                                             Director, Examination-Field and Campus Policy
                                             Small Business/Self-Employed




4.2.1                                    Internal Revenue Manual              Cat. No. 34440Q (05-29-2019)
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 315 of 413

Part 4                                                                            IRM 4.2.1
Chapter 2 General Examining Procedures

Manual
4.2.1 Transmittal
General Examination Information

Table of Contents                   Table of Contents

4.2.1.1    Program Scope and Objectives
  4.2.1.1.1      Background
  4.2.1.1.2      Authority
  4.2.1.1.3      Responsibilities
  4.2.1.1.4      Terms
  4.2.1.1.5      Acronym
  4.2.1.1.6      Related Resources
4.2.1.2    Identiﬁcation and Control Numbers
4.2.1.3    Potentially Dangerous Taxpayer (PDT) and Caution Upon Contact (CAU) Indicators
4.2.1.4    Request for Armed Escort
4.2.1.5    1254 Suspense
4.2.1.6    Reopening of Closed Cases
4.2.1.7    Collateral Examinations
  4.2.1.7.1      Collateral Examination Procedures: Initiating Area
  4.2.1.7.2      Collateral Examinations: Receiving Area
4.2.1.8    General Appeals Guidelines
  4.2.1.8.1      Cases Not Fully Developed
  4.2.1.8.2      New or Reopened Issues
  4.2.1.8.3      Disagreements With Appeals Determinations
  4.2.1.8.4      Docketed Case Examination Assistance
   4.2.1.8.4.1      New Information Received in Appeals
   4.2.1.8.4.2      Examination Assistance Request Package
   4.2.1.8.4.3      Examination Assistance Point of Contact Actions
   4.2.1.8.4.4      Examiner Secures New Information and Related Case File
     4.2.1.8.4.4.1       Examiner Responsibilities
     4.2.1.8.4.4.2       Examiner Returns New Information and Related Case File
   4.2.1.8.4.5      Examination Assistance Point of Contact
4.2.1.9    New Issues Raised by Counsel
4.2.1.10      Litigation Affecting the IRS
  4.2.1.10.1      Notiﬁcation to Area Counsel in State Court Suits
  4.2.1.10.2      Suits for Recovery of Erroneous Refunds
4.2.1.11    Assistance to Chief Counsel or U.S. Attorney
  4.2.1.11.1      Chief Counsel or U.S. Attorney Requests for Civil Suit Data
4.2.1.12      Awards of Litigation and Administrative Costs in Tax Cases
4.2.1.13      Statute Expiration Reports
Cat. No. 34440Q (05-29-2019)                      Internal Revenue Manual                     4.2.1
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 316 of 413

Part 4                                                                              IRM 4.2.1
Chapter 2 General Examining Procedures

4.2.1.14   Taxpayer Notiﬁcation of Assessment Statute Expiration and Acceptance of Voluntary Payments on
           Expired Statute Returns When Taxpayer Was Contacted for Examination
  4.2.1.14.1   Guidelines for Cases with Expired Statutes Where the Deﬁciency Cannot Be Determined
  4.2.1.14.2   Guidelines for Cases with Expired Statutes Where the Deﬁciency Can Be Determined or there is
               No Change to Tax
  4.2.1.14.3   Guidelines for Cases with Expired Statutes Where the Taxpayer Makes a Voluntary Payment
4.2.1.15   Processing Returns and Accounts of the President and Vice President
4.2.1.16   Blind Trust Income Tax Returns Filed by Presidential Appointees
4.2.1.17   Reporting Allegations of Tax Violations Involving Senior Treasury Officials
  4.2.1.17.1   Compliance Examination Procedures
4.2.1.18   Reporting Misconduct of IRS Employees or Officials
4.2.1.19   Income Tax Bonds Under IRC 332(b) and IRC 905(c)
4.2.1.20   Property Blocked by Foreign Funds Control or Vested by Office of Foreign Assets Control
  4.2.1.20.1   Office of Foreign Assets Control (OFAC) Information
  4.2.1.20.2   Investigation and Disposition
  4.2.1.20.3   Payor Failure to Withhold Tax at Source
4.2.1.21   Witness Security Program
4.2.1.22   Taxpayer Advocate Program
4.2.1.23   Extensions of the Replacement Period of Involuntarily Converted Property
4.2.1.24   Identiﬁcation of Bad Payer Information
4.2.1.25   Awards Received by Informants
4.2.1.26   Restructuring and Reform Act of 1998




4.2.1                                          Internal Revenue Manual              Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 317 of 413


General Examination Information                       4.2.1                                            page 1

4.2.1.1                   (1)   Purpose. This IRM section provides information on various topics as shown in
(05-29-2019)                    the table of contents. References to other resources, such as related IRMs and
Program Scope and               websites are included when applicable and provide additional guidance as
Objectives                      needed to ensure a thorough understanding of the topic.

                          (2)   Audience. These procedures apply to examiners in Small Business and Self-
                                Employed (SB/SE) Field Examination, SB/SE Speciality Examination, Large
                                Business and International (LB&I), and W&I.

                          (3)   Policy Owner. The Director, Examination - Field and Campus Policy, who is
                                under the Director, Headquarters Examination, owns the policy in this IRM.

                          (4)   Contact Information. To recommend changes or make any other suggestions
                                related to this IRM section, see IRM 1.11.6.6, Providing Feedback About an
                                IRM Section - Outside of Clearance.

4.2.1.1.1                 (1)   This IRM provides information for general examination procedures that
(05-29-2019)                    examiners should understand and apply in the performance of their duties.
Background

4.2.1.1.2                 (1)   By law, the Service has the authority to conduct examinations under Title 26,
(05-29-2019)                    Internal Revenue Code, Subtitle F – Procedure and Administration, Chapter
Authority                       78, Discovery of Liability and Enforcement of Title, Subchapter A, Examination
                                and Inspection.

                          (2)   The following IRC sections, Rev. Procs, and Delegation Orders provide the
                                authority for various topics as referenced within this IRM:

                                x     IRC 332(b) - Complete liquidations of subsidiaries
                                x     IRC 905(c) - Applicable rules
                                x     IRC 6501(a) - Limitations on assessment and collection
                                x     IRC 6532(b) - Periods of limitation on suits
                                x     IRC 7121 - Closing agreements
                                x     IRC 7405 - Action for recovery of erroneous refunds
                                x     IRC 7430 - Awarding of costs and certain fees
                                x     IRC 7605(b) -Time and place of examination
                                x     Rev. Proc. 64-22, Statement of some principles of Internal Revenue tax
                                      administration.
                                x     Rev. Proc. 2005-32, Examination of returns and claims for refund, credit,
                                      or abatement; determination of correct tax liability.
                                x     Rev. Proc. 2010-11, Forms and Instructions.
                                x     Rev. Proc. 2012-18, Ex Parte communications between appeals and
                                      other Internal Revenue Service employees.
                                x     Rev. Proc. 2016-22, Appeals Functions.
                                x     Delegation Order 4-7(formerly DO-57, Rev. 9) - IRM 1.2.43.8, Delega-
                                      tion Order 4-7 (formerly DO-57, Rev. 9).
                                x     Delegation Order 4-47(New) - IRM 1.2.43.37, Delegation Order 4-47
                                      (New).
                                x     SBSE Delegation Order 1-23-33, Authority to Grant Extensions of Time
                                      to Replace Involuntarily Converted Property Under Section 1033 of the
                                      Internal Revenue Code - IRM 1.2.65.4.11.




Cat. No. 34440Q (05-29-2019)              Internal Revenue Manual                                     4.2.1.1.2
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 318 of 413

page 2                                                    4.2      General Examining Procedures
4.2.1.1.3                      (1)   The Director, Headquarters Examination, is the executive responsible for
(05-29-2019)                         providing policy and guidance for SB/SE Examination employees and ensuring
Responsibilities                     consistent application of policy, procedures and tax law to effect tax administra-
                                     tion while protecting taxpayers’ rights. See IRM 1.1.16.3.5, Headquarters
                                     Examination, for additional information.

                               (2)   The Director, Examination - Field and Campus Policy, reports to the Director,
                                     Headquarters Examination, and is responsible for the delivery of policy and
                                     guidance that impacts the ﬁeld examination process. See IRM 1.1.16.3.5.1,
                                     Field and Campus Policy, for additional information.

                               (3)   Field Examination General Processes (FEGP), which is under the Director, Ex-
                                     amination - Field and Campus Policy, is the group responsible for providing
                                     policy and procedural guidance on standard examination processes to ﬁeld
                                     employees. See IRM 1.1.16.3.5.1.1, Field Exam General Processes, for addi-
                                     tional information.

                               (4)   All examiners must perform their professional responsibilities in a way that
                                     supports the IRS Mission. This requires examiners to provide top quality ser-
                                     vice and to apply the law with integrity and fairness to all.

                               (5)   Income tax examiners and their managers should thoroughly acquaint them-
                                     selves with the examination procedures and information contained in this IRM,
                                     as well as other resources, such as those listed in IRM 4.2.1.1.6, Related
                                     Resources, below.

4.2.1.1.4                      (1)   The following table lists terms and their deﬁnitions that are used in this IRM:
(04-23-2014)
Terms


    Term                                                      Deﬁnition
    Senior Treasury Official                                  For purposes of this IRM is deﬁned as:
                                                              x     All individuals within the Treasury Depart-
                                                                    ment serving in Executive Levels I through
                                                                    V.
                                                              x     All individuals within the Treasury Depart-
                                                                    ment serving in the Senior Executive
                                                                    Service or positions classiﬁed above grade
                                                                    general schedule (GS)-15 (or comparable
                                                                    pay band).
                                                              x     All individuals within the IRS in grade GS-15
                                                                    (or comparable pay band) serving in
                                                                    positions centralized in the IRS Executive
                                                                    Resources Board.
                                                              x     All individuals within the Treasury Depart-
                                                                    ment (other than IRS) in grade GS-15 (or
                                                                    comparable pay band), which the Deputy
                                                                    Secretary may designate.
    Treasury Department                                       The Office of the Secretary and all agencies,
                                                              bureaus, and other organizational elements within
                                                              the Department of the Treasury.



4.2.1.1.3                                       Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 319 of 413


General Examination Information                       4.2.1                                            page 3

4.2.1.1.5                 (1)   The following table lists commonly used acronyms and their deﬁnitions used
(05-29-2019)                    throughout this IRM:
Acronym


   Acronym                                             Deﬁnition
   AARS                                                Appeals Account Resolution Specialists
   ADP                                                 Automated Data Processing
   ATE                                                 Appeals Technical Employee
   AUR                                                 Automated Underreporter
   CAU                                                 Caution Upon Contact
   CI                                                  Criminal Investigation
   DOJ                                                 Department of Justice
   EA                                                  Examination Assistance
   IRP                                                 Information Reporting Program
   LB&I                                                Large Business & International
   LTA                                                 Local Taxpayer Advocate
   OEP                                                 Office of Employee Protection
   PDT                                                 Potentially Dangerous Taxpayer
   RRA                                                 Restructuring and Reform Act
   SAC                                                 Special Agent in Charge
   TAS                                                 Taxpayer Advocate Service
   TC                                                  Transaction Code
   TIGTA                                               Treasury Inspector General for Tax Administration
   TS                                                  Technical Services
   WSC                                                 Witness Security Coordinator




4.2.1.1.6                 (1) Helpful information can be found on websites, including, but not limited to the
(05-29-2019)                  following:
Related Resources
                                x     AUR HQ Payer Agent Coordinator
                                x     EA Routing Instructions
                                x     Office of Employee Protection
                                x     Office of Foreign Assets Control
                                x     http://www.treasury.gov/tigta/contact_report.shtml

4.2.1.2                   (1) The similarity of taxpayers’ names and the voluminous ﬂow of documents
(04-23-2014)                  require the use of permanent identifying numbers coupled with taxpayers’
Identiﬁcation and             names. These numbers are necessary for automated data processing (ADP)
Control Numbers               purposes to ensure positive control of each tax account and all related transac-
                              tions. Some standard titles and abbreviations used are as follows:
Cat. No. 34440Q (05-29-2019)              Internal Revenue Manual                                       4.2.1.2
            Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 320 of 413

page 4                                             4.2      General Examining Procedures
                              a.   Social security number (SSN)—the number assigned to an individual for
                                   social security purposes, tax account purposes, or both.
                              b.   Employer identiﬁcation number (EIN)—the number assigned for any tax
                                   purpose to a person other than an individual. Also means the identiﬁca-
                                   tion number which is assigned to an individual who is required to ﬁle a
                                   return with respect to their liability for any tax other than income, estate,
                                   or gift taxes.
                              c.   Document locator number (DLN)—the number assigned to each return or
                                   other document introduced into processing for control and ﬁle reference
                                   purposes.
                              d.   Individual taxpayer identiﬁcation number (ITIN)—the number assigned to
                                   individuals who are required for U.S. tax purposes to have a U.S.
                                   taxpayer identiﬁcation number but who do not have, and are not eligible
                                   to obtain a SSN issued by the Social Security Administration.
                              e.   Internal revenue service number (IRSN)—the number used in place of a
                                   required TIN during processing.

                        (2)   The spacing of the digits in identifying numbers is an integral part of the
                              number. The proper spacing must be observed in all instances. The spaces
                              may be indicated by using hyphens, blank spaces, etc. For example, EIN as
                              XX-XXXXXXX; and, SSN as XXX-XX-XXXX.

                        (3)   The foregoing identiﬁcation and control numbers do not preclude the use of
                              reference or control numbers such as Tax Court docket numbers, Criminal In-
                              vestigation (CI) case numbers, reference numbers used in connection with the
                              collection of delinquent accounts, or other numbers or codes used for control
                              or reference purposes.

4.2.1.3                 (1)   The IRS has two servicewide employee safety programs designed to warn
(04-23-2014)                  employees of taxpayers who have been designated as potentially dangerous
Potentially Dangerous         and or should be approached with caution:
Taxpayer (PDT) and
Caution Upon Contact          x     Potentially Dangerous Taxpayer (PDT) Program
(CAU) Indicators              x     Caution Upon Contact (CAU) Taxpayer Program

                        (2)   The Office of Employee Protection (OEP) has sole responsibility for administer-
                              ing the PDT and CAU programs. The OEP enhances the safety of IRS
                              employees by taking the following actions:

                              a.   Making PDT and CAU determinations.
                              b.   Maintaining the PDT and CAU indicator databases.
                              c.   Providing information and feedback to employees, managers, and execu-
                                   tives.

                        (3)   OEP maintains two IRMs that provide guidance and information:

                              a.   IRM 25.4.1, Potentially Dangerous Taxpayer, provides procedures and
                                   guidelines for referring and designating taxpayers under the PDT
                                   program. See IRM Exhibit 25.4.1-1, Display of PDT Indicator, for a listing
                                   of documents and systems that display the PDT indicator.
                              b.   IRM 25.4.2, Caution Upon Contact Taxpayer, provides procedures and
                                   guidelines for referring and designating taxpayers under the CAU
                                   program. See IRM Exhibit 25.4.2-1, Display of CAU Indicator, for a listing
                                   of documents and systems that display the CAU indicator.



4.2.1.3                                 Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 321 of 413


General Examination Information                        4.2.1                                            page 5

                          (4)   The OEP performs PDT and CAU ﬁve-year reviews, which consist of reviewing
                                the taxpayer against established ﬁve-year renewal criteria. See IRM 25.4.1.8,
                                Five-Year Review of PDT Records and IRM 25.4.2.7, Five-Year Review of CAU
                                Records, for additional information.

                          (5)   The OEP Office of Employee Protection website provides additional guidance
                                and information such as the following:

                                x     Deﬁnition of assaults, threats, and intimidation
                                x     Process of reporting assaults, threats, and intimidation
                                x     Criteria for PDT
                                x     Criteria for CAU
                                x     Explanation of relationship between the TIGTA and the OEP
                                x     “A Guide to the Office of Employee Protection Programs” desk guide
                                x     Spotlight on Safety brochure
                                x     Spotlight on Safety newsletter
                                x     Frequently asked questions

4.2.1.4                   (1)   The TIGTA Office of Investigations (OI) has primary responsibility to provide
(04-23-2014)                    armed escorts for IRS personnel who in the course of their official duties have
Request for Armed               been threatened with bodily harm indicating the need for such protection. See
Escort                          IRM 9.5.11.10, Armed Escort Assignment.

                          Exception: CI has primary responsibility for the protection of the Commissioner of
                                     Internal Revenue.

                          (2)   When an examiner feels they need an armed escort, they will immediately
                                report the facts causing the need to their group manager. Armed escorts may
                                be requested by IRS employees when they intend to meet with taxpayers who
                                have been designated by the OEP as PDT or CAU, or in other circumstances
                                where the examiner and the group manager believe any interaction during the
                                performance of duties may pose a risk of injury to the employee.

                          (3)   If the group manager determines that an armed escort is necessary, they will
                                request such protection in writing via a memorandum, not to exceed two
                                pages, to the TIGTA-OI special agent in charge (SAC) of the appropriate
                                TIGTA-OI ﬁeld division. To ensure the safety of IRS and TIGTA-OI personnel,
                                as well as guarantee the operational integrity of the armed escort, a request
                                must be submitted at a minimum one week prior to the scheduled appointment
                                date. If a request is submitted with less than a one week notiﬁcation, it may
                                require a postponement of the appointment or an alternate meeting location.

                          (4)   All armed escort requests will be reviewed by the respective TIGTA-OI SAC.
                                Armed escorts will be provided on a case-by-case basis. If the TIGTA-OI SAC
                                determines that an armed escort is not warranted, IRS management may seek
                                a reconsideration of the denied request by contacting the TIGTA-OI SAC who
                                rendered the decision. If a resolution cannot be reached and the requesting
                                IRS management official still believes an armed escort is warranted, the IRS
                                management official can request a ﬁnal reconsideration from the TIGTA-OI,
                                Deputy Assistant Inspector General for Investigations (DAIGI)-Field Operations.

                          (5)   Since TIGTA-OI has primary responsibility for providing armed escorts, IRS
                                management may not request and or alternatively seek assistance from CI if
                                the request for an armed escort has been denied. If CI receives a request for


Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                       4.2.1.4
          Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 322 of 413

page 6                                        4.2     General Examining Procedures
                          an armed escort from an IRS employee or management official, CI will refer
                          the IRS employee or management official to the nearest TIGTA-OI office.

                    Note: Unless speciﬁcally asked for assistance by TIGTA-OI, CI will no longer be
                          responsible for providing armed escorts to IRS employees except as noted in
                          paragraph (1) above. If CI assistance is needed, the TIGTA SAC will forward
                          the request in writing to the appropriate CI Director, Field Operations, for
                          concurrence.

                    (6)   If an armed escort is being considered for a taxpayer designated a PDT,
                          contact TIGTA-OI directly. The memorandum should contain the following infor-
                          mation:

                          a. Taxpayer name.
                          b. Taxpayer social security number.
                          c. Taxpayer contact number(s).
                          d. Taxpayer home address.
                          e. Assigned IRS employee name, position, and contact information.
                          f.  Supervisor name, position, and contact information.
                          g. Description of the tax issue.
                          h. Description of activity to take place.
                          i. Phone number of IRS employees or others who will attend.
                          j. Location of activity.
                          k. Any contacts or statements related to the taxpayer that caused concern.
                          l. Any other information related to the subject that would indicate an armed
                             escort is warranted.

                    (7)   If an armed escort is being considered for a taxpayer designated as CAU, the
                          requesting employee or management official must contact the OEP and obtain
                          the basis for the OEP’s designation. IRS management must evaluate this infor-
                          mation and if it is decided an armed escort is still needed, proceed with the
                          memorandum. The memorandum should contain the following information:

                          a. Taxpayer name.
                          b. Taxpayer social security number.
                          c. Taxpayer contact number(s).
                          d. Taxpayer home address.
                          e. Assigned IRS employee name, position, and contact information.
                          f.  Supervisor name, position, and contact information.
                          g. Basis for the OEP CAU designation.
                          h. Description of the tax issue.
                          i. Description of activity to take place.
                          j. Number of IRS employees or others who will attend.
                          k. Location of activity.
                          l. Any contacts or statements related to the taxpayer that caused concern.
                          m. Any other information related to the subject that would indicate an armed
                              escort is warranted.

                    (8)   If an employee is requesting an armed escort for reasons other than PDT and
                          CAU, IRS management must evaluate the situation. If IRS management
                          concurs with requesting an armed escort, prepare a memorandum. The memo-
                          randum should contain the following information:

                          a.   Taxpayer name.
                          b.   Taxpayer social security number.
                          c.   Taxpayer contact number(s).
4.2.1.4                             Internal Revenue Manual                Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 323 of 413


General Examination Information                         4.2.1                                              page 7

                                d.   Taxpayer home address.
                                e.   Position, grade, function, and POD information, if the taxpayer is an IRS
                                     employee or contractor.
                                f. Assigned IRS employee name, position, and contact information.
                                g.   Supervisor name, position, and contact information.
                                h.   Background information concerning the taxpayer.
                                i.  Description of activity to take place.
                                j. Number of IRS employees, management officials, and or others who will
                                   attend.
                                k. Location of activity.
                                l. Any contacts or statements related to the taxpayer that caused concern.
                                m. Any other information related to the subject that would indicate an armed
                                    escort is warranted.

                          (9)   When an actual threat or assault has been made, TIGTA has primary jurisdic-
                                tion and must be contacted. For contact information, refer to the TIGTA-OI
                                website.


4.2.1.5                   (1)   Examination Technical Services holds cases pending a court decision or
(04-23-2014)                    business unit guidance. Cases may be held in 1254 suspense under the
1254 Suspense                   following circumstances:

                                a.    The facts in the case to be suspended are the same or similar to an
                                      issue pending in a federal court.
                                b.    The issue is similar to one that is under consideration in District Court in
                                      another jurisdiction, but only if a Form 906, Closing Agreement on Final
                                      Determination Covering Speciﬁc Matters, has been secured, usually by
                                      Appeals.
                                c.    Chief Counsel or another business unit has identiﬁed the issue as a
                                      suspense issue.

                          (2)   For cases held in 1254 suspense pending a court decision, the facts in the
                                case to be suspended must be so similar to those in the pending case that a
                                decision in one will ultimately decide the other.

                          (3)   The examiner must discuss any case being considered for 1254 suspense with
                                the group manager. The group manager must contact the area Examination
                                Technical Services function to determine whether the case meets the criteria
                                for 1254 suspense.

                          (4)   Prior to forwarding a case to Examination Technical Services for 1254
                                suspense, the examiner must:

                                a.    Develop the case to the fullest extent possible.
                                b.    Ensure a partial agreement is assessed if a case has other issue(s) that
                                      do not meet 1254 suspense criteria. See instructions for preparing
                                      partially agreed reports in IRM 4.10.8.5, Partially Agreed Cases. The only
                                      issues that may be placed in 1254 suspense are unagreed issues
                                      meeting the 1254 suspense criteria.
                                     Note: If a partial agreement cannot be secured, the case should not be
                                           sent to 1254 suspense. Prepare an unagreed report for all issues
                                           pursuant to the instructions in IRM 4.10.8.11, Unagreed Case Pro-
                                           cedures (SB/SE Field and Office Examiners only). If the taxpayer
                                           fails to ﬁle a protest, close the case for issuance of a statutory
                                           notice of deﬁciency.

Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                          4.2.1.5
           Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 324 of 413

page 8                                            4.2      General Examining Procedures
                            c.   Ensure an examination report addressing the unagreed issue(s) being
                                 suspended is shared with the taxpayer and a copy is retained in the case
                                 ﬁle, for purposes of IRC 6404(g).
                            d.    Ensure a claim disallowance that addresses the unagreed issue(s) being
                                  suspended is in the case ﬁle, if applicable. A claim allowance must also
                                  be included in the case ﬁle should the taxpayer’s position prevail.
                            e.    Ensure there are at least 24 months remaining on the statute of limita-
                                  tions. If not, secure an extension prior to sending the case to
                                  Examination Technical Services for 1254 suspense.
                            f.   Complete Form 1254, Examination Suspense Report, and ensure the key
                                 case is identiﬁed.

                      (5)   See IRM 4.8.2.11, Suspense Cases, for additional guidance.

4.2.1.6               (1)   There may be times when an examiner should consider reopening a tax year
(05-29-2019)                that was previously examined and closed. IRC 7605(b) provides that “No
Reopening of Closed         taxpayer shall be subjected to unnecessary examination or investigation, and
Cases                       only one inspection of a taxpayer’s books of account shall be made for each
                            taxable year unless the taxpayer requests otherwise or unless the Secretary,
                            after investigation, notiﬁes the taxpayer in writing that an additional inspection
                            is necessary.”

                      Note: Reopening procedures do not apply when the taxpayer requests the
                            reopening, such as an audit reconsideration or claim for refund.

                      (2)   Rev. Proc. 2005-32 provides information on reopening closed cases. The
                            following sections provide information the examiner must consider prior to the
                            reopening of a closed case:

                            x      Rev. Proc. 2005-32, Section 4.01 - Closed Case - provides deﬁnitions of
                                   a closed case.
                            x      Rev. Proc. 2005-32, Section 4.02 - Reopening - deﬁnes what constitutes
                                   a “reopening.”
                            x      Rev. Proc. 2005-32, Section 4.03 - Taxpayer contacts and other actions
                                   that are not examinations, inspections or reopenings - provides a list of
                                   four categories of contacts the Service makes with taxpayers and
                                   certain other actions taken by the Service that are not examinations,
                                   inspections, or reopenings.
                      Note: A prior examination is indicated by a Transaction Code (TC) 300. A TC 290
                            is not a prior examination.

                      (3)   The Service will not reopen any case closed after examination by an area
                            office or campus to make an adjustment unfavorable to a taxpayer unless one
                            of the three following criteria is met (see Rev. Proc. 2005-32, Section 5.01 and
                            Policy Statement 4-3 (IRM 1.2.13.1.1 for additional guidance):

                            x      There is evidence of fraud, malfeasance, collusion, concealment or mis-
                                   representation of a material fact,
                            x      The prior closing involved a clearly deﬁned substantial error based on
                                   an established Service position existing at the time of the previous ex-
                                   amination, or




4.2.1.6                                Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 325 of 413


General Examination Information                         4.2.1                                              page 9

                                x      Other circumstances exist which indicate failure to reopen would be a
                                       serious administrative omission. See Rev. Proc. 2005-32, Section
                                       section 5.02 - Other circumstances permitting reopening, for additional
                                       information.

                          (4)   All Service initiated reopenings to make adjustments unfavorable to a taxpayer
                                must be approved by the territory manager. See IRM 1.2.43.8, Delegation
                                Order 4-7 (formerly DO-57, Rev. 9). Prior approval must be obtained using
                                Form 4505, Reopening Memorandum, before starting the examination.

                          (5)   When a reexamination of the taxpayer’s books and records is necessary,
                                Letter 939 (DO), Reopening Letter, must be prepared by the examiner and
                                sent with Form 4505 to the territory manager for signature. The examiner must
                                issue Letter 939 to the taxpayer at the time the reexamination is started.

                          Note: When a reopening does not require the reexamination of the books and
                                records, Letter 939 is not needed.

                          (6)   Once the approval has been obtained to reopen a closed case and Letter 939
                                issued (if required), the examiner should contact the taxpayer using the appro-
                                priate initial contact letter. See IRM 4.10.2.8.1, Making Initial Contact. For
                                guidance on report writing procedures, see IRM 4.10.8.8, Reports For Cases
                                Reopened By Examination.

4.2.1.7                   (1)   A collateral examination is requested when an exchange of information
(10-01-2003)                    between areas is essential to resolve an issue of material consequence. Col-
Collateral Examinations         lateral examinations are used only when the information cannot be obtained
                                from the taxpayer, the taxpayer’s representative, or third parties. Every reason-
                                able effort must be made to secure the information rather than to routinely
                                request a collateral examination.

                          (2)   Collateral activity is the performance of work of short duration, work that does
                                not require the examination of books and records, and work that calls for little
                                independent judgment or conclusions. For example, a collateral examination
                                would be justiﬁed where:

                                a.   An interview is required to get speciﬁc information for the examiner;
                                b.   A document is to be obtained;
                                c.   A transcript of an account or a listing f invoices is needed; or
                                d.   A summons needs to be served.

                          (3)   All collateral requests must receive priority treatment. If the collateral examina-
                                tion results in a ﬁnding of nationwide interest, the receiving area will furnish the
                                information to Technical Services who will share it with Headquarters using
                                Technical Coordination Report procedures. See IRM 4.8.8.12.3, Technical Co-
                                ordination Report, for additional information.

                          (4)   Collateral examination requests involving tax shelter cases will be identiﬁed as
                                such on the top of Form 6229, Collateral Examination. The receiving area will
                                acknowledge receipt of the collateral request and provide a status report to the
                                requesting office within 45 days and provide status reports to the initiating area
                                every 30 days.




Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                           4.2.1.7
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 326 of 413

page 10                                              4.2      General Examining Procedures
4.2.1.7.1                 (1)    Form 6229, Collateral Examination, is used by all areas to request or
(10-01-2003)                    exchange information between areas to resolve an issue(s) of material conse-
Collateral Examination          quence. Form 6229 is prepared as early as possible in each examination when
Procedures: Initiating          a collateral examination is needed from another area.
Area
                          (2)   The examiner assigned the return will prepare the original Form 6229. Part 2
                                of the form is retained in the case ﬁle. The original Form 6229 and three
                                copies are forwarded.

                                a.   The narrative section of Form 6229 must include sufficient background
                                     information to clearly state the issue(s). Additional schedules and attach-
                                     ments are included as needed. A copy of the out-of-area return is also
                                     included, if available.
                                b.   Information requested must be speciﬁc to the issue(s).
                                c.   The examiner’s name and telephone number must be included so the
                                     receiving area has the correct examiner to contact for clariﬁcation of the
                                     issue, if needed.
                                d.   The completed Form 6229 is submitted to the group manager for review.
                                     After approval, the group manager will forward Form 6229. If Campus
                                     action is required (i.e., the return), Form 6229 is forwarded to the
                                     Campus servicing the receiving area. If no Campus action is required,
                                     the initiating area will submit the request to the applicable territory
                                     manager of the receiving area. The initiating area will photocopy the
                                     retained Part 2 and put an “X” next to the “Follow-up” line when furnish-
                                     ing information to the receiving area.


4.2.1.7.2                (1) The receiving area must acknowledge receipt of the request by completing
(10-01-2003)                 Part 3 of Form 6229 and return it to the initiating area.
Collateral Examinations:
Receiving Area               a. The receiving examiner must include his/her name, address, telephone
                                   number and date received. If the case is reassigned, the new examiner
                                   must notify the initiating area of the change.
                             b. Photocopies of Part 4 of Form 6229 are used for subsequent communi-
                                   cation with the initiating area.
                             c. The receiving examiner must provide a clear, concise response to each
                                   question raised.

                          (2)   If the receiving area believes the results of the collateral examination would not
                                justify the time and cost involved, a memorandum explaining that decision is
                                attached to Form 6229 and forwarded to the initiating area. The territory
                                manager will approve any declination memorandum. The group manager will
                                forward a copy of the Form 6229 with a copy of the declination memorandum
                                attached to the respective Planning and Special Programs (PSP) section for
                                information purposes. Territory managers should resolve disagreements
                                between the initiating and receiving areas concerning the need for a collateral
                                examination. Area Directors will resolve any disagreement between the respec-
                                tive territory managers.

4.2.1.8                   (1)   This section provides general information related to how Appeals works an ex-
(04-23-2014)                    amination case and the formal procedures for Examination staff to voice
General Appeals                 concerns about a case settled by Appeals.
Guidelines




4.2.1.7.1                                  Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 327 of 413


General Examination Information                        4.2.1                                          page 11

4.2.1.8.1                 (1)   Appeals will not return cases to Examination when the case is not fully
(04-23-2014)                    developed and the taxpayer has not presented new information or evidence.
Cases Not Fully                 Instead, Appeals will attempt to settle the case on factual hazards.
Developed

4.2.1.8.2              (1) The appeal process is not a continuation or an extension of the examination
(04-23-2014)               process. Appeals will not raise new issues and will focus dispute resolution
New or Reopened Issues     efforts on resolving the points of disagreement identiﬁed by the parties.

                                a.   A new issue is a matter not raised during an examination.
                                b.   In resolving disputes, Appeals may consider new theories and or alterna-
                                     tive legal arguments that support the parties’ positions when evaluating
                                     the hazards of litigation in a case. However, the appeals officer will not
                                     develop evidence that is not in the case ﬁle to support the new theory or
                                     argument.
                                c.   The discussion of new or additional cases or other authorities (e.g.,
                                     revenue rulings or revenue procedures) that supports a theory or
                                     argument previously presented does not constitute consideration of a
                                     new issue.
                                d.   A change in computation is not a new issue.

                          (2)   Appeals will not reopen an issue on which the taxpayer and the IRS are in
                                agreement.

                          Exception: See IRC 7121.

                          (3)   The restrictions on raising a new issue do not apply to new issues raised by
                                taxpayers. For this purpose, the term “new issue” means issues identiﬁed by
                                Appeals in non-docketed cases.

                          (4)   Appeals will not raise a new issue in a docketed case. A new issue in a
                                docketed case is any adjustment to or change to an item that affects the peti-
                                tioner’s tax liability that was not included in the notice of deﬁciency and is
                                raised or discussed during consideration of the case. However, Appeals will
                                consider any new issue the government raises in its pleadings and may
                                consider any new evidence developed by Examination or Counsel to support
                                the government’s position.

4.2.1.8.3                 (1)   This section provides formal procedures for Examination to voice concerns
(04-23-2014)                    about a case settled in Appeals. These procedures are not intended to replace
Disagreements With              any informal procedures currently in use at the area level. Management in Ex-
Appeals Determinations          amination and Appeals can continue to address and resolve disagreements
                                over case resolution at the lowest possible level. These formal procedures are
                                used when the informal process results in Examination still having unresolved
                                signiﬁcant concerns about the disposition by Appeals of an issue.

                          (2)   Formal disagreement is expressed by written dissent. The written dissent must
                                clearly state the reason(s) for dissent, the rationale supporting the reason(s)
                                for the dissent, and whether Examination requests a conference with the ap-
                                propriate Appeals executive (Director, Examination Appeals; Director, Collection
                                Appeals or Director, Specialized Examination Programs and Referrals). The
                                rationale for the dissent should include the following:




Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                     4.2.1.8.3
            Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 328 of 413

page 12                                            4.2      General Examining Procedures
                               a.   Citation of the speciﬁc facts that were not considered, or given enough
                                    weight, if Examination believes Appeals did not properly consider the
                                    facts.
                               b.   Citation of the applicable law (e.g., IRCs, Treas. Regs., Rev. Ruls., court
                                    cases, etc.) that was not considered and or accorded different weight if
                                    Examination believes there was unsound application of the law by
                                    Appeals.

                         Note: Formal dissents by Examination are not appropriate in a case settled by
                               Appeals where “hazards of litigation” were considered in the settlement of
                               the case. Appeals clearly identiﬁes within the Appeals Case Memorandum
                               (ACM) those cases resolved by considering the “hazards of litigation.”

                         Note: The decision to hold a conference is at the discretion of the appropriate
                               Appeals executive. If a conference is held, the parties must follow the ex
                               parte communication guidelines set forth in Rev. Proc. 2012-18, Section
                               2.03(11).

                         (3)   Dissents should be forwarded to the appropriate Appeals Director (Examination
                               Appeals, Collection Appeals, or Specialized Examination Programs and
                               Referrals) via the *AP Formal Dissents centralized mailbox within 90 days (ex-
                               tensions may be mutually agreed upon) of receipt of an ACM by Examination.
                               The appropriate Director will retrieve the formal dissent from the centralized
                               mailbox and send Examination an acknowledgment of receipt.

                         (4)   Upon receipt of the dissent, the Appeals Director will determine whether a
                               reply to the dissent is appropriate, and guided by IRM 1.2.17.4, Policy
                               Statement 8-3 (Formerly P-8-50), and existing regulations and statutes,
                               whether the case should be reopened.

                         (5)   The above procedures do not preclude the exchange of non-case speciﬁc in-
                               formation that occurs through advisory boards or between analysts in
                               Examination and Appeals.

4.2.1.8.4                (1)   Rev. Proc. 2016-22 describes the practices for the administrative appeals
(11-23-2016)                   process in cases docketed in the United States Tax Court (Tax Court). See
Docketed Case                  IRM 8.4.1, Procedures for Processing and Settling Docketed Cases, for addi-
Examination Assistance         tional information. These procedures do not apply to cases docketed in United
                               States District Court or the United States Court of Federal Claims.

                         (2)   Jurisdiction of a docketed case must remain with the Office of Chief Counsel
                               (Counsel) or the Office of Appeals (Appeals). Therefore, when Appeals
                               receives “new information” (see IRM 4.2.1.8.4.1) from a taxpayer, represen-
                               tative or counsel of record for a docketed case that merits analysis by
                               Examination, Appeals can request examination assistance (EA). Appeals
                               retains jurisdiction of the case while the new information is under review by
                               Examination.

                         Note: When Appeals receives new information in a non-docketed case, Appeals
                               generally releases jurisdiction of the case and returns it to the originating
                               function to examine the new information and make an audit determination.
                               See IRM 8.2.1.7.2, Veriﬁcation of New Material or Request for Further Devel-
                               opment - ATE.



4.2.1.8.4                                Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 329 of 413


General Examination Information                       4.2.1                                           page 13

                          Note: In docketed Tax Court cases, a power of attorney is not required from the
                                counsel of record. An attorney who is admitted to practice before the court
                                becomes the counsel of record by ﬁling a petition or entering an appearance
                                in the case. A counsel of record is authorized to act on behalf of the taxpayer
                                in the court proceedings, access the tax information of the person they
                                represent and represent the taxpayer before the Internal Revenue Service. In
                                a case docketed in the Tax Court, anyone other than the counsel of record
                                must be eligible to practice before the IRS and, in order to be recognized,
                                must present a Form 2848, Power of Attorney and Declaration of Represen-
                                tative, or other power of attorney.

                          (3)   Standardized docketed case EA procedures ensure:

                                a.   Examination is able to provide EA to Appeals by analyzing new informa-
                                     tion provided by petitioning taxpayers, consistent with its mission, and
                                b.   All petitioning taxpayers receive consistent treatment when they provide
                                     new information not previously made available to Examination.

                          (4) Examination Assistance Exception. If the docketed case is IRS Campus-
                              sourced and meets the exception in paragraph (2) of IRM 8.6.1.6.5, Taxpayer
                              Provides New Information, Appeals will review the new information and
                              proceed with normal consideration. If the case does not meet the exception,
                              Appeals will generally request EA.


4.2.1.8.4.1               (1) “New information” is information received in Appeals from the taxpayer, rep-
(11-23-2016)                  resentative or counsel of record not previously made available to Examination
New Information               for consideration prior to issuance of the IRS Notice, relating to issues:
Received in Appeals
                                x     Previously examined,
                                x     Raised in the petition, or
                                x     Raised by the Government in its pleadings.

                          Note: For this purpose, an IRS Notice includes a Notice of Deﬁciency, a Notice of
                                Final Determination, Final Partnership Administrative Adjustment (FPAA), a
                                Notice of Determination of Worker Classiﬁcation or any similar document that
                                outlines the Service’s position on the particular tax matter and provides Tax
                                Court rights.

                          (2)   New information includes:

                                x     New information, evidence or documentation.
                                x     A relevant new issue for which Counsel has provided advice indicating
                                      that the issue does not require a formal amendment to the Tax Court
                                      petition.
                                x     A new theory or alternative legal argument presented by the taxpayer
                                      that warrants analysis by Examination before Appeals can fully evaluate
                                      the hazards of litigation.

                          Note: Appeals must physically secure the new information and review it to
                                determine if it merits analysis by Examination. Analysis may include catego-
                                rizing, sorting or reviewing taxpayer records, or requiring additional steps or
                                reasoning to reach a conclusion.




Cat. No. 34440Q (05-29-2019)              Internal Revenue Manual                                    4.2.1.8.4.1
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 330 of 413

page 14                                              4.2     General Examining Procedures
4.2.1.8.4.2               (1)   Appeals will prepare an EA request package and forward it via encrypted email
(11-23-2016)                    to the EA Point of Contact (EA POC) within the appropriate originating function.
Examination Assistance          The EA request package will include the following electronic ﬁles:
Request Package
                                a.   Form 14361, Docketed Examination Assistance Request – Jurisdiction
                                     Not Released, completed by Appeals.
                                b.   Form 14362, Docketed Examination Assistance Issues and Results,
                                     partially completed by Appeals and used by Examination to approve or
                                     deny the EA request, and provide EA results to Appeals.
                                c.   IRS Notice and relevant attachments to the IRS Notice, if available.

                          Note: There must be at least 60 calendar days remaining before the Tax Court
                                calendar date on the date Appeals sends the EA request package.

                          (2)   Appeals will use the EA_Routing_Instructions posted on the Appeals website
                                to determine the correct EA POC based on guidance in IRM 4.2.1.8.4.5.


4.2.1.8.4.3              (1) Generally, within ﬁve (5) business days of receiving the EA request package
(11-23-2016)                 from Appeals, the EA POC will review Form 14361 and Form 14362 to ensure:
Examination Assistance
Point of Contact Actions      a. There are at least 45 calendar days from the date Appeals sent the
                                  request to the due date shown on Form 14361, Part F, Explanation.
                              b. There are at least 60 calendar days from the date Appeals sent the
                                  request to the Tax Court calendar date shown on Form 14361, Part F.
                              c. The issues to consider are identiﬁed on Form 14362, Part C, Issues and
                                  Results.

                          (2)   The EA POC must communicate the decision to approve or deny the EA
                                request to the Appeals Team Manager (ATM) within 30 calendar days or less.

                                x     If the EA request is approved, the EA POC completes Form 14362,
                                      Part B, Examination Assistance Approved/Denied, indicating approval
                                      and sends the digitally signed form to the ATM via encrypted email. The
                                      EA POC will personally provide the EA or assign and forward the EA
                                      request package to the examiner, via encrypted email. See IRM
                                      4.2.1.8.4.5.
                                x     If the EA request is denied, the EA POC completes Form 14362, Part
                                      B, by using the drop-down menu to indicate the reason the request was
                                      denied, and sends the digitally signed form to the ATM via encrypted
                                      email.

                          Note: If the EA POC denies an EA request, Appeals (concerned that a signiﬁcant
                                risk to taxpayer compliance exists) can elevate the EA request to the
                                Appeals Area Director for discussion with the EA POC’s manager.


4.2.1.8.4.4               (1)   After the Appeals Technical Employee (ATE) is notiﬁed of the examiner assign-
(11-23-2016)                    ment, they will promptly contact the examiner using available means (e.g.,
Examiner Secures New            phone, email, Skype, etc.) to arrange for timely and efficient delivery of the
Information and Related         new information and relevant administrative ﬁle information.
Case File
                          (2)   The ATE and examiner will coordinate and agree upon a method of delivery of
                                the new information and related administrative ﬁle information. The method of
                                delivery may include, but is not limited to:


4.2.1.8.4.2                                Internal Revenue Manual                Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 331 of 413


General Examination Information                        4.2.1                                            page 15

                                x      Providing workspace in the Appeals office for the examiner to perform
                                       EA.
                                x      Mailing/shipping using standard procedures, including Form 3210,
                                       Document Transmittal.
                                x      Using available electronic means of transmitting information, such as
                                       encrypted email, Enterprise e-Fax (EEFax), etc.

                          Note: The ATE will maintain physical possession of original tax returns, executed
                                statute extensions, and required Tax Court-related documents. If the
                                examiner needs any of these documents to perform the requested EA, the
                                ATE will provide copies. If the examiner is providing EA in Appeals
                                workspace, the ATE may provide the entire original administrative ﬁle to the
                                examiner and secure the ﬁle from the examiner at the end of the business
                                day.


4.2.1.8.4.4.1             (1)   The examiner will:
(11-23-2016)
Examiner                        a.    Appropriately charge time for EA activities. LB&I and SB/SE ﬁeld
Responsibilities                      examiners will charge time to activity code 822, Details out of Industry or
                                      Area to: Appeals Division. Campus correspondence examiners will
                                      charge time and volume to Organization Function Program (OFP) code
                                      91969. Campus AUR examiners will charge time to the applicable OFP
                                      code.
                                b.    Complete the assigned EA by the due date speciﬁed on Form 14361,
                                      Part F.
                                     Note: Examiners can request additional time to complete the EA, but
                                           Appeals can deny the request and require the immediate return of
                                           the EA package based on the needs of the case (e.g., Tax Court
                                           calendar date, Counsel requests return of case for trial preparation,
                                           etc.)
                                c.    Review and analyze the EA issues using the information received from
                                      Appeals.
                                     Caution: The examiner must not contact the taxpayer, representative or
                                              counsel of record without the written concurrence (i.e., email) of
                                              the assigned Counsel attorney; see IRM 4.2.1.8.4.4.1 (3).

                                     Note: If the new information affects a related FBAR case, consult with an
                                           Operating Division FBAR Coordinator.
                                d.    Prepare workpapers to support the EA ﬁndings (as applicable).
                                e.    Record the ﬁndings and EA time charged on Form 14362, Part C.
                                     Note: The ATE will have entered the issues to be addressed on Part C of
                                           Form 14362, including the issue name, year/period, and per return
                                           amount. The examiner will enter the corrected amount, adjustment
                                           and explanation.
                                f.   Complete Form 14362, Part D, Examiner’s Information.
                                g.   Obtain manager’s approval, if required, on Form 14362, Part E,
                                     Manager’s Approval.
                                h.   Send the approved Form 14362 and any related electronic workpapers to
                                     the ATE via encrypted email or other electronic method agreed upon by
                                     the ATE and examiner.
                                i.   Return applicable items to the ATE. See IRM 4.2.1.8.4.4.2.

Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                   4.2.1.8.4.4.1
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 332 of 413

page 16                                               4.2     General Examining Procedures
                                j. Conduct any communications with Appeals in accordance with the ex parte
                                   rules. Appeals will invite the taxpayer, representative or counsel of record to
                                   participate in any substantive discussion of the disputed issues between
                                   Exam and Appeals. See IRM 4.2.7, Ex Parte Communication Procedures.
                                     Note: Appeals will issue Letter 4642, Docketed Case Examination Assis-
                                           tance, to inform the taxpayer, representative or counsel of record
                                           that Appeals requested EA from Examination and will share any
                                           information provided by Examination with the taxpayer, representa-
                                           tive or counsel of record for review and comment.

                          (2)   The examiner will not:

                                a.    Prepare tax computations or create an examination report.
                                b.    Issue an IDR. See IRM 4.2.1.8.4.4.1 (3).
                                c.    Provide a summary of the results to the taxpayer, representative or
                                      counsel of record.
                                d.    Provide any assurances as to the ﬁnal tax impact of the EA to the
                                      taxpayer, representative or counsel of record, as Appeals may base ﬁnal
                                      settlement on additional factors, such as the hazards of litigation.
                                e.    Pursue the development of any issues not currently before the Tax Court
                                      for the speciﬁc case without written concurrence (i.e., email) of the
                                      assigned Counsel attorney.

                          (3) Although not required, the examiner has the discretion to:

                                a.    Contact the assigned Counsel attorney at any time during the EA
                                      process.
                                     Note: Appeals will identify the assigned Counsel attorney on Form 14361
                                           Part E, Area Counsel Contact Information. If the assigned Counsel
                                           attorney is not identiﬁed on Form 14361, the examiner should
                                           contact the ATE for the identity of the assigned Counsel attorney.
                                b.    Verbally ask questions or request additional information from the
                                      taxpayer, representative or counsel of record to clarify the new informa-
                                      tion received from Appeals but only after receiving the written
                                      concurrence (i.e., email) of the assigned Counsel attorney. To avoid
                                      potential Tax Court discovery issues, the examiner must not issue an
                                      information document request (IDR). The examiner must document the
                                      conversation as well as information requested, date requested, date due,
                                      and requested method of delivery on Form 9984, Examining Officer’s
                                      Activity Record, or a workpaper.
                                     Caution: If the examiner opts to interact with the taxpayer, representative
                                              or counsel of record as outlined above, the examiner must ﬁrst
                                              contact the assigned Counsel attorney to secure the name of
                                              the appropriate party for such interaction in writing (i.e., email).

                                     Note: Prior to requesting EA, the ATE will inform the taxpayer, representa-
                                           tive or counsel of record of the critical importance of providing all
                                           information in support of their position to the ATE at the beginning
                                           of the Appeals process. Appeals will only request EA once on a
                                           case; therefore, the taxpayer, representative or counsel of record
                                           should have provided all necessary information to the ATE prior to
                                           the examiner receiving the EA request.


4.2.1.8.4.4.1                              Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 333 of 413


General Examination Information                        4.2.1                                           page 17

4.2.1.8.4.4.2             (1)   All administrative case ﬁle information including original documents and elec-
(11-23-2016)                    tronic ﬁles (e.g., CD-ROM, ﬂash drive, etc.) provided by the taxpayer,
Examiner Returns New            representative or counsel of record through the ATE to the examiner will be
Information and Related         returned to the ATE in the manner they were received.
Case File
                          Note: Information provided to the examiner electronically (e.g., email, Skype, etc.)
                                does not need to be returned to the ATE since the ATE has the original
                                documents.

                          (2)   The examiner will provide Appeals with any new information received and
                                retained by the examiner from the taxpayer, representative or counsel of
                                record during the EA.

                          (3)   The examiner will use Form 3210 to track and acknowledge receipt of informa-
                                tion returned to the ATE.

4.2.1.8.4.5               (1)   Appeals will use the EA_Routing_Instructions posted on the Appeals website
(11-23-2016)                    to determine the correct EA POC. The following table provides the general
Examination Assistance          business rules for determining the EA POC by Primary Business Code (PBC).
Point of Contact


   Primary        Originating Function and EA POC Information
   Business
   Code
   190—195        W&I Campus Cases—Forward EA requests to the appropriate, designated Campus
                  Liaison (CL). Depending on the speciﬁc Campus (by PBC) there may be different CL
                  EA POCs for the following programs:
                  x     ASFR—Automated Substitute for Return
                  x     CORR—Campus Correspondence Examination
                  x     EITC—Earned Income Tax Credit
                  The CL will review and approve/deny the initial request. If approved, the CL may per-
                  sonally provide the EA or assign the EA work to another examiner.
   201—207        SB/SE Field Examination Cases—Forward to the appropriate, designated EA POC as
                  follows (based upon information in the case ﬁle and AIMS/IDRS):
                  x      If the Exam group is known, the EA POC will be the current Exam group
                         manager. If approved, the EA POC may assign the EA to the original examiner or
                         another examiner.
                  x      If the Exam group no longer exists or cannot be determined, the EA POC will be
                         the Territory Manager.
                  x      If the Territory no longer exists or cannot be determined, Appeals will contact the
                         Area PSP office for assistance in determining where to route the EA request. The
                         Area PSP will not decide whether to approve or deny the EA request.
   212            SB/SE Field Employment Tax Cases—Forward to the appropriate, designated EA
                  POC as follows (based upon information in the case ﬁle and AIMS/IDRS):
                  x    If the Exam group is known, the EA POC will be the current Exam group
                       manager.
                  x    If the Exam group no longer exists or cannot be determined, the EA POC will be
                       the Territory Manager.
                  x    If the Territory no longer exists or cannot be determined, the EA POC will be the
                       Chief Employment Tax.



Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                    4.2.1.8.4.5
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 334 of 413

page 18                                                4.2      General Examining Procedures

    Primary        Originating Function and EA POC Information
    Business
    Code
    213            SB/SE Field Estate & Gift Tax Cases—Forward to the appropriate, designated EA
                   POC as follows (based upon information in the case ﬁle and AIMS/IDRS):
                   x    If the Exam group is known, the EA POC will be the current Exam group
                        manager.
                   x    If the Exam group no longer exists or cannot be determined, the EA POC will be
                        the Territory Manager.
                   x    If the Territory no longer exists or cannot be determined, the EA POC will be the
                        Chief, Estate and Gift.
    214            SB/SE Field Excise Tax Cases—Forward EA requests to the appropriate, designated
                   PBC 214 (Excise Tax) EA POC.
                   x    If the Exam group is known, the EA POC will be the current Exam group
                        manager.
                   x    If the Exam group no longer exists or cannot be determined, the EA POC will be
                        the Territory Manager.
                   x    If the Territory no longer exists or cannot be determined, the EA POC will be the
                        Chief Excise Tax.
    295—299        SB/SE Campus Cases —Forward EA requests to the appropriate, designated CL.
                   Depending on the speciﬁc Campus (by PBC) there may be different CL EA POCs for
                   the following programs:
                   x      ASFR—Automated Substitute for Return
                   x      AUR—Automated Underreporter
                   x      CORR—Campus Correspondence Examination
                   x      EITC—Earned Income Tax Credit
                   The CL will review and approve/deny the initial request. If approved, the CL may per-
                   sonally provide the EA or assign the EA work to another examiner.
    3XX            LB&I Examination Cases—Forward EA requests to the appropriate, designated EA
                   POC as follows (based upon the PBC):
                   x    If the Examination Group Code is known, the EA POC point will be the current
                        Examination/Compliance Manager (Group/Team Manager).
                   x    If the Examination group no longer exists or cannot be determined, the EA POC
                        will be the Compliance Territory Manager.
                   x    If the Territory no longer exists or cannot be determined, Appeals will contact the
                        Compliance Function Director Field Operations (DFO) for assistance in determin-
                        ing where to route the EA request. The DFO will not decide whether to approve
                        or deny the EA request.




4.2.1.9                    (1)   In general, Counsel will not raise new issues, unless the grounds are substan-
(04-23-2014)                     tial and the potential effect on tax liability is material. See Chief Counsel Direc-
New Issues Raised by             tives Manual (CCDM) 35.4.1.2, Raising New Issues in Tax Court Cases.
Counsel

4.2.1.10                   (1)   The legal work of the IRS is performed by the Office of Chief Counsel.
(04-23-2014)                     Referrals to the Associate Area Counsel office should be considered in
Litigation Affecting the         unrelated tax issue matters.
IRS


4.2.1.9                                     Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 335 of 413


General Examination Information                         4.2.1                                             page 19

4.2.1.10.1                (1)   The IRS ordinarily will not intervene in litigation in state courts between private
(04-23-2014)                    litigants even though the purpose of the parties is to obtain a decree or
Notiﬁcation to Area             judgment affecting the federal tax liability of one or the other of the parties to
Counsel in State Court          the litigation. In those cases arising in state courts between private litigants, to
Suits                           which officials of the IRS have not been made a party but which may have a
                                direct bearing upon the construction of an internal revenue code, or upon the
                                government’s title or right to possession to property which has been seized,
                                the IRS may intervene or take other appropriate steps in connection with the
                                proceeding. See IRM 1.2.13.1.8, Policy Statement 4–10 and CCDM 34.6.2.6,
                                Intervention.

                          (2)   When pending proceedings come to the attention of examiners, a memoran-
                                dum report of the proceeding should be made to the Associate Area Counsel
                                office. Area Counsel will determine whether the IRS should intervene or take
                                any steps in connection with the proceeding.


4.2.1.10.2                (1)   Examiners may determine a taxpayer erroneously received a payment of
(04-23-2014)                    money in the form of a tax refund. IRC 7405 provides that any portion of tax
Suits for Recovery of           which has been erroneously refunded may be recovered by civil action. IRC
Erroneous Refunds               6532(b) provides that a general suit under IRC 7405 may be brought within
                                two years. Begin computing the two-year period from the day after issuance of
                                the refund check or the date the direct deposit cleared. Examiners should
                                contact Chief Counsel, Procedure and Administration, if there is a potential
                                statute problem. If any part of the refund was induced by fraud or misrepresen-
                                tation of a material fact, suit may be brought at any time within ﬁve years from
                                the day after issuance of the refund check or the date the direct deposit
                                cleared. See IRM 5.1.8.7.1.1.2, Unassessable Erroneous Refunds, and IRM
                                21.4.5.15, Collection Methods for Category D Erroneous Refunds, for addi-
                                tional information.

                          (2)   Assessable erroneous refunds may also be recovered by administrative action
                                within the applicable period of limitation upon assessment and collection. The
                                type of tax involved is determinative of the type of administrative action
                                available. Ordinarily, recovery by suit is utilized because administrative
                                recovery is barred by the statute of limitations on assessment. Any contem-
                                plated collection activity based on administrative recovery should be
                                coordinated with Counsel.

                          (3)   The erroneous refund suit is limited to erroneously refunded amounts that
                                exceed the litigating threshold established by the Department of Justice (DOJ).

                          (4)   A recommendation for an erroneous refund suit to the Associate Area Counsel
                                should be accompanied by the administrative ﬁle, a copy of any request made
                                to the taxpayer for voluntary payment, a copy of the taxpayer’s refusal to make
                                voluntary payment, transcript of account, and a narrative report containing the
                                following information:

                                a.   The type of tax involved and the amount of money expected to be
                                     recovered.
                                b.   The date the period of limitations on collection will expire.
                                c.   A brief statement that administrative remedies are impractical or have
                                     been exhausted, including the reasons that administrative actions have
                                     not been effective.
                                d.   Facts, evidence, and other matters necessary for development of the
                                     case.

Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                        4.2.1.10.2
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 336 of 413

page 20                                                4.2       General Examining Procedures
                                 e.    Brief personal history of the taxpayer or other facts that might have a
                                       bearing on the suit.
                                 f.   Location of the principal executive office, date of incorporation, state of
                                      incorporation, and the name and address of the statutory agent for
                                      service if the taxpayer is a corporation.
                                 g.    A statement of the exact legal premise for recovery of the erroneous
                                       refund.

                           (5)   After the narrative report and other related documents are prepared, the
                                 examiner will submit the entire case ﬁle to the group manager for review. If the
                                 manager agrees, the case will be referred to Area Counsel using locally estab-
                                 lished procedures. For example, the manager may request Technical Services
                                 (TS) conduct a further technical review and prepare the advisory request, or an
                                 area may have an agreement with its Area Counsel and TS to send requests
                                 for technical assistance directly to Area Counsel (TS should receive a copy of
                                 the request if bypassed).


4.2.1.11                 (1) When examiners are needed to assist Area Counsel or the Office of the United
(08-24-2017)                 States Attorney, the Area Director will honor requests and assign an examiner
Assistance to Chief          to provide the services needed in the litigation of cases.
Counsel or U.S. Attorney
                         (2) Examiners will not discuss the merits of the case with the taxpayer or the tax-
                             payer’s attorney when consulting with them or examining pertinent books and
                             records.

                           (3)   Every effort will be made to comply with a request by the date speciﬁed. If is
                                 not possible to comply with the request for assistance, the party who initiated
                                 the request will be notiﬁed.

4.2.1.11.1                 (1)   In suits initiated by or against the IRS, the Disclosure Office or Field Collection-
(04-23-2014)                     Advisory receives and processes requests from U.S. Attorneys or Chief
Chief Counsel or U.S.            Counsel for data or documents. Basic data in refund suits, other than suits
Attorney Requests for            involving Trust Fund Recovery Penalty assessments, is requested directly from
Civil Suit Data                  the campus. For additional information, see IRM 25.3.6.1, Types of Litigation
                                 Controlled by Advisory.

                           (2)   A DOJ attorney may request assistance prior to or during a trial resulting in
                                 Counsel requesting a supplemental investigation by an examiner. See CCDM
                                 34.7.1.2.2, When Supplemental Investigation Is Warranted. The request may
                                 be formal or informal. If formal, Counsel will request a supplemental investiga-
                                 tion by preparing a memorandum to the Area Director (or comparable level of
                                 management) for the area in which the case arose. See CCDM 34.7.1.2.3,
                                 Procedure for Supplemental Investigation.

                           (3)   Electronically stored information (ESI) is subject to discovery in litigation if it is
                                 relevant to the case. ESI includes, but is not limited to, email and other elec-
                                 tronic communications, word processing documents, spreadsheets, electronic
                                 calendars, telephone logs, Internet usage ﬁles, metadata, voice mail, text
                                 messages, and network access information. For additional information
                                 regarding ESI, see IRM 25.3.1.7, Preserving Electronically Stored Information
                                 in Litigation Cases.




4.2.1.11                                     Internal Revenue Manual                   Cat. No. 34440Q (05-29-2019)
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 337 of 413


General Examination Information                          4.2.1                                             page 21

4.2.1.12                 (1) IRC 7430 provides for the award of costs, attorneys’ fees and other expenses
(04-23-2014)                 to a “prevailing party” in any civil tax action brought in a federal court of the
Awards of Litigation and     United States, if the taxpayer has met the requirements of IRC 7430(b) and
Administrative Costs in      the IRS does not establish that its position was “substantially justiﬁed”. The
Tax Cases                    position of the IRS will be “substantially justiﬁed” if it had a reasonable basis
                             both in law and in fact. A party who meets the requirements of IRC 7430(b)
                             may also qualify as a “prevailing party” if the liability of the taxpayer as deter-
                             mined by a judgment in the proceeding is equal to or less than the liability of
                             the taxpayer which would have been determined if the United States had
                             accepted a qualiﬁed offer of the party under IRC 7430(g) and none of the ex-
                             ceptions of IRC 7430(c)(4)(E)(ii) apply. If the qualiﬁed offer rule applies, a
                             showing of substantial justiﬁcation by the United States does not preclude the
                             taxpayer from receiving an award under IRC 7430. This paragraph is not appli-
                             cable to litigation in state courts.

                            (2)   The law also applies to taxpayer suits for refunds as well as a wide variety of
                                  litigation such as suits to reduce a tax claim to judgment, to enforce a levy, to
                                  foreclose a tax lien, to recover an erroneous refund, to establish transferee
                                  liability, or to enforce a summons.

                            (3)   The law provides that an award may be made only if the taxpayer has
                                  exhausted all available administrative remedies within the IRS, did not unrea-
                                  sonably protract the proceeding, has substantially prevailed with respect to the
                                  amount in controversy or has substantially prevailed with respect to the most
                                  signiﬁcant issue or set of issues presented, and satisﬁes the net worth require-
                                  ments. Even if the taxpayer satisﬁes all of the above requirements, the
                                  taxpayer will not be treated as the prevailing party if the United States estab-
                                  lishes that the position of the United States in the proceeding was substantially
                                  justiﬁed, unless the qualiﬁed offer rule of IRC 7430(c)(4)(E) applies.

                            (4)   IRC 7430 also allows a taxpayer who prevails before the IRS in an administra-
                                  tive proceeding to request reimbursement of reasonable administrative costs
                                  incurred in defending the taxpayer’s position.

                                  a.   Taxpayers must ﬁle their requests with the IRS personnel who have juris-
                                       diction over the tax matter underlying the claim for costs. If the taxpayer
                                       does not know who has jurisdiction over the tax matter, the taxpayer may
                                       send the request to the IRS office that considered the underlying matter.
                                       See Treas. Reg. 301.7430-2(c)(2).
                                  b.   Administrative cost awards under IRC 7430 are considered by Appeals in
                                       non-docketed cases. Therefore, requests for IRC 7430 administrative
                                       cost awards in non-docketed cases should be routed to the Appeals
                                       office personnel who considered the taxpayer’s matter.
                                  c.   Administrative cost awards under IRC 7430 are considered by Counsel in
                                       docketed cases. Therefore, requests for IRC 7430 administrative cost
                                       awards in docketed cases should be routed to Counsel.
                                  d.   Regardless of whether the case is docketed or non-docketed, all
                                       requests for IRC 7430 administrative cost awards with respect to an ad-
                                       ministrative proceeding related to requests for damages for Bankruptcy
                                       Code violations should be routed pursuant to the instructions in Treas.
                                       Reg. 301.7430-2(c)(2).

                            (5)   There is no IRS form for requesting an IRC 7430 administrative cost award.
                                  Taxpayers and their representatives may ﬁle a request for an IRC 7430 admin-
                                  istrative cost award by mailing a letter or Form 843, Claim for Refund and

Cat. No. 34440Q (05-29-2019)                 Internal Revenue Manual                                        4.2.1.12
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 338 of 413

page 22                                              4.2      General Examining Procedures
                                 Request for Abatement, to the IRS. If the examiner is unsure if a Form 843 is
                                 requesting an IRC 7430 administrative cost award, they should consult with the
                                 lead or group manager.

                           Note: Taxpayers must ﬁle a motion with the Tax Court consistent with Tax Court
                                 Rule 231 for reimbursement of litigation costs.


4.2.1.13                   (1)   A statute expiration report is required when the period for assessment or the
(04-23-2014)                     assessment period that was extended by consent has expired. See IRM
Statute Expiration               25.6.1.13, Barred Assessments/Barred Statute Cases, for guidance and a list
Reports                          of exceptions to the reporting requirement.

                           (2)   SB/SE area office employees should refer to IRM 25.6.1.13.2.8, Statute Expira-
                                 tion Reporting Responsibilities and Procedures for SB/SE Area Office Involved
                                 Directly With or Providing Support for Tax Return Examinations, for guidance.

                           (3)   LB&I ﬁeld operations and campus employees should refer to IRM
                                 25.6.1.13.2.9, Statute Expiration Reporting Responsibilities and Procedures for
                                 LB&I Field Operations and LB&I Campus Employees, for guidance.

                           (4)   W&I campus examination employees should refer to IRM 25.6.1.13.2.7.2, Re-
                                 sponsibilities of W&I Examination Operations at Campuses, for guidance.


4.2.1.14                (1) IRM 1.2.13.1.20, Policy Statement 4-65, provides that the IRS shall not make
(04-23-2014)                any effort, real or implied, to solicit voluntary payments of a deﬁciency or
Taxpayer Notiﬁcation of     taxpayer delinquent account barred by statute. However, payments made by
Assessment Statute          the taxpayer completely of their free will shall be accepted.
Expiration and
Acceptance of Voluntary (2) Taxpayers must be notiﬁed in writing of assessment statute expiration if they
Payments on Expired         were contacted for examination. The appropriate notiﬁcation letter depends on
Statute Returns When        whether a deﬁciency can be determined. See IRM 4.2.1.14.1 and IRM
Taxpayer Was Contacted      4.2.1.14.2 for additional guidance. The responsibilities for preparing the notiﬁ-
for Examination             cation letter, mailing and routing are the following:

                                 a.   The undated notiﬁcation letter is prepared and signed by the immediate
                                      manager of the party responsible for the statute expiration. The notiﬁca-
                                      tion letter, along with the completed Form 3999, Statute Expiration
                                      Report, are forwarded to the Area Director (or comparable level of man-
                                      agement) via second-level management.
                                 b.   The Area Director (or comparable level of management) signs the Form
                                      3999 and the letter is date-stamped and mailed by his or her secretary or
                                      staff assistant. The date of taxpayer notiﬁcation is entered in Box 7 of
                                      Form 3999.
                                 c.   A copy of the notiﬁcation letter and the Form 3999 are forwarded back to
                                      the manager via second-level management.
                                 d.   The Area Director (or comparable level of management) retains a copy of
                                      the Form 3999 and the applicable taxpayer notiﬁcation letter. The ﬁnal
                                      Form 3999 and a copy of the taxpayer notiﬁcation letter are sent forward
                                      to the Examination Director (or comparable level of management).

                           (3)   In multi-year and related examinations, it is not necessary to separately
                                 process the year in which the statute expired. The return can follow the case
                                 ﬁle through the normal examination process. However, a copy of the ﬁnal
                                 approved Form 3999 must be in the case ﬁle.

4.2.1.13                                   Internal Revenue Manual                Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 339 of 413


General Examination Information                        4.2.1                                             page 23

4.2.1.14.1                (1)   If the examination has not reached the point where the deﬁciency can be de-
(04-23-2014)                    termined, prepare Letter 5318, Deﬁciency Case Discontinued Due to Statute
Guidelines for Cases            Expiration-Deﬁciency Undetermined. Letter 5318 explains that the examination
with Expired Statutes           has been discontinued because the statutory period in which the IRS can
Where the Deﬁciency             legally issue a refund or assess a deﬁciency has expired.
Cannot Be Determined

4.2.1.14.2                (1)   If the deﬁciency can be determined or the case is a no-change, prepare Letter
(04-23-2014)                    5321, Deﬁciency Case Discontinued Due to Statute Expiration-Deﬁciency De-
Guidelines for Cases            termined, and an unagreed or no-change examination report.
with Expired Statutes
Where the Deﬁciency             a.   The report can be a copy of a report previously furnished to the taxpayer,
Can Be Determined or                 a revision of that report or an initial report prepared after statute expira-
there is No Change to                tion. However, adjustments that give the taxpayer a beneﬁcial “double
Tax                                  deduction” are prohibited as discussed in 26 CFR 1.161-1, e.g., capitaliz-
                                     ing an item previously expensed and allowing a depreciation deduction in
                                     subsequent years. IRC 6401(a) provides that the term overpayment
                                     includes any payment of any internal revenue tax which is assessed or
                                     collected after the expiration of the period of limitation applicable. It will
                                     generally be possible for the taxpayer to ﬁle a timely claim within two
                                     years and have any payment refunded. This permits a double deduction
                                     if a report includes issues that involve subsequent returns. See IRM
                                     4.10.8.9.6, Unagreed Cases: Reports, for guidance on unagreed reports.
                               b.    The report should reﬂect the deﬁciency or no change to tax resulting from
                                     issues that have been developed to a point where the IRS’s position is
                                     reasonably sound. Letter 5321 advises the taxpayer “... you have no
                                     legal obligation to pay the amount shown on the enclosed report.”
                          Note: In order to show the statute has expired and the taxpayer is under no legal
                                 obligation to pay the deﬁciency, include the following statement in the “Other
                                 Information” section of the report: “You will not be assessed a deﬁciency for
                                 (year) and are under no obligation to pay the deﬁciency shown on this ex-
                                 amination report.”
                                c.   The purpose of the report is to help the taxpayer in ﬁling subsequent
                                     returns and to furnish the amount of the deﬁciency if the taxpayer elects
                                     to make a voluntary payment.


4.2.1.14.3                (1)   If the taxpayer inquires about making a voluntary payment, they should be
(04-23-2014)                    informed the payment will be accepted and can be mailed to the office
Guidelines for Cases            contacted. The subject of voluntary payments should not be discussed unless
with Expired Statutes           the taxpayer inquires about voluntary payments. If the taxpayer makes a
Where the Taxpayer              voluntary payment:
Makes a Voluntary
Payment                         a.   Prepare and process Form 3244-A, Payment Posting Voucher-
                                     Examination, treating the payment as an advance payment. See IRM
                                     4.4.24.2, Form 3244-A, and IRM 4.4.24.6.4, Completion of Form 3244-A
                                     for IRC 6603 Deposits.
                                b.   Prepare Form 3198, Special Handling Notice for Examination Case Pro-
                                     cessing, following the instructions in IRM 25.6.1.13.2.8.3 (1), Closing
                                     Cases Involving Expired Statute Returns, and submit the case for normal
                                     processing. Voluntary payments are sent to Excess Collection File.
                                c.   Prepare and issue Letter 5319, Deﬁciency Case-Voluntary Payment
                                     Received After Statute Expiration, acknowledging receipt of the payment.


Cat. No. 34440Q (05-29-2019)              Internal Revenue Manual                                       4.2.1.14.3
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 340 of 413

page 24                                              4.2      General Examining Procedures
4.2.1.15               (1) The individual income tax returns for the President and Vice President are
(04-23-2014)               subject to mandatory examinations and cannot be surveyed. See IRM
Processing Returns and     3.28.3.4.3, Mandatory Examination.
Accounts of the
President and Vice     (2) Copies of the returns to be examined will be transmitted by the Office of the
President                  Deputy Commissioner for Services and Enforcement to the SB/SE, Director,
                           Examination.

                          (3)   The area responsible for the examination will be determined by the SB/SE,
                                Director, Examination or their designee. After a determination is made as to the
                                area having jurisdiction, copies of the returns will be transmitted to the area
                                planning and special programs (PSP) territory manager for control and assign-
                                ment to the appropriate ﬁeld group. The transmittal memorandum will contain
                                the following instructions:

                                a.   Regardless of discriminant index function (DIF) score, the returns will be
                                     examined.
                                b.   IRS personnel, including specialists, will be assigned to the examination
                                     as appropriate.
                                c.   The Examination Area Director, or their designee, will arrange for contact
                                     with the authorized representative of the President and or Vice President
                                     for the examination.
                                d.   All relevant IRM procedures will apply to these returns.

                          (4)   Upon receipt, the group should ensure Project Code 0207, Treasury Mandates,
                                and Source Code 46, have been input for the primary and any prior or subse-
                                quent year returns.

                          (5)   The returns must be assigned within 10 business days of receipt in the group.
                                The returns require expeditious handling at all levels to ensure prompt comple-
                                tion of the examinations.

                          (6)   Related returns, including estate and gift tax returns, will be handled in accor-
                                dance with procedures relating to all taxpayers.

                          (7)   The location of the returns of the President and Vice President will be
                                monitored at all times throughout the examination process.

                                a.   The returns should be kept in an orange folder at all times.
                                b.   The returns should not be exposed to viewing by other employees.
                                c.   The returns should be locked in a secure drawer or cabinet when the
                                     examiner is away from the work area.

                          (8)   The returns should be processed similar to the examination of an employee
                                return per IRM 4.2.6, Examination of Employee Returns, with the exception of
                                the following:

                                a.   The returns of the President and Vice President are mandatory examina-
                                     tions and cannot be surveyed.
                                b.   The returns are subject to mandatory review and must be closed directly
                                     to the Employee Audit Reviewer in Baltimore Technical Services. The
                                     “Other” box in the “Forward to Technical Services” section of Form 3198
                                     must be checked and the examiner should notate “President (or Vice
                                     President) Examination; Forward to Baltimore Technical Services.” The
                                     examining area will notify Baltimore Technical Services when the return is
                                     being forwarded.


4.2.1.15                                   Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 341 of 413


General Examination Information                          4.2.1                                           page 25

                                  c.   Baltimore Technical Services will provide Centralized Case Processing
                                       (CCP) with advance notice when the return is being closed.



4.2.1.16                    (1)   Taxpayers who are presidential appointees are permitted to ﬁle their individual
(04-23-2014)                      income tax returns through a trustee of a blind trust. IRM 4.11.55.1.6, Terms,
Blind Trust Income Tax            deﬁnes a blind trust as a device used to give management of one’s invest-
Returns Filed by                  ments to an outside person over whom the beneﬁciary has no control.
Presidential Appointees
                            (2)   Extreme caution should be exercised not to violate a blind trust. All correspon-
                                  dence, inquiries, etc., should be directed to the authorized trustee unless the
                                  power of attorney indicates otherwise. No information regarding the source or
                                  nature of a blind trust can be disclosed. See IRM 3.28.3.4.1, General Informa-
                                  tion and Instructions, and Rev. Proc. 2010-11, for additional information.



4.2.1.17                  (1) Allegations of income tax evasion or allegations concerning the willful failure to
(04-23-2014)                  ﬁle any tax return by a senior Treasury official where prosecution is recom-
Reporting Allegations of      mended, where the fraud penalty under IRC 6663 is asserted, or the fraudulent
Tax Violations Involving      failure to ﬁle penalty under IRC 6651(f) is asserted when prosecution is not
Senior Treasury Officials     recommended, will be reported to the Commissioner of Internal Revenue. The
                              Commissioner of Internal Revenue will immediately report the allegations to
                              the Deputy Secretary of Treasury or to the Secretary of Treasury.

                            Note: For a deﬁnition of “Treasury Department” or “Senior Treasury Official” see
                                  IRM 4.2.1.1.4.


4.2.1.17.1             (1) Upon recommending the assertion of the fraud penalty under IRC 6663 or the
(04-23-2014)               fraudulent failure to ﬁle penalty under IRC 6651(f) (for a “senior Treasury
Compliance Examination     official”) where prosecution has not been recommended by the CI function, the
Procedures                 territory manager will provide the Area Director (or comparable level of man-
                           agement) with a memorandum, for forwarding through channels, to the
                           Commissioner of Internal Revenue. The memorandum will contain the
                           following information:

                                  a.   Taxpayer name, residence address, and social security number.
                                  b.   Taxpayer position, now held, which qualiﬁes him or her as a “senior
                                       Treasury official.”
                                  c.   Brief summary of the ﬁndings and the tax years involved.
                                  d.   Additional civil taxes and penalties.

4.2.1.18                (1) All information received concerning misconduct of IRS employees or officials
(04-23-2014)                will be reported to TIGTA via the local TIGTA office or by a report to the TIGTA
Reporting Misconduct of     hotline using one of the following methods:
IRS Employees or
Officials                   x       Online—complete and submit the online form on TIGTA’s web page at:
                                    http://www.treasury.gov/tigta/contact_report.shtml
                            x       Email—send a secure email message to the TIGTA Hotline Complaints
                                    Unit at Complaints@tigta.treas.gov
                            x       Telephone—1-800-366-4484
                            x       Fax—202-927-7018
                            x       Mail—


Cat. No. 34440Q (05-29-2019)                 Internal Revenue Manual                                       4.2.1.18
            Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 342 of 413

page 26                                           4.2      General Examining Procedures
                       Treasury Inspector General for Tax Administration

                       Hotline

                       PO Box 589

                       Ben Franklin Station

                       Washington, DC 20044-0589


4.2.1.19               (1)   A bond for the purpose of securing payment of internal revenue taxes is collat-
(04-23-2014)                 eral security offered by the taxpayer, representative or a third party, which
Income Tax Bonds             satisﬁes the provisions of IRC 7101 and 26 CFR 301.7101–1.
Under IRC 332(b) and
IRC 905(c)             (2)   If an IRC 332(b) liquidation is not completed within a single year, the recipient
                             corporation must sign a waiver of the statute of limitations on assessment and
                             may be required to ﬁle a bond.

                             a.   The recipient corporation must waive the statute of limitations on assess-
                                  ment for each year that falls wholly or partly in the liquidation period.
                                  Form 952, Consent to Fix Period of Limitation on Assessment of Income
                                  Taxes, is used to extend the period of assessment of all income taxes of
                                  the receiving corporation on the complete liquidation of a subsidiary
                                  under IRC 332. See 26 CFR 1.332-4.
                             b.   Under a three year corporate liquidation plan, the recipient corporation
                                  may be required to ﬁle a bond in case nonrecognition treatment is later
                                  lost. See 26 CFR 1.332-4(a)(3).

                       (3)   Under IRC 905(c), in the case of any credit sought for a foreign tax accrued
                             but not paid, the Area Director or Director of Field Operations, as a condition
                             precedent to the allowance of a credit, may require a bond from the taxpayer.

                             a.   A bond under IRC 905(c) is ﬁled using Form 1117, Income Tax Surety
                                  Bond. Form 1117 will be executed by the taxpayer or representative and
                                  approved by the Area Director (or comparable level of management) on
                                  behalf of the Commissioner of Internal Revenue.
                             b.   No period of limitations is established under either IRC 905(c) or IRC
                                  6501(a) for the furnishing of a bond requested pursuant to IRC 905(c) for
                                  a foreign tax credit based on an accrual of a foreign tax. Such bond may
                                  be required from a taxpayer at any time and the foreign tax credit may be
                                  disallowed without regard to any period of limitations if a taxpayer refuses
                                  to furnish the bond. See Rev. Rul. 73-573.

                       (4)   If IRC 332(b) or IRC 905(c) issues are present, examiners should contact their
                             Area Counsel for help in determining whether to secure a bond and what the
                             terms should be. Any bonds secured will be held by Collection Advisory. See
                             IRM 5.6.1, Collateral Agreements and Security Type Collateral, and IRM 5.6.2,
                             Maintenance, for additional information.




4.2.1.19                                Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 343 of 413


General Examination Information                          4.2.1                                             page 27

4.2.1.20                   (1)   The Office of Foreign Assets Control (OFAC) of the Department of Treasury
(04-23-2014)                     administers and enforces economic and trade sanctions based on U.S. foreign
Property Blocked by              policy and national security goals against targeted foreign countries and
Foreign Funds Control            regimes, terrorists, international narcotics traffickers, those engaged in activi-
or Vested by Office of           ties related to the proliferation of weapons of mass destruction, and other
Foreign Assets Control           threats to the national security, foreign policy, or economy of the United States.
                                 OFAC acts under Presidential national emergency powers, as well as authority
                                 granted by speciﬁc legislation, to impose controls on transactions and freeze
                                 foreign assets under U.S. jurisdiction.

                           (2)   On September 24, 2001, the President of the United States issued an
                                 executive order that immediately froze U.S. ﬁnancial assets of and prohibited
                                 U.S. transactions with 27 different entities. These entities include terrorist orga-
                                 nizations, individual terrorist leaders, a corporation that serves as a front for
                                 terrorism, and several nonproﬁt organizations.

                           (3)   Treasury Directive (TD) 15-43 (May 3, 2007, reaffirmed September 8, 2011)
                                 delegates to the Commissioner of Internal Revenue the authority of the OFAC
                                 to investigate and review for compliance with economic sanctions programs
                                 persons that the IRS has the authority to examine for compliance with the
                                 Bank Secrecy Act provisions in Title 31 (31 U.S.C. 5311 et seq.). The authority
                                 to investigate and review includes, but is not limited to, the authority to compel
                                 the production of documents and information and otherwise to examine a
                                 person’s compliance with OFAC-administered economic sanctions. IRM
                                 1.2.43.37, Delegation Order 4-47 (New), addresses the Commissioner of
                                 Internal Revenue’s authorization under TD 15-43 with respect to conducting
                                 reviews for compliance with economic sanctions programs.

                           (4)   Information regarding blocked property of aliens and foreign corporations may
                                 be obtained from records located in OFAC. When such information is
                                 requested by area offices, a request detailing the desired information will be
                                 forwarded to the SB/SE Area Director.

                           (5)   Requests should contain clear instructions on what is requested and why.
                                 OFAC collects the information for bank regulatory purposes and needs to know
                                 who will be the end user of the information and how the information will be
                                 used; e.g., by a revenue agent to conduct an examination. Make the request in
                                 a letter sent to the address listed on the contacts page of the Office of Foreign
                                 Assets Control website and include the subject line “Records Request from
                                 Federal Agency”.

4.2.1.20.1               (1) Information obtained from the records of OFAC with respect to blocked
(04-23-2014)                 accounts will be considered to be of a conﬁdential nature and the source
Office of Foreign Assets     thereof will not be disclosed to taxpayers or their representatives, nor will such
Control (OFAC)               information be used in any legal proceeding without written authorization from
Information                  headquarters.

                           (2)   OFAC will pay all taxes legally assessed against a former owner whose
                                 property has been vested by that office if the tax is attributable to taxable
                                 income accruing prior to the date of vesting. This is conditional upon a proper
                                 determination of the taxes, where there is no non-vested property from which
                                 the taxes may be realized, and there are vested funds available for payment of
                                 the taxes.



Cat. No. 34440Q (05-29-2019)                Internal Revenue Manual                                        4.2.1.20.1
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 344 of 413

page 28                                             4.2      General Examining Procedures
4.2.1.20.2               (1)   Investigation of returns will be made under the general procedure prescribed
(04-23-2014)                   for investigation of income tax returns. If the owner has property vested by
Investigation and              OFAC, any deﬁciency in tax liability arising from income realized prior to
Disposition                    vesting or from income earned on non-vested property will be asserted under
                               the general prescribed procedures. Preliminary (30-day) letters or statutory
                               notices of deﬁciency in cases where communication cannot be had with the
                               owner or representative, should be addressed in care of the party or agency
                               having custody of the property. Under war conditions, such address may be
                               treated as the taxpayer’s last known address.

                         (2)   If all the property of the owner has been vested, the preliminary (30-day) letter,
                               as well as the statutory notice of deﬁciency, should be addressed to the owner,
                               in care of Justice Dept., Civil Division, Office of Foreign Assets Control. Visit
                               the Office of Foreign Assets Control website for additional information on the
                               OFAC.

                         (3)   If the owner of the property or the party having custody of the property (in situ-
                               ations in which the property has not been vested by OFAC) does not agree to
                               any proposed deﬁciencies, the parties will have the right to a protest. Any rea-
                               sonable request for an extension to the 30-day letter should be given favorable
                               consideration, provided the interests of the government are adequately
                               protected.

                         (4)   If Appeals consideration is not requested, the case ﬁle will be forwarded to the
                               LB&I, International, PSP program manager. The ﬁle will include the audit report
                               and a statement of reasons why an agreement was not reached. In cases
                               where agreements were concluded in vested cases, the ﬁle will be noted to
                               assess in the name of the OFAC, for the former owner. Likewise, agreed as-
                               sessments in non-vested cases will be made in the name of the owner in care
                               of the person, party, or agency having custody of the property.

4.2.1.20.3               (1)   In cases of blocked or vested property, where it is determined the payor failed
(04-23-2014)                   to withhold tax at the source on income, the amount required by statute to be
Payor Failure to               withheld will be asserted against the payor agent. In cases where it is deter-
Withhold Tax at Source         mined that income arising, but not paid, prior to blocking or vesting was turned
                               over to OFAC without withholding, the liability of the payor agent for withhold-
                               ing will be promptly reported to the LB&I, International, PSP program manager
                               for adjustment.


4.2.1.21                 (1)   Federal agencies have always recognized a duty to protect informants and
(04-23-2014)                   witnesses from threats or possible danger resulting from their assistance to the
Witness Security               government by furnishing information or by testifying on behalf of the govern-
Program                        ment in the prosecution of individuals. See IRM 9.5.11.11, Protection and
                               Maintenance of Informants and Witnesses.

                         (2)   The IRS has the authority to temporarily protect an informant or witness until a
                               determination is made by the DOJ that the person qualiﬁes for protection
                               under its Witness Security Program.

                         (3)   The IRS has the authority to approve all conﬁdential expenditures for other
                               protective arrangements undertaken by the IRS for an informant or witness
                               who does not qualify for or is refused protection under the DOJ’s Witness
                               Security Program, in an investigation which is not under jurisdiction of the U.S.
                               Attorney’s Office.

4.2.1.20.2                                Internal Revenue Manual                 Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 345 of 413


General Examination Information                       4.2.1                                           page 29

                          (4)   Examination personnel who become aware of or have indications that the
                                taxpayer assigned may be a person in the Witness Security Program will im-
                                mediately suspend the examination. No subsequent attempts by examination
                                employees will be made to contact a protected witness. Any necessary contact
                                will be coordinated through the special agent in charge (SAC) to the Deputy
                                Chief, CI, Attn: Witness Security Coordinator (WSC). A memorandum will be
                                prepared for signature of the area director (or comparable level of manage-
                                ment) containing the following:

                                a.   Any examination action taken to date.
                                b.   Facts indicating that the taxpayer is enrolled in the Witness Security
                                     Program.
                                c.   Relevant facts involved in the tax matter, e.g., year under examination,
                                     information needed, etc.

                          (5)   Upon receipt by an IRS employee of information alleging a threat or possible
                                danger to a past or present government informant or witness or family
                                member, as a result of furnishing information or otherwise cooperating with the
                                government, the employee will forward the information immediately to the SAC.



4.2.1.22                  (1)   The Taxpayer Advocate Service (TAS) helps taxpayers resolve problems with
(05-29-2019)                    the IRS and recommends changes to prevent problems through two types of
Taxpayer Advocate               advocacy—case-related and systemic. See IRM 13.1.1.2(5), Philosophy of
Program                         Advocacy. TAS has identiﬁed criteria that qualify taxpayers for TAS assistance.
                                TAS Criteria 1-9 reﬂect situations requiring acceptance of taxpayer cases to be
                                worked by TAS.

                          (2)   TAS refers to Criteria 1-4 as “Economic Burden” cases, Criteria 5-7 as
                                “Systemic Burden” cases, Criteria 8 as “Best Interest of the Taxpayer” cases,
                                and Criteria 9 as “Public Policy” cases. See IRM 13.1.7.2, TAS Case Criteria.

                          (3)   All inquiries meeting TAS criteria should be documented on Form 911, Request
                                for Taxpayer Advocate Service Assistance (And Application for Taxpayer Assis-
                                tance Order), and forwarded to TAS by the most expeditious method available.

                          Note: If the taxpayer speciﬁcally requests TAS assistance, the case should be
                                referred to the Local Taxpayer Advocate (LTA).

                          (4)   Problems that meet TAS criteria do not necessarily need to be sent to TAS if
                                they can be immediately resolved by the function. All IRS employees should
                                handle potential TAS cases with the taxpayer’s best interest in mind. For other
                                taxpayer problem resolutions, see IRM 4.10.1.4.6, Problem Solving.

                          Note: If the taxpayer’s problem involves an Appeals agreed resolution not being
                                implemented or there was an error involving the implementation, refer the
                                taxpayer to the Appeals customer service number, see IRM 8.1.9.2, AARS
                                Closed Case Referrals, for additional information. An Appeals Account Reso-
                                lution Specialist (AARS) will be able to provide assistance (AARS will not
                                change case decisions or determinations).

                          (5)   If TAS accepts a Form 911 that is related to a taxpayer under examination, it
                                will be forwarded to Examination for review by the responsible group. The



Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                      4.2.1.22
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 346 of 413

page 30                                              4.2      General Examining Procedures
                                group manager will refer to the Service Level Agreement between the National
                                Taxpayer Advocate and the Commissioner of their respective division for pro-
                                cedural guidance.

                                a.   Examiners should charge time expended on TAS activities to miscella-
                                     neous examination Activity Code 671, Taxpayer Advocate, per IRM 4.9,
                                     Examination Technical Time Reporting System. Time charged to this
                                     code should only include actual time spent on TAS activities. Examination
                                     time should be charged to the case in the usual manner.
                                b.   The statute of limitations on assessment may be extended by IRC
                                     7811(d) and should be conﬁrmed in writing with TAS.

4.2.1.23                  (1)   The provisions of IRC 1033, Involuntary Conversions, allow for the deferral of
(05-29-2019)                    gains realized on the disposition of compulsorily or involuntarily converted
Extensions of the               property when a taxpayer purchases similar property within the speciﬁed re-
Replacement Period of           placement period. When the taxpayer is unable to replace the property within
Involuntarily Converted         the normal replacement period, they can request an extension of the replace-
Property                        ment period by writing to the Area Director. The Area Director will forward the
                                taxpayer’s request for an extension of time to Technical Services (TS) for con-
                                sideration. TS will take ﬁnal action to approve or deny the request as
                                delegated by IRM 1.2.65.4.11, Delegation Order SBSE 1-23-33, Authority to
                                Grant Extensions of Time to Replace Involuntarily Converted Property Under
                                Section 1033 of the Internal Revenue Code. See IRM 4.8.8.6, Involuntarily
                                Converted Property, for additional information.

                          Note: The request is most likely to be received by the Commissioner’s Representa-
                                tive in miscellaneous mail forwarded by the Campus.

                          (2)   If the converted property is owned by several taxpayers under the jurisdiction
                                of different Area Directors’ offices, the TS national coordinator will conduct the
                                investigation to determine whether reasonable cause exists for not replacing
                                the converted property within the required time period.


4.2.1.24                  (1)   During the preliminary review of IRP data, examiners may determine that infor-
(05-29-2019)                    mation provided by the payer is incorrect.
Identiﬁcation of Bad
Payer Information         (2)   Bad payer data is deﬁned as any situation where the payer made an error on
                                the information return of a type that could occur on other information returns.
                                When errors have occurred on ten or more of these documents ﬁled by one
                                payer or transmitter, bad payer data exists. Examples of bad payer data
                                include but are not limited to:

                                x      Duplicate ﬁling of Forms W-2 or 1099;
                                x      Corrected Forms W-2 or 1099 not identiﬁed as a corrected, thus
                                       appearing to duplicate the original ﬁling;
                                x      Misplaced decimals;
                                x      Additional digits added to amounts;
                                x      Nontaxable income reported as taxable; and
                                x      Income reported on the wrong form.

                          (3)   When examiners determine that bad payer data exists, they will brieﬂy explain
                                the identiﬁed error on a copy of the IRP and email it to the AUR HQ Payer
                                Agent Coordinator, by selecting the coordinator from the AUR Coordinator Site
                                - “Ogden”.

4.2.1.23                                   Internal Revenue Manual                  Cat. No. 34440Q (05-29-2019)
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 347 of 413


General Examination Information                        4.2.1                                               page 31

4.2.1.25                  (1)   Informant awards for conﬁdential services are often received from the Bureau
(05-29-2019)                    of Customs, Federal Bureau of Investigation, Central Intelligence Agency,
Awards Received by              Secret Service, local Police Departments, Whistleblower program, and other
Informants                      similar sources. It is imperative that the source of income not be revealed in
                                the examiner’s report and that the identify of the informant be protected. See
                                IRM 25.2.2.9, Conﬁdentiality of the Whistleblower, for additional guidance on
                                conﬁdentiality.

                          (2)   If during the examination, unidentiﬁed income reported on the return or unre-
                                ported income is discovered, the taxpayer may explain that the income was
                                received for services of a conﬁdential nature.

                                x     If veriﬁcation of the source of income is necessary, then veriﬁcation
                                      should be secured through inquiry of the official in charge of making the
                                      payment
                                x     If the official is in the same locality as the examiner, then the official will
                                      be interviewed personally without any written communication or other
                                      report. If a personal interview is not possible, the examiner will prepare
                                      for the personal signature of the Area Director, a letter to the official
                                      marked “Conﬁdential - To be opened by addressee only” requesting
                                      veriﬁcation of the payment for conﬁdential services.

                          (3)   If the taxpayer states that the unidentiﬁed or unreported income was received
                                for services of a conﬁdential nature, the case will be processed in the usual
                                manner without disclosing the source of the payment.

                                x     In the case ﬁle, the description of the income will state “miscellaneous
                                      income -source veriﬁed.”
                                x     Correspondence used to verify the source of income will not remain in
                                      the case ﬁle but will be maintained in special ﬁle, conﬁdential in nature,
                                      under the personal control of the Area Director.


4.2.1.26                  (1)   All employees should be familiar with the provisions of the Restructuring and
(04-23-2014)                    Reform Act of 1998 (RRA 98), including the following:
Restructuring and
Reform Act of 1998              a.   Section 1105, Prohibition on Executive Branch Inﬂuence Over Taxpayer
                                     Audits and Other Investigations, superseded by IRC 7217.
                                b.   Section 1203, Termination of Employment for Misconduct. See Document
                                     11043, RRA ’98 Section 1203 All Employee Guide, for additional
                                     information.
                                c.   Section 3466, Application of Certain Fair Debt Collection Procedures, su-
                                     perseded by IRC 6304.

                          (2)   In addition, the Service has a long-standing commitment to the fair and
                                equitable treatment of all taxpayers set forth in Rev. Proc. 64-22. The pertinent
                                part of Rev. Proc. 64-22 states the law will be administered in a reasonable,
                                practical manner. Issues should be raised by examiners when they have merit
                                and never arbitrarily or for trading purposes.




Cat. No. 34440Q (05-29-2019)               Internal Revenue Manual                                           4.2.1.26
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 348 of 413
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 349 of 413

         Department of the Treasury                                          Date:
         Internal Revenue Service                                             06/05/2019
         [Operating Division / Program Name]                                 Taxpayer ID number (last 4 digits):


                                                                             Form:


                                                                             Tax periods:


                                                                             Person to contact:


                                                                             Contact telephone number:


                                                                             Contact fax number:


                                                                             Employee ID number:



Dear [enter Name]:
Your federal return for the period(s) shown above was selected for examination.
What you need to do
Please call me on or before [date]      . You may contact me from [time]             to [time]        at the
telephone number provided above.
During our telephone conversation, we'll talk about the items I'll be examining on your return, the types of
documents I'll ask you to provide, the examination process, and any concerns or questions you may have. We'll
also set the date, time, and agenda for our first meeting.
Someone may represent you
You may have someone represent you during any part of this examination. If you decide you want
representation, the representative you authorize will need a completed Form(s) 2848, Power of Attorney and
Declaration of Representative, before we can discuss any of your tax matters.
If you choose to have someone represent you, please provide a completed Form 2848 by our first appointment.
You can mail or fax the form to me or have your representative provide it at the first appointment, if you won't
be present. You can obtain Form 2848 from our office, from our web site, www.irs.gov or by calling
(800) 829-3676.
If you filed a joint return, you and your spouse may attend the examination. If you and/or your spouse choose
not to attend with your representative, you must provide completed Form(s) 2848. You should provide a
separate Form 2848 for each spouse if you filed jointly even if you use the same representative.
Your rights as a taxpayer
We have enclosed Publication 1, Your Rights as a Taxpayer and Notice 609, Privacy Act Notice. The
Declaration of Taxpayer Rights found in Publication 1 discusses general rules and procedures we follow in
examinations. It explains what happens before, during, and after an examination, and provides additional
sources of information.




                                                                                            Letter 2205 (Rev. 1-2017)
                                                                                            Catalog Number 63744P
            Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 350 of 413

A video presentation, "Your Guide to an IRS Audit," is available at http://www.irsvideos.gov/audit. The video
explains the examination process and will assist you in preparing for your audit.
Thank you for your cooperation and I look forward to hearing from you by [date]          .
                                                       Sincerely,


                                                       [Name]
                                                       Internal Revenue Agent
Enclosures:
Publication 1
Notice 609




                                                                                      Letter 2205 (Rev. 1-2017)
                                                                                      Catalog Number 63744P
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 351 of 413



                       Your Rights                                                                                   Publication 1



                       as a Taxpayer
This publication explains your rights as a taxpayer and the processes for examination, appeal, collection, and refunds.
Also available in Spanish.



                        The Taxpayer Bill of Rights
1. The Right to Be Informed                                         6. The Right to Finality
Taxpayers have the right to know what they need to do to            Taxpayers have the right to know the maximum amount of
comply with the tax laws. They are entitled to clear                time they have to challenge the IRS’s position as well as the
explanations of the laws and IRS procedures in all tax forms,       maximum amount of time the IRS has to audit a particular tax
instructions, publications, notices, and correspondence. They       year or collect a tax debt. Taxpayers have the right to know
have the right to be informed of IRS decisions about their tax      when the IRS has finished an audit.
accounts and to receive clear explanations of the outcomes.
                                                                    7. The Right to Privacy
2. The Right to Quality Service                                     Taxpayers have the right to expect that any IRS inquiry,
Taxpayers have the right to receive prompt, courteous, and          examination, or enforcement action will comply with the law
professional assistance in their dealings with the IRS, to be       and be no more intrusive than necessary, and will respect all
spoken to in a way they can easily understand, to receive clear     due process rights, including search and seizure protections,
and easily understandable communications from the IRS, and          and will provide, where applicable, a collection due process
to speak to a supervisor about inadequate service.                  hearing.

3. The Right to Pay No More than the                                8. The Right to Conﬁdentiality
Correct Amount of Tax                                               Taxpayers have the right to expect that any information they
Taxpayers have the right to pay only the amount of tax legally      provide to the IRS will not be disclosed unless authorized by
due, including interest and penalties, and to have the IRS          the taxpayer or by law. Taxpayers have the right to expect
apply all tax payments properly.                                    appropriate action will be taken against employees, return
                                                                    preparers, and others who wrongfully use or disclose taxpayer
4. The Right to Challenge the IRS’s Position                        return information.
and Be Heard                                                        9. The Right to Retain Representation
Taxpayers have the right to raise objections and provide            Taxpayers have the right to retain an authorized representative
additional documentation in response to formal IRS actions or       of their choice to represent them in their dealings with the
proposed actions, to expect that the IRS will consider their        IRS. Taxpayers have the right to seek assistance from a Low
timely objections and documentation promptly and fairly, and        Income Taxpayer Clinic if they cannot afford representation.
to receive a response if the IRS does not agree with their
position.                                                           10. The Right to a Fair and Just Tax System
5. The Right to Appeal an IRS Decision in an                        Taxpayers have the right to expect the tax system to consider
                                                                    facts and circumstances that might affect their underlying
Independent Forum                                                   liabilities, ability to pay, or ability to provide information timely.
Taxpayers are entitled to a fair and impartial administrative       Taxpayers have the right to receive assistance from the
appeal of most IRS decisions, including many penalties, and         Taxpayer Advocate Service if they are experiencing financial
have the right to receive a written response regarding the          difficulty or if the IRS has not resolved their tax issues properly
Office of Appeals’ decision. Taxpayers generally have the right     and timely through its normal channels.
to take their cases to court.




                            Provide America’s taxpayers top-quality service by helping them understand and meet
   The IRS Mission          their tax responsibilities and enforce the law with integrity and fairness to all.


         Publication 1 (Rev. 9-2017) Catalog Number 64731W Department of the Treasury Internal Revenue Service www.irs.gov
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 352 of 413

                  Examinations, Appeals, Collections, and Refunds
Examinations (Audits)                            the Appeals Office of the IRS. Most              However, we sometimes talk with other
                                                 differences can be settled without               persons if we need information that you
We accept most taxpayers’ returns as filed.      expensive and time-consuming court trials.       have been unable to provide, or to verify
If we inquire about your return or select it     Your appeal rights are explained in detail in    information we have received. If we do
for examination, it does not suggest that        both Publication 5, Your Appeal Rights and       contact other persons, such as a neighbor,
you are dishonest. The inquiry or                How To Prepare a Protest If You Don’t            bank, employer, or employees, we will
examination may or may not result in more        Agree, and Publication 556, Examination of       generally need to tell them limited
tax. We may close your case without              Returns, Appeal Rights, and Claims for           information, such as your name. The law
change; or, you may receive a refund.            Refund.                                          prohibits us from disclosing any more
   The process of selecting a return for            If you do not wish to use the Appeals         information than is necessary to obtain or
examination usually begins in one of two         Office or disagree with its findings, you        verify the information we are seeking. Our
ways. First, we use computer programs to         may be able to take your case to the U.S.        need to contact other persons may
identify returns that may have incorrect         Tax Court, U.S. Court of Federal Claims, or      continue as long as there is activity in your
amounts. These programs may be based             the U.S. District Court where you live. If       case. If we do contact other persons, you
on information returns, such as Forms            you take your case to court, the IRS will        have a right to request a list of those
1099 and W-2, on studies of past                 have the burden of proving certain facts if      contacted. Your request can be made by
examinations, or on certain issues               you kept adequate records to show your           telephone, in writing, or during a personal
identified by compliance projects. Second,       tax liability, cooperated with the IRS, and      interview.
we use information from outside sources          meet certain other conditions. If the court
that indicates that a return may have            agrees with you on most issues in your           Refunds
incorrect amounts. These sources may             case and finds that our position was largely     You may file a claim for refund if you think
include newspapers, public records, and          unjustified, you may be able to recover          you paid too much tax. You must generally
individuals. If we determine that the            some of your administrative and litigation       file the claim within 3 years from the date
information is accurate and reliable, we         costs. You will not be eligible to recover       you filed your original return or 2 years from
may use it to select a return for                these costs unless you tried to resolve your     the date you paid the tax, whichever is
examination.                                     case administratively, including going           later. The law generally provides for interest
   Publication 556, Examination of Returns,      through the appeals system, and you gave         on your refund if it is not paid within 45
Appeal Rights, and Claims for Refund,            us the information necessary to resolve the      days of the date you filed your return or
explains the rules and procedures that we        case.                                            claim for refund. Publication 556,
follow in examinations. The following                                                             Examination of Returns, Appeal Rights,
sections give an overview of how we              Collections                                      and Claims for Refund, has more
conduct examinations.                            Publication 594, The IRS Collection              information on refunds.
By Mail                                          Process, explains your rights and                    If you were due a refund but you did not
                                                 responsibilities regarding payment of            file a return, you generally must file your
We handle many examinations and                  federal taxes. It describes:                     return within 3 years from the date the
inquiries by mail. We will send you a letter
                                                  • What to do when you owe taxes. It             return was due (including extensions) to get
with either a request for more information
                                                    describes what to do if you get a tax bill    that refund.
or a reason why we believe a change to
your return may be needed. You can                  and what to do if you think your bill is
respond by mail or you can request a                wrong. It also covers making installment      Taxpayer Advocate Service
personal interview with an examiner. If you         payments, delaying collection action,         TAS is an independent organization within
mail us the requested information or                and submitting an offer in compromise.        the IRS that can help protect your taxpayer
provide an explanation, we may or may not         • IRS collection actions. It covers liens,      rights. We can offer you help if your tax
agree with you, and we will explain the             releasing a lien, levies, releasing a levy,   problem is causing a hardship, or you’ve
reasons for any changes. Please do not              seizures and sales, and release of            tried but haven’t been able to resolve your
hesitate to write to us about anything you          property.                                     problem with the IRS. If you qualify for our
do not understand.                                                                                assistance, which is always free, we will do
                                                  • IRS certification to the State Department
                                                                                                  everything possible to help you. Visit
By Interview                                        of a seriously delinquent tax debt, which
                                                                                                  www.taxpayeradvocate.irs.gov or call
                                                    will generally result in denial of a
If we notify you that we will conduct your                                                        1-877-777-4778.
                                                    passport application and may lead to
examination through a personal interview,           revocation of a passport.
or you request such an interview, you have                                                        Tax Information
the right to ask that the examination take       Your collection appeal rights are explained
                                                 in detail in Publication 1660, Collection        The IRS provides the following sources for
place at a reasonable time and place that is                                                      forms, publications, and additional
convenient for both you and the IRS. If our      Appeal Rights.
                                                                                                  information.
examiner proposes any changes to your
return, he or she will explain the reasons for
                                                 Innocent Spouse Relief                            • Tax Questions: 1-800-829-1040
                                                 Generally, both you and your spouse are             (1-800-829-4059 for TTY/TDD)
the changes. If you do not agree with these
                                                 each responsible for paying the full              • Forms and Publications:
changes, you can meet with the examiner’s
                                                 amount of tax, interest, and penalties due          1-800-829-3676 (1-800-829-4059 for
supervisor.
                                                 on your joint return. However, if you               TTY/TDD)
Repeat Examinations                              qualify for innocent spouse relief, you may       • Internet: www.irs.gov
If we examined your return for the same          be relieved of part or all of the joint           • Small Business Ombudsman: A small
items in either of the 2 previous years and      liability. To request relief, you must file         business entity can participate in the
proposed no change to your tax liability,        Form 8857, Request for Innocent Spouse              regulatory process and comment on
please contact us as soon as possible so         Relief. For more information on innocent            enforcement actions of the IRS by
we can see if we should discontinue the          spouse relief, see Publication 971, Innocent        calling 1-888-REG-FAIR.
examination.                                     Spouse Relief, and Form 8857.                     • Treasury Inspector General for Tax
                                                                                                     Administration: You can confidentially
Appeals                                          Potential Third Party Contacts                      report misconduct, waste, fraud, or
If you do not agree with the examiner’s          Generally, the IRS will deal directly with you      abuse by an IRS employee by calling
proposed changes, you can appeal them to         or your duly authorized representative.             1-800-366-4484 (1-800-877-8339 for
                                                                                                     TTY/TDD). You can remain anonymous.
                 Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 353 of 413
                                                Department of the Treasury — Internal Revenue Service                       Request Number
Form 4564
(Rev. September 2006)                  Information Document Request
To: (Name of Taxpayer and Company Division or Branch)                                            Subject

                                                                                                 SAIN number     Submitted to:


                                                                                                 Dates of Previous Requests (mmddyyyy)
Please return Part 2 with listed documents to requester identified below
Description of documents requested




Information Due By                                                   At Next Appointment                    Mail in
                        Name and Title of Requester                                            Employee ID number Date (mmddyyyy)


     From:
                        Office Location                                                                                Telephone Number

                                                                                                                        (     )

Catalog Number 23145K           www.irs.gov                 Part 1 - Taxpayer's File Copy                             Form 4564 (Rev. 9-2006)
                 Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 354 of 413
                                                Department of the Treasury — Internal Revenue Service                        Request Number
Form 4564
(Rev. September 2006)                  Information Document Request
To: (Name of Taxpayer and Company Division or Branch)                                             Subject

                                                                                                  SAIN number     Submitted to:


                                                                                                  Dates of Previous Requests (mmddyyyy)
Please return Part 2 with listed documents to requester identified below
Description of documents requested




Information Due By                                                   At Next Appointment                     Mail in
                        Name and Title of Requester                                             Employee ID number Date (mmddyyyy)


     From:
                        Office Location                                                                                 Telephone Number

                                                                                                                         (     )

Catalog Number 23145K           www.irs.gov                  Part 2 - To be Returned by Taxpayer with Reply            Form 4564 (Rev. 9-2006)
                 Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 355 of 413
                                                Department of the Treasury — Internal Revenue Service                             Request Number
Form 4564
(Rev. September 2006)                  Information Document Request
To: (Name of Taxpayer and Company Division or Branch)                                                  Subject

                                                                                                       SAIN number     Submitted to:


                                                                                                       Dates of Previous Requests (mmddyyyy)
Please return Part 2 with listed documents to requester identified below
Description of documents requested




Information Due By                                                   At Next Appointment                          Mail in
                        Name and Title of Requester                                                  Employee ID number Date (mmddyyyy)


     From:
                        Office Location                                                                                      Telephone Number

                                                                                                                              (     )

Catalog Number 23145K           www.irs.gov                                Part 3 - Requester's File Copy                   Form 4564 (Rev. 9-2006)
                 Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 356 of 413
                                               Department of the Treasury-Internal Revenue Service                           In reply refer to:
Form    872
(Rev. July 2014)
                                  Consent to Extend the Time to Assess Tax                                                   TIN




                                                                        (Name(s))

taxpayer(s) of

                                                                                   (Address)

and the Commissioner of Internal Revenue consent and agree to the following:

(1) The amount of any Federal                                                                              tax due on any return(s) made by or
                                                                 (Kind of tax)
for the above taxpayer(s) for the period(s) ended




may be assessed at any time on or before                                                                                               . If a provision
                                                                                   (Expiration date)
of the Internal Revenue Code suspends the running of the period of limitations to assess such tax, then, when, under the Internal
Revenue Code, the running of the period resumes, the extended period to assess will include the number of days remaining in the
extended period immediately before the suspension began.
(2) The taxpayer(s) may file a claim for credit or refund and the Service may credit or refund the tax within 6 months after this
agreement ends, except with respect to the items in paragraph (4).
(3) Paragraph (4) applies only to any taxpayer who holds an interest, either directly or indirectly, in any partnership subject to
subchapter C of chapter 63 of the Internal Revenue Code.
(4) Without otherwise limiting the applicability of this agreement, this agreement also extends the period of limitations for assessing any
tax (including penalties, additions to tax and interest) attributable to any partnership items (see section 6231 (a)(3)), affected items (see
section 6231(a)(5)), computational adjustments (see section 6231(a)(6)), and partnership items converted to nonpartnership items (see
section 6231(b)). Additionally, this agreement extends the period of limitations for assessing any tax (including penalties, additions to
tax, and interest) relating to any amounts carried over from the taxable year specified in paragraph (1) to any other taxable year(s). This
agreement extends the period for filing a petition for adjustment under section 6228(b) but only if a timely request for administrative
adjustment is filed under section 6227. For partnership items which have converted to nonpartnership items, this agreement extends
the period for filing a suit for refund or credit under section 6532, but only if a timely claim for refund is filed for such items.
(5) This Form contains the entire terms of the Consent to Extend the Time to Assess Tax. There are no representations, promises, or
agreements between the parties except those found or referenced on this Form.




                                                           Your Rights as a Taxpayer
You have the right to refuse to extend the period of limitations or limit this extension to a mutually agreed-upon issue(s) or mutually
agreed-upon period of time. Publication 1035, Extending the Tax Assessment Period, provides a more detailed explanation of your
rights and the consequences of the choices you may make. If you have not already received a Publication 1035, the publication can be
obtained, free of charge, from the IRS official who requested that you sign this consent or from the IRS' web site at www.irs.gov or by
calling toll free at 1-800-TAX-FORM (1-800-829-3676). Signing this consent will not deprive you of any appeal rights to which you would
otherwise be entitled.


                                 (Space for signature is on the back of this form and signature instructions are attached)

Catalog Number 20755I                                                www.irs.gov                                                   Form 872 (Rev. 7-2014)
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 357 of 413
TIN                 Period Ending                                                                                                         Expiration Date



                     SIGNING THIS CONSENT WILL NOT DEPRIVE THE TAXPAYER(S) OF ANY APPEAL
                              RIGHTS TO WHICH THEY WOULD OTHERWISE BE ENTITLED.

YOUR SIGNATURE HERE          —Ź                                                                                                                   (Date signed)

                                                                           (Type or Print Name)

I am aware that I have the right to refuse to sign this consent or to limit the extension to mutually agreed-upon issues and/or period of time as set forth in
I.R.C. § 6501(c)(4)(B).


SPOUSE'S SIGNATURE           —Ź                                                                                                                   (Date signed)

                                                                           (Type or Print Name)

I am aware that I have the right to refuse to sign this consent or to limit the extension to mutually agreed-upon issues and/or period of time as set forth in
I.R.C. § 6501(c)(4)(B).

TAXPAYER'S REPRESENTATIVE
                     SIGN HERE        —Ź                                                                                                          (Date signed)
      (Only needed if signing on
         behalf of the taxpayer.)
                                                                               (Type or Print Name)

I am aware that I have the right to refuse to sign this consent or to limit the extension to mutually agreed-upon issues and/or period of time as set forth in
I.R.C. § 6501(c)(4)(B). In addition, the taxpayer(s) has been made aware of these rights.
If this document is signed by a taxpayer's representative, the Form 2848, Power of Attorney and Declaration of Representative, or other power of
attorney document must state that the acts authorized by the power of attorney include representation for the purposes of Subchapter C of Chapter 63 of
the Internal Revenue Code in order to cover items in paragraph (4).

CORPORATE
NAME               —Ź

                   —Ź                                                                                    (Title)                                  (Date signed)
                                            (Type or Print Name)
CORPORATE
OFFICER(S)
SIGN HERE


                   —Ź                                                                                    (Title)                                  (Date signed)
                                            (Type or Print Name)

I (we) am aware that I (we) have the right to refuse to sign this consent or to limit the extension to mutually agreed-upon issues and/or period of time as
set forth in I.R.C. § 6501 (c)(4)(B).


INTERNAL REVENUE SERVICE SIGNATURE AND TITLE



                     (IRS Official's Name - see instructions)                                         (IRS Official's Title - see instructions)



                                            (IRS Official's Signature - see instructions)                                                         (Date signed)




Catalog Number 20755I                                                 www.irs.gov                                                    Form 872 (Rev. 7-2014)
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 358 of 413

                                                               Instructions

If this consent is for:

•   Income tax, self-employment tax, or FICA tax on tips and is made for any year(s) for which a joint return was filed, both husband and
    wife must sign the original and copy of this form unless one, acting under a power of attorney, signs as agent for the other. The
    signatures must match the names as they appear on the front of this form.

•   Gift tax and the donor and the donor's spouse elected to have gifts to third persons considered as made one-half by each, both
    husband and wife must sign the original and copy of this form unless one, acting under a power of attorney, signs as agent for the
    other. The signatures must match the names as they appear on the front of this form.

•   Chapter 41, 42, or 43 taxes involving a partnership or is for a partnership return, only one authorized partner need sign.

•   Chapter 42 taxes, a separate Form 872 should be completed for each potential disqualified person, entity, or foundation manager
    that may be involved in a taxable transaction during the related tax year. See Revenue Ruling 75-391, 1975-2C.B 446.

If you are an attorney or agent of the taxpayer(s), you may sign the consent provided the action is specifically authorized by a power of
attorney. If the power of attorney was not previously filed, you must include it with this form.

If you are acting as a fiduciary (such as executor, administrator, trustee, etc.) and you sign this consent, attach Form 56, Notice
Concerning Fiduciary Relationship, unless it was previously filed.

If the taxpayer is a corporation, sign this consent with the corporate name followed by the signature and title of the officer(s) authorized
to sign.


                                     Instructions for Internal Revenue Service Employees

Complete the delegated IRS official's name and title of the employee who is signing the form on behalf of the IRS.

An IRS official delegated authority under Delegation Order 25-2 must sign and date the consent. (IRM 1.2.52.3)




Catalog Number 20755I                                          www.irs.gov                                           Form 872 (Rev. 7-2014)
                   Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 359 of 413
                                                                             Page                                                          of


    Form     4549                                                Department of the Treasury - Internal Revenue Service

    (January 2019)                                Report of Income Tax Examination Changes
Name and address of taxpayer                                                             Taxpayer identification number   Return form number


                                                                                         Person with whom     Name and title
                                                                                         examination
                                                                                         changes were
                                                                                         discussed.
                                                                                           Period Ended          Period Ended          Period Ended
1. Adjustments to income
a.
b.
c.
d.
e.
f.
g.
h.
i.
j.
k.
l.
m.
n.
o.
p.
2. Total adjustments
3. Taxable income per return or as previously adjusted
4. Corrected taxable income
              Tax method
              Filing status
5. Tax
6. Additional taxes/Alternative minimum tax
7. Corrected tax liability
8. Less       a.
   credits    b.
             c.
            d.
9. Balance (line 7 less lines 8a through 8d)
10. Plus      a.
    other     b.
    taxes     c.
              d.
11. Total corrected tax liability (line 9 plus lines 10a through 10d)
12. Total tax shown on return or as previously adjusted
13. Adjustments to: a.
                      b.
                      c.
14. Deficiency-Increase in tax or (overassessment-decrease in tax) (line 11 less
    line 12 adjusted by lines 13a through 13c)


15. Adjustments to prepayment credits - increase (decrease)
16. Balance due or (overpayment) - (line 14 adjusted by line 15) (excluding
    interest and penalties)


The Internal Revenue Service has agreements with state tax agencies under which information about federal tax, including increases or decreases, is
exchanged with the states. If this change affects the amount of your state income tax, you should amend your state return by filing the necessary
forms.

You may be subject to backup withholding if you underreport your interest, dividend, or patronage dividend income you earned and do not pay the
required tax. The IRS may order backup withholding (withholding of a percentage of your dividend and/or interest payments) if the tax remains unpaid
after it has been assessed and four notices have been issued to you over a 120-day period.

Catalog Number 23105A                                                   www.irs.gov                                            Form 4549 (Rev. 1-2019)
                    Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 360 of 413
                                                                              Page                                                           of

Name of taxpayer                                                                           Taxpayer identification number   Return form number


                                                                                                Period Ended       Period Ended         Period Ended
17. Penalties, additions to tax, and additional amounts -- IRC sections
a.
b.
c.
d.
e.
f.
g.
h.
i.
j.
k.
l.
m.
n.
18. Total penalties, additions to tax, and additional amounts
19. Summary of taxes, penalties and interest
 a. Balance due or (overpayment) taxes - (line 16, page 1)
 b. Penalties and additions (line 18) - computed to
 c. Interest* (IRC § 6601) - estimated and computed to
 d. Amount due or (refund) - (sum of lines a, b, and c)
*Interest, as provided by law, will be charged on any unpaid amount until it is paid in full.
Other information




Examiner's name                                                  Employee ID                      Office



Examiner's signature                                                                                                         Date



Consent to Assessment and Collection- I do not wish to exercise my appeal rights with the Internal Revenue Service or to contest in the United States
Tax Court the findings in this report. Therefore, I give my consent to the immediate assessment and collection of any increase in tax and penalties, and
accept any decrease in tax and penalties shown above, plus additional interest as provided by law. It is understood that this report is subject to
acceptance by the Area Director, Area Manager, Specialty Tax Program Chief, or Director of Field Operations.

                                       Note: If a joint return was filed, BOTH taxpayers must sign
Signature of taxpayer                            Date                            Signature of taxpayer                       Date



By                                                               Title                                                       Date



Catalog Number 23105A                                                    www.irs.gov                                           Form 4549 (Rev. 1-2019)
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 361 of 413

   Form   5701                                           Department of the Treasury - Internal Revenue Service

     (April 2019)                              Notice of Proposed Adjustment
Name of taxpayer                                                                                          Issue number


Name and title of person to whom delivered                                                                Date


Entity for this proposed adjustment                                                                       Response due


Based on the information we now have available and our discussions with you, we believe the proposed adjustment listed below should
be included in the revenue agent's report. However, if you have additional information that would alter or reverse this proposal, please
furnish this information as soon as possible.

        Years                  Amount                          Account or Return Line                      SAIN Number      UIL Code




Reasons for proposed adjustment (If the explanation of the adjustment will be longer than the space provided below, the entire
explanation should begin on Form 886-A (explanation of items)




Taxpayer's/Representative's action
    Agreed        Agreed in part            Disagreed          Have additional information; will submit by
Taxpayer's/Representative's signature                                                                     Date


If disagreed in part or in full - check here for consideration of Fast Track Settlement
      Taxpayer                                 IRS
Team Manager                                                                                              Date


Catalog Number 42770J                                          www.irs.gov                                        Form 5701 (Rev. 4-2019)
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 362 of 413

        Department of the Treasury                                         Date:
        Internal Revenue Service
                                                                           Taxpayer ID number:


                                                                           PC                    EGC
                                                                           Tax periods ended:




                                                                           Person to contact:


                                                                           Contact telephone number:


                                                                           Contact hours:


                                                                           Contact fax number:




We're auditing your         Form            , and need a response from you.

Proposed changes to your         Form

Dear

We reviewed your          federal income tax return, any information you gave us, and made proposed changes
to your tax. As a result, we found that you:

   are due a refund of $
   owe a balance of $           . This amount may include tax, penalties, and estimated interest due. You
   should pay the balance due immediately to avoid additional penalties and interest charges.

What you need to do
Review the enclosed Form 4549, Income Tax Examination Changes, and attached Form 886 and let us know by
                    if you agree or disagree with our proposed changes. If your address has changed, please
provide your current address and contact information when you respond.

If you agree with our changes
   • Sign, date and mail the enclosed Form 4549 to us in the envelope we provided.
   • If you are due a refund, you should receive a refund check within 8 weeks if you don't owe other taxes or
     debts we're required to collect.
   • If you owe additional taxes, make your check or money order payable to the United States Treasury. Write
     your taxpayer ID number, tax year and form number on the check.
   • If you can't pay the total amount due, pay as much as you can and make payment arrangements to pay the
     rest over time. Payment options are described in the enclosed Publication 3498-A, The Examination
     Process (Audits by Mail). You can also search “tax payment options” at www.irs.gov.




                                                                                            Letter 525 (Rev. 9-2014)
                                                                                            Catalog Number 40216W
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 363 of 413

If you don't agree with our changes
Return a copy of this letter along with your explanation and any supporting documents. Form 886 attached to
the Form 4549 explains documentation you need to give us. Publication 3498-A describes the audit process and
explains other options, including your appeal rights, if you disagree with our proposed changes.

If we don't hear from you
If we don’t receive a response from you, we’ll send you a Notice of Deficiency, which will state the amount you
owe with penalties and explain your right to file a petition in the United States Tax Court. Once a Notice of
Deficiency is sent to you, you cannot appeal disagreements to the IRS. We will still consider new information
you may provide to us, but you will need to file a petition with the United States Tax Court to challenge the
deficiency.

If you need assistance, please don’t hesitate to contact us. If you want to authorize someone, in addition to you,
to contact the IRS about this letter, please complete and send us Form 2848, Power of Attorney and Declaration
of Representative. You can download this form at www.irs.gov or request a copy by calling 1-800-TAX-FORM
(1-800-829-3676).

Please provide a telephone number, including area code and the best time for us to call you if we need more
information.

Telephone number: (          ) _________ - ___________________ Hours: ___________________________

                                                         Sincerely,




Enclosures:
Form 4549
Publication 3498-A
   Form 886
Copy of this letter
Envelope




                                                                                          Letter 525 (Rev. 9-2014)
                                                                                          Catalog Number 40216W
    Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 364 of 413




                                  The Examination Process
The IRS Mission
Provide America’s
taxpayers top
quality service by                Introduction
helping them
understand and
                                  The Internal Revenue Service (IRS) accepts most federal
meet their tax                    returns as filed. Some returns, however, are examined, or
responsibilities                  audited, to determine if income, expenses, and credits are
and by applying                   reported accurately.
the tax law with
integrity and                     This publication discusses general rules and procedures
fairness to all.                  we follow in examinations. It explains what happens before,
                                  during, and after an examination. It also explains appeal and
                                  payment procedures.

                                  As a taxpayer, you have the right to fair, professional,
                                  prompt, and courteous service from IRS employees, as
                                  outlined in the Declaration of Taxpayer Rights found on
                                  page 3.

                                  We must follow the tax rules set forth by Congress in the
                                  Internal Revenue Code. We also follow Treasury
                                  Regulations, court decisions, and other rules and
                                  procedures written to administer the tax laws.

                                  If the examination results in a change to your tax liability,
                                  you may ask us to reconsider your case. Some reasons why
                                  we may reconsider your case include:

                                    You are submitting additional information that could
                                    result in a change to the additional amount we have
                                    determined that you owe;

                                    You are filing an original delinquent return after we have
                                    determined that you owe an additional amount, or;

                                    You are identifying a mathematical or processing error
                                    we made.

                                  You must request reconsideration in writing and submit it to
                                  your local IRS office.

       www.irs.gov

Publication 3498 (Rev. 11-2004)
Catalog Number 73074S
          Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 365 of 413



What’s Inside . . .

                                                                                                                                                                                                                                                                                                                   ?
                                                                                                                                                                                                                                                                                                                         Do you have questions or need help
Introduction                                                                                                                                                                                                                                                                                                             right away? Call us. We are here to
                                                                                                                                                                                                                                                                                                                         help you.
Declaration of Taxpayer Rights                                                                                                                             ○               ○                   ○                   ○               ○                   ○               ○               ○           ○       ○   3

Your Return Is Going To Be Examined                                                                                                                                                                                                    ○                   ○               ○                   ○           ○   3   For General Information:
    Before the Examination                                                                                 ○                   ○                   ○                   ○                   ○                   ○               ○                   ○               ○               ○               ○       ○   3   For information about a specific examination please
                                                                                                                                                                                                                                                                                                                   contact the person named on the appointment letter.
    During the Examination                                                                                         ○                   ○                   ○                   ○                   ○               ○               ○                   ○               ○               ○           ○       ○   3

    Examinations by Mail                                                               ○                       ○                   ○                   ○                   ○                   ○                   ○               ○               ○                   ○           ○               ○       ○   3
                                                                                                                                                                                                                                                                                                                           For tax information and help:
    Examinations in Person                                                                                     ○                   ○                   ○               ○                   ○                   ○               ○                   ○               ○               ○               ○       ○   3
                                                                                                                                                                                                                                                                                                                                 Call the number on the bill you
    How to Stop Interest from Accumulating                                                                                                                                                                                                                     ○               ○               ○           ○   4                 received or call us toll free at:
    Consents to Extend the Statute of                                                                                                                                                                                                                                                                                            1-800-829-1040 (for 1040 filers)
    Limitations        ○           ○           ○           ○           ○               ○                       ○                   ○                   ○               ○                   ○                   ○               ○                   ○               ○               ○               ○       ○
                                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                                                                 1-800-829-4933 (for business filers)
    Results of the Examination                                                                                                                 ○               ○                       ○                   ○               ○                   ○                   ○               ○               ○       ○   4                 1-800-829-4059 /TDD

What to Do When You Receive a Bill                                                                                                                                                                                                                                                                                         For tax forms and publications:
from the IRS   ○   ○           ○           ○           ○           ○           ○                   ○                   ○                       ○               ○                   ○                   ○               ○                   ○                   ○           ○               ○           ○
                                                                                                                                                                                                                                                                                                               4                 1-800-829-3676
                                                                                                                                                                                                                                                                                                                                 1-800-829-4059 /TDD
What To Do if You Agree or Disagree                                                                                                                                                                                                                                                                                              1-703-368-9694-Forms by Fax
with the Examination Results                                                                                                               ○               ○                   ○               ○                   ○               ○               ○                   ○           ○               ○       ○   5
                                                                                                                                                                                                                                                                                                               5            Internet: www.irs.gov
    If You Agree           ○           ○           ○           ○           ○               ○                       ○                   ○                   ○               ○                   ○                   ○           ○                   ○                   ○           ○               ○       ○




    If You Do Not Agree                                                ○               ○                       ○                   ○                   ○               ○                   ○                   ○               ○                   ○                   ○           ○               ○       ○   5                  FTP - ftp.fedworld.gov/pub/

    Fast Track Mediation Services                                                                                                                                  ○                   ○                   ○               ○                   ○                   ○               ○               ○       ○   5                  TELENET-iris.irs.gov

                                                                                                                                                                                                                                                                                                                                  You’ll find answers to frequently asked
How Do You Appeal a Decision?                                                                                                                                  ○                   ○                   ○                   ○                   ○                   ○               ○               ○       ○   6                  tax questions, tax forms on-line,
                                                                                                                                                                                                                                                                                                                                  searchable publications, hot tax
    The Appeal System                                                                                                                                                                                                                                                                                          6                  issues, news, and help through e-mail.
                                                                   ○           ○                       ○                   ○                       ○               ○                   ○                   ○               ○                   ○                   ○               ○               ○       ○




    Appeal Within the IRS                                                          ○                       ○                   ○                       ○               ○                   ○                   ○               ○                   ○               ○               ○               ○       ○
                                                                                                                                                                                                                                                                                                               6
    Making a Small Case Request                                                                                                                                    ○                       ○                   ○               ○               ○                   ○               ○               ○       ○   6           If you prefer to write to us . .

    Filing a Formal Protest                                                                ○                       ○                   ○                   ○               ○                   ○                   ○               ○               ○                   ○           ○               ○       ○   6                 Enclose a copy of your tax bill. Print
                                                                                                                                                                                                                                                                                                                                 your name, social security number or
                                                                                                                                                                                                                                                                                                                                 taxpayer identification number, and the
After the Examination                                                                                                                                                                                                                                                                                          7
                                                                                                                                                                                                                                                                                                                                 tax form and period shown on your bill.
                                                           ○           ○               ○                       ○                   ○                   ○                   ○                   ○                   ○               ○               ○                   ○           ○               ○       ○




    Payment Options                                            ○           ○               ○                   ○                   ○                       ○               ○                   ○                   ○               ○               ○                   ○           ○               ○       ○   7                 Write to us at the address shown on
                                                                                                                                                                                                                                                                                                                                 your tax bill.
    Temporarily Delay the
    Collection Process                                             ○           ○                   ○                   ○                       ○               ○                       ○                   ○               ○                   ○                   ○               ○               ○       ○   7
                                                                                                                                                                                                                                                                                                                          You may also visit your nearest IRS Office.
    Innocent Spouse Relief                                                                     ○                   ○                   ○                   ○                   ○               ○                   ○               ○               ○                   ○           ○               ○       ○   8
                                                                                                                                                                                                                                                                                                                         You’ll find the exact address in your local
    You Must Contact Us                                                            ○                       ○                   ○                   ○                   ○                   ○                   ○               ○               ○                   ○               ○               ○       ○   8         phone book under U.S. Government
    What If You Believe Your Bill Is Wrong                                                                                                                                                                                                         ○                   ○           ○               ○       ○   8



Privacy Act Statement                                      ○           ○               ○                       ○                   ○                   ○               ○                   ○                   ○               ○                   ○               ○               ○               ○       ○   8
          Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 366 of 413

    Declaration of Taxpayer Rights                                         Your Return Is Going To Be
                                                                           Examined.
I. Protection of Your Rights
IRS employees will explain and protect your rights as a taxpayer
throughout your contact with us.                                           Before the Examination
                                                                           We accept most taxpayers’ returns as filed. If we inquire about your return
II. Privacy and Confidentiality                                            or select it for examination, it does not suggest that you are dishonest. The
The IRS will not disclose to anyone the information you give us,           inquiry or examination may or may not result in more tax. We may close
except as authorized by law. You have the right to know why we are         your case without change or you may receive a refund.
asking you for information, how we will use it, and what happens if
                                                                           The process of selecting a return for examination usually begins in one of
you do not provide requested information.                                  two ways. One way is to use computer programs to identify returns that
                                                                           may have incorrect amounts. The programs may be based on information
III. Professional and Courteous Service                                    returns, such as Forms 1099 or W-2, on studies of past examinations, or
                                                                           on certain issues identified by other special projects. Another way is to use
If you believe that an IRS employee has not treated you in a               information from compliance projects that indicates a return may have
professional, fair, and courteous manner, you should tell that             incorrect amounts. These sources may include newspapers, public
employee’s supervisor. If the supervisor’s response is not                 records, and individuals. If we determine the information is accurate and
satisfactory, you should write to the IRS Director for your Area or        reliable, we may use it to select a return for examination.
the Center where you file your return.
                                                                           Publication 556, Examination of Returns, Appeal Rights, and Claims for
                                                                           Refund, explains the rules and procedures that we follow in examinations.
IV. Representation                                                         The following sections give an overview of how we conduct examinations.
You may either represent yourself or, with proper written authoriza-
tion, have someone else represent you. Your representative must
be a person allowed to practice before the IRS, such as an attorney,       During the Examination
certified public accountant, or enrolled agent (a person enrolled to
practice before the IRS). If you are in an interview and ask to            Examinations by Mail
consult such a person, then we must stop and reschedule the
interview in most cases.
                                                                           Some examinations are conducted entirely by mail. If the examination
You can have someone accompany you at an interview. You may                is conducted by mail, you’ll receive a letter from us asking for
make sound recordings of any meetings with our examination,                additional information about certain items shown on your return, such
appeal, or collection personnel, provided you tell us in writing 10        as income, expenses, and itemized deductions.
days before the meeting.
                                                                           If the examination is conducted by mail, you can:
V. Payment of Only the Correct Amount of Tax                               1.   Act on your own behalf. (In the case of a jointly filed return,
You are responsible for paying only the correct amount of tax due               either spouse can respond or both spouses can send a
under the law—no more, no less. If you cannot pay all of your tax               joint response.)
when it is due, you may be able to make monthly payments.                  2.   Have someone represent you in correspondence with us. This
                                                                                person must be an attorney, accountant, enrolled agent, an
VI. Help with Unresolved Tax Problems                                           enrolled actuary, or the person who prepared the return and
                                                                                signed it as the preparer. If you choose to have someone
The Taxpayer Advocate Service can help you if you have tried                    represent you, you must furnish us with written authorization.
unsuccessfully to resolve a problem with the IRS. Your local                    Make this authorization on Form 2848, Power of Attorney and
Taxpayer Advocate can offer you special help if you have a                      Declaration of Representative.
significant hardship as a result of a tax problem. For more                     Note: You may obtain any of the forms and publications
information, call toll-free, 1-877-777-4778 (1-800-829-4059 for                 referenced in this publication by calling 1-800-829-3676.
TTY/TDD) or write to the Taxpayer Advocate at the IRS office
that last contacted you.
                                                                           Examinations in Person
VII. Appeals and Judicial Review
If you disagree with us about the amount of your tax                       An examination conducted in person begins when we notify you that
                                                                           your return has been selected. We will tell you what information you
liability or certain collection actions, you have the right to             need to provide at that time. If you gather the information before the
ask the Appeals Office to review your case. You may also                   examination, we may be able to complete it more easily and in a
ask a court to review your case.                                           shorter time.

VIII. Relief from Certain Penalties and Interest                           If the examination is conducted in person, it can take place in
                                                                           your home, your place of business, an IRS office, or the office of
The IRS will waive penalties when allowed by law if you can show           your attorney, accountant, or enrolled agent (a person enrolled to
you acted reasonably and in good faith or relied on the incorrect          practice before the IRS). If the time or place is not convenient for
advice of an IRS employee. We will waive interest that is the              you, the examiner will try to work out something more suitable.
result of certain errors or delays caused by an IRS employee.



                                                                       3
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 367 of 413
Your Return Is Going To Be Examined. (cont.)
If the examination is conducted in person, you can:
                                                                                  If the statute of limitations for your tax return is approaching, you
1.    Act on your own behalf. (In the case of a jointly filed return,             may be asked to sign a consent. You may:
      either spouse or both can attend the interview.) If you are
      acting on your own behalf, you may leave to consult with your               1. Refuse to extend the statute of limitations;
      representative. We will suspend the interview and reschedule
      the examination. We cannot suspend the interview if we are                  2. Limit or restrict the consent to particular issues, or
      conducting it as a result of your receiving an administrative
                                                                                  3. Limit the extension to a particular period of time.
      summons.

2.    Have someone accompany you, either to support your position                 The consent will be sent or presented to you with a letter
      or to witness to the proceedings.                                           explaining this process and Publication 1035, Extending the
                                                                                  Tax Assessment Period. For further information, refer to this
3.    Accompany someone who will represent you. This person                       publication.
      must be an attorney, accountant, enrolled agent, an enrolled
      actuary, or the person who prepared the return and signed it as             Results of the Examination
      the preparer.
                                                                                  If we accept your return as filed, you will receive a letter
4.    Have your representative act for you and not be present at the
                                                                                  stating that the examiner proposed no changes to your return.
      audit yourself. If you choose to have someone represent you
                                                                                  You should keep this letter with your tax records.
      in your absence, you must furnish us with written authorization.
      Make this authorization on Form 2848, Power of Attorney and
                                                                                  If we don’t accept your return as filed, we will explain any
      Declaration of Representative.
                                                                                  proposed changes to you and your authorized representative.
                                                                                  It is important that you understand the reasons for any
                                                                                  proposed changes; don’t hesitate to ask about anything that is
How to Stop Interest from Accumulating                                            unclear to you.
During your examination, if you think you will owe additional tax at
the end of the examination, you can stop interest from accumulating
by paying all or part of the amount you think you will owe. Interest              What to Do When You Receive a Bill from
will stop accumulating on the part you pay when the IRS receives                  the IRS
your money. Interest will only be charged on the tax, penalties, and
interest that are unpaid on the date they are assessed.



Consents to Extend the Statute of                                                                                        You receive a tax
                                                                                                                         bill in the mail.
Limitations
We try to examine tax returns as soon as possible after they are filed, but                                                             If it is correct . . . .
occasionally we may request that you extend the statute of limitations of
your tax return.                                                                                                                                     Pay the full
                                                                                                                                                     amount now . . .
                                                                                                                                                           or . . . .
A return’s statute of limitation generally limits the time we have to
examine it and assess tax. Assessments of tax must be made within                        If it is not correct . . .
3 years after a return is due or filed, whichever is later. We can’t                                        Gather copies of :
assess additional tax or make a refund or credit (unless you filed a                                              the bill
timely claim) after the statute of limitations has expired. Also, if you                                          any records
                                                                                                                  tax returns, and
disagree with the results of the examination, you can’t appeal the                                                canceled checks
items you disagree with unless sufficient time remains on the statute.
Because of these restrictions, if there isn’t much time remaining to
examine your return, assess additional taxes, and/or exercise your                          Contact us right away . . .
appeal rights, you have the opportunity to extend the statute of
limitations. This will allow you additional time to provide further
documentation to support your position, request an appeal if you do                         Call...
                                                                                                                                    Write to us at
not agree with our findings, or to claim a tax refund or credit. It also                    1-800-829-1040 (for 1040 filers)
                                                                                            1-800-829-4933 (for business filers)   the address on       Visit your local
allows the Service time to complete the examination, make any                               1-800-829-4059 /TDD                       your bill.           IRS Office

additional assessment, if necessary, and provide sufficient time for
processing.
                                                                                          You have several payment options . . .


A written agreement between you and the Service to extend the                                                                  CREDIT
                                                                                                 Pay the full
statutory period of a tax return is called a “consent.” Consents can be                          amount now                                        Pay in
used for all types of tax except estate tax.                                                     See page 4.            Pay by Credit Card
                                                                                                                                                   monthly installments
                                                                                                                           See page 7.
                                                                                                                                                   See page 7.

There are two basic kinds of consent forms. One sets a specific                                            Apply for an                          Seek a
expiration date for the extension, and the other for an indefinite period                                  Offer-in-Compromise                   temporary delay.
                                                                                                           See page 7.                           See page 7.
of time. Either type of consent may be limited by restrictive conditions.
The use of a restricted consent is to allow the statute to expire with
regard to all items on the return except those covered by the restrictive
language.



                                                                              4
            Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 368 of 413

What To Do If You Agree or Disagree with the
Examination Results

If You Agree
                                                                                            If you do not respond to the 30-day letter,
                                                                                            or if you respond but do not reach an
If you agree with a proposed increase to tax, you can sign an                               agreement with an appeals officer, we will
agreement form and pay any additional tax you may owe. You                                  send you a 90-day letter, also known as a
must pay interest and applicable penalties on any additional                                Notice of Deficiency. This is a legal
balance due. If you pay when you sign the agreement, interest                               document that explains the proposed
is generally figured from the due date of your return to the date                           changes and the amount of the proposed
of your payment.                                                                            tax increase. You will have 90 days (150
                                                                                            days if it is addressed to you outside the
 If you do not pay the additional tax and interest, you will                                United States) from the date of this notice
receive a bill (See “What To do When You Receive a Bill from                                to file a petition with the Tax Court. If you
the IRS” on page 4.) If the amount due (including interest and                              do not petition the Tax Court you will
applicable penalties) is less than $100,000 and you pay it                                  receive a bill for the amount due.
within 21 business days, we will not charge more interest or
penalties. If the amount is $100,000 or more, the period is
reduced to 10 calendar days. If you can’t pay the tax due at
the end of the examination, you may pay whatever amount you
can and request an installment agreement for the balance.
(See “Setting up an Installment Agreement” on page 7.)                   Fast Track Mediation Services

If you are entitled to a refund, you will receive it sooner if you
sign the agreement form at the end of the examination. You               If you do not agree with any or all of the IRS findings, you may
will also be paid interest on the refund.                                request Fast Track Mediation services to help you resolve
                                                                         disputes resulting from the examination (audits). Fast Track
                                                                         Mediation offers an expedited process with a trained mediator,
                                                                         who will help facilitate communication, in a neutral setting.
If You Do Not Agree                                                      The mediator will work with you and the IRS to understand the
                                                                         nature of the dispute. The purpose is to help the two of you
If you do not agree with the proposed changes, the examiner              reach a mutually satisfactory resolution that is consistent with
will explain your appeal rights. If your examination takes place         the applicable law. The mediator has no authority to require
in an IRS office, you may request an immediate meeting with              either party to accept any resolution. You may withdraw from
the examiner’s supervisor to explain your situation. You may             the mediation process anytime. If any issues remain unresolved
also enter into an Agreement to Mediate to help resolve                  you will retain all of your usual appeal rights.
disputes through Fast Track Mediation services. (See next column.)
Mediation can take place at this meeting or afterwards. If an
agreement is reached, your case will be closed.                          Most cases qualify for Fast Track Mediation. To begin the
                                                                         process, you may request the examiner or IRS representative
If you cannot reach an agreement with the supervisor at this             to arrange a mediation meeting. Both you and the IRS
meeting, or if the examination took place outside an IRS office          representative must sign a simple Agreement to Mediate form.
or was conducted through correspondence with an IRS Campus               A mediator will then be assigned. Generally, within a week,
employee, the examiner will prepare a report explaining your             the mediator will contact you and the IRS representative to
position and ours. The examiner will forward your case to the            schedule a meeting. After a brief explanation of the process,
Area office for processing .                                             the mediator will discuss with you when and where to hold the
                                                                         mediation session.
You will receive:

                                                                         For additional information, refer to Publication 3605, Fast Track
y   A letter (known as a 30-day letter) notifying you of your            Mediation-A Process for Prompt Resolution of Tax Issues.
    rights to appeal the proposed changes within 30 days,

y   A copy of the examiner’s report explaining the proposed
    changes, and

y   An agreement or a waiver form.

You generally have 30 days from the date of the 30-day letter
to tell us whether you will accept the proposed changes or
appeal them. The letter will explain what steps you should
take, depending on what action you choose. Be sure to follow
the instructions carefully. Appeal rights are explained following
this section.




                                                                     5
           Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 369 of 413

 How Do You Appeal a Decision?

The Appeal System
                                                                                         Be sure to send the protest within the time
                                                                                         limit specified in the letter you received.
Because people sometimes disagree on tax matters, the
Service has an appeal system. Most differences can be
settled within this system without going to court.                      You must file a formal written protest
                                                                        y If the total amount of tax, penalties, and interest for any tax
Your reasons for disagreeing must come within the scope of                period is more than $25,000;
tax laws, however. For example, you cannot appeal your
                                                                        y   In all partnership and S corporation cases, regardless of the
case based only on moral, religious, political, constitutional,
                                                                            dollar amount;
conscientious, or similar grounds.
                                                                        y   In all employee plan and exempt organization cases,
If you do not want to appeal your case within the IRS, you                  regardless of the dollar amount;
may take your case directly to tax court.                               y   In all other cases, unless you qualify for other special
                                                                            appeal procedures, such as requesting appeals consideration
                                                                            of liens, levies, seizures, or installment agreements.
Appeal Within the IRS                                                       (See Publication 1660, Collection Appeal Rights, for more information
                                                                            on special collection appeals procedures.)

You may appeal our tax decision to a local appeals office,
which is separate and independent of the IRS Office taking              Filing a Formal Protest
the action you disagree with. An appeals office is the only
level of appeal within the IRS. Conferences with Appeals                When a formal protest is required, send it within the time limit
Office personnel may be conducted in person, through                    specified in the letter you received. Include in your protest:
correspondence, or by telephone with you or your authorized
representative                                                          y   Your name and address, and a daytime telephone number.

If you want to have a conference with an appeals officer,               y   A statement that you want to appeal the IRS findings to the
follow the instructions in the letter you received. We will send            Appeals Office.
your conference request letter to the appeals office to                 y   A copy of the letter showing the proposed changes and
arrange for a conference at a convenient time and place.                    findings you do not agree with (or the date and symbols from
You or your qualified representative should be prepared to                  the letter.)
discuss all disputed issues at the conference. Most
differences are settled at this level. Only attorneys, certified        y   The tax periods or years involved.
public accountants or enrolled agents are allowed to
represent a taxpayer before Appeals. An unenrolled                      y   A list of the charges that you do not agree with, and why
preparer may be a witness at the conference, but not a                      you do not agree.
representative.
                                                                        y   The facts supporting your position on any issue that you do
If you want to have a conference with an appeals                            not agree with.
officer, you may also need to file either a small case                  y   The law or authority, if any, on which you are relying.
request or a formal written protest with the contact
person named in the letter you receive.                                 y   You must sign the written protest, stating that it is true, under
                                                                            the penalties of perjury as follows:
Whether you file a small case request or a formal written
protest depends on several factors.                                     “Under the penalties of perjury, I declare that I examined the
                                                                        facts stated in this protest, including any accompanying
                                                                        documents, and, to the best of my knowledge and belief,
                                                                        they are true, correct, and complete.”
Making a Small Case Request
                                                                        If your representative prepares and signs the protest for you, he
                                                                        or she must substitute a declaration stating:
You may make a small case request if the total amount of
tax, penalties, and interest for each tax period involved is
                                                                        y   That he or she submitted the protest and accompanying
$25,000 or less, and you do not meet one of the exceptions
                                                                            documents and;
below for which a formal protest is required. If more than one
tax period is involved and any tax period exceeds the $25,000           y   Whether he or she knows personally that the facts stated in
threshold, you must file a formal written protest for all periods           the protest and accompanying documents are true and
involved. The total amount includes the proposed increase or                correct.
decrease in tax and penalties or claimed refund. For an
                                                                        We urge you to provide as much information as you can, as this
Offer-in-Compromise, include total unpaid tax, penalty, and
                                                                        will help us speed up your appeal. This will save you both time
interest due.
                                                                        and money.
To make a small case request, follow the instructions in our            Additional information about the Appeals process may be found
letter to you by sending a brief written statement requesting an        in Publication 5, Your Appeals Rights and How to Prepare a
appeals conference. Indicate the changes you do not agree               Protest if you Don’t Agree.
with and the reasons you do not agree with them.




                                                                    6
            Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 370 of 413

After the Examination
Payment Options                                                               You should be aware, however, that an installment agreement
                                                                              is more costly than paying all the taxes you owe now. Like
                                                                              revolving credit arrangements, we charge interest on the
You cannot pay all that you owe now                                           unpaid portion of the debt. Penalties also continue to
If you cannot pay all your taxes now, pay as much as you can. By              accumulate on installment agreements.
paying now, you reduce the amount of interest and penalty you
owe. Then immediately call, write, or visit the nearest IRS office to         If you want to pay off your tax debt through an installment
explain your situation. After you explain your situation, we may ask          agreement, call the number shown on your bill. If you owe:
you to fill out a Collection Information Statement. If you are
contacting us by mail or by telephone, we will mail the statement to          y   $25,000 or less in tax, we will tell you what you need to do
you to complete and return to us. This will help us compare your                  to set up the agreement;
monthly income with your expenses so we can figure the amount
you can pay. We can then help you work out a payment plan that                y   More than $25,000, we may still be able to set up an
fits your situation. This is known as an installment agreement.                   installment agreement for you, but we may also ask for
                                                                                  financial information to help us determine your ability to
                                                                                  pay.
Payment by credit card
                                                                              Even if you set up an installment agreement, we may still file a
Individual taxpayers may make credit (and debit) card payments on
                                                                              Notice of Federal Tax Lien to secure the government’s interest
tax liabilities (including installment agreement payments) by phone
                                                                              until you make your final payment.
or Internet. Payments may be made to the United States Treasury
through authorized credit card service providers.                             Note: We cannot take any collection actions affecting your
                                                                              property while we consider your request for an installment
The service providers charge a convenience fee based on the                   agreement, while your agreement is in effect, for 30 days after
payment amount. You will be informed of the convenience fee                   we reject your request for an agreement, or for any period while
amount before the credit card payment is authorized. This fee is in           you appeal the rejection.
addition to any charges, such as interest, that may be assessed by
the credit card issuer. Visit www.irs.gov to obtain a list of autho-          If you arrange for an installment agreement, you may pay with:
rized service providers and to obtain updated information on credit
card payment options.                                                         y   Personal or business checks, money orders, or certified
                                                                                  funds (all made payable to the U.S. Treasury),
Note: You can use debit cards issued by VISA and MasterCard
when making tax payments through the participating service                    y   Credit and debit cards,
providers. However, the service providers and card issuers treat
debit cards and credit cards equally for the purpose of processing            y   Payroll deductions your employer takes from your salary
electronic tax payments. Therefore, debit card users are charged                  and regularly sends to IRS, or
the same fee traditionally associated with credit card transactions
                                                                              y   Electronic transfers from your bank account or other similar
                                                                                  means.

Payment by Electronic Federal Tax                                             Apply for an Offer-in-Compromise
Payment System (EFTPS)
                                                                              In some cases, we may accept an Offer-in-Compromise to
EFTPS is an Electronic Federal Tax Payment System developed                   settle an unpaid tax account, including any penalties and
by the Internal Revenue Service and Financial Management                      interest. With this kind of arrangement, we can accept less
Service (FMS).                                                                than the full amount you owe when it is doubtful we will be able
                                                                              to collect the entire amount due.
The system allows federal taxes to be paid electronically. The
system allows the use of the Internet at www.eftps.gov or                     Offers in compromise are also possible if collection action
telephone to initiate tax payments directly. EFTPS payments may               would create an economic hardship. You may want to discuss
also be made through your local financial institution. The service            these options with your examiner.
is convenient, secure and saves time.

You may enroll in EFTPS through the website at www.eftps.gov or               Temporarily Delay the Collection
by completing a form available from EFTPS customer service at
                                                                              Process
(800) 555-4477 or (800) 945-8400.
                                                                              If we determine that you can’t pay any of your tax debt, we
                                                                              may temporarily delay collection until your financial condition
Setting up an installment agreement                                           improves. You should know that if we delay collecting from
                                                                              you, your debt will increase because penalties and interest are
Installment agreements allow you to pay your full debt in smaller, more       charged until you pay the full amount. During a temporary
manageable amounts. Installment agreements generally require equal            delay, we will again review your ability to pay. We may also file
monthly payments. The amount and number of your installment                   a Notice of Federal Tax Lien, to protect the government’s
payments will be based on the amount you owe and your ability to pay          interest in your assets. See Publication 594, The IRS
that amount within the time we can legally collect payment from you.          Collection Process.




                                                                          7
            Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 371 of 413


After the Examination (cont.)

Innocent Spouse Relief

If you filed a joint tax return, you are jointly and individually responsible
                                                                                    Privacy Act Statement
for the tax and any interest or penalty due on the joint return, even if
you later divorce. In some cases, a spouse may be relieved of the
tax, interest, and penalties on a joint return.                                     The Privacy Act of 1974 says that when we ask you for
                                                                                    information, we must first tell you our legal right to ask for the
You can ask for relief no matter how small the liability.
                                                                                    information, why we are asking for it, and how it will be used.
Three types of relief are available.                                                We must also tell you what could happen if you do not provide it
                                                                                    and whether or not you must respond under the law.
y   Innocent spouse relief - may apply to all joint filers;

y   Separation of liability - may apply to joint filers who                         This notice applies to tax returns and any papers filed with
    are divorced, widowed, legally separated, or have not                           them. It also applies to any questions we need to ask you so we
    lived together for the past 12 months;                                          can complete, correct, or process your return; figure your tax;
                                                                                    and collect tax, interest, or penalties.
y   Equitable relief - applies to all joint filers.
Innocent spouse relief and separation of liability apply only                       Our legal right to ask for information is found in Internal
to items incorrectly reported on the return. If a spouse does                       Revenue Code sections 6001, 6011, and 6012(a), and their
not qualify for innocent spouse relief or separation of liability,                  regulations. They say that you must file a return or statement
the IRS may grant equitable relief.
                                                                                    with us for any tax you are liable for. Your response is manda-
Each type of relief is different and each has different                             tory under these sections.
requirements. You must file Form 8857, Request for
Innocent Spouse Relief, to request any of these methods of                          Code section 6109 and its regulations say that you must show
relief. Publication 971, Innocent Spouse Relief, explains                           your social security number or individual taxpayer identifica-
each type of relief, who may qualify, and how to request                            tion number on what you file. You must also fill in all parts of
relief.
                                                                                    the tax form that apply to you. This is so we know who you are,
                                                                                    and can process your return and papers. You do not have to
                                                                                    check the boxes for the Presidential Election Campaign Fund.
You Must Contact Us
                                                                                    We ask for tax return information to carry out the U.S. tax laws.
                                                                                    We need it to figure and collect the right amount of tax.
It is important that you contact us regarding any correspon-
dence you receive from us. If you do not pay your bill or
                                                                                    We may give the information to the Department of Justice and
work out a payment plan, we are required by law to take
further collection actions.                                                         to other Federal agencies, as provided by law. We may also
                                                                                    give it to cities, states, the District of Columbia, and U.S.
                                                                                    Commonwealths or possessions to carry out their tax laws.
                                                                                    And we may give it to certain foreign governments under tax
What If You Believe Your Bill is                                                    treaties they have with the United States.

Wrong                                                                               We may also disclose this information to Federal, state, or
                                                                                    local agencies that investigate or respond to acts or threats of
                                                                                    terrorism or participate in intelligence or counterintelligence
                       If you believe your bill is wrong, let us know as            activities concerning terrorism.
                       soon as possible. Call the number on your
                       bill, write to the IRS office that sent you the
                       bill, call 1-800-829-1040 (for 1040 filers),
                                                                                    If you do not file a return, do not give us the information we
                       1-800-829-4933 (for business filers),                        ask for, or provide fraudulent information, the law says that we
                       1-800-829-4059 /TDD, or visit your local IRS                 may have to charge you penalties and, in certain cases, subject
                       office.                                                      you to criminal prosecution. We may also have to disallow the
                                                                                    exemptions, exclusions, credits, deductions, or adjustments
To help us correct the problem, gather a copy of the bill along with                shown on your tax return. This could make your tax higher or
copies of any records, tax returns, and canceled checks, etc., that                 delay any refund. Interest may also be charged.
will help us understand why you believe your bill is wrong.
                                                                                    Please keep this notice with your records. You may want to refer
If you write to us, tell us why you believe your bill is wrong. With                to it if we ask you for other information. If you have questions
your letter, include copies of all the documents you gathered to                    about the rules for filing and giving information, please call or
explain your case. Please do not send original documents. If we                     visit any Internal Revenue Service office.
find you are correct, we will adjust your account and, if necessary,
send you a corrected bill.




                                                                                8
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 372 of 413

         Department of the Treasury                                            Date:
         Internal Revenue Service                                               09/05/2019
         [Operating Division / Program Name]                                   Taxpayer ID number:


                                                                               Form:


                                                                               Person to contact:


                                                                               Employee ID number:


                                                                               Contact telephone number:


                                                                               Contact fax number:


                                                                               Last day to file petition with US tax court:
  Certified Mail     [Certified Mailing Number]

Dear [Name]:
                                               Notice of Deficiency

Tax Year Ended:
Deficiency:
Increase in tax




Why we are sending you this letter
We determined that you owe additional tax or other amounts, or both, for the tax years above. This letter is your
Notice of Deficiency as we're required by law to send you. The enclosed Form 4549-A, Income Tax
Examination Changes (Unagreed and Excepted Agreed), or Form 5278, Statement - Income Tax Changes,
shows how we figured the deficiency.
If you agree with the Notice of Deficiency
If you agree with our determination, sign the enclosed Form 4089-B, Notice of Deficiency - Waiver, and return
it to us at the address on the top of the first page of this letter. Sending this now can help limit the accumulation
of interest.
If you disagree with the Notice of Deficiency
If you want to contest our final determination, you have 90 days from the date of this letter (150 days if
addressed to you outside of the United States) to file a petition with the United States Tax Court.
                                                                                                Letter 531 (Rev. 1-2019)
                                                                                                Catalog Number 40223L
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 373 of 413

How to file your petition
You can get a petition form and the rules for filing from the Tax Court's website at www.ustaxcourt.gov, by
contacting the Office of the Clerk at the address below, or by calling 202-521-0700. Send your completed
petition form, a copy of this letter, and copies of all statements and schedules you received with this letter to the
address below.
                                            United States Tax Court
                                            400 Second Street, NW
                                            Washington, DC 20217
If this notice shows more than one tax year, you can file one petition form showing all of the years you
disagree with.
The Tax Court has a simplified procedure for small tax cases. If you plan to file a petition for multiple tax years
and the amount in dispute for any one or more of the tax years exceeds $50,000 (including penalties), you can't
use this simplified procedure. If you use this simplified procedure, you can't appeal the Tax Court's decision.
You can get information about the simplified procedure from www.ustaxcourt.gov or by writing to the court at
the address above.
If you recently sought bankruptcy relief by filing a petition in bankruptcy court, see enclosed Notice 1421,
How Bankruptcy Affects Your Right to File a Petition in Tax Court in Response to a Notice of Deficiency.
You can represent yourself before the Tax Court, or anyone allowed to practice before the Tax Court can
represent you.
Time limits on filing a petition
The court can't consider your case if you file the petition late.
  • A petition is considered timely filed if the Tax Court receives it within
    - 90 days from the date this letter was mailed to you, or
    - 150 days from the date this letter was mailed to you if this letter is addressed to you outside of the
      United States.
  • A petition is also generally considered timely if the United States Postal Service postmark date is within
    the 90 or 150-day period and the envelope containing the petition is properly addressed with the correct
    postage. The postmark rule doesn't apply if mailed from a foreign country.
  • A petition is also generally considered timely if the date marked by a designated private delivery service is
    within the 90 or 150-day period. Not all services offered by private delivery companies are designated
    delivery services. For a list of designated delivery services available for domestic and international
    mailings, see Notice 2016-30, which is available on the IRS website at www.irs.gov/irb/2016-18_IRB/ar07.html.
    Please note that the list of approved delivery companies may be subject to change.
  • The time you have to file a petition with the Tax Court is set by law and can't be extended or suspended,
    even for reasonable cause. We can't change the allowable time for filing a petition with the Tax Court.
If you are married
We're required to send a notice to each spouse. If both want to petition the Tax Court, both must sign and file
the petition or each must file a separate, signed petition. If only one spouse timely petitions the Tax Court, the
deficiency may be assessed against the non-petitioning spouse. If only one spouse is in bankruptcy at the time
we issued this letter or files a bankruptcy petition after the date of this letter, the bankruptcy automatic stay does
not prevent the spouse who is not in bankruptcy from filing a petition with the Tax Court. The bankruptcy
automatic stay of the spouse seeking bankruptcy relief doesn't extend the time for filing a petition in Tax Court
for the spouse who is not in bankruptcy.

                                                                                             Letter 531 (Rev. 1-2019)
                                                                                             Catalog Number 40223L
             Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 374 of 413

If we don’t hear from you
If you decide not to sign and return Form 4089-B, and you don't file a timely petition with the Tax Court, we'll
assess and bill you for the deficiency (and applicable penalties and interest) after 90 days from the date of this
letter (150 days if this letter is addressed to you outside the United States).
Note: If you are a C corporation, we're required by Internal Revenue Code Section 6621(c) to charge an interest
rate two percent higher than the normal rate on corporate underpayments in excess of $100,000.
If you need more assistance
If you have questions, you can contact the person at the top of this letter. If you write, include a copy of this
letter, your telephone number, and the best hours to reach you. Keep the original letter for your records.
Information about the IRS Taxpayer Advocate Service
The IRS office whose phone number appears at the top of the notice can best address and access your tax
information and help get you answers. However, you may be eligible for free help from the Taxpayer Advocate
Service (TAS) if you can't resolve your tax problem with the IRS, or you believe an IRS procedure just isn't
working as it should. TAS is an independent organization within the IRS that helps taxpayers and protects
taxpayer rights. Contact your local Taxpayer Advocate Office at:


Or call TAS at 877-777-4778. For more information about TAS and your rights under the Taxpayer Bill of Rights,
go to taxpayeradvocate.irs.gov. Do not send your Tax Court petition to the TAS address listed above. Use the
Tax Court address provided earlier in the letter. Contacting TAS does not extend the time to file a petition.
Information about Low Income Taxpayer Clinics and other resources
Assistance can be obtained from individuals and organizations that are independent from the IRS. The
Directory of Federal Tax Return Preparers with credentials recognized by the IRS can be found at
http://irs.treasury.gov/rpo/rpo.jsf. IRS Publication 4134 provides a listing of Low Income Taxpayer Clinics
(LITCs) and is available at www.irs.gov. Also, see the LITC page at www.taxpayeradvocate.irs.gov/litcmap.
Assistance may also be available from a referral system operated by a state bar association, a state or local
society of accountants or enrolled agents or another nonprofit tax professional organization. The decision to
obtain assistance from any of these individuals and organizations will not result in the IRS giving preferential
treatment in the handling of the issue, dispute or problem. You don't need to seek assistance to contact us.
We will be pleased to deal with you directly and help you resolve your situation.
                                                          Sincerely,


                                                          [Name]
                                                          Commissioner
                                                          By


                                                          [Name]
                                                          [Title]

Enclosures:
[Form 4549-A or Form 5278]
Form 4089-B
Notice 1421

                                                                                             Letter 531 (Rev. 1-2019)
                                                                                             Catalog Number 40223L
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 375 of 413




              EXHIBIT N
               Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 376 of 413

Vaughan, Frederick

From:                              McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent:                              Thursday, June 13, 2019 6:39 PM
To:                                Vaughan, Frederick
Cc:                                Casey, Brandon; Andres, Gary; Kaldahl, Rachel; Sok, Justin; Oursler Leonard T
Subject:                           FW: Today's Briefing on Mandatory Audit Process
Attachments:                       Treasury IRS Briefing Prepared Questions.pdf


Fritz,

Thank you for the follow‐up letter and electronic materials. Yes, the briefing was three hours, with nearly one hour
spent walking through the IRM materials you provided and with a long, and necessary, break to accommodate
staff. Despite its length, I would not classify it as thorough.

I also do not agree that the briefing answered most of our questions. Although some questions were addressed, IRS and
Treasury attendees declined to answer the majority of questions for a range of reasons, including (1) lack of
authorization under section 6103 despite Republican and Democratic Committee staff having 6103 authorization from
the Chairman and your knowledge of the limitations placed on return information when only a few taxpayers are
involved, (2) objections raising various privileges, (3) inability to evaluate tax policy considerations, and (4) lack of
awareness of specific internal policies and practices. Notably, of the eight IRS and Treasury attendees present at the
briefing, there was not one person who was or is involved in, or was or is an examiner for, a mandatory presidential
audit. We also found various, important instances where IRS practice did not conform to procedures outlined in the
Internal Revenue Manual. The briefing reinforced our concerns about the substantial discretion a single IRS revenue
agent possesses in conducting the audit of presidential returns and the absence of guardrails to ensure that such
employee is not subject to undue influence by a president or his representatives. The absence of direction on the scope
of an audit and handling of a grantor trust, among other things, reinforce the need for oversight and codification of
procedures related to the mandatory examination of a president’s return.

As requested by you during the briefing, I am enclosing a copy of the written questions that Committee staff prepared in
advance for our use at the briefing. We also discussed possibly having a follow‐up briefing. However, it seemed to be
your position and that of Chief Counsel Mike Desmond and Counselor to the Commissioner Tom Cullinan that there was
a hard and fast rule not to discuss any 6103 information related to the mandatory audit process despite Committee staff
having authorization. This rule seemed to be in place when we asked questions about current and former Democratic
and Republican presidents. Given the small universe of President‐taxpayers, substantial discretion during the audit, and
audit practices that do not match IRM procedures, the Committee needs access to returns and return information in
order for it to fulfill its legislative and oversight activities. Please confirm whether any follow‐up briefings will provide
return and return information.

Thanks, again, for the briefing. Please let me know if you need anything further.

Best,
Karen



From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Monday, June 10, 2019 2:12 PM
To: Casey, Brandon <Brandon.Casey@mail.house.gov>; McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel <Rachel.Kaldahl@mail.house.gov>;


                                                              1
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 377 of 413
Justin.Sok@treasury.gov; Leonard.T.Oursler@irs.gov; LegAffairs@treasury.gov
Subject: Today's Briefing on Mandatory Audit Process

Brandon and Karen

Attached is a letter from me, as well as copies of the slide deck and tabbed materials from the briefing. Please let us
know if you need additional copies of the other historical materials we provided in binders.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                             2
     Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 378 of 413
                                                                                            6/07/2019


       Questions Prepared in Advance by Democratic Staff for Use at the
              Treasury/IRS Briefing on Mandatory Audit Process
Opening/Introductions
I will note at the outset that all Democratic and Republican Committee staff in the room have
been authorized by the Chairman pursuant to 6103(f)(4) to receive and discuss returns and return
information related to IRS audits of a President and enforcement of the Federal tax laws against a
President, including the mandatory audit process and the auditing of Presidential tax returns and
any related individuals and entities.
1.     I would like for each person present to state his or her name, title, and, to the extent that
       you are not an employee of the Internal Revenue Service, whether you are authorized to
       receive and discuss section 6103 taxpayer information?

2.     Will each person please state whether they are authorized to approve or disapprove of the
       disclosure of 6103 information? If you have authority, please identify the relevant
       delegation. If no one has authority, why isn’t someone present today at this briefing who
       has this authority?

3.     Commissioner Rettig’s letter dated May 17, 2019, states that Chairman Neal’s concerns
       that IRS employees could be subject to undue influence when conducting mandatory
       audits of a President’s tax returns is “unfounded.” I would like to go around the room
       and have individuals identify whether they were confirmed by the Senate. If so, please
       also identify who nominated you for the position. If you are not Senate confirmed, please
       identify when you started at either Treasury or IRS and who hired you for your position.

4.     Who prepared the written materials you intend to speak from today?

5.     Did anyone at Treasury request to see your materials in advance of this meeting? If so,
       who?

6.     Did anyone at the Department of Justice or the White House request to see your materials
       in advance of this meeting? If so, who?

7.     Did any of those at Treasury, the Department of Justice, or the White House actually see
       the documents?

8.     I would like each Treasury official in the room to answer this question: Did you ask to
       see or review the written materials being discussed today in advance of this meeting?
       Did you ask that someone else be allowed to see or review the written materials? If so,
       who?

9.     Did anyone at IRS or Treasury ask you to rehearse or run-through your presentation in
       advance of this meeting? If so, who?


                                                  1
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 379 of 413
                                                                                        6/07/2019


10.    Did anyone at IRS or Treasury ask you to revise, modify, or delete portions of your
       presentation today in advance of this meeting? If so, what revisions, modifications, or
       deletions were you asked to make?

11.    Would each person present please state whether he or she has first-hand experience with
       the mandatory audit process? If so, please briefly describe your experience.

Experience with mandatory audit process
We are considering codification of the mandatory audit procedures.
12.    How would you suggest that be done and would you support this?


13.    How can we ensure resources that are needed are available?


14.    What are you views on whether the issues and determination of the audit be publicly
       disclosed?


We are interested in what actually happens in practice during the mandatory audit process.
15.    Have you ever seen a President’s tax return?


16.    If so, what President and what tax years?


17.    Have you ever participated in the audit of a President’s tax return?


18.    If so, what President and what tax years?


19.    Do Presidential audits have to be closed within a certain amount of time?


20.    What is the maximum number of Presidential audits that could be pending in a particular
       year?


21.    How long do Presidential audits generally take?


22.    How many IRS employee hours are spent each year on Presidential audits?




                                                2
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 380 of 413
                                                                                         6/07/2019


23.    How many IRS employee hours were spent in 2013, 2014, 2015, 2016, 2017, 2018, and
       2019?


24.    What is your most recent experience with the audit of a President’s tax return?


25.    What was your role?


26.    When did the audit start and when did it conclude?


27.    Do you or does anyone else notify the IRS Commissioner when the audit starts?


28.    Do you or does anyone else notify the Secretary, Treasury General Counsel, or other
       Treasury senior leadership when the audit starts? If so, who?


29.    Do you or does anyone else notify the Department of Justice, the Office of Legal
       Counsel, or the White House when the audit starts? If so, who?


30.    Do you or does anyone else report to the IRS Commissioner periodically on the issues
       being examined during the audit? If so, who? How often does this occur?


31.    Do you or does anyone else periodically report to the Secretary, Treasury General
       Counsel, or other Treasury senior leadership on issues being examined during the audit?
       If so, who?


32.    Do you or does anyone else report to the Department of Justice, the Office of Legal
       Counsel, or the White House on issues being examined during the audit? If so, who?


33.    Do you or does anyone else notify the IRS Commissioner prior to closing the audit?


34.    Do you or does anyone else notify the Secretary, Treasury General Counsel, or other
       Treasury senior leadership prior to closing the audit?


35.    Do you or does anyone else notify the Department of Justice, the Office of Legal
       Counsel, or the White House prior to closing the audit?



                                               3
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 381 of 413
                                                                                          6/07/2019


36.    Do mandatory audits always include all related business activities of a President?


37.    If business activities are included on a Schedule C attached to the return, are these
       business activities also audited?


38.    Do mandatory audits always include ongoing audits or all open tax years?


39.    Does the IRS examine beyond the numbers showing on the face of the return?


40.    Does the IRS ever look at related businesses of a President? If so, under what
       circumstances does the IRS do so?


41.    How many IRS employees were involved in each of the mandatory presidential audits
       that you were involved in?


42.    Which divisions of the IRS were involved in the audit?


43.    Are the examiners set up as a team?


44.    Who on the team makes decisions with respect to the audit?


45.    How many layers of separation are there between the team and the individuals in this
       room today?


46.    Who has to approve decisions made by the team?


47.    Do these decisions ultimately need approval from the IRS Commissioner or Chief
       Counsel?


48.    Do these decisions ultimately need approval from the Secretary, Treasury General
       Counsel, or senior leadership at Treasury?


49.    Do these decisions ultimately need approval from the Department of Justice, the Office of
       Legal Counsel, or the White House?


                                                 4
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 382 of 413
                                                                                      6/07/2019


50.    What happens when the President does not agree with the results of the examination?


51.    To your knowledge, has a President ever disagreed with the results of an examination of
       his returns?


52.    What is the process that is followed?


53.    Is this in the IRM?


54.    Who is notified that the President does not agree?


55.    Who makes the final decision to assess the deficiency?


56.    What happens if the President fails to remit the taxes owed?


57.    To your knowledge, has a President ever failed to remit taxes owed?


58.    Who is notified?


59.    Who makes the final decision on whether to pursue collection?


60.    Has the IRS ever sued a President for back taxes?


61.    Was this ever done while a President is in office?


62.    Can this be done while the President is in office?


Historical practice


63.    How many examinations under the presidential mandatory audit process have been
       closed during the current year (2019)?

64.    How many examinations under the mandatory audit process were closed during the
       preceding two years (calendar years 2017 and 2018)?


                                                5
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 383 of 413
                                                                                       6/07/2019


65.    How many examinations were closed within the preceding two years (2015 and 2016)?

66.    How many examinations were closed during 2013 and 2014?

67.    How many examinations were closed during 2007 and 2008?

68.    For each examination closed within each of the above periods, how many examiners were
       assigned?

69.    For each examination closed within each of the above periods, how many taxable years
       were under examination?

70.    For each examination closed within each of the above periods, what is the grade or
       management level of each person who worked each case?

71.    For each examination closed within each of the above periods, how many hours were or
       have been worked by each person through the today?

72.    For each examination closed within each of the above periods, what issues were under
       examination?

73.    For each examination closed within each of the above periods, what is the highest level of
       any employee who has worked, reviewed, discussed, seen, or otherwise been involved
       with any issue or return under examination or any workpaper in such examination?

74.    For each examination closed within each of the above periods, has the Treasury Secretary
       been involved in, aware of, briefed, or otherwise involved in any aspect of the
       examination?

75.    For each examination closed within each of the above periods, has the Commissioner
       been involved in, aware of, briefed, or otherwise involved in any aspect of the
       examination?

76.    For each examination closed within each of the above periods, has the Chief Counsel
       been involved in, aware of, briefed, or otherwise involved in any aspect of the
       examination?

77.    For each examination closed within each of the above periods, has any member of the
       General Counsel’s office been involved in, aware of, briefed, or otherwise involved in
       any aspect of the examination?

78.    For each examination closed within each of the above periods, has the Treasury
       Secretary, Commissioner, Chief Counsel, or any member of the General Counsel’s office
       been involved in any change in policy or practice regarding the examination of
       Presidential returns?


                                               6
      Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 384 of 413
                                                                                         6/07/2019


79.    Was the Clinton Foundation audited as part of the review of President Clinton’s tax
       returns?

80.    Have there been assessments issued against Presidents in the past year? Two years? Ten
       years? Eighteen years?

81.    What are the sources of income for Presidents over the past year? Two years? Ten years?
       Eighteen years?

82.    Did President and Mrs. Obama file jointly or separately? If separately, was Mrs.
       Obama’s return also examined?

83.    For President Obama’s first return filed while in office (for taxable year 2007), when was
       the return filed?

84.    For President Obama’s first return filed while in office (for taxable year 2007), when was
       it sent to Baltimore?

85.    For President Obama’s first return filed while in office (for taxable year 2007), when was
       first contact made with the President or his representative?

86.    For President Obama’s first return filed while in office (for taxable year 2007), how
       many meetings or contacts were made? With whom? With the President?

87.    For President Obama’s first return filed while in office (for taxable year 2007), how did
       the IRS verify wages/salary?

88.    For President Obama’s first return filed while in office (for taxable year 2007), how did
       the IRS verify royalties?

89.    For President Obama’s first return filed while in office (for taxable year 2007), how did
       the IRS verify other income?

90.    For President Obama’s first return filed while in office (for taxable year 2007), were any
       income issues examined? If so, how many examiners/agents were involved and how
       many hours of work?

91.    For President Obama’s first return filed while in office (for taxable year 2007), what
       deductions were examined? If so, how many examiners/agents were involved and how
       many hours of work?

92.    For George W. Bush, we have the same questions. Did President and Mrs. Bush file
       jointly or separately? If separately, was Mrs. Bush’s return also examined?

93.    For President Bush’s first return filed while in office (for taxable year 2001), when was
       the return filed?

                                                7
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 385 of 413
                                                                                           6/07/2019


94.     For President Bush’s first return filed while in office (for taxable year 2001), how did the
        IRS verify wages/salary?

95.     For President Bush’s first return filed while in office (for taxable year 2001), how did the
        IRS verify other income?

96.     For President Bush’s first return filed while in office (for taxable year 2001), were any
        income issues examined? If so, how many examiners/agents were involved and how
        many hours of work?

97.     For President Bush’s first return filed while in office (for taxable year 2001), what
        deductions were examined? If so, how many examiners/agents were involved and how
        many hours of work?

98.     Did President Trump and Mrs. Trump file jointly or separately? If separately, are Mrs.
        Trump’s returns also being examined?

99.     For President Trump’s first return filed while in office (for taxable year 2016), when was
        the return filed? What about the second return (for taxable year 2017)?

100.    For President Trump’s first return filed while in office (for taxable year 2016), when was
        it sent to Baltimore? What about the second return?

101.    For President Trump’s first return filed while in office (for taxable year 2016), when was
        first contact made with the President or his representative? What about for the second
        return?

102.    For President Trump’s first return filed while in office (for taxable year 2016), how many
        meetings or contacts were made? With whom? With the President? What about for the
        second return?

103.    For President Trump’s first return filed while in office (for taxable year 2016), how did
        the IRS verify wages/salary? What about for the second return?

104.    For President Trump’s first return filed while in office (for taxable year 2016), how did
        the IRS verify royalties? What about for the second return?

105.    For President Trump’s first return filed while in office (for taxable year 2016), how did
        the IRS verify other income? What about for the second return?

106.    For President Trump’s first return filed while in office (for taxable year 2016), were any
        income issues examined? If so, how many examiners/agents were involved and how
        many hours of work? What about for the second return?




                                                 8
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 386 of 413
                                                                                        6/07/2019


107.    For President Trump’s first return filed while in office (for taxable year 2016), what
        deductions were examined? If so, how many examiners/agents were involved and how
        many hours of work? What about for the second return?

108.    Are any of President Trump’s businesses under audit? Have any of President Trump’s
        businesses been under audit since he took office? If so, which entities?

109.    Is President Trump’s revocable trust under audit? Has it been under audit since he took
        office?

110.    How many years of President Trump’s tax returns are currently under audit?

Current practice

111.    How many examinations of Presidential returns are currently open and ongoing?

112.    For each examination, how many examiners are assigned?

113.    For each examination, how many taxable years are under examination?

114.    For each examination, what is the grade or management level of each person who worked
        each case?

115.    For each examination, how many hours have been worked by each such person through
        today?

116.    For each examination, what are the issues under examination?

117.    For each examination, what is the highest level of any employee who has worked,
        reviewed, discussed, seen, or otherwise been involved in any return or issue under
        examination or any workpaper in such examination?

118.    For each examination, has the Treasury Secretary been involved in, aware of, briefed on,
        or otherwise involved in any aspect of the examination?

119.    For each examination, has the Chief Counsel been involved in, aware of, briefed, or
        otherwise involved in any aspect of the examination?

120.    For each examination, has any member of the General Counsel’s office been involved in,
        aware of, briefed, or otherwise involved in any aspect of the examination?

121.    For each examination, has the Treasury Secretary, Commissioner, Chief Counsel, or any
        member of the General Counsel’s office been involved in any change in policy or
        practice regarding the examination of Presidential returns?



                                                9
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 387 of 413
                                                                                        6/07/2019


Orange Folders

We would like to understand more about where the presidential tax returns are kept and the
contents of the orange folders that hold them.


122.    Are the returns kept in your office?


123.    If not, where are the located?


124.    Are there copies of the returns kept in other locations—DC, Baltimore, Ogden?


125.    How many returns are kept in the office?


126.    How many tax years do they cover?


127.    Is each return kept in an orange folder?


128.    How big is the folder?


129.    What about when the returns are large—is there more than one folder?


130.    Does each tax year for each President have a separate orange folder?


131.    What is on the outside of the folder?


132.    What is on the inside of the folder?


133.    Is there a routing slip or other checklist attached to or inside the folder?


134.    Please describe the general contents of an orange folder.


135.    To your knowledge during your tenure at the IRS, has the return of each President for
        each tax year been audited?



                                                   10
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 388 of 413
                                                                                          6/07/2019


136.    What documents in the orange folder would show that the return has been audited?


137.    What is the depth and scope of each audit?


138.    Is the depth and scope the same as for employee compliance audits?


139.    What documents are in the orange folder that show the depth and scope of a Presidential
        audit?


140.    Is there a form, checklist, or spreadsheet or other internal document in the orange folder
        that describes the scope and depth of a Presidential audit? If so, what is the form
        number?


141.    Is the return transcribed and loaded on the Master File?


142.    Who has access to the Master File?


143.    Do IRS examiners have access to the paper copy of the return?


144.    How do you keep track of who has accessed the returns (including any copies thereof)?


145.    Is there a sign out sheet, routing slip, or other documentation that shows who has
        accessed the return?


146.    How do the examiners access the return being audited?


147.    Do the examiners have other cases or audits while they are working on the President’s
        return?


Undue political influence


The Commissioner’s letter dated May 17, 2019, states that the mandatory audit procedures were
implemented to insulate the IRS examination process from any bias or appearance of bias. The
letter further states that procedures are in place to notify TIGTA if any IRS or Treasury officials
other than a career employee attempts to influence the outcome or direction of the examination.

                                                 11
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 389 of 413
                                                                                         6/07/2019


148.    The Secretary and Commissioner have both testified that the IRS is “under the
        supervision” of the Treasury Department. Is the mandatory examination of the
        President’s tax return under the supervision of the Treasury Department?


149.    What are the procedures referred to in the May 17 letter?


150.    Are they written?


151.    Are they located in the IRM? If so, what section?


152.    How are these procedures communicated to the employees working on the mandatory
        audit?


153.    Do the procedures only apply to IRS and Treasury officials?


154.    What positions and titles are considered to be IRS and Treasury officials for purposes of
        the procedures described in the May 17 letter?


155.    Do the procedures cover improper influence by the President?


156.    Do the procedures cover improper influence by White House employees?


157.    Do the procedures cover improper influences by Department of Justice or Office of Legal
        Counsel employees?


158.    Who is Brian Callanan? Is he considered an IRS or Treasury official?


159.    How, as the Deputy Commissioner, have you satisfied yourself that there is no
        inappropriate communication, either direct or indirect, between political appointees and
        the examination team?


160.    How, as the Deputy Commissioner, have you satisfied yourself that the issues examined
        are the proper issues to be examined?




                                                12
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 390 of 413
                                                                                         6/07/2019


161.    How, as the Deputy Commissioner, have you satisfied yourself that the scope and depth
        of the examination are proper?


162.    How, as the Chief Counsel, have you satisfied yourself that there is no inappropriate
        communication, either direct or indirect, between political appointees and the
        examination team?


163.    How, as the Chief Counsel, have you satisfied yourself that the issues examined are the
        proper issues to be examined?


164.    How, as the Chief Counsel, have you satisfied yourself that the scope and depth of the
        examination are proper?


165.    On October 17, 2018, White House Press Secretary Sarah Sanders stated, “The President
        and First Lady filed their taxes on time and as always are they are automatically under
        audit, which the President thinks is extremely unfair.” Is this the type of statement for
        which there are procedures in place to notify TIGTA?


166.    Deputy Commissioner, can you confirm the statement of White House spokesperson
        Sanders that the President filed his 2017 tax return on or about October 17, 2018?


167.    Deputy Commissioner, do you share the view, expressed by the President according to
        White House spokesperson Sanders, that a mandatory audit of the President’s 2017 tax
        return is “extremely unfair”?


168.    Senior Advisor, do you share the President’s view that a mandatory audit is “extremely
        unfair”?


169.    Chief Counsel, do you share the President’s view that a mandatory audit is “extremely
        unfair”?


170.    I would like to have each Treasury official present answer separately whether he or she
        shares the President’s view that a mandatory audit is “extremely unfair”?


171.    I would like each person present to state whether they know if the Commissioner or
        Treasury Secretary share the President’s view that a mandatory audit is “extremely
        unfair”?

                                                13
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 391 of 413
                                                                                           6/07/2019


172.    Has the Treasury Secretary or Commissioner ever made any statement publicly or to
        employees affirming that the mandatory audit is fair?


173.    To your knowledge, have the examiners working on the audit ever been instructed to
        disregard the President’s statement that the examiners’ fulfilling their mandatory
        obligations is extremely unfair?


174.    Has any statement been made to assure the examiners that fulfilling their duties will not
        result in any kind of retaliation or any adverse personnel action? If so, what statement?


175.    Has the Treasury Secretary, Commissioner, Treasury General Counsel or anyone else
        made any statement, directly or indirectly, to confirm or contradict the President at this
        point? If so, what statement? When and where?


176.    Chief Counsel, do you consider White House Spokesperson Sanders’ statement to be an
        attempt to influence the conduct of the examination? Is it a section 7214 violation? Has
        TIGTA been notified?


177.    What steps has the IRS taken to ensure that the judgment of auditors on the scope and
        depth of the examination is not influenced by statements of the White House?


178.    What statements, publicly or privately, have been made by the White House, Treasury
        Secretary, DOJ, Treasury General Counsel, etc. about the President’s examination?


179.    Does TIGTA report to anyone in the IRS that an IRS employee has notified TIGTA that
        they are feeling political pressure?


180.    What do you tell employees who come to you with concerns about political pressure?


181.    Deputy Commissioner, did you see the IRS draft memorandum titled “Congressional
        Access to Return and Return Information” before it was published in the Washington
        Post on May 21, 2019? If so, when?


182.    Senior Advisor, did you see the IRS draft memorandum titled “Congressional Access to
        Return and Return Information” before it was published in the Washington Post on May
        21, 2019? If so, when?


                                                 14
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 392 of 413
                                                                                          6/07/2019


183.    Chief Counsel, did you see the IRS draft memorandum titled “Congressional Access to
        Return and Return Information” before it was published in the Washington Post on May
        21, 2019? If so, when?


184.    Chief Counsel, did the Commissioner ask you for legal advice on Chairman Neal’s
        request prior to April 9, 2019? If so, when did he ask you for advice?


185.    Each Treasury employee and official in the room, did you see the IRS draft memorandum
        titled “Congressional Access to Return and Return Information” before it was published
        in the Washington Post on May 21, 2019? If so, when?


186.    Please answer separately starting with the Deputy Commissioner, who wrote the memo?
        Who approved the memo?


187.    Please answer separately starting with the Deputy Commissioner, did the Commissioner
        or the Secretary see, review, have a discussion about, or receive a briefing on the memo
        before May 21, 2019?


188.    Please answer separately starting with the Deputy Commissioner, whose decision was it
        not to finalize the memo?


189.    Please answer separately starting with the Deputy Commissioner, whose decision was it
        not to give the memo to the Treasury Secretary or the Commissioner?


190.    Please answer separately starting with the Deputy Commissioner, are there any other
        analyses that were prepared within the IRS or Chief Counsel on the question of 6103(f)?


191.    Please answer separately starting with the Deputy Commissioner, whose decision was it
        not to give the memo to the Treasury Secretary or the Commissioner?


The Commissioner’s May 17th letter states that “from start to finish, all aspects of the processing
and examination of a President or a Vice President’s returns are conducted by experienced,
career employees.”


192.    What is the general composition of the employees who conduct the audit?



                                                15
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 393 of 413
                                                                                              6/07/2019


193.    What are the grade levels and titles of the employees who conducted the examination of
        the returns filed for tax years 2013, 2014, 2015, 2016, 2017, and 2018?


194.    Who do these individuals report to with respect to returns under audit?


195.    From start to finish, who provides final approval on all aspects of the mandatory audit
        process? The audit plan? Changes to the audit plan? Deletions from the audit plan?
        Ending the audit? Assessments? Staffing levels?


Return processing


We would like to see some actual examples and illustrations of how the audit process has worked
on presidential returns. For now, we would like to walk through the mechanics of how the return
travels through the IRS and is processed.


196.    I would like to confirm that Presidents file by paper. Correct?


197.    The return is mailed to Austin with markings on the envelope. Who opens the envelope?


198.    What grade is this person?


199.    Do they sign a checklist or routing slip that states that they have the tax return?


200.    Does that routing slip or checklist become a part of the orange folder?


201.    Does this person notify anyone upon receipt of the tax return? If so, who?


202.    What happens to the return next?


203.    What about when the returns are large—is there more than one envelope?


204.    Do Presidents file their business returns by paper as well?


205.    Are those returns mailed to Austin? If not, how are those returns associated with the
        individual returns that are mailed to Austin?
                                                  16
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 394 of 413
                                                                                           6/07/2019


206.    Is there a separate routing slip or checklist for each of the business returns?




Department of Justice


207.    When will the Committee be receiving the guidance Treasury and IRS relied upon to
        deny Chairman Neal’s request under section 6103 and related subpoenas? The letter from
        Treasury stated “as soon as practicable.”


Internal Revenue Manual [sections below are cited in the Commissioner’s May 17 letter]

IRM section 3.28.3.2 specifies:

        (3) The returns of the Pres are mailed to the Field Director, to the Field Director, Austin
        Submission Processing Campus

208.    The return arrives and then what steps are taken, when and by whom?

209.    What about a return in the case of a grantor trust? Form 1041? Form 1099?

210.    Which returns are mailed to the Field Director?

211.    How are entities controlled by a grantor trust processed—employment tax returns, for
        example?

        (4) The Field Director of Austin can designate the walk-through processing of the
        President and Vice-President’s returns

        (6) President who has assets in a blind trust must request permission for the trustee to
        prepare and file their individual tax return, in writing with a Form 2848 (power of
        attorney or representative)

212.    Have Forms 2848 been filed for a President and when were they filed?

213.    What return(s) are covered by the Form 2848?


IRM section 3.28.3.4 Processing Returns and Accounts of the President and Vice-President

IRM section 3.28.3.4.1 Individual and Gift Tax Return Processing

                                                  17
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 395 of 413
                                                                                           6/07/2019



        (3) Photocopy the return and stamp “COPY” in the top. Route the copy to Files.

214.    Where are Files?

        (4) Forward the original processed individual return to Deputy Commissioner for
        Services and Enforcement, 1111 Constitution Avenue, Washington DC 20224

        (5) Returns are under the Records Control Schedules Document 1229 since permanent
        Records of the National Archives

215.    Where do the returns go under Document 1229 and when?

IRM Section 3.28.3.4.2 Account Data

       (1) Carry the account data of the President on the appropriate Master File

216.    What is an appropriate Master File? Is it the same Master File as all taxpayers?

       (2) Do not subject the accounts to restricted access procedures

217.    Is this the same as prior to 2019? If not, what changes were made and why?

IRM Section 3.28.3.4.3 Mandatory Examination

        (1) President subject to mandatory examinations

        (2) SB/SE Director of Exam determined who is responsible

218.    Who is responsible for the President’s exams?

219.    How many examiners and what division?

220.    What about those doing the ongoing examinations or prior examinations?

221.    Does the IRS Chief Counsel need to recuse himself from all decisions related to these
        examinations if he previously provided legal counsel to the President?

               (a)     Regardless of the discriminate index function (DIF) conduct exam

222.    Do they have a DIF score for prior years? Is DIF done and not used?

               (b)     Employees assigned “as appropriate”

                                                18
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 396 of 413
                                                                                          6/07/2019



223.    What does “as appropriate” mean?

224.    Who defines or where is this defined in the IRM?

225. How many employees were assigned in 2013, 2014, 2015, 2016, 2017, 2018 and this
year?

226. How many employees were assigned to the “ongoing” examinations of the President?
Are they included as appropriate assigned employees, what happens to the ongoing examination
employees?


               (c)    Exam Area Director arranges for contact with the authorized
               representative of President

227.    Who is the authorized representative for the President?

228.    Is it the Form 2848 party?

229.    When were they contacted?

230. Does a former IRS Chief Counsel need to recuse himself from serving as an authorized
representative of the President?


               (d)     All relevant IRM procedures will apply to these returns?

231. What are each and all IRM procedures that apply to President’s examination in addition
to those listed in Commissioner Rettig’s May 17 letter? Please list them.

               (e)    The examination papers of the President are subject to regular retention
               procedures Document 12990

232.    What has been done with the papers and what is included in the “examination papers”?

IRM section 3.28.3.5.1 Blind Trust Form 1040 Returns

(1) The President will be considered to have good cause for receiving permission and
automatically be granted permission to have their return filed by a trustee when
       (a) Interest in a blind trust meeting section 102(f)(3) of the Appendix 4 to Title 5, and

        (b) Submits with the tax return a letter requesting permission for trustee to prepare and
        file and a power of attorney. Separate request must be made of each tax year.

                                                 19
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 397 of 413
                                                                                       6/07/2019



233.    Why was this added in 2019?

234.    Is a Blind Trust the same as a Grantor Trust for IRM purposes?

235.    If so, where is that stated?

236.    If not, how does the IRM treat grantor trusts?

237.    Is this procedure new this year?

238.    What was done last year by the President?

239.    What was done this year by the President?

240.    Isn’t this what is in IRM section 3.28.3.2(6)?

241.    Is the letter and power of attorney signed by the President and spouse?

(2) The trustee must attach both the letter and power of attorney

242.    Were both attached to each year’s returns?

(3) IRS must use extreme caution not to violate a blind trust.

        (a) address all correspondence and refunds to the trustee and
        (b) not disclose to the taxpayer.

Remainder of 3.28.3.5.1 through 5.2 Are Blind Trust processing rules

243.    Are these blind trust procedures applicable here?

IRM Section 4.2.1.11

        (1) Individual returns of President are subject to Mandatory Examination and cannot be
        surveyed

244.    What does it mean to be “surveyed”?

245.    Are there any examples?


        (2) Copies of returns are “transmitted” by the Office of the Deputy Commissioner for
        SB/SE, Director, Examination
                                                20
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 398 of 413
                                                                                       6/07/2019



246.    To whom are these “transmitted”?

247.    How were these “transmitted” and when for each year?

248. What about the ongoing examinations — what IRM rules apply to those examinations at
this point?

249.    What about open years not under examination?


(3) The area responsible for the Exam is determined by the SB/SE director

250.    Who is responsible for these exams?

251.    How many examiners and what division?

252.    What about those doing the ongoing examinations or prior examinations?

        (a)    Regardless of the discriminate index function (DIF) conduct exam

253.    Do they have a DIF score for prior years?

254.    Is DIF done and not used?


        (b)    Employees assigned “as appropriate”

255.    What does that mean?

256.    Who defines “as appropriate” and where in the IRM is that stated or defined?

257.    What has been “appropriate” in 2015, 2016, 2017 and 2018?

        (c)    Exam Area Director arranges for contact with the authorized representative of
               President

258.    Who is the authorized representative for the President?

259.    Is it the Form 2848 party?

260.    When were they contacted?




                                                21
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 399 of 413
                                                                                          6/07/2019


261. Does former IRS Chief Counsel need to recuse himself from serving as an authorized
representative of the President?

        (d)    All relevant IRM procedures will apply to these returns

262. What are each and all of the IRM procedures that apply to President’s examination in
addition to those listed in Commissioner’s May 17 letter? Please list them.

(4) Use “Employee Returns” Source Code 46 for the primary and any prior and subsequent
years.


263.    What years have the Code 46 in this case and what returns?

264.    What are “subsequent” returns, after they leave office?

(5) the returns must be assigned in 10 days after receipt and ensure “prompt” completion of the
examination.

265. When were these returns assigned and what is “prompt” completion—when were they
completed?

266. Commissioner’s letter says within 10 days of receiving a copy of the return, a manager in
one of IRS’s operating divisions assigns the examination to a revenue agent. Where is the
manager requirement in the IRM; is it sent to the manager by the SB/SE Deputy Commissioner
or whom? What manager was assigned these returns?

(6) Related returns, including estate and gift tax returns, will be handled in accordance with
procedures relating to all taxpayers

267.    What related returns are included? Is this the same for all taxpayers?

(7) Location of the returns of the President and Vice President will be monitored at all times
throughout the examination process

268.    Have the returns been in an orange folder? Not exposed to viewing by other employees?

269.    What is the secure area?

270.    Where are workpapers kept?

271.    Who has access to the cabinet?



                                                22
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 400 of 413
                                                                                      6/07/2019


272. What does an orange folder look like? We would like to see an example of an orange
folder.

(8) Returns of President. Should be processed similar to examinations of an employee return
with the exception of:

        (a) The returns are mandatory examinations and cannot be surveyed.

273.    What is the survey?

274.    Would the prohibition on surveys include open years not under exam?


        (b) The returns are subject to mandatory review and must be closed directly to Employee
        Audit Reviewer in Baltimore Technical Services. The examining area will notify
        Baltimore when the return is being forwarded.
275.    How long before this occurs after the start of the examination?

276. What must occur before the case is closed – report anything to supervisors of employees
assigned?

277.    Is this reported to anyone at IRS National Office?

278.    Is this reported to anyone at all?

279.    What happens if amounts are assessed?

280.    What happens if not complete and the President’s term ends?

281.    Are any of the President’s returns done and already sent to Baltimore?

282. Do the procedures set forth in IRM 4.8.4.2.5 apply upon closing the case only: “closed
directly to the employee audit review in Baltimore” and examiner notates President or Vice-
President’s return and Forwards to Baltimore Technical services”?

283. Can you describe how Examination of Employee Returns IRM section 42.6 differs from
Mandatory Examination of the President?

IRM section 4.10.3.2 Risk Analysis

284.    Please explain the risk analysis associated with a Presidential return?

285.    What issues might be included and what issues were in this exam?

                                                 23
       Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 401 of 413
                                                                                        6/07/2019



286.    What about prior exam issues?


        (a)     During the pre-contact phase, examiners determine the scope of the examination
        See IRM 4.10.2.3 [pre-contact analysis- review of the case file to identify large and
        questionable items (a) review the complete tax return; (b) review internal and external
        date from IDRS, IRP, e-file, CDE etc. (c) perform preliminary research, (d) Document all
        actions on Lead Sheet 110, TCO Audit Plan (managerial approval if pre-contact is more
        than 1 hour on a non-business return.) *See IRM 4.10.2.3.1 Large unusual or
        questionable items definition—all of these must be examined unless no adjustment likely
        and then must explain this.] See also examination of income section IRM 4.10.2.3.2

287.    How is the pre-contact phase done with the Presidential exam?

288. What is the TCO audit plan on a Presidential exam and is there a need for managerial
approval for over one hour (how long did this take here)?

289.    What are the Large, Unusual or Questionable items on a President’s return?

        (b)     At the mid-point of the examination, the examiner will re-evaluate and adjust the
        scope of the examination if necessary. See IRM 4.10.3.2.2- Mid-Audit Decision Point
        (505 Rule): whether the remaining issues should be examined based on facts and
        judgement on whether the government’s best interest to continue the examination. If it is
        not in the government’s best interest to continue the examination, the examiner must
        document this determination See IRM 4.10.3.2.1. for additional guidance.

290.    Is there ever a mandatory exam stopped at mid-point in the examination?

291.    Describe when it is in the government’s best interest to continue an examination.




                                                24
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 402 of 413




              EXHIBIT O
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 403 of 413

Vaughan, Frederick

From:                             Vaughan, Frederick
Sent:                             Friday, June 21, 2019 1:13 PM
To:                               'McAfee, Karen'
Cc:                               Casey, Brandon; Andres, Gary; Kaldahl, Rachel; Sok, Justin; Oursler Leonard T
Subject:                          RE: Today's Briefing on Mandatory Audit Process


Karen

To clarify, IRS attendees spent an hour providing the prepared briefing and two hours answering questions—the
approximately 40 total minutes of break time you referenced was in addition to this.

Regarding follow up, thank you for sharing the questions that Committee staff prepared in advance of the briefing. We
answered many of those questions at the briefing. Please let us know which of the questions you would like us to
prioritize. Some of the information may take time to track down, but we will do our best to locate what we can as
expeditiously as possible.

With respect to 6103 information, the “agent” letters that you sent us over the weekend before the Monday briefing
(though they were dated earlier) were insufficient to authorize the disclosure of any 6103 information. While those
letters designated staff to receive returns and return information pursuant to section 6103(f)(4), they did not specify
what information was requested by the Chairman, as required by section 6103(f)(1). Because section 6103(f)(1) requires
a written request from the Chairman specifying the information sought, staff questions seeking to elicit 6103
information at the briefing could not be answered.

Best, Fritz

From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Thursday, June 13, 2019 6:39 PM
To: Vaughan, Frederick <Frederick.Vaughan@treasury.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Sok, Justin <Justin.Sok@treasury.gov>; Oursler Leonard T
<Leonard.T.Oursler@irs.gov>
Subject: FW: Today's Briefing on Mandatory Audit Process

Fritz,

Thank you for the follow‐up letter and electronic materials. Yes, the briefing was three hours, with nearly one hour
spent walking through the IRM materials you provided and with a long, and necessary, break to accommodate
staff. Despite its length, I would not classify it as thorough.

I also do not agree that the briefing answered most of our questions. Although some questions were addressed, IRS and
Treasury attendees declined to answer the majority of questions for a range of reasons, including (1) lack of
authorization under section 6103 despite Republican and Democratic Committee staff having 6103 authorization from
the Chairman and your knowledge of the limitations placed on return information when only a few taxpayers are
involved, (2) objections raising various privileges, (3) inability to evaluate tax policy considerations, and (4) lack of
awareness of specific internal policies and practices. Notably, of the eight IRS and Treasury attendees present at the
briefing, there was not one person who was or is involved in, or was or is an examiner for, a mandatory presidential
audit. We also found various, important instances where IRS practice did not conform to procedures outlined in the
Internal Revenue Manual. The briefing reinforced our concerns about the substantial discretion a single IRS revenue
                                                            1
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 404 of 413
agent possesses in conducting the audit of presidential returns and the absence of guardrails to ensure that such
employee is not subject to undue influence by a president or his representatives. The absence of direction on the scope
of an audit and handling of a grantor trust, among other things, reinforce the need for oversight and codification of
procedures related to the mandatory examination of a president’s return.

As requested by you during the briefing, I am enclosing a copy of the written questions that Committee staff prepared in
advance for our use at the briefing. We also discussed possibly having a follow‐up briefing. However, it seemed to be
your position and that of Chief Counsel Mike Desmond and Counselor to the Commissioner Tom Cullinan that there was
a hard and fast rule not to discuss any 6103 information related to the mandatory audit process despite Committee staff
having authorization. This rule seemed to be in place when we asked questions about current and former Democratic
and Republican presidents. Given the small universe of President‐taxpayers, substantial discretion during the audit, and
audit practices that do not match IRM procedures, the Committee needs access to returns and return information in
order for it to fulfill its legislative and oversight activities. Please confirm whether any follow‐up briefings will provide
return and return information.

Thanks, again, for the briefing. Please let me know if you need anything further.

Best,
Karen



From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Monday, June 10, 2019 2:12 PM
To: Casey, Brandon <Brandon.Casey@mail.house.gov>; McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel <Rachel.Kaldahl@mail.house.gov>;
Justin.Sok@treasury.gov; Leonard.T.Oursler@irs.gov; LegAffairs@treasury.gov
Subject: Today's Briefing on Mandatory Audit Process

Brandon and Karen

Attached is a letter from me, as well as copies of the slide deck and tabbed materials from the briefing. Please let us
know if you need additional copies of the other historical materials we provided in binders.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                              2
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 405 of 413




              EXHIBIT P
                  Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 406 of 413

Vaughan, Frederick

From:                                        McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent:                                        Tuesday, June 25, 2019 3:39 PM
To:                                          Vaughan, Frederick
Cc:                                          Casey, Brandon; Andres, Gary; Kaldahl, Rachel; Sok, Justin; Leonard.T.Oursler@irs.gov
Subject:                                     RE: Today's Briefing on Mandatory Audit Process


Hi Fritz,

You are welcome. The authorization letters are sufficient. Please feel free to provide the answers on a rolling basis.

Best,
Karen


Karen B. McAfee
Staff Director, Subcommittee on Oversight
Committee on Ways & Means, Democratic Staff
1102 Longworth House Office Building
Washington, DC 20515
(202) 225‐3625

This document and any related communications or documents generated by the Committee on Ways and Means are confidential congressional records, remain
subject to congressional control, and are entrusted to you only for use in handling this matter. Any related documents communicated to us in response to this
document or to any related House communications are also confidential congressional records and remain subject to congressional control. Accordingly, the
aforementioned materials are not "agency records" for purposes of the Freedom of Information Act or other law.




From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Friday, June 21, 2019 1:13 PM
To: McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Justin.Sok@treasury.gov; Leonard.T.Oursler@irs.gov
Subject: RE: Today's Briefing on Mandatory Audit Process

Karen

To clarify, IRS attendees spent an hour providing the prepared briefing and two hours answering questions—the
approximately 40 total minutes of break time you referenced was in addition to this.

Regarding follow up, thank you for sharing the questions that Committee staff prepared in advance of the briefing. We
answered many of those questions at the briefing. Please let us know which of the questions you would like us to
prioritize. Some of the information may take time to track down, but we will do our best to locate what we can as
expeditiously as possible.

With respect to 6103 information, the “agent” letters that you sent us over the weekend before the Monday briefing
(though they were dated earlier) were insufficient to authorize the disclosure of any 6103 information. While those
letters designated staff to receive returns and return information pursuant to section 6103(f)(4), they did not specify
what information was requested by the Chairman, as required by section 6103(f)(1). Because section 6103(f)(1) requires
a written request from the Chairman specifying the information sought, staff questions seeking to elicit 6103
information at the briefing could not be answered.

                                                                               1
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 407 of 413
Best, Fritz

From: McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent: Thursday, June 13, 2019 6:39 PM
To: Vaughan, Frederick <Frederick.Vaughan@treasury.gov>
Cc: Casey, Brandon <Brandon.Casey@mail.house.gov>; Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel
<Rachel.Kaldahl@mail.house.gov>; Sok, Justin <Justin.Sok@treasury.gov>; Oursler Leonard T
<Leonard.T.Oursler@irs.gov>
Subject: FW: Today's Briefing on Mandatory Audit Process

Fritz,

Thank you for the follow‐up letter and electronic materials. Yes, the briefing was three hours, with nearly one hour
spent walking through the IRM materials you provided and with a long, and necessary, break to accommodate
staff. Despite its length, I would not classify it as thorough.

I also do not agree that the briefing answered most of our questions. Although some questions were addressed, IRS and
Treasury attendees declined to answer the majority of questions for a range of reasons, including (1) lack of
authorization under section 6103 despite Republican and Democratic Committee staff having 6103 authorization from
the Chairman and your knowledge of the limitations placed on return information when only a few taxpayers are
involved, (2) objections raising various privileges, (3) inability to evaluate tax policy considerations, and (4) lack of
awareness of specific internal policies and practices. Notably, of the eight IRS and Treasury attendees present at the
briefing, there was not one person who was or is involved in, or was or is an examiner for, a mandatory presidential
audit. We also found various, important instances where IRS practice did not conform to procedures outlined in the
Internal Revenue Manual. The briefing reinforced our concerns about the substantial discretion a single IRS revenue
agent possesses in conducting the audit of presidential returns and the absence of guardrails to ensure that such
employee is not subject to undue influence by a president or his representatives. The absence of direction on the scope
of an audit and handling of a grantor trust, among other things, reinforce the need for oversight and codification of
procedures related to the mandatory examination of a president’s return.

As requested by you during the briefing, I am enclosing a copy of the written questions that Committee staff prepared in
advance for our use at the briefing. We also discussed possibly having a follow‐up briefing. However, it seemed to be
your position and that of Chief Counsel Mike Desmond and Counselor to the Commissioner Tom Cullinan that there was
a hard and fast rule not to discuss any 6103 information related to the mandatory audit process despite Committee staff
having authorization. This rule seemed to be in place when we asked questions about current and former Democratic
and Republican presidents. Given the small universe of President‐taxpayers, substantial discretion during the audit, and
audit practices that do not match IRM procedures, the Committee needs access to returns and return information in
order for it to fulfill its legislative and oversight activities. Please confirm whether any follow‐up briefings will provide
return and return information.

Thanks, again, for the briefing. Please let me know if you need anything further.

Best,
Karen



From: Frederick.Vaughan@treasury.gov <Frederick.Vaughan@treasury.gov>
Sent: Monday, June 10, 2019 2:12 PM
To: Casey, Brandon <Brandon.Casey@mail.house.gov>; McAfee, Karen <Karen.McAfee@mail.house.gov>
Cc: Andres, Gary <Gary.Andres@mail.house.gov>; Kaldahl, Rachel <Rachel.Kaldahl@mail.house.gov>;
Justin.Sok@treasury.gov; Leonard.T.Oursler@irs.gov; LegAffairs@treasury.gov
Subject: Today's Briefing on Mandatory Audit Process
                                                              2
              Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 408 of 413

Brandon and Karen

Attached is a letter from me, as well as copies of the slide deck and tabbed materials from the briefing. Please let us
know if you need additional copies of the other historical materials we provided in binders.

Best, Fritz

--
Frederick W. Vaughan
Deputy Assistant Secretary
Legislative Affairs
U.S. Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
202-622-2678




                                                             3
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 409 of 413




              EXHIBIT Q
                Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 410 of 413

Vaughan, Frederick

From:                                      McAfee, Karen <Karen.McAfee@mail.house.gov>
Sent:                                      Friday, June 28, 2019 5:10 PM
To:                                        Oursler Leonard T; Vaughan, Frederick
Cc:                                        Sok, Justin; Robert.B.Chapman@irs.gov
Subject:                                   WM Letter to IRS/Treasury
Attachments:                               WM Letter to Treasury 6.28.19.pdf; ATT00001.htm


Hi Lenny and Fritz,

I hope all is well. Please find attached a letter from Chairman Neal to the Commissioner and Secretary. Please
confirm receipt. Have a great weekend!

Best,
Karen



        Karen B. McAfee

        Staff Director, Subcommittee on Oversight

        Committee on Ways & Means, Democratic Staff
        1102 Longworth House Office Building
        Washington, DC 20515
        (202) 225-3625

        This document and any related communications or documents generated by the Committee on Ways and Means
        are confidential congressional records, remain subject to congressional control, and are entrusted to you only for use in handling this
        matter. Any related documents communicated to us in response to this document or to any related House communications are
        also confidential congressional records and remain subject to congressional control. Accordingly, the aforementioned materials are not
        "agency records" for purposes of the Freedom of Information Act or other law.




                                                                             1
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 411 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 412 of 413
Case 1:19-cv-01974-TNM Document 44-3 Filed 09/06/19 Page 413 of 413
